Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 15, 2009

 

among

 

ROCKWOOD SPECIALTIES GROUP, INC.,
as US Borrower

 

ROCKWOOD SPECIALTIES LIMITED,
as UK Borrower

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,
as a Guarantor

 

The Several Lenders
from Time to Time Parties Hereto

 

 

CREDIT SUISSE,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE,

UBS SECURITIES LLC

and

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

Definitions

 

1

1.1.

Defined Terms

 

1

1.2.

Exchange Rates

 

61

1.3.

Redenomination of Certain Foreign Currencies

 

62

 

 

 

 

SECTION 2.

Amount and Terms of Credit

 

63

2.1.

Commitments

 

63

2.2.

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

 

68

2.3.

Notice of Borrowing

 

68

2.4.

Disbursement of Funds

 

70

2.5.

Repayment of Loans; Evidence of Debt

 

71

2.6.

Conversions and Continuations

 

75

2.7.

Pro Rata Borrowings

 

77

2.8.

Interest

 

77

2.9.

Interest Periods

 

78

2.10.

Increased Costs, Illegality, etc.

 

79

2.11.

Compensation

 

82

2.12.

Change of Lending Office

 

82

2.13.

Notice of Certain Costs

 

83

2.14.

Incremental Facilities

 

83

2.15.

Incremental Refinancing Facilities

 

85

 

 

 

 

SECTION 3.

Letters of Credit

 

88

3.1.

Letters of Credit

 

88

3.2.

Letter of Credit Requests

 

89

3.3.

Letter of Credit Participations

 

90

3.4.

Agreement to Repay Letter of Credit Drawings

 

92

3.5.

Increased Costs

 

94

3.6.

Successor Letter of Credit Issuer

 

94

3.7.

Defaulting Lenders and Letters of Credit

 

95

 

 

 

 

SECTION 4.

Fees; Commitments

 

96

4.1.

Fees

 

96

4.2.

Voluntary Reduction of Revolving Credit Commitments and Extended Revolving
Credit Commitments

 

97

4.3.

Mandatory Termination of Commitments

 

98

 

 

 

 

SECTION 5.

Payments

 

99

5.1.

Voluntary Prepayments

 

99

5.2.

Mandatory Prepayments

 

100

5.3.

Method and Place of Payment

 

104

5.4.

Net Payments

 

105

5.5.

Computations of Interest and Fees

 

108

 

 

 

 

SECTION 6.

Conditions Precedent to Initial Borrowing

 

109

6.1.

Credit Documents

 

109

 

i

--------------------------------------------------------------------------------


 

6.2.

Collateral

 

110

6.3.

Legal Opinions

 

112

6.4.

Receipt of Senior Subordinated Notes and Senior Subordinated Loan Agreement
Proceeds

 

113

6.5.

Equity Contributions

 

113

6.6.

Closing Certificates

 

113

6.7.

Corporate Proceedings of Each Credit Party

 

113

6.8.

Corporate Documents

 

114

6.9.

Fees

 

114

6.10.

Escrow Agreements; Acquisition

 

114

6.11.

Patriot Act

 

114

 

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events; Certain Funds Period; Clean-Up
Period; Conditions Precedent to Restatement Date

 

115

7.1.

No Default; Representations and Warranties

 

115

7.2.

Notice of Borrowing; Letter of Credit Request

 

115

7.3.

Certain Funds Period

 

115

7.4.

Clean-Up Period

 

117

7.5.

UK Borrower

 

118

7.6.

Revolving Credit Loans and Extended Revolving Credit Loans

 

118

7.7.

Conditions Precedent to Restatement Date

 

118

 

 

 

 

SECTION 8.

Representations, Warranties and Agreements

 

118

8.1.

Corporate Status

 

118

8.2.

Corporate Power and Authority

 

119

8.3.

No Violation

 

119

8.4.

Litigation

 

119

8.5.

Margin Regulations

 

119

8.6.

Governmental Approvals

 

119

8.7.

Investment Company Act

 

120

8.8.

True and Complete Disclosure

 

120

8.9.

Financial Condition; Financial Statements

 

120

8.10.

Tax Returns and Payments

 

120

8.11.

Compliance with ERISA

 

121

8.12.

Subsidiaries

 

122

8.13.

Patents, etc.

 

122

8.14.

Environmental Laws

 

122

8.15.

Properties

 

122

 

 

 

 

SECTION 9.

Affirmative Covenants

 

123

9.1.

Information Covenants

 

123

9.2.

Books, Records and Inspections

 

126

9.3.

Maintenance of Insurance

 

126

9.4.

Payment of Taxes

 

127

9.5.

Consolidated Corporate Franchises

 

127

9.6.

Compliance with Statutes, Obligations, etc.

 

127

9.7.

ERISA

 

127

 

ii

--------------------------------------------------------------------------------


 

9.8.

Good Repair

 

128

9.9.

Transactions with Affiliates

 

128

9.10.

End of Fiscal Years; Fiscal Quarters

 

128

9.11.

Additional Guarantors and Grantors

 

129

9.12.

Pledges of Additional Stock and Evidence of Indebtedness

 

130

9.13.

Use of Proceeds

 

132

9.14.

Changes in Business

 

133

9.15.

Further Assurances

 

133

9.16.

UK Borrower

 

134

9.17.

Sale and Purchase Agreement

 

134

9.18.

Post-Closing Obligations

 

134

 

 

 

 

SECTION 10.

Negative Covenants

 

136

10.1.

Limitation on Indebtedness

 

136

10.2.

Limitation on Liens

 

139

10.3.

Limitation on Fundamental Changes

 

141

10.4.

Limitation on Sale of Assets

 

144

10.5.

Limitation on Investments

 

145

10.6.

Limitation on Dividends

 

148

10.7.

Limitations on Debt Payments and Amendments

 

150

10.8.

Limitations on Sale Leasebacks

 

151

10.9.

Senior Secured Debt to Consolidated EBITDA Ratio

 

151

10.10.

Consolidated EBITDA to Consolidated Interest Expense Ratio

 

151

10.11.

Capital Expenditures

 

151

 

 

 

 

SECTION 11.

Events of Default

 

152

11.1.

Payments

 

152

11.2.

Representations, etc.

 

152

11.3.

Covenants

 

152

11.4.

Default Under Other Agreements

 

153

11.5.

Bankruptcy, etc.

 

153

11.6.

ERISA

 

154

11.7.

Guarantee

 

154

11.8.

Pledge Agreement

 

154

11.9.

Security Agreement

 

154

11.10.

Mortgages

 

154

11.11.

Foreign Guarantees

 

155

11.12.

Foreign Security Documents

 

155

11.13.

Subordination

 

155

11.14.

Judgments

 

155

11.15.

Change of Control

 

155

 

 

 

 

SECTION 12.

The Administrative Agent

 

156

12.1.

Appointment

 

156

12.2.

Delegation of Duties

 

156

12.3.

Exculpatory Provisions

 

156

12.4.

Reliance by Administrative Agent

 

157

 

iii

--------------------------------------------------------------------------------


 

12.5.

Notice of Default

 

157

12.6.

Non-Reliance on Administrative Agent and Other Lenders

 

158

12.7.

Indemnification

 

158

12.8.

Administrative Agent in its Individual Capacity

 

159

12.9.

Successor Agent

 

159

12.10.

Withholding Tax

 

159

 

 

 

 

SECTION 13.

Collateral Allocation Mechanism

 

160

13.1.

Implementation of CAM

 

160

13.2.

Letters of Credit

 

161

13.3.

Net Payments Upon Implementation of CAM Exchange

 

162

 

 

 

 

SECTION 14.

Miscellaneous

 

163

14.1.

Amendments and Waivers

 

163

14.2.

Notices

 

165

14.3.

No Waiver; Cumulative Remedies

 

166

14.4.

Survival of Representations and Warranties

 

167

14.5.

Payment of Expenses and Taxes

 

167

14.6.

Successors and Assigns; Participations and Assignments

 

167

14.7.

Replacements of Lenders under Certain Circumstances

 

172

14.8.

Adjustments; Set-off

 

172

14.9.

Counterparts

 

173

14.10.

Severability

 

173

14.11.

Integration

 

173

14.12.

GOVERNING LAW

 

173

14.13.

Submission to Jurisdiction; Waivers

 

173

14.14.

Acknowledgments

 

174

14.15.

WAIVERS OF JURY TRIAL

 

174

14.16.

Confidentiality

 

174

14.17.

Judgment Currency

 

175

14.18.

Permitted Amendments

 

176

14.19.

Effect of the Amendment and Restatement

 

176

 

SCHEDULES

 

 

 

 

 

 

 

Schedule 1.1 (a)

Additional Cost

 

 

Schedule 1.1 (b)

Mortgaged Properties

 

 

Schedule 1.1 (c)

Commitments and Addresses of Lenders

 

 

Schedule 8.12

Subsidiaries

 

 

Schedule 10.1

Closing Date Indebtedness

 

 

Schedule 10.2

Closing Date Liens

 

 

Schedule 10.5

Closing Date Investments

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A-1

Form of Canadian Guarantee

 

 

 

iv

--------------------------------------------------------------------------------


 

Exhibit A-2

Forms of Canadian Pledge Agreements

 

 

Exhibit A-3

Form of Canadian Security Agreement

 

 

Exhibit B

Forms of French Pledge Agreements

 

 

Exhibit C-1

Forms of German Abstract Acknowledgements of Indebtedness

 

 

Exhibit C-2

Form of German Assignment of Claims

 

 

Exhibit C-3

Form of German Guarantee

 

 

Exhibit C-4

Form of German Negative Pledge Agreement

 

 

Exhibit C-5

Form of German Pledge Agreement

 

 

Exhibit C-6

Forms of German Conditional Security Agreements

 

 

Exhibit C-7

German Pledge Agreement (Brockhues)

 

 

Exhibit D

Form of Guarantee

 

 

Exhibit E-1

Form of Italian Guarantee

 

 

Exhibit E-2

Forms of Italian Share Pledge Agreements

 

 

Exhibit E-3

Form of Italian Trademark Pledge Agreement

 

 

Exhibit F

Form of Mortgage (Real Property)

 

 

Exhibit G

Form of Perfection Certificate

 

 

Exhibit H

Form of Pledge Agreement

 

 

Exhibit I

Form of Security Agreement

 

 

Exhibit J-1

Form of Singapore Guarantee

 

 

Exhibit J-2

Forms of Singapore Pledge Agreements

 

 

Exhibit J-3

Form of Singapore Security Agreement

 

 

Exhibit K

Forms of Taiwan Pledge Agreements

 

 

Exhibit L-1

Form of UK Debenture

 

 

Exhibit L-2

Form of UK Guarantee

 

 

Exhibit L-3

Forms of UK Pledge Agreements

 

 

Exhibit M

Form of Luxembourg Pledge Agreements

 

 

Exhibit N

Form of Letter of Credit Request

 

 

Exhibit O-1

Form of Opinion of Simpson Thacher & Bartlett LLP

 

 

Exhibit O-2

Form of Opinion of Tom Riordan

 

 

Exhibit O-3

Form of Opinion of Latham & Watkins LLP

 

 

Exhibit O-4

Form of Opinion of Latham & Watkins LLP

 

 

Exhibit O-5

Form of Opinion of Borden Ladner Gervais

 

 

Exhibit O-6

Form of Opinion of Latham & Watkins LLP

 

 

Exhibit O-7

Form of Opinion of Lee and Li

 

 

Exhibit O-8

Form of Opinion of Norton Rose Milan

 

 

Exhibit O-9

Form of Opinion of Burness

 

 

Exhibit O-10

Form of Opinion of Arendt & Medernach

 

 

Exhibit O-11

Form of Opinion of Local Counsel

 

 

Exhibit P

Form of Closing Certificate

 

 

Exhibit Q

Form of Assignment and Acceptance

 

 

Exhibit R-1

Form of Promissory Note (Tranche A-1 Term Loans)

 

 

Exhibit R-2

Form of Promissory Note (Tranche A-2 Term Loans)

 

 

Exhibit R-3

Form of Promissory Note (Tranche E Term Loans)

 

 

Exhibit R-4

Form of Promissory Note (Tranche G Term Loans)

 

 

Exhibit R-5

Form of Promissory Note (Revolving Credit Loans)

 

 

Exhibit R-6

Form of Promissory Note (Tranche H Term Loans

 

 

 

v

--------------------------------------------------------------------------------


 

Exhibit R-7

Form of Promissory Note (Tranche I Term Loans)

 

 

Exhibit R-8

Form of Promissory Note (Extended Revolving Credit Loans and Swingline Loans)

 

 

Exhibit S

Form of Confidentiality Agreement

 

 

Exhibit T

Form of Post-Closing Schedule

 

 

Exhibit U

Form of Joinder Agreement

 

 

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 15, 2009, among ROCKWOOD
SPECIALTIES GROUP, INC., a Delaware corporation (the “US Borrower”), ROCKWOOD
SPECIALTIES LIMITED, a company incorporated under the laws of England and Wales
(the “UK Borrower”), ROCKWOOD SPECIALTIES INTERNATIONAL, INC., a Delaware
corporation (“Holdings”), the lending institutions from time to time parties
hereto, CREDIT SUISSE, as Administrative Agent and as Collateral Agent (such
terms and each other capitalized term used but not defined in this introductory
statement having the meaning provided in Section 1), and UBS SECURITIES LLC and
GOLDMAN SACHS CREDIT PARTNERS L.P., as Co-Syndication Agents.

 

WHEREAS, on the Closing Date, the US Borrower, the UK Borrower, Holdings, the
Administrative Agent and certain of the Lenders entered into the Existing Credit
Agreement pursuant to which certain of the Lenders agreed to extend credit to
the Borrowers on a revolving credit basis and/or to make term loans to the US
Borrower and the UK Borrower as specified therein;

 

WHEREAS, the Borrowers desire that certain of the Lenders and the other parties
hereto agree to amend and restate the Existing Credit Agreement in its entirety
and to continue to extend credit under the Existing Credit Agreement as amended
and restated by this Agreement;

 

WHEREAS, the Required Lenders have, on or prior to the Restatement Date,
authorized and directed the Administrative Agent to execute this Agreement
pursuant to the Amendment Agreement;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement;

 

NOW, THEREFORE, the parties hereto agree to amend and restate the Existing
Credit Agreement as follows:

 

SECTION 1.           Definitions


 

1.1.          Defined Terms.  (a)    As used herein, the following terms shall
have the meanings specified in this Section 1.1 unless the context otherwise
requires (it being understood that defined terms in this Agreement shall include
in the singular number the plural and in the plural the singular):

 

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate for a one-month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%.  Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be

 

--------------------------------------------------------------------------------


 

effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

 

“Accepting Lenders” shall have the meaning provided in Section 14.18.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business,
any Converted Restricted Subsidiary, any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the sum of the amounts for such period of, without duplication,
(a) income from continuing operations before income taxes and extraordinary
items, (b) interest expense, (c) depreciation expense, (d) amortization expense,
including amortization of deferred financing fees, (e) non-recurring charges,
(f) non-cash charges, (g) losses on asset sales and (h) restructuring charges or
reserves less the sum of the amounts for such period of (i) non-recurring gains,
(j) non-cash gains, (k) gains on asset sales and (l) interest income, all as
determined on a consolidated basis for such Pro Forma Entity in accordance with
GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Acquisition” shall mean the acquisition by the US Borrower and/or certain of
its Affiliates pursuant to the Sale and Purchase Agreement of the outstanding
capital stock (and the economic ownership of certain assets and businesses
subject to a fiduciary trust agreement) of certain members of the Dynamit Nobel
group (collectively, the “Target”) from the New Sellers.

 

“Acquisition Agreements” shall mean the Purchase Agreement and the Sale and
Purchase Agreement.

 

“Acquisition Equity Contribution” shall mean, in connection with the
Acquisition, (a) the contribution by investment entities controlled by KKR and
DLJ Merchant Banking of approximately $488,000,000 (assuming an exchange rate of
$1.20 to €1.00 and subject to adjustment based on the Sale and Purchase
Agreement such that the amount of such contribution, together with the amount
described in Section 6.4, the aggregate amount of the Term Loans funded on the
Funding Date and the amount of any Revolving Credit Loans funded on the Funding
Date to finance the Acquisition (which shall be accompanied by a proportionate
increase in the amount of such equity contribution), shall be sufficient to pay
the purchase price under the Sale and Purchase Agreement) in cash made on the
Funding Date to Parent in the form of common equity, (b) the use by Parent of
the full amount of such cash consideration described in clause (a) to purchase
common equity of PIK Holdco and/or to make a cash equity contribution to the
common equity of PIK Holdco, (c) the use by PIK Holdco of the full amount of
such cash consideration described in clause (b) (less up to $21,000,000 used to
refinance a portion of the PIK Notes and pay related fees and prepayment
premiums) to purchase

 

2

--------------------------------------------------------------------------------


 

common equity of Holdings and/or to make a cash equity contribution to the
common equity of Holdings and (d) the use by Holdings of the full amount of such
cash consideration described in clause (c) to purchase common equity of the US
Borrower and/or to make a cash equity contribution to the common equity of the
US Borrower.

 

“Acquisition Escrow Agreement” shall mean the Acquisition Escrow Agreement dated
as of the Funding Date among the New Sellers, the US Borrower, Knight Erste
Beteiligungs GmbH and The Bank of New York, as Financing Escrow Agent.

 

“Additional Cost” shall mean, in relation to any Foreign Currency Borrowing, the
cost as calculated by the Administrative Agent in accordance with
Schedule 1.1(a) imputed to each Lender participating in such Borrowing of
compliance with the mandatory liquid assets requirements of the Financial
Services Authority (or other applicable regulatory authority) during the
applicable Interest Period, expressed as a percentage.

 

“Adjusted Total Extended Revolving Credit Commitment” shall mean at any time the
Total Extended Revolving Credit Commitment less the aggregate Extended Revolving
Credit Commitments of all Defaulting Lenders.

 

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

 

“Administrative Agent” shall mean CS, together with its Affiliates, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents.  With respect to Foreign Currency Borrowings, the Administrative
Agent may be an Affiliate of CS for purposes of administering such Borrowings,
and all references herein to the term “Administrative Agent” shall be deemed to
refer to the Administrative Agent in respect of the applicable Borrowing or to
all Administrative Agents, as the context requires.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Eleven Madison Avenue, New York, NY 10010, or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control (i) a corporation
if such Person possesses, directly or indirectly, the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors of such corporation or (b) to direct or cause the direction of the
management and policies of such corporation,

 

3

--------------------------------------------------------------------------------


 

whether through the ownership of voting securities, by contract or otherwise and
(ii) any other Person if such first Person possesses, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such specified Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agents” shall mean the Administrative Agent, the Collateral Agent and the
Co-Syndication Agents.

 

“Aggregate Extended Revolving Credit Outstanding” shall have the meaning
provided in Section 5.2(b).

 

“Aggregate Revolving Credit Outstanding” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Amendment Agreement” shall mean the Amendment Agreement dated as of June 15,
2009 among Holdings, the Borrowers, the Administrative Agent and the Lenders
party thereto to which this Agreement shall be attached.

 

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

 

“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan
that is (a) a Revolving Credit Loan, 1.75% per annum, (b) an Extended Revolving
Credit Loan or a Swingline Loan, 3.25% per annum, (c) a Tranche E Term Loan,
1.50% per annum and (d) a Tranche H Term Loan, 3.00% per annum.  Notwithstanding
the foregoing, in the event that the Tranche E Term Loans and/or the Tranche H
Term Loans shall at any time be rated at least Ba3 by Moody’s and at least BB-
by S&P, as applicable, the term “Applicable ABR Margin” shall mean, from and
after such date and until such time as such rating shall no longer be
applicable, with respect to each ABR Loan that is a Tranche E Term Loan and/or a
Tranche H Term Loan, as applicable, the applicable percentage per annum set
forth above minus 0.25%.

 

“Applicable Eurodollar Margin” shall mean at any date with respect to each
Eurodollar Loan that is (a) a Revolving Credit Loan, 3.00% per annum, (b) an
Extended Revolving Credit Loan, 4.50% per annum, (c) a Tranche A-1 Term Loan or
a Tranche A-2 Term Loan, 3.00% per annum, (d) a Tranche E Term Loan, 2.75%,
(e) a Tranche G Term Loan, 3.00% per annum, (f) a Tranche H Term Loan, 4.25% per
annum and (g) a Tranche I Term Loan, 4.50%.  Notwithstanding the foregoing,
(a) in the event that the Tranche E Term Loans and/or the Tranche H Term Loans
shall at any time be rated at least Ba3 by Moody’s and at least BB- by S&P, as
applicable, the term “Applicable Eurodollar Margin” shall mean, from and after
such date and until such time as such ratings shall no longer be applicable,
with respect to each Eurodollar Loan that is a Tranche E Term Loan and/or a
Tranche H Term Loan, as applicable, the applicable percentage per annum set
forth above minus 0.25% and (b) in the event that the Tranche G Term Loans
and/or the Tranche I Term Loans shall at any time be rated at least Ba3 by

 

4

--------------------------------------------------------------------------------


 

Moody’s and at least BB- by S&P, as applicable, the term “Applicable Eurodollar
Margin” shall mean, from and after such date and until such time as such ratings
shall no longer be applicable, with respect to each Eurodollar Loan that is a
Tranche G Term Loan and/or a Tranche I Term Loan, as applicable, the applicable
percentage per annum set forth above minus 0.25%.

 

“Approved Fund” shall have the meaning provided in Section 14.6.

 

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business units, assets or other properties of the US Borrower or any of
the Restricted Subsidiaries not in the ordinary course of business (including
any sale, transfer or other disposition of any capital stock of any Subsidiary
of the US Borrower owned by the US Borrower or a Restricted Subsidiary). 
Notwithstanding the foregoing, the term “Asset Sale Prepayment Event” shall not
include any transaction permitted by Section 10.4, other than transactions
permitted by Section 10.4(b) and the transactions permitted by
Section 10.4(e) to the extent any Net Cash Proceeds in respect of accounts
receivable subject to receivables financing facilities or factoring arrangements
thereunder shall exceed $200,000,000 at any one time.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit Q.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the US
Borrower designated as such in writing to the Administrative Agent by the US
Borrower.

 

“Available Amount” shall mean, on any date (the “Reference Date”), an amount
equal at such time to (a) the sum of, without duplication, (i) for the purposes
of Section 10.5(j), Section 10.5(m), Section 10.11(b) and the first proviso to
Section 10.7 (to the extent, in the case of the first proviso to Section 10.7,
that the Consolidated Total Debt to Consolidated EBITDA Ratio at such time and
after giving effect to the prepayment, repurchase, redemption or defeasance to
be completed on the Reference Date is less than 2.25 to 1.00), $600,000,000;
provided, however, that any portion of such $600,000,000 in excess of
$90,000,000 can only be used to make investments permitted pursuant to
Section 10.5(j) and Section 10.5(m) and in no case shall such portion in excess
of $90,000,000 be used, directly or indirectly, to declare or pay any Dividends
or make any payments pursuant to Section 10.7, (ii) the aggregate amount of Net
Cash Proceeds from Prepayment Events refused by Term Loan Lenders and retained
by the US Borrower or the UK Borrower, as the case may be, in accordance with
Section 5.2(c)(iv) after the Closing Date and on or prior to the Reference Date,
(iii) an amount equal to (x) the cumulative amount of Excess Cash Flow for all
fiscal years completed after the Closing Date and prior to the Reference Date
minus (y) the portion of such Excess Cash Flow that has been after the Closing
Date and on or prior to the Reference Date (or will be) applied to (A) the
prepayment of Loans in accordance with Section 5.2(a)(ii), (B) the payment and
or distribution of dividends by the US Borrower to Holdings to pay cash interest
of the 2011 Senior Notes in accordance with Section 10.6(f) or (C) the
redemption, repurchase or retirement of the 2011 Senior Notes, the PIK Notes or
the PIK

 

5

--------------------------------------------------------------------------------


 

Refinancing Preferred Stock in accordance with Section 10.6(g), (iv) the amount
of any capital contributions made in cash to the US Borrower from and including
the Business Day immediately following the Closing Date through and including
the Reference Date, including contributions with the proceeds from any issuance
of equity securities by any of the Borrower, the Parent Companies or Holdings,
(v) the aggregate amount of all cash dividends and other cash distributions
received by the US Borrower or any Restricted Subsidiary so long as such
dividends or distributions are then immediately distributed to the US Borrower
or a Guarantor from any Minority Investments or Unrestricted Subsidiaries after
the Closing Date and on or prior to the Reference Date (other than the portion
of any such dividends and other distributions that is used by the US Borrower or
any Guarantor to pay taxes), (vi) the aggregate amount of all cash repayments of
principal received by the US Borrower or any Guarantor from any Minority
Investments or Unrestricted Subsidiaries after the Closing Date and on or prior
to the Reference Date in respect of loans made by the US Borrower or any
Guarantor to such Minority Investments or Unrestricted Subsidiaries and
(vii) the aggregate amount of all net cash proceeds received by the US Borrower
or any Restricted Subsidiary so long as such proceeds are then immediately
distributed to the US Borrower or a Guarantor in connection with the sale,
transfer or other disposition of its ownership interest in any Minority
Investment or Unrestricted Subsidiary after the Closing Date and on or prior to
the Reference Date minus (b) the sum at such time of (i) the aggregate amount of
any investments (including loans) made by the US Borrower or any Restricted
Subsidiary pursuant to the proviso to Section 10.5(j) or pursuant to
Section 10.5(m) after the Restatement Date and on or prior to the Reference
Date, (ii) the aggregate amount of Capital Expenditures made by the US Borrower
or any of the Restricted Subsidiaries after the Restatement Date and on or prior
to the Reference Date pursuant to Section 10.11(b) and (iii) the aggregate price
paid by the US Borrower in connection with any prepayment, repurchase or
redemption of the Subordinated Notes (other than any such prepayment made
pursuant to sub-clause (z) of the proviso of Section 10.7(a)) or the Senior
Subordinated Notes pursuant to Section 10.7(a) after the Restatement Date and on
or prior to the Reference Date.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the Dollar Equivalent of the amount of the Total Revolving Credit Commitment
over (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Loans then outstanding and (ii) the aggregate applicable Letter of Credit
Outstanding at such time.

 

“Available Excess Cash Flow” shall mean at any time (the “Reference Date”)
(x) the cumulative amount of Excess Cash Flow for all fiscal years completed
after the Closing Date and prior to the Reference Date minus (y) the portion at
such time of such Excess Cash Flow that has been after the Closing Date and on
or prior to the Reference Date (A) applied to (i) the prepayment of Loans in
accordance with Section 5.2(a)(ii), (ii) the payment and or distribution of
dividends by the US Borrower to Holdings to pay cash interest of the 2011 Senior
Notes in accordance with Section 10.6(f) or (iii) the redemption, repurchase or
retirement of the 2011 Senior Notes, the PIK Notes or the PIK Refinancing
Preferred Stock in accordance with Section 10.6(g) or (B) utilized by the US
Borrower or any Restricted Subsidiary (i) to make any investments (including

 

6

--------------------------------------------------------------------------------


 

loans) pursuant to Section 10.5(j) or Section 10.5(m) after the Closing Date and
on or prior to the Reference Date, (ii) to make Capital Expenditures after the
Closing Date and on or prior to the Reference Date pursuant to
Section 10.11(b) or (iii) in connection with any prepayment, repurchase or
redemption of the Subordinated Notes (other than any such prepayment made
pursuant to sub-clause (z) of the proviso of Section 10.7(a))or the Senior
Subordinated Notes pursuant to Section 10.7(a) after the Closing Date and on or
prior to the Reference Date.

 

“Available Extended Commitment” shall mean an amount equal to the excess, if
any, of (a) the Dollar Equivalent of the amount of the Total Extended Revolving
Credit Commitment over (b) the sum of (i) the aggregate principal amount of all
Extended Revolving Credit Loans (but not Swingline Loans) then outstanding and
(ii) the aggregate applicable Letter of Credit Outstanding at such time.

 

“Available Tranche A Commitment” shall mean an amount equal to the excess, if
any, of the Tranche A Term Loan Commitment over the aggregate principal amount
of all Tranche A-1 Term Loans and Tranche A-2 Term Loans then outstanding.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrowers” shall mean the US Borrower and the UK Borrower.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Term
Loan on the Funding Date (or resulting from conversions on a given date after
the Funding Date) having, in the case of Eurodollar Term Loans, the same
Interest Period (provided, that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Term Loans), (c) the incurrence of one Type of Revolving Credit Loan on a given
date (or resulting from conversions on a given date) having, in the case of
Eurodollar Revolving Credit Loans, the same Interest Period (provided, that ABR
Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of Eurodollar Revolving Credit Loans) and (d) the incurrence
of one Type of Extended Revolving Credit Loan on a given date (or resulting from
conversions on a given date) having, in the case of Eurodollar Extended
Revolving Credit Loans, the same Interest Period (provided, that ABR Loans
incurred pursuant to Section 2.10(b) shall be considered part of any related
Borrowing of Eurodollar Extended Revolving Credit Loans).

 

“Brockhues” shall mean Brockhues GmbH & Co. KG.

 

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in The
City of New York or London a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on,

 

7

--------------------------------------------------------------------------------


 

Eurodollar Loans denominated in Euro, any day that is a Business Day described
in clause (a) and which is also a day on which the TARGET payment system is open
for the settlement of payment in Euro; provided, that when used in connection
with any Eurodollar Loan (including with respect to all notices and
determinations in connection therewith and any payments of principal, interest
or other amounts thereon), the term “Business Day” shall also exclude any day on
which banks are not open for dealing in the London interbank market.

 

“Calculation Date” means (a) each date on which a Borrowing of Foreign Currency
Revolving Credit Loans or a Borrowing of Foreign Currency Extended Revolving
Credit Loans is requested, (b) each date on which a Foreign Currency Letter of
Credit is issued, (c) if requested by the Administrative Agent, the last
Business Day of a calendar month, (d) if at any time the Aggregate Revolving
Credit Outstandings exceed 75% of the Total Revolving Credit Commitment or the
Aggregate Extended Revolving Credit Outstandings exceed 75% of the Total
Extended Revolving Credit Commitment, the last Business Day of each week and
(e) if a Default or an Event of Default shall have occurred and be continuing,
such additional dates as the Administrative Agent or the Required Lenders shall
specify.

 

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Section 13.

 

“CAM Dollar Lender” shall mean any Lender that has made or holds no Tranche A-1
Term Loans, Tranche A-2 Term Loans, Tranche G Term Loans or Tranche I Term Loans
and has no Revolving Credit Commitment or Extended Revolving Credit Commitment.

 

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 13.1.

 

“CAM Exchange Date” shall mean the date on which (a) any event referred to in
Section 11.5 shall occur in respect of  Holdings, the US Borrower, the UK
Borrower or any Specified Subsidiary or (b) an acceleration of the maturity of
the Loans pursuant to Section 11 shall occur.

 

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Specified Obligations owed to such Lender and such Lender’s participation
in the aggregate Letter of Credit Outstanding immediately prior to the CAM
Exchange Date and (b) the denominator shall be the aggregate Dollar Equivalent
(as so determined) of the Specified Obligations owed to all the Lenders and the
aggregate Letter of Credit Outstanding immediately prior to such CAM Exchange
Date.  For purposes of computing each Lender’s CAM Percentage, all Specified
Obligations and Letter of Credit Exposures which are denominated in Foreign
Currencies shall be translated into Dollars at the Exchange Rate in effect on
the CAM Exchange Date.

 

8

--------------------------------------------------------------------------------


 

“Canadian Guarantee” shall mean the Canadian Guarantee Agreement, made by each
of the Canadian Guarantors in favor of the Administrative Agent for the benefit
of the Lenders to the UK Borrower and the other Secured Parties named therein,
substantially in the form of Exhibit A-1, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Canadian Guarantors” shall mean (a) each Subsidiary of the US Borrower (other
than an Unrestricted Subsidiary) on the Funding Date that is a member of the
Rockwood Group and that is incorporated under the laws of Canada or any province
or territory thereof and is a party to the Canadian Guarantee and (b) each
Subsidiary of the US Borrower that is incorporated under the laws of Canada or
any province or territory thereof and that becomes a party to the Canadian
Guarantee after the Funding Date pursuant to Section 9.11.

 

“Canadian Pledge Agreements” shall mean (a) the Canadian Pledge Agreement,
entered into by the US Borrower and the Administrative Agent for the benefit of
the Lenders to the UK Borrower and the other Secured Parties named therein and
(b) the Canadian Pledge Agreement entered into by the US Borrower and the
Administrative Agent for the benefit of the Lenders to the US Borrower and the
other Secured Parties named therein in each case, substantially in the form of
Exhibit A-2(a) or (b), as applicable, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Canadian Security Agreement” shall mean the Canadian Security Agreement entered
into by the Canadian Guarantors, certain other Restricted Subsidiaries and the
Administrative Agent for the benefit of the Lenders to the UK Borrower and the
other Secured Parties named therein, substantially in the form of Exhibit A-3,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the US Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as additions during such period to property,
plant or equipment reflected in the consolidated balance sheet of the US
Borrower and its Subsidiaries; provided, that the term “Capital Expenditures”
shall not include (a) expenditures made in connection with the replacement,
substitution or restoration of assets (i) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (ii) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (c) the purchase of plant, property or equipment
made within one year of the sale of any asset to the extent purchased with the
proceeds of such sale or (d) expenditures that constitute any part of
Consolidated Lease Expense.

 

9

--------------------------------------------------------------------------------


 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Change of Control” shall mean and be deemed to have occurred if (a)(i) KKR, DLJ
Merchant Banking, their respective Affiliates and the Management Group shall at
any time not own, in the aggregate, directly or indirectly, beneficially and of
record, at least 35% of the outstanding Voting Stock of Parent (other than as
the result of one or more widely distributed offerings of Parent Common Stock,
in each case whether by Parent or by KKR, DLJ Merchant Banking, their respective
Affiliates or the Management Group) and/or (ii) any person, entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended) shall at any time have acquired direct or indirect beneficial
ownership of a percentage of the outstanding Voting Stock of Parent that exceeds
the percentage of such Voting Stock then beneficially owned, in the aggregate,
by KKR, DLJ Merchant Banking, their respective Affiliates and the Management
Group, unless, in the case of either clause (i) or (ii) above, KKR, DLJ Merchant
Banking, their respective Affiliates and the Management Group have, at such
time, the right or the ability by voting power, contract or otherwise to elect
or designate for election a majority of the Board of Directors of Parent; and/or
(b) at any time Continuing Directors shall not constitute a majority of the
Board of Directors of Parent; and/or (c) any Person, other than any of the
Parent Companies and any Person who receives capital stock in PIK Holdco in
connection with an investment made pursuant to Section 10.5(g), acquires
ownership, directly or indirectly, beneficially or of record, of any equity
interest (other than Qualified Preferred Stock or PIK Refinancing Preferred
Stock) of any nature in PIK Holdco; and/or (d) any Person, other than any of the
Parent Companies, acquires ownership, directly or indirectly, beneficially or of
record, of any equity interest (other than PIK Refinancing Preferred Stock) of
any nature in Holdings; and/or (e) any Person, other than Holdings (directly) or
any of the Parent Companies (indirectly), acquires ownership, directly or
indirectly, beneficially or of record, of any equity interest of any nature in
the US Borrower; and/or (f) a Change of Control (as defined in any of the
Subordinated Note Indenture, the 2011 Senior Notes Indenture, the Senior
Subordinated Notes Indenture, the Senior Subordinated Loan Agreement or any PIK
Notes Documents) shall have occurred.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans,
Extended Revolving Credit Loans, New Revolving Loans, New Extended Revolving
Loans, Tranche A-1 Term Loans, Tranche A-2 Term Loans, Tranche E Term Loans, New
Tranche H Term Loans (or each Series), New Tranche I Term Loans (or each
Series), Tranche G Term Loans, Tranche H Term Loans, Tranche I Term Loans,
Incremental Refinancing Term Loans (or each Series) or Swingline Loans and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving

 

10

--------------------------------------------------------------------------------


 

Credit Commitment, Extended Revolving Credit Commitment, New Revolving Credit
Commitment, New Extended Revolving Credit Commitment, Tranche A Term Loan
Commitment, Tranche E Term Loan Commitment, New Tranche H Term Loan Commitment,
New Tranche I Term Loan Commitment, Tranche G Term Loan Commitment, Tranche H
Term Loan Commitment, Tranche I Term Loan Commitment or Incremental Refinancing
Term Loan Commitment.

 

“Clean-Up Period” shall have the meaning provided in Section 7.4.

 

“Closing Date” shall mean July 31, 2004.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the Funding
Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral Agent” shall mean CS, together with its Affiliates, as the
collateral agent for the Lenders and the other Secured Parties under this
Agreement and the other Credit Documents.

 

“Collateral” shall have the meaning provided in the Pledge Agreement, the
Security Agreement, any Foreign Security Document or any Mortgage, as
applicable.

 

“Collateral Escrow Agent” shall mean JPMorgan Chase Bank, as the collateral
agent for the Administrative Agent under the Financing Escrow Agreement.

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, the rate per annum set forth below opposite the Status in effect on
such day:

 

Status

 

Commitment
Fee Rate

 

 

 

 

 

Level I Status, Level II Status and Level III Status

 

0.50

%

 

 

 

 

Level IV Status

 

0.375

%

 

Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 0.50%,
during the period from and including the Funding Date to but excluding the
Initial Financial Statement Delivery Date.

 

“Commitments” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitment, Revolving Credit Commitment, Extended Revolving Credit Commitments,
New Tranche H Term Loan Commitment (if applicable), New Tranche I Term Loan
Commitment (if applicable), New Revolving Credit Commitment (if

 

11

--------------------------------------------------------------------------------


 

applicable), New Extended Revolving Credit Commitment (if applicable) or
Incremental Refinancing Term Loan Commitment (if applicable).

 

“Confidential Information” shall have the meaning provided in Section 14.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the US Borrower dated June 2004, delivered to the Lenders in
connection with this Agreement.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of the US Borrower and the Restricted Subsidiaries,
excluding extraordinary items, for such period, determined in a manner
consistent with the manner in which such amount was determined in accordance
with the audited financial statements most recently required to be delivered
pursuant to Section 9.1(a).

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of (a) Consolidated Earnings, (b) Consolidated
Interest Expense, (c) depreciation expense, (d) amortization expense, including
amortization of deferred financing fees, (e) extraordinary losses and
non-recurring charges, (f) non-cash charges, (g) losses on asset sales,
(h) restructuring charges or reserves (including severance, relocation costs and
one-time compensation charges and costs relating to the closures of facilities),
(i) Transaction Expenses to the extent deducted in determining Consolidated
Earnings, (j) any expenses or charges incurred in connection with any issuance
of debt or equity securities, (k) any fees and expenses related to Permitted
Acquisitions, (l) any deduction for minority interest expense and (m) items
arising in connection with litigation related to the timber business of the US
Borrower and its Subsidiaries (not exceeding $4,000,000 in the aggregate for any
such period and $9,000,000 in the aggregate during the term of this Agreement),
less the sum of the amounts for such period of (n) extraordinary gains and
non-recurring gains, (o) non-cash gains and (p) gains on asset sales, all as
determined on a consolidated basis for the US Borrower and the Restricted
Subsidiaries in accordance with GAAP; provided, that (i) except as provided in
clause (iv) below, there shall be excluded from Consolidated Earnings for any
period the income from continuing operations before income taxes and
extraordinary items of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Earnings, except to the extent
actually received in cash by the US Borrower or its Restricted Subsidiaries
during such period through dividends or other distributions (it being understood
that, to the extent that such income from continuing operations before income
taxes and extraordinary items of any such Unrestricted Subsidiaries is excluded,
the amounts set forth in clauses (b) through (p) above with respect to any such
Unrestricted Subsidiaries shall not be included for purposes of determining
Consolidated EBITDA for such period), (ii) there shall be excluded from
Consolidated Earnings for any period the income from continuing operations
before income taxes and extraordinary items of each Foreign Joint Venture for
such period corresponding to the percentage of capital stock or other equity
interests in such Foreign Joint Venture not owned by the US Borrower or its
Restricted Subsidiaries (other than Foreign Joint Ventures) (it being understood
that, to the extent that such

 

12

--------------------------------------------------------------------------------


 

income from continuing operations before income taxes and extraordinary items of
such Foreign Joint Venture is excluded, the ratable amounts allocable to such
non-owned capital stock or equity interests of the amounts set forth in clauses
(b) through (p) above with respect to such Foreign Joint Venture shall not be
included for purposes of determining Consolidated EBITDA for such period),
(iii) there shall be excluded in determining Consolidated EBITDA non-operating
currency transaction gains and losses and (iv)(x) there shall be included in
determining Consolidated EBITDA for any period (A) the Acquired EBITDA of any
Person, property, business or asset (other than an Unrestricted Subsidiary)
acquired to the extent not subsequently sold, transferred or otherwise disposed
of (but not including the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired) by the US Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”), and the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), in each case based on the actual Acquired EBITDA of
such Acquired Entity or Business or Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition or
conversion) and (B) for the purposes of the definition of the term “Permitted
Acquisition” and Sections 10.3, 10.9 and 10.10, an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition or conversion) as specified
in the Pro Forma Adjustment Certificate delivered to the Lenders and the
Administrative Agent and (y) for purposes of determining the Consolidated Total
Debt to Consolidated EBITDA Ratio only, there shall be excluded in determining
Consolidated EBITDA for any period the Acquired EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of by the US Borrower or any Restricted Subsidiary during
such period (each such Person, property, business or asset so sold or disposed
of, a “Sold Entity or Business”), and the Acquired EBITDA of any Restricted
Subsidiary that is converted into an Unrestricted Subsidiary during such period
(each, a “Converted Unrestricted Subsidiary”), in each case based on the actual
Acquired EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer, disposition or conversion).

 

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (x) cash
interest expense (including that attributable to Capital Leases in accordance
with GAAP), net of cash interest income, of the US Borrower and the Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the US Borrower and the Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
(other than currency swap agreements, currency future or option contracts and
other similar agreements), but excluding, however, amortization of

 

13

--------------------------------------------------------------------------------


 

deferred financing costs and any other amounts of non-cash interest, all as
calculated on a consolidated basis in accordance with GAAP plus (y) the
aggregate amount of all cash Dividends paid by the US Borrower to Holdings for
such period pursuant to Section 10.6 to the extent such Dividends were used,
either directly or indirectly, to make cash interest payments on any outstanding
2011 Senior Notes; provided, that (a) except as provided in clause (b) below,
there shall be excluded from Consolidated Interest Expense for any period the
cash interest expense (or income) of all Unrestricted Subsidiaries for such
period to the extent otherwise included in Consolidated Interest Expense and
(b) for purposes of the definition of the term “Permitted Acquisition” and
Sections 10.3, 10.9 and 10.10, there shall be included in determining
Consolidated Interest Expense for any period the cash interest expense (or
income) of any Acquired Entity or Business acquired during such period and of
any Converted Restricted Subsidiary converted during such period, in each case
based on the cash interest expense (or income) of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) assuming any
Indebtedness incurred or repaid in connection with any such acquisition or
conversion had been incurred or prepaid on the first day of such period.

 

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
the US Borrower and the Restricted Subsidiaries during such period under
operating leases for real or personal property (including in connection with
Permitted Sale Leasebacks), excluding real estate taxes, insurance costs and
common area maintenance charges and net of sublease income, other than
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to a Permitted Acquisition to the extent that such rental expenses relate to
operating leases in effect at the time of (and immediately prior to) such
acquisition and (c) Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded from Consolidated Lease Expense for any period the rental expenses of
all Unrestricted Subsidiaries for such period to the extent otherwise included
in Consolidated Lease Expense.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the US Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Net Sales” shall mean, for any fiscal year or any Test Period, as
the case may be, “net sales” of the US Borrower and the Restricted Subsidiaries
as set forth in the Section 9.1 Financials with respect to such Test Period or
fiscal year, as applicable.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets as set forth on the most recent consolidated balance sheet of the
US Borrower delivered pursuant to Section 9.1(a) or (b), as applicable, and the
Restricted Subsidiaries prepared in accordance with GAAP.

 

14

--------------------------------------------------------------------------------


 

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (i) all Indebtedness of the US Borrower and the Restricted Subsidiaries
for borrowed money outstanding on such date and (ii) all Capitalized Lease
Obligations of the US Borrower and the Restricted Subsidiaries outstanding on
such date, all calculated on a consolidated basis in accordance with GAAP minus
(b) the aggregate amount of cash included in the cash accounts listed on the
consolidated balance sheet of the US Borrower and the Restricted Subsidiaries as
at such date (other than any such cash attributable to transactions consummated
pursuant to Section 10.4(e) in respect of accounts receivable (or any portion
thereof) that have not been collected during the Test Period that includes such
date of determination) up to a maximum amount of $100,000,000 to the extent the
use thereof for application to payment of Indebtedness is not prohibited by law
or any contract to which the US Borrower or any of the Restricted Subsidiaries
is a party.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of Holdings, the
US Borrower and the Restricted Subsidiaries at such date over (b) the sum of all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of Holdings, the US Borrower and the Restricted Subsidiaries on such date,
but excluding (i) the current portion of any Funded Debt, (ii) without
duplication of clause (i) above, all Indebtedness consisting of Loans and Letter
of Credit Exposure to the extent otherwise included therein and (iii) the
current portion of deferred income taxes.

 

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors of Parent on the Funding Date, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months, (c) who has been nominated to be a member of such Board of Directors,
directly or indirectly, by KKR, DLJ Merchant Banking or one of their respective
Affiliates or Persons nominated by KKR, DLJ Merchant Banking or one of their
respective Affiliates or (d) who has been nominated to be a member of such Board
of Directors by a majority of the other Continuing Directors then in office.

 

“Continuing Lenders” shall mean those Lenders under the Credit Agreement
immediately prior to the Second Amendment Effective Date that execute and
deliver a signature page to the Second Amendment specifically in the capacity of
a “Continuing Lender”.

 

“Continuing Tranche C Term Loan Lenders” shall mean those Lenders under the
Credit Agreement immediately prior to the Third Amendment Effective Date

 

15

--------------------------------------------------------------------------------


 

that execute and deliver a signature page to the Third Amendment specifically in
the capacity of a “Continuing Tranche C Term Loan Lender”.

 

“Continuing Tranche D Term Loan Lenders” shall mean those Lenders under the
Credit Agreement immediately prior to the Third Amendment Effective Date that
execute and deliver a signature page to the Third Amendment specifically in the
capacity of a “Continuing Tranche D Term Loan Lender”.

 

“Continuing Tranche F Term Loan Lenders” shall mean those Lenders under the
Credit Agreement immediately prior to the Fourth Amendment Effective Date that
execute and deliver a signature page to the Fourth Amendment specifically in the
capacity of a “Continuing Tranche F Term Loan Lender.

 

“Converting Letters of Credit” shall mean each Letter of Credit issued under the
Existing Credit Agreement and outstanding immediately prior to the Restatement
Date.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Co-Syndication Agents” shall mean UBS Securities LLC and Goldman Sachs Credit
Partners L.P.

 

“Credit Documents” shall mean this Agreement, the Security Documents, the
Financing Escrow Agreement, the Amendment Agreement, each Letter of Credit and
any promissory notes issued by the US Borrower or the UK Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

“Credit Party” shall mean each of the US Borrower, the UK Borrower, the
Guarantors, the Foreign Subsidiary Guarantors and each other Subsidiary of the
US Borrower that is a party to a Credit Document.

 

“CS” shall mean Credit Suisse and any successor thereto.

 

“Cumulative Consolidated Net Income Available to Stockholders” shall mean, as of
any date of determination, Consolidated Net Income less cash dividends paid by
Holdings with respect to its capital stock for the period (taken as one
accounting period) commencing on the Funding Date and ending on the last day of
the most recent fiscal quarter for which Section 9.1 Financials have been
delivered to the Lenders under Section 9.1.

 

16

--------------------------------------------------------------------------------


 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
US Borrower or any of the Restricted Subsidiaries of any Indebtedness (including
any issuance by the US Borrower of Permitted Additional Subordinated Notes, any
incurrence of Incremental Refinancing Term Loans pursuant to Section 2.15, any
incurrence of Indebtedness pursuant to clause (ii) of Section 10.1(n) and any
incurrence of Indebtedness pursuant to Section 10.1(q) but excluding any other
Indebtedness permitted to be issued or incurred under Section 10.1 that is not
expressly included herein).

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dividends” shall have the meaning provided in Section 10.6.

 

“DLJ Merchant Banking” shall mean DLJ Merchant Banking Partners III, L.P. and
its Affiliates.

 

“Dollar Borrowing” shall mean a Borrowing denominated in Dollars.

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Foreign Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.2(b) using
the applicable Exchange Rate with respect to such Foreign Currency at the time
in effect under the provisions of such Section 1.2.

 

“Dollar Extended Revolving Credit Loan” shall mean an Extended Revolving Credit
Loan denominated in Dollars and made pursuant to Section 2.1(b).

 

“Dollar Letter of Credit” shall mean a Letter of Credit denominated in Dollars
and issued pursuant to Section 3.1.

 

“Dollar Revolving Credit Loan” shall mean a Revolving Credit Loan denominated in
Dollars and made pursuant to Section 2.1(b).

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the US Borrower that is
organized under the laws of the United States, any state or territory thereof or
the District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

17

--------------------------------------------------------------------------------


 

“Eligible Lender” shall mean, at any time, a Person who, on any date on which
interest is payable under this Agreement, is a Person which is (a) beneficially
entitled to the interest payable to it under this Agreement and (b)(i) a UK
Lender or (ii) a Treaty Lender.

 

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states, being in part legislative measures to implement EMU.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the US Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the Funding Date and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the US Borrower or a Subsidiary would be deemed to be a
“single employer” within the meaning of Section 414(b) or (c) of the Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

 

18

--------------------------------------------------------------------------------


 

“Eurodollar Extended Revolving Credit Loan” shall mean any Extended Revolving
Credit Loan bearing interest at a rate determined by reference to the Eurodollar
Rate.

 

“Eurodollar Loan” shall mean any Eurodollar Term Loan, Eurodollar Revolving
Credit Loan or Eurodollar Extended Revolving Credit Loan.

 

“Eurodollar Rate” shall mean, in the case of any Eurodollar Term Loan,
Eurodollar Revolving Credit Loan, Eurodollar Extended Revolving Credit Loan
(other than the Tranche A-1 Term Loans, the Tranche A-2 Term Loans, the Tranche
G Term Loans, the Tranche I Term Loans, any Foreign Currency Revolving Credit
Loan or any Foreign Currency Extended Revolving Credit Loan), with respect to
each day during each Interest Period pertaining to such Eurodollar Loan, a rate
equal to the higher of (a) 2.0% per annum and (b) (i) the rate of interest per
annum determined by the Administrative Agent at approximately 11:00 a.m., London
time, on the date that is two Business Days prior to the commencement of such
Interest Period by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in Dollars (as set forth by the Bloomberg
Information Service or any successor thereto or any other service selected by
the Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates) for a period equal to such Interest Period; provided, that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “Eurodollar Rate” shall be the interest rate
per annum determined by the Administrative Agent to be the average of the rates
per annum at which deposits in Dollars in an amount comparable to such Borrowing
are offered for such relevant Interest Period to major banks in the London
interbank market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period multiplied by (ii) the Statutory Reserve
Rate.  With respect to Eurodollar Borrowings denominated in a Foreign Currency,
the Eurodollar Rate for any Interest Period shall be a rate equal to the higher
of (a) 2.0% per annum and (b) (i) the rate of interest per annum determined by
the Administrative Agent at approximately 11:00 a.m. (London time) on the
Quotation Day for such Interest Period by reference to the British Bankers’
Association Interest Settlement Rates for deposits in the currency of such
Borrowing (as set forth by the Bloomberg Information Service or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided, that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this sentence, the
“Eurodollar Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in the currency of such Borrowing in an amount comparable to such Borrowing are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

19

--------------------------------------------------------------------------------


 

“Eurodollar Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurodollar Rate.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital for such period and (iv) an amount equal to the
aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by the US Borrower and the Restricted Subsidiaries during such period
(other than sales in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the US Borrower and the Restricted Subsidiaries in cash during such
period on account of Capital Expenditures (excluding the principal amount of
Indebtedness incurred in connection with such Capital Expenditures, whether
incurred in such period or in a subsequent period), (iii) the aggregate amount
of all prepayments of Revolving Credit Loans, Extended Revolving Credit Loans
and Swingline Loans made during such period to the extent accompanying
reductions of the Total Revolving Credit Commitments or the Total Extended
Revolving Credit Commitments, (iv) the aggregate amount of all principal
payments of Indebtedness of the US Borrower or the Restricted Subsidiaries
(including any Term Loans and the principal component of payments in respect of
Capitalized Lease Obligations but excluding Revolving Credit Loans, Extended
Revolving Credit Loans, Swingline Loans and voluntary prepayments of Term Loans
pursuant to Section 5.1) made during such period (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) an amount equal to the aggregate net
non-cash gain on the sale, lease, transfer or other disposition of assets by the
US Borrower and the Restricted Subsidiaries during such period (other than sales
in the ordinary course of business) to the extent included in arriving at such
Consolidated Net Income, (vi) increases in Consolidated Working Capital for such
period, (vii) payments by the US Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the US Borrower and the
Restricted Subsidiaries other than Indebtedness, (viii) the amount of
investments made during such period pursuant to Section 10.5 to the extent that
such investments were financed with internally generated cash flow of the US
Borrower and the Restricted Subsidiaries, (ix) the amount of dividends paid
during such period pursuant to clause (b), (c), (d) or (e) of the proviso to
Section 10.6 to the extent such dividends were paid with the proceeds of any
amount referred to in paragraph (a) of this definition, (x) the aggregate amount
of expenditures actually made by the US Borrower and the Restricted Subsidiaries
in cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed during such period
and (xi) the aggregate amount of any premium, make-whole or penalty

 

20

--------------------------------------------------------------------------------


 

payments actually paid in cash by the US Borrower and the Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness.

 

“Exchange Rate” shall mean on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m. (London time) on such day on the Bloomberg Key
Cross-Currency Rates Page for such Foreign Currency.  In the event that such
rate does not appear on any Bloomberg Key Cross-Currency Rates Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the US Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Foreign Currency are then being
conducted, at or about 10:00 a.m. (Local Time) on such date for the purchase of
Dollars for delivery two Business Days later, provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the US Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of the
Closing Date, among the US Borrower, the UK Borrower, Holdings, Credit Suisse,
as the Administrative Agent and Collateral Agent and UBS Securities LLC and
Goldman Sachs Credit Partners L.P., as Co-Syndication Agents, as amended or
modified and in effect immediately prior to the Restatement Date.

 

“Extended Commitment Fee Rate” shall mean, with respect to the Available
Extended Commitment on any day, 0.75% per annum.

 

“Extended Revolving Credit Commitment” shall mean, (a) with respect to each
Lender that is an Extending Revolving Credit Lender on the Restatement Date, the
amount set forth on Schedule A to the Amendment Agreement (as appended to the
Amendment Agreement on the Restatement Date) as such Lender’s Extended Revolving
Credit Commitment and (b) in the case of any Lender that becomes a Lender after
the Restatement Date, the amount specified as such Lender’s Extended Revolving
Credit Commitment in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Extended Revolving Credit Commitment, in each
case as the same may be changed from time to time pursuant to the terms hereof.

 

“Extended Revolving Credit Commitment Percentage” shall mean at any time, for
each Lender, the percentage obtained by dividing (a) such Lender’s Extended
Revolving Credit Commitment by (b) the aggregate amount of the Extended
Revolving Credit Commitments; provided, that at any time when the Total Extended
Revolving Credit Commitment shall have been terminated, each Lender’s Extended
Revolving Credit Commitment Percentage shall be its Extended Revolving Credit
Commitment Percentage as in effect immediately prior to such termination.

 

21

--------------------------------------------------------------------------------


 

“Extended Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of (a) the aggregate principal amount of the Dollar Equivalent
of the Extended Revolving Credit Loans of such Lender then outstanding, (b) such
Lender’s Letter of Credit Exposure at such time and (c) such Lender’s Swingline
Exposure at such time.

 

“Extended Revolving Credit Loans” shall have the meaning provided in
Section 2.1(b).

 

“Extended Revolving Credit Maturity Date” shall mean July 30, 2012, or, if such
date is not a Business Day, the next preceding Business Day.

 

“Extending Revolving Credit Lenders” shall mean those Lenders under the Credit
Agreement immediately prior to the Restatement Date that execute and deliver a
signature page to the Amendment Agreement specifically in the capacity of an
Extending Revolving Credit Lender.

 

“Extending Tranche E Term Loan Lenders” shall mean those Lenders under the
Credit Agreement immediately prior to the Restatement Date that execute and
deliver a signature page to the Amendment Agreement specifically in the capacity
of an Extending Tranche E Term Loan Lender.

 

“Extending Tranche G Term Loan Lenders” shall mean those Lenders under the
Credit Agreement immediately prior to the Restatement Date that execute and
deliver a signature page to the Amendment Agreement specifically in the capacity
of an Extending Tranche G Term Loan Lender.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Senior Secured Facilities Fee Letter dated April 19,
2004 among the US Borrower, CS, UBS Loan Finance LLC, UBS Securities LLC and
Goldman Sachs Credit Partners L.P.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the
applicable Letter of Credit Outstandings shall have been reduced to zero.

 

“Final Extended Date” shall mean the date on which the Extended Revolving Credit
Commitments shall have terminated, no Extended Revolving Credit

 

22

--------------------------------------------------------------------------------


 

Loans shall be outstanding and the applicable Letter of Credit Outstandings
shall have been reduced to zero.

 

“Financing Escrow Agent” shall mean The Bank of New York.

 

“Financing Escrow Agreement” shall mean the Financing Escrow Agreement dated as
of the Funding Date among the US Borrower, the UK Borrower, PIK Holdco, Knight
Erste Beteiligungs GmbH, the Administrative Agent, the administrative agent
under the Senior Subordinated Loan Agreement, Allianz Lebensversicherungs-AG,
Stuttgart, Allianz Capital Partners GmbH, The Bank of New York, as Financing
Escrow Agent, and JPMorgan Chase Bank, as Collateral Escrow Agent.

 

“First Amendment” shall mean the First Amendment to this Agreement, dated as of
October 8, 2004.

 

“First Amendment Effective Date” shall mean the date on which the First
Amendment becomes effective.

 

“Foreign Currencies” shall mean Euro and Sterling.

 

“Foreign Currency Borrowing” shall mean a Borrowing comprised of Tranche A-1
Term Loans, Tranche A-2 Term Loans, Tranche G Term Loans, Tranche I Term Loans,
Foreign Currency Revolving Credit Loans or Foreign Currency Extended Revolving
Credit Loans.

 

“Foreign Currency Extended Revolving Credit Loan” shall mean an Extended
Revolving Loan denominated in a Foreign Currency and made pursuant to
Section 2.1(b).

 

“Foreign Currency Letter of Credit” shall mean a Letter of Credit denominated in
a Foreign Currency and issued pursuant to Section 3.1.

 

“Foreign Currency Loan” shall mean a Tranche A-1 Term Loan, Tranche A-2 Term
Loan, Tranche G Term Loan, Tranche I Term Loan, Foreign Currency Revolving Loan
or Foreign Currency Extended Revolving Loan.

 

“Foreign Currency Revolving Credit Loan” shall mean a Revolving Loan denominated
in a Foreign Currency and made pursuant to Section 2.1(b).

 

“Foreign Joint Venture” shall mean any Restricted Foreign Subsidiary in which
the US Borrower and its Restricted Subsidiaries own, collectively, less than
100% of the equity interests and designated as such in a written notice to the
Administrative Agent by the US Borrower; provided, that in the event a
Restricted Subsidiary not previously designated by the US Borrower as a Foreign
Joint Venture is subsequently re-designated as a Foreign Joint Venture, (x) such
re-designation shall be deemed to be an investment on the date of such
re-designation in a Foreign Joint Venture in an amount equal to the product of
(i) the net worth of such re-designated Restricted Subsidiary immediately prior
to such re-designation (such net worth to be calculated without regard

 

23

--------------------------------------------------------------------------------


 

to any guarantee provided by such re-designated Restricted Subsidiary) and
(ii) the percentage of capital stock or other equity interests in such Foreign
Joint Venture owned by the US Borrower or its Restricted Subsidiaries (other
than Foreign Joint Ventures) and (y) no Default or Event of Default would result
from such re-designation.

 

“Foreign Security Documents” shall mean, collectively, (a) the UK Guarantee,
(b) the UK Pledge Agreements, (c) the UK Debenture, (d) the German Guarantee,
(e) the German Pledge Agreement, (f) the German Pledge Agreement (Brockhues),
(g) the German Assignment of Claims, (h) the German Conditional Security
Agreements, (i) the German Negative Pledge Agreement, (j) the German Abstract
Acknowledgments of Indebtedness, (k) the Italian Guarantee, (l) the Italian
Share Pledge Agreements, (m) the Italian Trademark Pledge Agreement, (n) the
Canadian Guarantee, (o) the Canadian Pledge Agreements, (p) the Canadian
Security Agreement, (q) the French Pledge Agreements, (r) the Singapore
Guarantee, (s) the Singapore Pledge Agreements, (t) the Singapore Security
Agreement, (u) the Taiwan Pledge Agreements, (v) the Luxembourg Pledge
Agreements, (w) any Mortgage over Mortgaged Property of a Foreign Subsidiary,
(x) any security document entered into by a Restricted Foreign Subsidiary
pursuant to Section 9.11 or 9.12 and (y) any other security document entered
into by a Restricted Foreign Subsidiary, including, without limitation, any
other security document entered into by a Restricted Foreign Subsidiary as
required by the Amendment Agreement to secure any of the Obligations.

 

“Foreign Subsidiary” shall mean each Subsidiary of the US Borrower that is not a
Domestic Subsidiary, including the UK Borrower.

 

“Foreign Subsidiary Guarantees” shall mean (a) the UK Guarantee, (b) the German
Guarantee, (c) the Italian Guarantee, (d) the Canadian Guarantee, (e) the
Singapore Guarantee, (f) any guarantee agreement entered into by a Restricted
Foreign Subsidiary pursuant to Section 9.11 or 9.12 and (g) any other guarantee
agreement entered into by a Restricted Foreign Subsidiary to guarantee any of
the Obligations.

 

“Foreign Subsidiary Guarantors” shall mean the UK Guarantors, the German
Guarantors, the Italian Guarantors, the Canadian Guarantors, the Singapore
Guarantors and any other Foreign Subsidiary that becomes a Foreign Subsidiary
Guarantor pursuant to Section 9.11.

 

“Fourth Amendment” shall mean the Fourth Amendment to this Agreement, dated as
of March 23, 2007.

 

“Fourth Amendment Effective Date” shall mean March 23, 2007, the date on which
the conditions set forth in Section 3(c) of the Fourth Amendment are satisfied.

 

“French Pledge Agreements” shall mean (a) the French Pledge Agreement, entered
into by the US Borrower and the Administrative Agent for the benefit of the
Lenders to the UK Borrower and the other Secured Parties named therein and
(b) the French Pledge Agreement entered into by the US Borrower and the
Administrative Agent for the benefit of the Lenders to the US Borrower and the
other

 

24

--------------------------------------------------------------------------------


 

Secured Parties named therein, substantially in the form of Exhibit B(a) or (b),
as applicable, as the same may be amended, supplemented or otherwise modified
from time to time.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(d).

 

“Funded Debt” shall mean all Indebtedness of the US Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the US Borrower or one of the Restricted
Subsidiaries, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all amounts of Funded Debt required to be paid or prepaid within one year from
the date of its creation and, in the case of the US Borrower, Indebtedness in
respect of the Loans.

 

“Funding Date” shall mean July 30, 2004.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided, however, that if there
occurs after the Funding Date any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the US
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the US Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the Funding Date and, until any such amendments have been agreed upon, the
covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred.

 

“German Abstract Acknowledgments of Indebtedness” shall mean (x) the agreement
between the UK Borrower and the Administrative Agent and (y) the agreement
between the US Borrower and the Administrative Agent, in each case substantially
in the form of Exhibit C-1(a) or (b), as applicable, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“German Assignment of Claims” shall mean the agreement entered into by the
German Guarantors, certain other Restricted Subsidiaries and the Administrative
Agent for the benefit of the Lenders to the UK Borrower and the other Secured
Parties named therein, substantially in the form of Exhibit C-2, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“German Conditional Security Agreements” shall mean the Agreements and all
attachments and exhibits thereto, substantially in the form of Exhibit C-6, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“German Guarantee” shall mean the German Guarantee Agreement, made by each of
the German Guarantors in favor of the Administrative Agent for the benefit of
the Lenders to the UK Borrower and the other Secured Parties named therein,

 

25

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit C-3, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“German Guarantors” shall mean (a) each Subsidiary of the US Borrower (other
than an Unrestricted Subsidiary) on the Funding Date that is a member of the
Rockwood Group and that is incorporated under the laws of Germany and is a party
to the German Guarantee and (b) each Subsidiary of the US Borrower that is
incorporated under the laws of Germany and that becomes a party to the German
Guarantee after the Funding Date pursuant to Section 9.11.

 

“German Negative Pledge Agreement” shall mean the letter and all attachments and
exhibits thereto from Rockwood Pigmente Holding GmbH and Silo Pigmente GmbH to
the Administrative Agent, substantially in the form of Exhibit C-4, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“German Pledge Agreement” shall mean the German Pledge Agreement entered into
among the US Borrower, Rockwood Specialties GmbH and the Administrative Agent
for the benefit of the Lenders, substantially in the form of Exhibit C-5, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“German Pledge Agreement (Brockhues)” shall mean the German Pledge Agreement
entered into among Silo Pigmente GmbH, Rockwood Pigmente Holding GmbH and the
Administrative Agent for the benefit of the Lenders to the UK Borrower and the
other Secured Parties named therein, substantially in the form of Exhibit C-7,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit D, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Guarantee and Collateral Exception Amount” shall mean, at any time:
(a)(i) $100,000,000 so long as the Senior Secured Debt to Consolidated EBITDA
Ratio as of the last day of the most recent period for which Section 9.1
Financials are delivered by the US Borrower to the Lenders under Section 9.1 is
less than 2.00 to 1.00, (ii) $75,000,000 if the Senior Secured Debt to
Consolidated EBITDA Ratio as of the last day of the most recent period for which
Section 9.1 Financials are delivered by the US Borrower to the Lenders under
Section 9.1 is equal to or greater than 2.00 to 1.00 but less than 3.00 to 1.00
or (iii) $50,000,000 if the Senior Secured Debt to Consolidated EBITDA Ratio as
of the last day of the most recent period for which Section 9.1 Financials are
delivered by the US Borrower to the Lenders under Section 9.1 is greater than or
equal to 3.00 to 1.00 minus (b) the sum of (i) the aggregate amount of

 

26

--------------------------------------------------------------------------------


 

Indebtedness incurred or assumed following the Restatement Date prior to such
time pursuant to Section 10.1(j) or (k) that is outstanding at such time and
that was used to acquire, or was assumed in connection with the acquisition of,
capital stock and/or assets in respect of which guarantees, pledges and security
have not been given pursuant to Sections 9.11 and 9.12, (ii) the lesser of
(x) the aggregate Increased Commitment Amount at such time and (y) $50,000,000,
(iii) any Indebtedness incurred following the Restatement Date by any Foreign
Joint Venture and (iv) the aggregate fair market value at the time each such
investment was made of all outstanding investments made following the
Restatement Date pursuant to Section 10.5(j) in respect of which guarantees,
pledges and security have not been given pursuant to Sections 9.11 and 9.12;
provided, that the Guarantee and Collateral Exception Amount shall be increased
to the extent that the Indebtedness and Investments deducted from the Guarantee
and Collateral Exception Amount prior to the Restatement Date are no longer
outstanding; provided further, that if such amount is a negative number, the
Guarantee and Collateral Exception Amount shall be zero.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean Holdings and the US Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

27

--------------------------------------------------------------------------------


 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the US Borrower or any of the Restricted Subsidiaries in the ordinary course of
business (and not for speculative purposes) in order to protect the US Borrower,
the UK Borrower or any of the Restricted Subsidiaries against fluctuations in
interest rates, currency exchange rates or commodity prices.

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

“Increased Amount Date” shall have the meaning provided in Section 2.14.

 

“Increased Commitment Amount” shall have the meaning given to such term in
Section 14.1.

 

“Incremental Refinancing Amount Date” shall have the meaning given to such term
in Section 2.15.

 

“Incremental Refinancing Revolving Credit Commitments” shall have the meaning
given to such term in Section 2.15.

 

“Incremental Refinancing Revolving Credit Lender” shall have the meaning given
to such term in Section 2.15.

 

“Incremental Refinancing Revolving Credit Loan” shall have the meaning given to
such term in Section 2.15.

 

“Incremental Refinancing Term Loan Commitments” shall have the meaning given to
such term in Section 2.15.

 

“Incremental Refinancing Term Loan Lender” shall have the meaning given to such
term in Section 2.15.

 

“Incremental Refinancing Term Loan” shall have the meaning given to such term in
Section 2.15.

 

“Incremental Revolving OID” shall have the meaning given to that term in
Section 2.15.

 

“Incremental Revolving Yield Differential” shall have the meaning given to that
term in Section 2.15.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such

 

28

--------------------------------------------------------------------------------


 

Person, (c) the face amount of all letters of credit issued for the account of
such Person and, without duplication, all drafts drawn thereunder, (d) all
indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all net obligations of such
Person under interest rate swap, cap or collar agreements, interest rate future
or option contracts, currency swap agreements, currency future or option
contracts, commodity price protection agreements or other commodity price
hedging agreements and other similar agreements and (g) without duplication, all
Guarantee Obligations of such Person; provided, that Indebtedness shall not
include trade payables and accrued expenses, in each case payable directly or
through a bank clearing arrangement and arising in the ordinary course of
business.

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter following the Closing Date.

 

“Interest Period” shall mean, with respect to any Term Loan, Revolving Credit
Loan or Extended Revolving Credit Loan, the interest period applicable thereto,
as determined pursuant to Section 2.9.

 

“Italian Guarantee” shall mean the Italian Guarantee Agreement, made by each of
the Italian Guarantors in favor of the Administrative Agent for the benefit of
the Lenders to the UK Borrower and the other Secured Parties named therein,
substantially in the form of Exhibit E-1, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Italian Guarantors” shall mean (a) each Subsidiary of the US Borrower (other
than an Unrestricted Subsidiary) on the Funding Date that is a member of the
Rockwood Group and that is incorporated under the laws of Italy and is a party
to the Italian Guarantee and (b) each Subsidiary of the US Borrower that is
incorporated under the laws of Italy and that becomes a party to the Italian
Guarantee after the Funding Date pursuant to Section 9.11.

 

“Italian Share Pledge Agreements” shall mean (a) the Italian Pledge Agreement,
entered into by the US Borrower and the Administrative Agent for the benefit of
the Lenders to the UK Borrower and the other Secured Parties named therein and
(b) the Italian Pledge Agreement entered into by the US Borrower and the
Administrative Agent for the benefit of the Lenders to the US Borrower and the
other Secured Parties named therein, in each case, substantially in the form of
Exhibit E-2(a) or (b), as applicable, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Italian Trademark Pledge Agreement” shall mean the unilateral pledge letter
entered into by Rockwood Italia S.p.A. in favor of the Administrative Agent for
the benefit of the Lenders to the UK Borrower and the other Secured Parties
named therein, substantially in the form of Exhibit E-3, as the same may be
amended, supplemented or otherwise modified from time to time.

 

29

--------------------------------------------------------------------------------


 

“Joinder Agreement” means an agreement substantially in the form of Exhibit U.

 

“Judgment Currency” shall have the meaning set forth in Section 14.17.

 

“Judgment Currency Conversion Date” shall have the meaning set forth in
Section 14.17.

 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.

 

“L/C Maturity Date” shall mean the date that is (a) with respect to any Letters
of Credit issued under the Revolving Credit Commitment, five Business Days prior
to the Revolving Credit Maturity Date and (b) with respect to any Letters of
Credit under the Extended Revolving Credit Commitment, five Business Days prior
to the Extended Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“L/C Reserve Account” shall have the meaning provided in Section 13.2(a)

 

“Lender Default” shall mean (a) with respect to the determination as to whether
a Lender is a Defaulting Lender for purposes of Section 5.1, Section 5.2 and
Section 14.1 (and any definitions used in such sections), (i) the failure (which
has not been cured) of a Lender to make available its portion of any Borrowing
or to fund its portion of any unreimbursed payment under Section 3.3 or (ii) a
Lender having notified the Administrative Agent and/or the US Borrower that it
does not intend to comply with the obligations under Section 2.1(b), 2.1(d) or
3.3, in the case of either clause (i) or clause (ii) above, as a result of the
appointment of a receiver or conservator with respect to such Lender at the
direction or request of any regulatory agency or authority and (b) with respect
to the determination as to whether a Lender is a Defaulting Lender for purposes
of Section 3.7, Section 4.1 and Section 14.7, (i) the failure (which has not
been cured) of a Lender to make available its portion of any Borrowing or to
fund its portion of any unreimbursed payment under Section 3.3, (ii) the
notification by a Lender to any Borrower, the Administrative Agent, the Letter
of Credit Issuer, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or a
Lender making a public statement to the effect that it does not intend to comply
with its funding obligations under this Agreement or under other agreements in
which it commits to extend credit, (iii) the failure, within three Business Days
after request by the Administrative Agent, of a Lender to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (iv) the failure of a Lender to otherwise pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (v) a Lender (A) 

 

30

--------------------------------------------------------------------------------


 

becoming or being insolvent or having a parent company that has become or is
insolvent or (B) becoming the subject of a bankruptcy or insolvency proceeding,
or having a receiver, conservator, trustee or custodian appointed for it, or
taking any action in furtherance of, or indicating its consent to, approval of
or acquiescence in any such proceeding or appointment or having a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Lenders” shall mean (a) the Persons listed on Schedule 1.1(c), (b) effective as
of the Third Amendment Effective Date, the Persons listed on Schedule A to the
Third Amendment (as appended to the Third Amendment on the Third Amendment
Effective Date), (c) effective as of the Fourth Amendment Effective Date, the
Persons listed on Schedule A to the Fourth Amendment (as appended to the Fourth
Amendment on the Fourth Amendment Effective Date), (d) effective as of the
Restatement Date, the Persons listed on Schedules A and B to the Amendment
Agreement (as appended to the Amendment Agreement on the Restatement Date) and
(e) any other Person that becomes a party hereto pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance or otherwise ceases to have any Loans or
Commitments hereunder.

 

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1.

 

“Letter of Credit Commitment” shall mean $100,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent of the amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) payments to
the Letter of Credit Issuer pursuant to Section 3.4(a) at such time and (b) such
Lender’s Revolving Credit Commitment Percentage or Extended Revolving Credit
Commitment Percentage, as applicable, of the Letter of Credit Outstanding at
such time (excluding the portion thereof consisting of Unpaid Drawings in
respect of which the Lenders have made (or are required to have made) payments
to the Letter of Credit Issuer pursuant to Section 3.4(a)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(c).

 

“Letter of Credit Issuer” shall mean CS, any of its Affiliates or any successor
pursuant to Section 3.6.  The Letter of Credit Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Letter of Credit Issuer, including with respect to Foreign Currency Letters of
Credit, and in each such case the term “Letter of Credit Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate. 
In the event that there is more than one Letter of Credit Issuer at any time,
references herein and in the other Credit Documents to the

 

31

--------------------------------------------------------------------------------


 

Letter of Credit Issuer shall be deemed to refer to the Letter of Credit Issuer
in respect of the applicable Letter of Credit or to all Letter of Credit
Issuers, as the context requires.

 

“Letter of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the sum of (i) the aggregate Stated Amount of all outstanding
Letters of Credit issued under the Revolving Credit Commitment and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit
issued under the Revolving Credit Commitment and (b) the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit issued under the
Extended Revolving Credit Commitment and (ii) the aggregate amount of all Unpaid
Drawings in respect of all Letters of Credit issued under the Extended Revolving
Credit Commitment.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“Level I Status” shall mean, on any date, the circumstance that the Consolidated
Total Debt to Consolidated EBITDA Ratio is greater than or equal to 5.00 to 1.00
as of such date.

 

“Level II Status” shall mean, on any date, the circumstance that Level I Status
does not exist and the Consolidated Total Debt to Consolidated EBITDA Ratio is
greater than or equal to 4.50 to 1.00 as of such date.

 

“Level III Status” shall mean, on any date, the circumstance that neither Level
I Status nor Level II Status exists and the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than or equal to 4.00 to 1.00 as of such
date.

 

“Level IV Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 4.00 to 1.00
as of such date.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” shall mean any Revolving Credit Loan, Extended Revolving Credit Loan,
Swingline Loan, Term Loan, New Revolving Loan, New Extended Revolving Loan, New
Tranche H Term Loan, New Tranche I Term Loans, Incremental Refinancing Revolving
Credit Loan, or Incremental Refinancing Term Loan made by any Lender hereunder.

 

“Local Time” shall mean (a) with respect to a Loan, Borrowing or Letter of
Credit denominated in Dollars, New York time, and (b) with respect to a
Eurodollar Loan or Eurodollar Borrowing denominated in any Foreign Currency,
London time.

 

“Luxembourg Pledge Agreements” shall mean the Luxembourg Pledge Agreements
entered into by the US Borrower and the Administrative Agent for the benefit of
the Lenders to the US Borrower and the other Secured Parties named therein,

 

32

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit M, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of any of the Parent Companies,
Holdings, the US Borrower or any Subsidiaries at such time.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

 

“Material Adverse Change” shall mean any change in the business, assets,
operations, properties or financial condition of Holdings, the US Borrower and
its Subsidiaries, taken as a whole, that would materially adversely affect the
ability of Holdings, the US Borrower and the other Credit Parties, taken as a
whole, to perform their obligations under this Agreement or any of the other
Credit Documents.

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings, the
US Borrower and the Subsidiaries, taken as a whole, that would materially
adversely affect (a) the ability of Holdings, the US Borrower and the other
Credit Parties, taken as a whole, to perform their obligations under this
Agreement or any of the other Credit Documents or (b) the rights and remedies of
the Administrative Agent and the Lenders under this Agreement or any of the
other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, (a) the UK
Borrower and (b) each other Restricted Subsidiary of the US Borrower (i) whose
total assets at the last day of the Test Period ending on the last day of the
most recent fiscal period for which Section 9.1 Financials have been delivered
were equal to or greater than 5% of the Consolidated Total Assets of the US
Borrower and the Restricted Subsidiaries at such date or (ii) whose gross
revenues for such Test Period were equal to or greater than 5% of the
consolidated gross revenues of the US Borrower and the Restricted Subsidiaries
for such period, in each case determined in accordance with GAAP.

 

“Maturity Date” shall mean the Tranche A-1 Term Loan Maturity Date, the Tranche
A-2 Term Loan Maturity Date, Tranche E Term Loan Maturity Date, the Tranche G
Term Loan Maturity Date, Tranche H Term Loan Maturity Date, Tranche I Term Loan
Maturity Date, Extended Revolving Credit Maturity Date or the Revolving Credit
Maturity Date.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Dollar Borrowing of
Term Loans, Revolving Credit Loans or Extended Revolving Credit Loans,
$1,000,000, (b) with respect to a Foreign Currency Borrowing of Term Loans,
Revolving Credit Loans or Extended Revolving Credit Loans, the smallest amount
of the applicable Foreign Currency that has a Dollar Equivalent in excess of
$1,000,000 and (c) with respect to a Borrowing of Swingline Loans, $100,000.

 

33

--------------------------------------------------------------------------------


 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the US Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other Security Document entered into by the
owner of a Mortgaged Property and the Administrative Agent for the benefit of
the Lenders and the other Secured Parties named therein in respect of that
Mortgaged Property, substantially in the form of Exhibit F or, in the case of
Mortgaged Properties located outside the United States of America, in such form
as agreed between the US Borrower and the Administrative Agent, as the same may
be amended, supplemented or otherwise modified from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(b),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event or the
issuance after the Funding Date by the US Borrower of any Senior Subordinated
Notes or capital stock, (a) the gross cash proceeds (including payments from
time to time in respect of installment obligations, if applicable, but only as
and when received) received by or on behalf of Holdings, the US Borrower or any
of the Restricted Subsidiaries in respect of such Prepayment Event or issuance,
as the case may be, less (b) the sum of:

 

(I)  IN THE CASE OF ANY PREPAYMENT EVENT, THE AMOUNT, IF ANY, OF ALL TAXES PAID
OR ESTIMATED TO BE PAYABLE BY HOLDINGS, THE US BORROWER OR ANY OF THE RESTRICTED
SUBSIDIARIES IN CONNECTION WITH SUCH PREPAYMENT EVENT,

 

(II)  IN THE CASE OF ANY PREPAYMENT EVENT (OTHER THAN A DEBT INCURRENCE
PREPAYMENT EVENT), THE AMOUNT OF ANY REASONABLE RESERVE ESTABLISHED IN
ACCORDANCE WITH GAAP AGAINST ANY LIABILITIES (OTHER THAN ANY TAXES DEDUCTED
PURSUANT TO CLAUSE (I) ABOVE) (X) ASSOCIATED WITH THE ASSETS THAT ARE THE
SUBJECT OF SUCH PREPAYMENT EVENT AND (Y) RETAINED BY HOLDINGS, THE US BORROWER
OR ANY OF THE RESTRICTED SUBSIDIARIES; PROVIDED, THAT THE AMOUNT OF ANY
SUBSEQUENT REDUCTION OF SUCH RESERVE (OTHER THAN IN CONNECTION WITH A PAYMENT IN
RESPECT OF ANY SUCH LIABILITY) SHALL BE DEEMED TO BE NET CASH PROCEEDS OF SUCH A
PREPAYMENT EVENT OCCURRING ON THE DATE OF SUCH REDUCTION,

 

(III)  IN THE CASE OF ANY PREPAYMENT EVENT (OTHER THAN A DEBT INCURRENCE
PREPAYMENT EVENT), THE AMOUNT OF ANY INDEBTEDNESS (OTHER THAN ANY INDEBTEDNESS
HEREUNDER) SECURED BY A LIEN ON THE ASSETS THAT ARE THE SUBJECT OF SUCH
PREPAYMENT EVENT TO THE EXTENT THAT THE INSTRUMENT CREATING OR EVIDENCING SUCH

 

34

--------------------------------------------------------------------------------


 

INDEBTEDNESS REQUIRES THAT SUCH INDEBTEDNESS BE REPAID UPON CONSUMMATION OF SUCH
PREPAYMENT EVENT,

 

(IV)  IN THE CASE OF ANY ASSET SALE PREPAYMENT EVENT (OTHER THAN AN ASSET SALE
PREPAYMENT EVENT CONSUMMATED PURSUANT TO SECTION 10.4(E)), THE AMOUNT OF ANY
PROCEEDS OF SUCH ASSET SALE PREPAYMENT EVENT THAT THE US BORROWER HAS REINVESTED
(OR INTENDS TO REINVEST WITHIN ONE YEAR OF THE DATE OF SUCH ASSET SALE
PREPAYMENT EVENT) IN THE BUSINESS OF THE US BORROWER OR ANY OF THE RESTRICTED
SUBSIDIARIES (SUBJECT TO SECTION 9.14), PROVIDED THAT ANY PORTION OF SUCH
PROCEEDS THAT HAS NOT BEEN SO REINVESTED WITHIN SUCH ONE-YEAR PERIOD SHALL
(X) BE DEEMED TO BE NET CASH PROCEEDS OF AN ASSET SALE PREPAYMENT EVENT
OCCURRING ON THE LAST DAY OF SUCH ONE-YEAR PERIOD AND (Y) BE APPLIED TO THE
REPAYMENT OF TERM LOANS IN ACCORDANCE WITH SECTION 5.2(A)(I); PROVIDED FURTHER
THAT, FOR PURPOSES OF THE PRECEDING PROVISO, SUCH ONE-YEAR PERIOD SHALL BE
EXTENDED BY UP TO TWELVE MONTHS (OR, IF LESS, EXTENDED BY UP TO THE SHORTEST
PERIOD OF TIME IN EXCESS OF ONE YEAR THAT SUCH A REINVESTMENT PERIOD EXISTS
PURSUANT TO, OR MAY BE EXTENDED UNDER THE TERMS OF, ANY INSTRUMENT GOVERNING ANY
PUBLICLY OFFERED OR PRIVATELY PLACED INDEBTEDNESS OF HOLDINGS OR THE US
BORROWER) FROM THE LAST DAY OF SUCH ONE-YEAR PERIOD SO LONG AS (A) SUCH PROCEEDS
ARE TO BE REINVESTED WITHIN SUCH ADDITIONAL TWELVE-MONTH PERIOD UNDER THE US
BORROWER’S BUSINESS PLAN AS MOST RECENTLY ADOPTED IN GOOD FAITH BY ITS BOARD OF
DIRECTORS AND (B) THE US BORROWER BELIEVES IN GOOD FAITH THAT SUCH PROCEEDS WILL
BE SO REINVESTED WITHIN SUCH ADDITIONAL TWELVE-MONTH PERIOD, AND

 

(V)  IN THE CASE OF ANY PREPAYMENT EVENT OR THE ISSUANCE BY THE US BORROWER OF
ANY SENIOR SUBORDINATED NOTES OR CAPITAL STOCK, REASONABLE AND CUSTOMARY FEES,
COMMISSIONS, EXPENSES, ISSUANCE COSTS, DISCOUNTS AND OTHER COSTS PAID BY EITHER
OF THE PARENT COMPANIES, HOLDINGS, THE US BORROWER OR ANY OF THE RESTRICTED
SUBSIDIARIES, AS APPLICABLE, IN CONNECTION WITH SUCH PREPAYMENT EVENT OR
ISSUANCE, AS THE CASE MAY BE (OTHER THAN THOSE PAYABLE TO EITHER OF THE PARENT
COMPANIES, HOLDINGS, THE US BORROWER OR ANY SUBSIDIARY OF THE US BORROWER), IN
EACH CASE ONLY TO THE EXTENT NOT ALREADY DEDUCTED IN ARRIVING AT THE AMOUNT
REFERRED TO IN CLAUSE (A) ABOVE.

 

“New Extended Revolving Loan” shall have the meaning provided in Section 2.14.

 

“New Extended Revolving Loan Commitments” shall have the meaning provided in
Section 2.14.

 

“New Extended Revolving Loan Lender” shall have the meaning provided in
Section 2.14.

 

“New Loan Commitments” shall have the meaning provided in Section 2.14.

 

“New Revolving Loan” shall have the meaning provided in Section 2.14.

 

“New Revolving Loan Commitments” shall have the meaning provided in
Section 2.14.

 

35

--------------------------------------------------------------------------------


 

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14.

 

“New Sellers” shall mean mg technologies ag and certain of its subsidiaries that
are parties to the Sale and Purchase Agreement.

 

“New Tranche H Term Loan” shall have the meaning provided in Section 2.14.

 

“New Tranche H Term Loan Commitments” shall have the meaning provided in
Section 2.14.

 

“New Tranche H Term Loan Lender” shall have the meaning provided in
Section 2.14.

 

“New Tranche I Term Loan” shall have the meaning provided in Section 2.14.

 

“New Tranche I Term Loan Commitments” shall have the meaning provided in
Section 2.14.

 

“New Tranche I Term Loan Lender” shall have the meaning provided in
Section 2.14.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“OID” shall have the meaning given to that term in Section 2.15.

 

“Original Seller” shall mean Laporte Plc.

 

“Parent” shall mean Rockwood Holdings, Inc., a Delaware corporation.

 

“Parent Common Stock” shall mean any class of common stock of Parent outstanding
after the Funding Date.

 

“Parent Companies” shall mean the Parent, PIK Holdco and any direct or indirect
wholly owned Subsidiary of Parent or PIK Holdco that is a direct or indirect
parent company of Holdings.

 

36

--------------------------------------------------------------------------------


 

“Participant” shall have the meaning provided in Section 14.6(c)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit G or
any other form approved by the Administrative Agent.

 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the US Borrower or any of the Restricted Subsidiaries of assets or capital stock
or other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming (i) a Restricted Subsidiary and (ii)(x) in the case of a
Restricted Domestic Subsidiary, a US Subsidiary Guarantor or (y) in the case of
a Restricted Foreign Subsidiary, a Foreign Subsidiary Guarantor, in each case to
the extent required by Section 9.11; (c) such acquisition shall result in the
Administrative Agent, for the benefit of the applicable Lenders, being granted a
security interest in any capital stock or any assets so acquired to the extent
required by Sections 9.11, 9.12 and/or 9.15; (d) after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing; and (e) the US Borrower shall be in compliance, on a pro forma basis
after giving effect to such acquisition (including any Indebtedness assumed or
permitted to exist or incurred pursuant to Sections 10.1(j) and 10.1(k),
respectively, and any related Pro Forma Adjustment), with the covenants set
forth in Sections 10.9 and 10.10, as such covenants are recomputed as at the
last day of the most recently ended Test Period under such Sections as if such
acquisition had occurred on the first day of such Test Period.

 

“Permitted Additional Notes” shall mean senior or senior subordinated notes,
issued by the US Borrower, (i) the terms of which (1) do not provide for any
scheduled repayment or redemption, mandatory repayment or redemption or sinking
fund obligation prior to the date that is 182 days following the date that is
eight years after the Funding Date (other than customary offers to purchase upon
a change of control, asset sale or event of loss and customary acceleration
rights after an event of default) and (2) to the extent senior subordinated
notes, provide for customary subordination to the Obligations under the Credit
Documents, (ii) the covenants, events of default, Subsidiary guarantees and
other terms of which (other than interest rate and redemption premiums), taken
as a whole, are not more restrictive to the US Borrower and the Subsidiaries
than those in the Subordinated Notes, (iii) which shall bear a rate of interest
determined by the Board of Directors of the US Borrower to be a market rate of
interest at the date of their issuance, (iv) of which no Subsidiary of the US
Borrower (other than a Guarantor) is an obligor under such notes that is not an
obligor under the Subordinated Notes and (v) the principal amount of which, when
taken together with the amount of any New Loan Commitments hereunder (or New
Revolving Loans, New Extended Revolving Loans, New Tranche H Term Loans or New
Tranche I Term Loans made pursuant thereto), shall not exceed $250,000,000 in
the aggregate.

 

37

--------------------------------------------------------------------------------


 

“Permitted Additional PIK Notes” shall mean (a) PIK Notes other than PIK Notes
issued as Permitted PIK Debt and (b) PIK Refinancing Indebtedness or PIK
Refinancing Preferred Stock issued in connection with any refinancing or
replacement of PIK Notes issued under clause (a) of this definition; provided,
that the aggregate principal amount of Permitted Additional PIK Notes and
Permitted Additional Subordinated Notes outstanding at any time shall not exceed
$250,000,000, plus accrued interest thereon as provided in the PIK Notes
Documents or the Subordinated Note Indenture, as the case may be.

 

“Permitted Additional Subordinated Notes” shall mean (i) Subordinated Notes
other than Subordinated Notes issued as Permitted Subordinated Debt and/or
(ii) Senior Subordinated Notes other than Senior Subordinated Notes issued as
Permitted Senior Subordinated Debt; provided, that the aggregate principal
amount of Permitted Additional PIK Notes and Permitted Additional Subordinated
Notes outstanding at any time shall not exceed $250,000,000, plus accrued
interest thereon as provided in the PIK Notes Documents, the Subordinated Note
Indenture or the Senior Subordinated Notes Indenture, as the case may be.

 

“Permitted Amendments” shall mean an extension of the final maturity date of the
Extended Revolving Credit Loans and the Extended Revolving Credit Commitments of
the Accepting Lenders (provided, that such extensions may not result in having
more than two additional final maturity date under this Agreement in any year
without the consent of the Administrative Agent) and in, connection therewith,
any increase in the Applicable ABR Margin and Applicable Eurodollar Margin with
respect to the applicable Loans and/or Commitments of the Accepting Lenders and
the payment of additional fees to the Accepting Lenders (such increase and/or
payments to be in the form of cash, equity interest or other property to the
extent not prohibited by this Agreement).

 

“Permitted Capital Expenditure Amount” shall have the meaning provided in
Section 10.11(a).

 

“Permitted Investments” shall mean (a) securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof; (b) securities issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and

 

38

--------------------------------------------------------------------------------


 

eurodollar certificates of deposit or bankers’ acceptances maturing no more than
two years after the date of acquisition thereof issued by any Lender or any
other bank having combined capital and surplus of not less than $250,000,000 in
the case of domestic banks and $100,000,000 (or the dollar equivalent thereof)
in the case of foreign banks; (f) repurchase agreements with a term of not more
than 30 days for underlying securities of the type described in clauses (a),
(b) and (e) above entered into with any bank meeting the qualifications
specified in clause (e) above or securities dealers of recognized national
standing; (g) marketable short-term money market and similar securities, having
a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service); (h) shares of investment
companies that are registered under the Investment Company Act of 1940 and
invest solely in one or more of the types of securities described in clauses
(a) through (g) above; and (i) in the case of investments by any Restricted
Foreign Subsidiary or investments made in a country outside the United States of
America, other customarily utilized high-quality investments in the country
where such Restricted Foreign Subsidiary is located or in which such investment
is made.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP; (b) Liens in respect of property or assets of the US
Borrower or any of the Subsidiaries imposed by law, such as carriers’,
warehousemen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, in each case so long as such Liens arise in the
ordinary course of business and do not individually or in the aggregate have a
Material Adverse Effect; (c) Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 11.14;
(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business; (e) ground
leases in respect of real property on which facilities owned or leased by the US
Borrower or any of its Subsidiaries are located; (f) easements, rights-of-way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not interfering in any material respect with the business of
Holdings, the US Borrower and its Subsidiaries, taken as a whole; (g) any
interest or title of a lessor or secured by a lessor’s interest under any lease
permitted by this Agreement; (h) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (i) Liens on goods the purchase price
of which is financed by a documentary letter of credit issued for the account of
the US Borrower or any of its Subsidiaries; provided, that such Lien secures
only the obligations of the US Borrower or such Subsidiaries in respect of such
letter of credit to the extent permitted under Section 10.1; (j) leases or
subleases and licenses or sub-licenses granted to others not interfering in any
material respect with the business of Holdings, the US Borrower and its
Subsidiaries, taken as a whole; (k) Liens created in the ordinary course of
business in favor of banks and other financial institutions over credit balances
of any bank accounts of any of the Parent Companies, Holdings, the US Borrower
and the Restricted Subsidiaries held at such banks or

 

39

--------------------------------------------------------------------------------


 

financial institutions, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts in
the ordinary course of business; and (l) Liens on accounts receivables, the
account into which such accounts receivable are paid and other related rights in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable, in each case,
in favor of the factoring or financing party in respect of such accounts
receivable; provided, that the applicable accounts receivable financing
facilities or factoring arrangements are permitted by Section 10.4(e).

 

“Permitted PIK Debt” shall mean (a) the PIK Notes and (b) the 2011 Senior Notes;
provided, that the aggregate principal amount of such PIK Notes and 2011 Senior
Notes (together with the aggregate principal amount of the PIK Refinancing
Indebtedness and the aggregate liquidation preference of PIK Refinancing
Preferred Stock, in each case to the extent replacing the foregoing) outstanding
at any time shall not exceed $170,000,000, plus accrued interest and dividends
in accordance with the PIK Notes Documents or the 2011 Senior Notes Indenture,
as applicable.

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the US
Borrower or any of the Restricted Subsidiaries after the Funding Date; provided,
that such Sale Leaseback is consummated for fair value as determined at the time
of consummation in good faith by the US Borrower and, in the case of any Sale
Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed $20,000,000, the Board of Directors of the US Borrower (which such
determination may take into account any retained interest or other investment of
the US Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Permitted Senior Subordinated Debt” shall mean (a) the Senior Subordinated
Loans and (b) the Senior Subordinated Notes to the extent that the Net Cash
Proceeds therefrom are applied to prepay the principal of, and accrued interest
on, the Senior Subordinated Loans or refinance or replace other Senior
Subordinated Notes; provided that the aggregate principal amount of such Senior
Subordinated Loans and Senior Subordinated Notes outstanding at any time shall
not exceed the sum of $350,000,000 and Є419,076,355.71 plus any redemption or
prepayment premiums payable in respect of the Senior Subordinated Loans.

 

“Permitted Subordinated Debt” shall mean the Subordinated Notes, provided that
the aggregate principal amount of such Subordinated Notes outstanding at any
time shall not exceed $375,000,000.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“PIK Holdco” shall mean Rockwood Specialties Consolidated, Inc., a Delaware
corporation.

 

40

--------------------------------------------------------------------------------


 

“PIK Notes” shall mean pay-in-kind loans and notes of PIK Holdco issued pursuant
to the documents listed in clauses (a) and (b) of the definition of the PIK
Notes Documents.

 

“PIK Notes Documents” shall mean (a) the PIK Bridge Loan Agreement dated as of
November 20, 2000, as amended, supplemented or otherwise modified from time to
time, among PIK Holdco, as Borrower, the lenders from time to time parties
thereto, Merrill Lynch Capital Corporation, as agent, and Merrill Lynch
International, as arranger, pursuant to which the PIK Notes were issued, (b) the
PIK Note Purchase Agreement between PIK Holdco and Allianz
Lebensversicherungs-AG, Stuttgart, dated as of February 7, 2001, as the same may
be amended, supplemented or otherwise modified from time to time and (c) all
agreements and instruments governing the issuance or terms of any PIK
Refinancing Indebtedness or PIK Refinancing Preferred Stock.

 

“PIK Proceeds Equity Contribution” shall mean the contribution by Holdings to
the US Borrower as common equity of an amount in cash equal to the amount of the
Net Cash Proceeds of Permitted Additional PIK Notes (other than Permitted
Additional PIK Notes described in clause (b) of the definition thereof) issued
by PIK Holdco, with such contribution made using the Net Cash Proceeds of a
prior contribution in cash by PIK Holdco to Holdings from the Net Cash Proceeds
of the issuance by PIK Holdco of such Permitted Additional PIK Notes.

 

“PIK Refinancing Indebtedness” shall mean any Indebtedness of PIK Holdco or
Holdings issued or given in exchange for, or the proceeds of which are used
substantially simultaneously with the issuance thereof to refinance or replace,
PIK Notes or Permitted Additional PIK Notes incurred pursuant to the terms of
this Agreement, so long as (i) the aggregate principal amount of such
Indebtedness does not exceed the aggregate principal amount of the PIK Notes or
Permitted Additional PIK Notes for which such Indebtedness is being exchanged,
or to be refinanced or replaced with such Indebtedness, plus accrued interest,
redemption premiums or dividends in accordance with the PIK Notes Documents,
(ii) such Indebtedness has a maturity no earlier than the maturity of the PIK
Notes or Permitted Additional PIK Notes being refinanced or replaced, (iii) such
Indebtedness does not provide for the payment of interest in cash on any date
that is earlier than the date upon which interest or dividends may be paid in
cash under the terms of the PIK Notes or Permitted Additional PIK Notes being
refinanced or replaced, (iv) all other terms of such refinancing or replacement
Indebtedness are, taken as a whole, no more adverse to the interests of the
Lenders than those previously existing with respect to the PIK Notes or
Permitted Additional PIK Notes being refinanced or replaced and (v) such
refinancing or replacement Indebtedness shall bear a rate of interest determined
by the Board of Directors of PIK Holdco or Holdings, as applicable, to be a
market rate of interest at the date of such refinancing or replacement and have
other terms customary for similar issuances under similar market conditions or
otherwise be on terms reasonably acceptable to the Administrative Agent.

 

“PIK Refinancing Preferred Stock” shall mean any preferred capital stock or
preferred equity interest of PIK Holdco or Holdings issued or given in exchange
for, or

 

41

--------------------------------------------------------------------------------


 

the proceeds of which are used substantially simultaneously with the issuance
thereof to refinance or replace, PIK Notes or Permitted Additional PIK Notes
incurred pursuant to the terms of this Agreement, so long as (i) the aggregate
liquidation preference of such preferred capital stock or preferred equity
interest does not exceed the aggregate principal amount of the PIK Notes or
Permitted Additional PIK Notes for which such preferred capital stock or
preferred equity interest is being exchanged, or to be refinanced or replaced
with such preferred capital stock or preferred equity interest, plus accrued
interest or dividends in accordance with the PIK Notes Documents, (ii) such
capital stock or equity interest has a maturity no earlier than the maturity of
the PIK Notes or Permitted Additional PIK Notes being refinanced or replaced,
(iii) such capital stock or equity interest does not provide for the payment of
dividends in cash on any date that is earlier than the date upon which interest
or dividends may be paid in cash under the terms of the PIK Notes or Permitted
Additional PIK Notes being refinanced or replaced, (iv) all other terms of such
refinancing or replacement capital stock or equity interest are, taken as a
whole, no more adverse to the interests of the Lenders than those previously
existing with respect to the PIK Notes or Permitted Additional PIK Notes being
refinanced or replaced and (v) such refinancing or replacement capital stock or
equity interest shall bear a dividend rate determined by the Board of Directors
of PIK Holdco or Holdings, as applicable, to be a market dividend rate at the
date of such refinancing or replacement and have other terms customary for
similar issuances under similar market conditions or otherwise be on terms
reasonably acceptable to the Administrative Agent.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments to) the US
Borrower, a Subsidiary or an ERISA Affiliate.

 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by Holdings,
the US Borrower, the other pledgors party thereto and the Administrative Agent
for the benefit of the Lenders, substantially in the form of Exhibit H, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Post-Closing Schedule” shall have the meaning provided in Section 9.18.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event or any Permitted Sale Leaseback.

 

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by CS as its reference rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by CS in connection with extensions of credit to debtors); each change
in the Prime Rate shall be effective as of the opening of business on the date
such change is announced as being effective.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six fiscal quarters first ending following any Permitted Acquisition, with
respect to

 

42

--------------------------------------------------------------------------------


 

the Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Borrower affected by such acquisition, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the US Borrower in good faith as a result of
reasonably identifiable and supportable net cost savings or additional net
costs, as the case may be, realizable during such period by combining the
operations of such Acquired Entity or Business with the operations of the US
Borrower and its Subsidiaries; provided, that so long as such net cost savings
or additional net costs will be realizable at any time during such six-quarter
period, it may be assumed, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that such net cost savings or additional net costs will be realizable during
the entire such period; provided further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for net cost savings or additional net costs
actually realized during such period and already included in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the US Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Purchase Agreement” shall mean the Business and Share Sale and Purchase
Agreement dated September 25, 2000, between the Original Seller and Parent
pursuant to which Parent, the US Borrower and the Subsidiaries (i) acquired from
the Original Seller (x) all the Original Seller’s assets (including capital
stock) primarily used in the conduct of the Original Seller’s Plastics &
Compounding, Water Technologies, Timber Treatments, Water Treatments, GD Holmes,
Electronics, Pigments and Additives business divisions and (y) all the
outstanding capital stock of Laporte Electronics France, S.A. and (ii) assumed
certain liabilities of the Original Seller, all as provided in such purchase
agreement, for consideration payable to the Original Seller in the aggregate
amount of $1,175,000,000 in cash (subject to certain purchase price adjustments
in accordance with such purchase agreement).

 

“Qualified Preferred Stock” shall mean any preferred capital stock or preferred
equity interest of any of the Parent Companies (a) that does not provide for any
cash dividend payments or other cash distributions in respect thereof on or
prior to the Tranche G Term Loan Maturity Date and (b) that by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable or exercisable) or upon the happening of any event does not
(i)(x) mature or become mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (y) become convertible or exchangeable at the option of
the holder thereof for Indebtedness or preferred stock that is not Qualified
Preferred Stock or (z) become redeemable at the option of the holder thereof
(other than as a result of a change of control event), in whole or in part, in
each case on or prior to the first anniversary of the Tranche G Term Loan
Maturity Date and (ii) provide holders thereunder with any rights upon the
occurrence of a “change of control” event prior to the repayment of the
Obligations under the Credit Documents.

 

43

--------------------------------------------------------------------------------


 

“Quotation Day” shall mean, with respect to any Eurodollar Borrowing denominated
in a Foreign Currency and any Interest Period, the day on which it is market
practice in the relevant interbank market for prime banks to give quotations for
deposits in the currency of such Borrowing for delivery on the first day of such
Interest Period.  If such quotations would normally be given by prime banks on
more than one day, the Quotation Day will be the last of such days.

 

“Real Estate” shall have the meaning given to that term in Section 9.1(f).

 

“Recalculation Date” shall have the meaning provided in Section 1.2.

 

“Reference Lender” shall mean CS.

 

“Refinancing Date” shall mean the date that is 182 days prior to the maturity of
the Subordinated Notes.

 

“Refinancing Series” shall have the meaning given to that term in Section 2.15.

 

“Register” shall have the meaning provided in Section 14.6(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees and advisors
of such Person and any Person that possesses, directly or indirectly, the power
to direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.

 

“Repayment Amount” shall mean any Tranche A-1 Repayment Amount, any Tranche A-2
Repayment Amount, any Tranche E Repayment Amount, any Tranche G Repayment
Amount, any Tranche H Repayment Amount or any Tranche I Repayment Amount.

 

44

--------------------------------------------------------------------------------


 

“Repayment Date” shall mean a Tranche A-1 Repayment Date, a Tranche A-2
Repayment Date, a Tranche E Repayment Date, a Tranche G Repayment Date, any
Tranche H Repayment Date or any Tranche I Repayment Date.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

 

“Required Extended Revolving Credit Lenders” shall mean, at any date,
(a) Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent
of the Adjusted Total Extended Revolving Credit Commitment at such date or
(b) if the Total Extended Revolving Credit Commitment has been terminated, the
holders (excluding Defaulting Lenders) of a majority of the outstanding
principal amount of the Dollar Equivalent of the Extended Revolving Credit Loans
and Letter of Credit Exposures relating to Letters of Credit issued under the
Extended Revolving Credit Commitment (excluding the Loans and Letter of Credit
Exposures of Defaulting Lenders) in the aggregate at such date.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of the Dollar Equivalent of (i) the Adjusted Total
Revolving Credit Commitment at such date, (ii) the Adjusted Total Extended
Revolving Credit Commitment at such date, (iii) the Adjusted Total Term Loan
Commitment at such date and (iv) the outstanding principal amount of the Term
Loans (excluding the Term Loans held by Defaulting Lenders) at such date or
(b) if the Total Revolving Credit Commitment, the Total Extended Revolving
Credit Commitment and the Total Term Loan Commitment have been terminated or for
the purposes of acceleration pursuant to Section 11, the holders (excluding
Defaulting Lenders) of a majority of the Dollar Equivalent of the outstanding
principal amount of the Loans and Letter of Credit Exposures (excluding the
Loans and Letter of Credit Exposures of Defaulting Lenders) in the aggregate at
such date.

 

“Required Revolving Credit Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding a majority of the Dollar Equivalent of the Adjusted
Total Revolving Credit Commitment at such date or (b) if the Total Revolving
Credit Commitment has been terminated, the holders (excluding Defaulting
Lenders) of a majority of the outstanding principal amount of the Dollar
Equivalent of the Revolving Credit Loans and Letter of Credit Exposures relating
to Letters of Credit issued under the Revolving Credit Commitment (excluding the
Loans and Letter of Credit Exposure of Defaulting Lenders) in the aggregate at
such date.

 

“Required Tranche A Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (a) the portion of the Adjusted Total
Term Loan Commitment that relates to Tranche A Term Loan Commitments at such
date and (b) the outstanding principal amount of the Tranche A-1 Term Loans and
the Tranche A-2 Term Loans (excluding the Tranche A-1 Term Loans and Tranche A-2
Term Loans held by Defaulting Lenders) in the aggregate at such date.

 

45

--------------------------------------------------------------------------------


 

“Required Tranche E Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche E Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
E Term Loans (excluding the Tranche E Term Loans held by Defaulting Lenders) in
the aggregate at such date.

 

“Required Tranche G Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche G Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
G Term Loans (excluding the Tranche G Term Loans held by Defaulting Lenders) in
the aggregate at such date.

 

“Required Tranche H Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche H Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
H Term Loans (excluding the Tranche H Term Loans held by Defaulting Lenders) in
the aggregate at such date.

 

“Required Tranche I Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche I Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
I Term Loans (excluding the Tranche I Term Loans held by Defaulting Lenders) in
the aggregate at such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restatement Date” shall mean the date on which the conditions to the
effectiveness of the amendment and restatement of the Existing Credit Agreement
as set forth herein that are specified in the Amendment Agreement shall be
satisfied.

 

“Restricted Domestic Subsidiary” shall mean a Domestic Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the US Borrower other than
an Unrestricted Subsidiary.

 

46

--------------------------------------------------------------------------------


 

“Revolver Refinancing Indebtedness” shall mean Indebtedness issued or incurred
under a new revolving credit facility (a “Additional Refinancing Revolver”) that
permanently refinances, refunds, extends, renews or replaces all or a portion of
the Revolving Credit Commitments or the Extended Revolving Credit Commitments
hereunder; provided that (a) the available commitments under such Additional
Refinancing Revolver when added to any Revolving Credit Commitments and Extended
Revolving Credit Commitments not permanently refinanced with such Additional
Refinancing Revolver shall not exceed the sum of the Total Revolving Credit
Commitments and the Total Extended Revolving Credit Commitments outstanding
immediately prior to the Restatement Date, (b) the US Borrower and the UK
Borrower shall be the only borrowers under such Additional Refinancing Revolver
and the Subsidiary Guarantors shall be the only guarantors, if any, with respect
thereto, (c) such Additional Refinancing Revolver contains covenants and events
of default which, taken as a whole, are determined in good faith by the Chief
Financial Officer of the US Borrower to be the same in all material respects as
(or less restrictive than) the covenants and events of default contained herein,
(d) the maturity date of the Additional Refinancing Revolver shall be no shorter
than the final maturity of the Revolving Credit Commitments or the Extended
Revolving Credit Commitments that it is refinancing, (e) the Indebtedness under
such Additional Refinancing Revolver, if secured, is secured only by Liens on
the Collateral (and not by any other assets) granted in favor of the Collateral
Agent or another agent appointed in connection with such Additional Refinancing
Revolver that are subject to the terms of an intercreditor agreement that is
reasonably satisfactory to the Collateral Agent and (f) the interest rate
applicable to the Additional Refinancing Revolver shall be determined by the US
Borrower and the applicable new lenders.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the Funding Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Revolving Credit Commitment” and
(b) in the case of any Lender that becomes a Lender after the Funding Date, the
amount specified as such Lender’s “Revolving Credit Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total Revolving Credit Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof.

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments;
provided, that at any time when the Total Revolving Credit Commitment shall have
been terminated, each Lender’s Revolving Credit Commitment Percentage shall be
its Revolving Credit Commitment Percentage as in effect immediately prior to
such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Dollar Equivalent of the
Revolving Credit Loans of such Lender then outstanding and (b) such Lender’s
Letter of Credit Exposure at such time.

 

47

--------------------------------------------------------------------------------


 

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b).

 

“Revolving Credit Maturity Date” shall mean the date that is six years after the
Funding Date, or, if such date is not a Business Day, the next preceding
Business Day.

 

“Rockwood Group” shall mean the US Borrower and its Restricted Subsidiaries
immediately prior to the Acquisition.

 

“RSGI Dollar Debt Escrow Account” shall mean Dollar Account Number 313122
established with the Financing Escrow Agent, to be administered pursuant to the
terms of the Financing Escrow Agreement.

 

“RSGI Euro Debt Escrow Account” shall mean Euro Account Number 7357879780
established with the Financing Escrow Agent, to be administered pursuant to the
terms of the Financing Escrow Agreement.

 

“Sale and Purchase Agreement” shall mean the Sale and Purchase Agreement,
notarized on April 19, 2004, between mg technologies ag, MG North America
Holdings Inc., Knight Erste Beteiligungs-GmbH, Knight Zweite Beteiligungs-GmbH,
Knight Dritte Beteiligungs-GmbH, Knight Vierte Beteiligungs-GmbH, Knight Fünfte
Beteiligungs-GmbH and RW Holding Corp. as the same may be amended, supplemented
or otherwise modified from time to time in accordance with the terms of this
Agreement.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the US Borrower or any of the Restricted Subsidiaries
(a) sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of December 10, 2004.

 

“Second Amendment Effective Date” shall mean the date on which the Second
Amendment becomes effective.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

48

--------------------------------------------------------------------------------


 

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“Security Agreement” shall mean the Security Agreement entered into by the US
Borrower, the other grantors party thereto and the Administrative Agent for the
benefit of the Lenders and the other Secured Parties named therein,
substantially in the form of Exhibit I, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Foreign Security Documents,
(e) the Mortgages and (f) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.11 or 9.12 or pursuant to
any of the Security Documents to secure any of the Obligations.

 

“Seller” shall mean any Original Seller or New Seller.

 

“Senior Secured Debt” shall mean, at any time, Consolidated Total Debt at such
time minus any unsecured Indebtedness included therein.

 

“Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any date of
determination, the ratio of (a) Senior Secured Debt as of the last day of the
relevant Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Senior Subordinated Loan Agreement” shall mean the Senior Subordinated Loan
Agreement dated as of the Funding Date among the US Borrower, as borrower, the
several lenders from time to time party thereto, CS, as administrative agent,
Goldman Sachs Credit Partners L.P., as syndication agent, UBS AG, Stamford
Branch, as documentation agent, CS, UBS Loan Finance LLC and Goldman Sachs
Credit Partners L.P., as initial lenders, and CS, UBS Securities LLC and Goldman
Sachs Credit Partners L.P., as lead arrangers, as the same may be amended,
supplemented or otherwise modified from time to time to the extent permitted by
Section 10.7(b).

 

“Senior Subordinated Loans” shall mean (a) subordinated loans made pursuant to
the Senior Subordinated Loan Agreement and having a final maturity not earlier
than the date that is ten years after the Closing Date and (b) any replacement
or refinancing thereof having terms no more materially adverse to the interests
of the Lenders than the terms thereof; provided, that any such amendment,
replacement or refinancing shall bear a rate of interest determined by the Board
of Directors of the US Borrower to be a market rate of interest at the date of
such amendment, replacement or refinancing and have other terms customary for
similar issuances under similar market conditions or otherwise be on terms
reasonably acceptable to the Administrative Agent.

 

“Senior Subordinated Notes” shall mean (a) any Senior Subordinated Notes of the
US Borrower issued after the Funding Date pursuant to the Senior Subordinated
Notes Indenture to refinance any amounts outstanding under the Senior
Subordinated Loan Agreement plus any redemption or prepayment premiums payable
in respect thereof and (b) any replacement or refinancing thereof having terms
no more

 

49

--------------------------------------------------------------------------------


 

materially adverse to the interests of the Lenders than the terms thereof;
provided, that any such amendment, replacement or refinancing shall bear a rate
of interest determined by the Board of Directors of the US Borrower to be a
market rate of interest at the date of such amendment, replacement or
refinancing and have other terms customary for similar issuances under similar
market conditions or otherwise be on terms reasonably acceptable to the
Administrative Agent.

 

“Senior Subordinated Notes Indenture” shall mean any Indenture entered into
after the Funding Date pursuant to which the Senior Subordinated Notes are
issued, as the same may be amended, supplemented or otherwise modified from time
to time to the extent permitted by Section 10.7(b).

 

“Series” shall have the meaning provided in Section 2.14.

 

“Singapore Guarantee” shall mean the Singapore Guarantee Agreement, made by each
of the Singapore Guarantors in favor of the Administrative Agent for the benefit
of the Lenders to the UK Borrower and the other Secured Parties named therein,
substantially in the form of Exhibit J-1, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Singapore Guarantors” shall mean (a) each Subsidiary of the US Borrower (other
than an Unrestricted Subsidiary) on the Funding Date that is a member of the
Rockwood Group and that is incorporated under the laws of Singapore P.O.C. and
is a party to the Singapore Guarantee and (b) each Subsidiary of the US Borrower
that is incorporated under the laws of Singapore P.O.C. and that becomes a party
to the Singapore Guarantee after the Funding Date pursuant to Section 9.11.

 

“Singapore Pledge Agreements” shall mean (a) the Singapore Pledge Agreement,
entered into by the US Borrower and the Administrative Agent for the benefit of
the Lenders to the UK Borrower and the other Secured Parties named therein and
(b) the Singapore Pledge Agreement entered into by the US Borrower and the
Administrative Agent for the benefit of the Lenders to the US Borrower and the
other Secured Parties named therein, in each case, substantially in the form of
Exhibit J-2(a) or (b), as applicable, as the same may be amended, supplemented
or otherwise modified from time to time.

 

“Singapore Security Agreement” shall mean the Singapore Fixed and Floating
Charge entered into by the Singapore Guarantors, certain other Restricted
Subsidiaries and the Administrative Agent for the benefit of the Lenders to the
UK Borrower and the other Secured Parties named therein, substantially in the
form of Exhibit J-3, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

50

--------------------------------------------------------------------------------


 

“Specified Obligations” shall mean Obligations consisting of (a) the principal
and interest on Loans and (b) reimbursement obligations in respect of Letters of
Credit.

 

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 15% of the Consolidated Total Assets of the US Borrower and the
Subsidiaries at such date or (ii) whose gross revenues for such Test Period were
equal to or greater than 15% of the consolidated gross revenues of the US
Borrower and the Subsidiaries for such period, in each case determined in
accordance with GAAP.

 

“Stated Amount” of any Letter of Credit shall mean, as of any date of
determination, the maximum amount then available to be drawn thereunder,
determined without regard to whether any conditions to drawing could then be
met.

 

“Status” shall mean, as to the US Borrower as of any date, the existence of
Level I Status, Level II Status, Level III Status or Level IV Status on such
date.  Changes in Status resulting from changes in the Consolidated Total Debt
to Consolidated EBITDA Ratio shall become effective (the date of such
effectiveness, the “Effective Date”) as of the first day following the last day
of the most recent fiscal year or period for which (a) Section 9.1 Financials
are delivered to the Lenders under Section 9.1 and (b) an officer’s certificate
is delivered by the US Borrower to the Lenders setting forth, with respect to
such Section 9.1 Financials, the then-applicable Status, and shall remain in
effect until the next change to be effected pursuant to this definition;
provided, that (i) if the US Borrower shall have made any payments in respect of
interest or commitment fees during the period (the “Interim Period”) from and
including the Effective Date to but excluding the day any change in Status is
determined as provided above, then the amount of the next such payment due on or
after such day shall be increased or decreased by an amount equal to any
underpayment or overpayment so made by the US Borrower during such Interim
Period and (ii) each determination of the Consolidated Total Debt to
Consolidated EBITDA Ratio or the Senior Secured Debt to Consolidated EBITDA
Ratio, as applicable, pursuant to this definition shall be made with respect to
the Test Period ending at the end of the fiscal period covered by the relevant
financial statements.

 

“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any

 

51

--------------------------------------------------------------------------------


 

comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Sterling” or “£” shall mean the lawful money of the United Kingdom.

 

“Subordinated Note Indenture” shall mean any Indenture (including the Indenture
dated as of July 23, 2003, among the US Borrower, the guarantors party thereto
and The Bank of New York, as trustee), pursuant to which the Subordinated Notes
are issued, as the same may be amended, supplemented or otherwise modified from
time to time to the extent permitted by Section 10.7(b).

 

“Subordinated Notes” shall mean (a) the 10 5/8% Senior Subordinated Notes due
2011 of the US Borrower issued pursuant to the Subordinated Note Indenture and
(b) any replacement or refinancing thereof having terms no more materially
adverse to the interests of the Lenders than the terms thereof; provided, that
any such amendment, replacement or refinancing shall bear a rate of interest
determined by the Board of Directors of the US Borrower to be a market rate of
interest at the date of such amendment, replacement or refinancing and have
other terms customary for similar issuances under similar market conditions or
otherwise be on terms reasonably acceptable to the Administrative Agent.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the US Borrower.

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Successor UK Borrower” shall have the meaning provided in Section 10.3(b).

 

“Swingline Commitment” shall mean $75,000,000.

 

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans then outstanding.  The Swingline Exposure of any Lender at
any time shall mean the sum of (a) the aggregate principal amount of Swingline
Loans then outstanding in respect of which such Lender has made (or is required
to have made) payments to the Swingline Lender pursuant to Section 2.1(d) and
(b) such Lender’s Extended Revolving Credit Commitment Percentage of the
aggregate Swingline Exposure at such time (excluding the portion thereof
consisting of Swingline Loans in respect of which the Lenders have made (or are
required to have made) payments to the Swingline Lender pursuant to
Section 2.1(d)).

 

52

--------------------------------------------------------------------------------


 

“Swingline Lender” shall mean CS in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Extended Revolving Credit Maturity
Date.

 

“Taiwan Pledge Agreements” shall mean (a) the Taiwan Pledge Agreement, entered
into by the US Borrower and the Administrative Agent for the benefit of the
Lenders to the UK Borrower and the other Secured Parties named therein and
(b) the Taiwan Pledge Agreement entered into by the US Borrower and the
Administrative Agent for the benefit of the Lenders to the US Borrower and the
other Secured Parties named therein, in each case, substantially in the form of
Exhibit K(a) or (b), as applicable, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Target” shall have the meaning provided in the definition of the term
“Acquisition.”

 

“Term Loan” shall mean any Tranche A-1 Term Loan, Tranche A-2 Term Loan, Tranche
E Term Loan, Tranche G Term Loan, Tranche H Term Loan or Tranche I Term Loan
(or, as the context may require, any other term loan made hereunder prior to the
Restatement Date).

 

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Tranche A Term Loan Commitment, Tranche E Term Loan Commitment, Tranche G Term
Loan Commitment , Tranche H Term Loan Commitment and Tranche I Term Loan
Commitment”.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the US Borrower then last ended.

 

“Third Amendment” shall mean the Third Amendment to this Agreement, dated as of
December 13, 2005.

 

“Third Amendment Effective Date” shall mean the date on which the Third
Amendment becomes effective.

 

“Total Commitment” shall mean the sum of the Total Term Loan Commitment, the
Total Revolving Credit Commitment and the Total Extended Revolving Credit
Commitment.

 

“Total Credit Exposure” shall mean, at any date, the sum of (a) the Total
Revolving Credit Commitment at such date, (b) the Total Extended Revolving
Credit Commitment at such date, (c) the Total Term Loan Commitment at such date
and (d) the outstanding principal amount of all Term Loans at such date.

 

53

--------------------------------------------------------------------------------


 

“Total Extended Revolving Credit Commitment” shall mean the sum of the Extended
Revolving Credit Commitments of all the Lenders.  The Total Extended Revolving
Credit Commitment on the Restatement Date is $[                    ](1).

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.  The Total Revolving Credit Commitment on the
Funding Date was $250,000,000.  The Total Revolving Credit Commitment on the
Restatement Date is [                      ](2).

 

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments,
New Tranche H Term Loan Commitments (if applicable), New Tranche I Term Loan
Commitments (if applicable) and the Incremental Refinancing Term Loan Commitment
(if applicable) of all the Lenders.

 

“Tranche A Loans” shall have the meaning provided in Section 14.6(b)(ii)(B).

 

“Tranche A-1 Repayment Amount” shall have the meaning provided in
Section 2.5(b)(i).

 

“Tranche A-2 Repayment Amount” shall have the meaning provided in
Section 2.5(b)(ii).

 

“Tranche A-1 Repayment Date” shall have the meaning provided in
Section 2.5(b)(i).

 

“Tranche A-2 Repayment Date” shall have the meaning provided in
Section 2.5(b)(ii).

 

“Tranche A-1 Term Loan” shall have the meaning provided in Section 2.1(a).

 

“Tranche A-2 Term Loan” shall have the meaning provided in Section 2.1(a).

 

“Tranche A Term Loan Commitment” shall mean, (a) in the case of each Lender that
is a Lender on the Funding Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Tranche A Term Loan Commitment” and
(b) in the case of any Lender that becomes a Lender after the Funding Date, the
amount specified as such Lender’s “Tranche A Term Loan Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total Term Loan Commitment, in each case as the same may be changed from time to
time pursuant to the terms hereof.  The aggregate Tranche A Term Loan Commitment
on the Funding Date is €209,538,177.86.  It is understood and agreed that any
Lender having a Tranche A Term

 

--------------------------------------------------------------------------------

(1) To be inserted upon effectiveness of Extended Revolving Credit Commitments.

(2) To be inserted upon effectiveness of Extended Revolving Credit Commitments.

 

54

--------------------------------------------------------------------------------


 

Loan Commitment or holding Tranche A-1 Term Loans or Tranche A-2 Term Loans
shall have (or hold) a pro rata share of the Tranche A Term Loan Commitment,
Tranche A-1 Term Loans and Tranche A-2 Term Loans, as the case may be.

 

“Tranche A-1 Term Loan Maturity Date” shall mean the date that is seven years
after the Funding Date, or, if such date is not a Business Day, the next
preceding Business Day; provided, however, that the Tranche A-1 Term Loan
Maturity Date will automatically become the Refinancing Date in the event that
on or prior to the Refinancing Date either (a) the Subordinated Notes shall not
have been extended, renewed, replaced or otherwise refinanced in full in
accordance with the terms hereof by Indebtedness which shall have a final
maturity no earlier than (and which shall not require any mandatory payments of
principal in excess of $75,000,000 (except pursuant to asset sale or change of
control provisions that are no more materially adverse to the interests of the
Lenders than those relating to the Subordinated Notes as in effect on the date
hereof) any earlier than) the date that is 182 days following the date that is
seven years after the Funding Date or (b) legal defeasance or similar
arrangements reasonably satisfactory to the Administrative Agent shall not have
been made for the repayment or redemption of the Subordinated Notes in full.

 

“Tranche A-2 Term Loan Maturity Date” shall mean the date that is seven years
after the Funding Date, or, if such date is not a Business Day, the next
preceding Business Day; provided, however, that the Tranche A-2 Term Loan
Maturity Date will automatically become the Refinancing Date in the event that
on or prior to the Refinancing Date either (a) the Subordinated Notes shall not
have been extended, renewed, replaced or otherwise refinanced in full in
accordance with the terms hereof by Indebtedness which shall have a final
maturity no earlier than (and which shall not require any mandatory payments of
principal in excess of $75,000,000 (except pursuant to asset sale or change of
control provisions that are no more materially adverse to the interests of the
Lenders than those relating to the Subordinated Notes as in effect on the date
hereof) any earlier than) the date that is 182 days following the date that is
seven years after the Funding Date or (b) legal defeasance or similar
arrangements reasonably satisfactory to the Administrative Agent shall not have
been made for the repayment or redemption of the Subordinated Notes in full.

 

“Tranche C Term Loan Lender” shall mean each Lender with a Tranche C Term Loan
Commitment or with outstanding Tranche C Term Loans.

 

“Tranche D Term Loan Lender” shall mean each Lender with a Tranche D Term Loan
Commitment or with outstanding Tranche D Term Loans.

 

“Tranche E Repayment Amount” shall have the meaning provided in
Section 2.5(b)(iii).

 

“Tranche E Repayment Date” shall have the meaning provided in
Section 2.5(b)(iii).

 

55

--------------------------------------------------------------------------------


 

“Tranche E Term Loan” shall mean a Loan made to the US Borrower in Dollars on
the Third Amendment Effective Date pursuant to Section 3 of the Third
Amendment.  On the Third Amendment Effective Date, the aggregate principal
amount of the Tranche E Term Loans shall be $1,139,275,000.00.  On the
Restatement Date, the aggregate principal amount of the Tranche E Term Loans
shall be $142,041,093.39.

 

“Tranche E Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Tranche E Term Loans hereunder pursuant to
Section 3 of the Third Amendment on the Third Amendment Effective Date.  The
amount of each Lender’s Tranche E Term Loan Commitment is set forth on Schedule
A to the Third Amendment (as appended to the Third Amendment on the Third
Amendment Effective Date) or in the Assignment and Acceptance pursuant to which
such Lender assumed its Tranche E Term Loan Commitment, in each case as the same
may be changed from time to time pursuant to the terms hereof.

 

“Tranche E Term Loan Lender” shall mean each Lender with a Tranche E Term Loan
Commitment or with outstanding Tranche E Term Loans.

 

“Tranche E Term Loan Maturity Date” shall mean the date that is eight years
after the Funding Date, or, if such date is not a Business Day, the next
preceding Business Day; provided, however, that the Tranche E Term Loan Maturity
Date will automatically become the Refinancing Date in the event that on or
prior to the Refinancing Date either (a) the Subordinated Notes shall not have
been extended, renewed, replaced or otherwise refinanced in full in accordance
with the terms hereof by Indebtedness which shall have a final maturity no
earlier than (and which shall not require any mandatory payments of principal in
excess of $75,000,000 (except pursuant to asset sale or change of control
provisions that are no more materially adverse to the interests of the Lenders
than those relating to the Subordinated Notes as in effect on the date hereof)
any earlier than) the date that is 182 days following the date that is eight
years after the Funding Date or (b) legal defeasance or similar arrangements
reasonably satisfactory to the Administrative Agent shall not have been made for
the repayment or redemption of the Subordinated Notes in full.

 

“Tranche F Term Loan Lender” shall mean each Lender with a Tranche F Term Loan
Commitment or with outstanding Tranche F Term Loans.

 

“Tranche G Repayment Amount” shall have the meaning provided in
Section 2.5(b)(iv).

 

“Tranche G Repayment Date” shall have the meaning provided in
Section 2.5(b)(iv).

 

“Tranche G Term Loan” shall mean a Loan made to the US Borrower in Euro on the
Fourth Amendment Effective Date pursuant to Section 3 of the Fourth Amendment. 
On the Fourth Amendment Effective Date, the aggregate principal amount of the
Tranche G Term Loans shall be €269,314,259.17. On the Restatement Date, the
aggregate principal amount of the Tranche G Term Loans shall be €65,435,999.09.

 

56

--------------------------------------------------------------------------------


 

“Tranche G Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Tranche G Term Loans hereunder pursuant to
Section 3 of the Fourth Amendment on the Fourth Amendment Effective Date.  The
amount of each Lender’s Tranche G Term Loan Commitment is set forth on Schedule
A to the Fourth Amendment (as appended to the Fourth Amendment on the Fourth
Amendment Effective Date) or in the Assignment and Acceptance pursuant to which
such Lender assumed its Tranche G Term Loan Commitment, in each case as the same
may be changed from time to time pursuant to the terms hereof.

 

“Tranche G Term Loan Lender” shall mean each Lender with a Tranche G Term Loan
Commitment or with outstanding Tranche G Term Loans.

 

“Tranche G Term Loan Maturity Date” shall mean the date that is eight years
after the Funding Date, or, if such date is not a Business Day, the next
preceding Business Day; provided, however, that the Tranche G Term Loan Maturity
Date will automatically become the Refinancing Date in the event that on or
prior to the Refinancing Date either (a) the Subordinated Notes shall not have
been extended, renewed, replaced or otherwise refinanced in full in accordance
with the terms hereof by Indebtedness which shall have a final maturity no
earlier than (and which shall not require any mandatory payments of principal in
excess of $75,000,000 (except pursuant to asset sale or change of control
provisions that are no more materially adverse to the interests of the Lenders
than those relating to the Subordinated Notes as in effect on the date hereof)
any earlier than) the date that is 182 days following the date that is eight
years after the Funding Date or (b) legal defeasance or similar arrangements
reasonably satisfactory to the Administrative Agent shall not have been made for
the repayment or redemption of the Subordinated Notes in full.

 

“Tranche H Repayment Amount” shall have the meaning provided in
Section 2.5(b)(v).

 

“Tranche H Repayment Date” shall have the meaning provided in Section 2.5(b)(v).

 

“Tranche H Term Loan” shall mean a Loan made to the US Borrower in Dollars on
the Restatement Date pursuant to Section 3 of the Amendment Agreement.  On the
Restatement Date, the aggregate principal amount of the Tranche H Term Loans
shall be $939,983,906.61.

 

“Tranche H Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Tranche H Term Loans hereunder pursuant to
Section 3 of the Amendment Agreement on the Restatement Date.  The amount of
each Lender’s Tranche H Term Loan Commitment is set forth on Schedule A to the
Amendment Agreement (as appended to the Amendment Agreement on the Restatement
Date) or in the Assignment and Acceptance pursuant to which such Lender assumed
its Tranche H Term Loan Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof.

 

57

--------------------------------------------------------------------------------


 

“Tranche H Term Loan Lender” shall mean each Lender with a Tranche H Term Loan
Commitment or with outstanding Tranche H Term Loans.

 

“Tranche H Term Loan Maturity Date” shall mean May 15, 2014, or, if such date is
not a Business Day, the next preceding Business Day.

 

“Tranche I Repayment Amount” shall have the meaning provided in
Section 2.5(b)(vi).

 

“Tranche I Repayment Date” shall have the meaning provided in
Section 2.5(b)(vi).

 

“Tranche I Term Loan” shall mean a Loan made to the US Borrower in Euro on the
Restatement Date pursuant to Section 4 of the Amendment Agreement.  On the
Restatement Date, the aggregate principal amount of the Tranche I Term Loans
shall be €195,633,946.04.

 

“Tranche I Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Tranche I Term Loans hereunder pursuant to
Section 4 of the Amendment Agreement on the Restatement Date.  The amount of
each Lender’s Tranche I Term Loan Commitment is set forth on Schedule B to the
Amendment Agreement (as appended to the Amendment Agreement on the Restatement
Date) or in the Assignment and Acceptance pursuant to which such Lender assumed
its Tranche I Term Loan Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof.

 

“Tranche I Term Loan Lender” shall mean each Lender with a Tranche I Term Loan
Commitment or with outstanding Tranche I Term Loans.

 

“Tranche I Term Loan Maturity Date” shall mean May 15, 2014, or, if such date is
not a Business Day, the next preceding Business Day.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Credit Parties of the Credit Documents, the Senior
Subordinated Loan Agreement and the Senior Subordinated Notes Indenture, in each
case, to the extent they are a party thereto, (b) the Borrowings hereunder, the
borrowings under the Senior Subordinated Loan Agreement, the issuance of the
Senior Subordinated Notes, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing, (c) the granting of Liens pursuant to the
Security Documents, (d) the Acquisition, (e) the refinancing of the 2003 Credit
Agreement and of certain existing Indebtedness of the Target and (f) any other
transaction related to or entered into in connection with any of the foregoing.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Parent or any of its Subsidiaries in connection with the Transactions.

 

“Transferee” shall have the meaning provided in Section 14.6(e).

 

58

--------------------------------------------------------------------------------


 

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed in Maastricht on February 7, 1992 and came into force on November 1,
1993).

 

“Treaty Lender” shall mean a Person who, by virtue of a double taxation
agreement between the United Kingdom and the country of residence of that
Person, is (subject only to a prior direction given to the UK Borrower by the
United Kingdom Inland Revenue following an application by that Person) eligible
to receive payments from the UK Borrower under this Agreement, (a) in the case
of an original Lender under this Agreement, without any deduction in respect of
taxes or (b) in the case of a Transferee, subject to a deduction in respect of
taxes to an extent no greater than that which applied to the original Lender
from which the Transferee acquired its Commitments.

 

“2003 Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of December 8, 2003 among the US Borrower, the UK Borrower, Holdings,
PIK Holdco, Parent, the Lenders party thereto and JPMorgan Chase Bank, as
administrative agent.

 

“2011 Senior Notes” shall mean (a) the $70,000,000 initial aggregate principal
amount ($112,341,229 aggregate principal amount at maturity) of 12% Senior
Discount Notes due 2011 of Holdings issued pursuant to the 2011 Senior Notes
Indenture and (b) any replacement or refinancing thereof having terms no more
materially adverse to the interests of the Lenders than the terms thereof.

 

“2011 Senior Notes Indenture” shall mean any Indenture (including the Indenture
dated as of July 23, 2003) issued by Holdings, pursuant to which the 2011 Senior
Notes are issued, as the same may be amended, supplemented or otherwise modified
from time to time to the extent permitted by Section 10.7(b).

 

“Type” shall mean (a) as to any Tranche A-1 Term Loan, Tranche A-2 Term Loan,
Tranche G Term Loan or Tranche I Term Loan, its nature as a Eurodollar Term
Loan, (b) as to any Tranche E Term Loan or Tranche H Term Loans, its nature as
an ABR Loan or a Eurodollar Term Loan, (c) as to any Dollar Revolving Credit
Loan or Dollar Extended Revolving Credit Loan, its nature as an ABR Loan, a
Eurodollar Revolving Credit Loan or a Eurodollar Extended Revolving Credit Loan
and (d) as to any Foreign Currency Revolving Credit Loan or Foreign Currency
Extended Revolving Credit Loan, its nature as a Eurodollar Revolving Credit Loan
or a Eurodollar Extended Revolving Credit Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the Funding Date, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

59

--------------------------------------------------------------------------------


 

“UK Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“UK Borrower Debt Escrow Account” shall mean Euro Account Number 8371059780
established by the Financing Escrow Agent, to be administered pursuant to the
terms of the Financing Escrow Agreement.

 

“UK Debenture” shall mean the Debenture entered into by the UK Borrower, the UK
Guarantors and the Administrative Agent for the benefit of the Lenders to the UK
Borrower and the other Secured Parties named therein, substantially in the form
of Exhibit L-1, as the same may be amended, supplemented or otherwise modified
from time to time.

 

“UK Guarantee” shall mean the UK Guarantee Agreement, made by the US Borrower
and each of the UK Guarantors in favor of the Administrative Agent for the
benefit of the Lenders to the UK Borrower and the other Secured Parties named
therein, substantially in the form of Exhibit L-2, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“UK Guarantors” shall mean (a) each Subsidiary of the US Borrower (other than
the UK Borrower and any Unrestricted Subsidiary) on the Funding Date that is a
member of the Rockwood Group and that is incorporated under the laws of England
and Wales and (b) each Subsidiary of the US Borrower that is incorporated under
the laws of England and Wales and that becomes a party to the UK Guarantee after
the Funding Date pursuant to Section 9.11.

 

“UK Lender” shall mean a Person who is (a) a company resident in the United
Kingdom for tax purposes, (b) a partnership each of whose members is a company
so resident or (c) a company not so resident in the United Kingdom for tax
purposes, but which carries on a trade in the United Kingdom through a branch or
agency and is subject to corporation tax on interest paid to it under this
Agreement.

 

“UK Pledge Agreements” shall mean (a) the Charge Over Shares, entered into by
the US Borrower and the Administrative Agent for the benefit of the Lenders to
the UK Borrower and the other Secured Parties named therein and (b) the Charge
Over Shares, entered into by the US Borrower and the Administrative Agent for
the benefit of the Lenders to the US Borrower and the other Secured Parties
named therein, in each case substantially in the form of Exhibit L-3(a) or (b),
as applicable, as the same may be amended, supplemented or otherwise modified
from time to time.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the US Borrower that
is formed or acquired after the Closing Date (other than a Subsidiary that
becomes or is required to become a Credit Party hereunder); provided, that at
such time (or promptly thereafter) the US Borrower designates such Subsidiary an
Unrestricted Subsidiary in a written notice to the Administrative Agent, (b) any
Restricted Subsidiary (other than a Restricted Subsidiary that is or becomes a
Credit Party) subsequently re-

 

60

--------------------------------------------------------------------------------


 

designated as an Unrestricted Subsidiary by the US Borrower in a written notice
to the Administrative Agent; provided, that (x) such re-designation shall be
deemed to be an investment on the date of such re-designation in an Unrestricted
Subsidiary in an amount equal to the sum of (i) the net worth of such
re-designated Restricted Subsidiary immediately prior to such re-designation
(such net worth to be calculated without regard to any guarantee provided by
such re-designated Restricted Subsidiary) and (ii) the aggregate principal
amount of any Indebtedness owed by such re-designated Restricted Subsidiary to
the US Borrower or any other Restricted Subsidiary immediately prior to such
re-designation, all calculated, except as set forth in the parenthetical to
clause (i), on a consolidated basis in accordance with GAAP and (y) no Default
or Event of Default would result from such re-designation and (c) each
Subsidiary of an Unrestricted Subsidiary; provided, however, that at the time of
any written re-designation by the US Borrower to the Administrative Agent that
any Unrestricted Subsidiary shall no longer constitute an Unrestricted
Subsidiary, such Unrestricted Subsidiary shall cease to be an Unrestricted
Subsidiary to the extent no Default or Event of Default would result from such
re-designation.  On or promptly after the date of its formation, acquisition or
re-designation, as applicable, each Unrestricted Subsidiary (other than an
Unrestricted Subsidiary that is a Foreign Subsidiary) shall have entered into a
tax sharing agreement containing terms that, in the reasonable judgment of the
Administrative Agent, provide for an appropriate allocation of tax liabilities
and benefits.

 

“US Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“US Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary (other than
an Unrestricted Subsidiary) on the Funding Date and (b) each Domestic Subsidiary
that becomes a party to the Guarantee after the Funding Date pursuant to
Section 9.11.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Yield Differential” shall have the meaning given to that term in Section 2.15.

 


(B)  THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION REFERENCES ARE TO
SECTIONS OF THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.  THE WORDS “INCLUDE,”
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”.


 

1.2.          Exchange Rates.  (a)    Not later than 1:00 p.m. (New York time)
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date with respect to each Foreign Currency
to be used for calculating the Dollar Equivalent and (ii) give notice thereof to
the Lenders and the US Borrower (on behalf of itself and the UK Borrower).  The
Exchange Rates so determined

 

61

--------------------------------------------------------------------------------


 

shall become effective on the relevant Calculation Date (a “Recalculation
Date”), shall remain effective until the next succeeding Recalculation Date, and
shall for all purposes of this Agreement (other than any provision expressly
requiring the use of a current Exchange Rate) be the Exchange Rates employed in
converting any amounts between Dollars and Foreign Currencies.

 


(B)  NOT LATER THAN 5:00 P.M. (NEW YORK TIME) ON EACH RECALCULATION DATE AND
EACH DATE ON WHICH FOREIGN CURRENCY REVOLVING CREDIT LOANS OR FOREIGN CURRENCY
EXTENDED REVOLVING CREDIT LOANS ARE MADE, THE ADMINISTRATIVE AGENT SHALL
(I) DETERMINE THE AGGREGATE AMOUNT OF THE DOLLAR EQUIVALENTS OF (A) THE
PRINCIPAL AMOUNTS OF THE FOREIGN CURRENCY REVOLVING CREDIT LOANS THEN
OUTSTANDING (AFTER GIVING EFFECT TO ANY FOREIGN CURRENCY REVOLVING CREDIT LOANS
OR FOREIGN CURRENCY EXTENDED REVOLVING CREDIT LOANS, AS APPLICABLE, MADE OR
REPAID ON SUCH DATE), (B) THE FACE VALUE OF OUTSTANDING FOREIGN CURRENCY LETTERS
OF CREDIT AND (C) UNPAID DRAWINGS IN RESPECT OF FOREIGN CURRENCY LETTERS OF
CREDIT AND (II) NOTIFY THE LENDERS AND THE US BORROWER (ON BEHALF OF ITSELF AND
THE UK BORROWER) OF THE RESULTS OF SUCH DETERMINATION.


 


(C)  FOR PURPOSES OF DETERMINING COMPLIANCE UNDER SECTIONS 10.4, 10.5, 10.6,
10.9, 10.10 AND 10.11 WITH RESPECT TO ANY AMOUNT IN A FOREIGN CURRENCY, SUCH
AMOUNT SHALL BE DEEMED TO EQUAL THE DOLLAR EQUIVALENT THEREOF BASED ON THE
AVERAGE DAILY EXCHANGE RATE FOR SUCH FOREIGN CURRENCY FOR THE MOST RECENT
TWELVE-MONTH PERIOD IMMEDIATELY PRIOR TO THE DATE OF DETERMINATION DETERMINED IN
A MANNER CONSISTENT WITH THAT USED IN CALCULATING CONSOLIDATED EBITDA FOR THE
RELATED PERIOD.  FOR PURPOSES OF DETERMINING COMPLIANCE WITH SECTIONS 10.1 AND
10.2, WITH RESPECT TO ANY AMOUNT OF INDEBTEDNESS IN A FOREIGN CURRENCY,
COMPLIANCE WILL BE DETERMINED AT THE TIME OF INCURRENCE THEREOF USING THE DOLLAR
EQUIVALENT THEREOF AT THE EXCHANGE RATE IN EFFECT AT THE TIME OF SUCH
INCURRENCE.


 

1.3.          Redenomination of Certain Foreign Currencies.  (a)    Each
obligation of any party to this Agreement to make a payment denominated in
Sterling on or after the date the United Kingdom adopts the Euro as its lawful
currency after the Funding Date shall be redenominated into Euro at the time of
such adoption (in accordance with the EMU Legislation).  If, in relation to
Sterling, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London Interbank Market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which the United Kingdom adopts the Euro
as its lawful currency; provided, that if any Foreign Currency Borrowing in
Sterling is outstanding immediately prior to such date, such replacement shall
take effect, with respect to such Foreign Currency Borrowing, at the end of the
then current Interest Period.

 


(B)  EACH PROVISION OF THIS AGREEMENT SHALL BE SUBJECT TO SUCH REASONABLE
CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT, IN CONSULTATION WITH THE US
BORROWER AND THE UK BORROWER, MAY FROM TIME TO TIME SPECIFY TO BE APPROPRIATE TO
REFLECT THE ADOPTION OF THE EURO BY THE UNITED KINGDOM AND ANY RELEVANT MARKET
CONVENTIONS OR PRACTICES RELATING TO THE EURO.

 

62

--------------------------------------------------------------------------------


 

SECTION 2.           Amount and Terms of Credit

 

2.1.          Commitments.  (a)    Subject to and upon the terms and conditions
herein set forth,

 

(I)  EACH LENDER HAVING A TRANCHE A TERM LOAN COMMITMENT SEVERALLY AGREES TO
MAKE A LOAN OR LOANS (EACH A “TRANCHE A-1 TERM LOAN” AND, COLLECTIVELY, THE
“TRANCHE A-1 TERM LOANS”) TO THE US BORROWER ON THE FUNDING DATE IN EURO, WHICH
TRANCHE A-1 TERM LOANS SHALL NOT EXCEED FOR ANY SUCH LENDER SUCH LENDER’S PRO
RATA SHARE OF ALL TRANCHE A-1 TERM LOANS TO BE MADE ON THE FUNDING DATE (BASED
ON THE PERCENTAGE WHICH SUCH LENDER’S TRANCHE A TERM LOAN COMMITMENT REPRESENTS
OF THE AGGREGATE TRANCHE A TERM LOAN COMMITMENTS OF ALL LENDERS); PROVIDED, THAT
THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE A-1 TERM LOANS MADE ON THE FUNDING
DATE SHALL NOT EXCEED €39,129,762.71;

 

(II)  EACH LENDER HAVING A TRANCHE A TERM LOAN COMMITMENT SEVERALLY AGREES TO
MAKE A LOAN OR LOANS (EACH A “TRANCHE A-2 TERM LOAN” AND, COLLECTIVELY, THE
“TRANCHE A-2 TERM LOANS”) TO THE UK BORROWER ON THE FUNDING DATE IN EURO, WHICH
TRANCHE A-2 TERM LOANS SHALL NOT EXCEED FOR ANY SUCH LENDER SUCH LENDER’S PRO
RATA SHARE OF ALL TRANCHE A-2 TERM LOANS TO BE MADE ON THE FUNDING DATE (BASED
ON THE PERCENTAGE WHICH SUCH LENDER’S TRANCHE A TERM LOAN COMMITMENT REPRESENTS
OF THE AGGREGATE TRANCHE A TERM LOAN COMMITMENTS OF ALL LENDERS); PROVIDED, THAT
THE AGGREGATE PRINCIPAL AMOUNT OF ALL TRANCHE A-2 TERM LOANS MADE ON THE FUNDING
DATE SHALL NOT EXCEED €128,500,779.57;

 

(III)  EACH LENDER HAVING A TRANCHE A TERM LOAN COMMITMENT SEVERALLY AGREES TO
MAKE A LOAN OR LOANS ON A SINGLE DATE ON OR PRIOR TO SEPTEMBER 30, 2004 TO THE
US BORROWER AND/OR THE UK BORROWER, AS DIRECTED BY THE US BORROWER IN A NOTICE
OF BORROWING DELIVERED IN ACCORDANCE WITH SECTION 2.3, THE AMOUNT OF WHICH LOANS
SHALL NOT EXCEED FOR ANY SUCH LENDER SUCH LENDER’S PRO RATA SHARE OF ALL SUCH
LOANS TO BE MADE ON THE APPLICABLE DATE OF BORROWING (BASED ON THE PERCENTAGE
WHICH SUCH LENDER’S TRANCHE A TERM LOAN COMMITMENT REPRESENTS OF THE AGGREGATE
TRANCHE A TERM LOAN COMMITMENTS OF ALL LENDERS); PROVIDED, THAT THE AGGREGATE
PRINCIPAL AMOUNT OF ALL SUCH LOANS MADE ON THE DATE OF SUCH BORROWING SHALL NOT
EXCEED €41,907,635.58.  THE PORTION OF SUCH LOANS, IF ANY, MADE ON THE DATE OF
SUCH BORROWING TO THE US BORROWER SHALL BE “TRANCHE A-1 TERM LOANS” AND THE
PORTION OF SUCH LOANS, IF ANY, MADE ON THE DATE OF SUCH BORROWING TO THE UK
BORROWER SHALL BE “TRANCHE A-2 TERM LOANS” FOR ALL PURPOSES UNDER THIS
AGREEMENT.  IN THE EVENT THAT THE US BORROWER SHALL NOT DELIVER A NOTICE OF
BORROWING WITH RESPECT TO SUCH LOANS ON OR PRIOR TO SEPTEMBER 30, 2004 IN
ACCORDANCE WITH SECTION 2.3, THE US BORROWER SHALL BE DEEMED TO HAVE REQUESTED
ON BEHALF OF ITSELF A TRANCHE A-1 TERM LOAN IN THE AMOUNT OF €41,907,635.58 (AND
SUCH TRANCHE A-1 TERM LOAN SHALL BE FUNDED ON SEPTEMBER 30, 2004 AS STATED
ABOVE), UNLESS THE US BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT AT THE
ADMINISTRATIVE AGENT’S OFFICE WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) PRIOR TO 12:00 NOON (LOCAL TIME) AT LEAST THREE BUSINESS
DAYS PRIOR TO SEPTEMBER 30, 2004 THAT NO SUCH LOANS ARE TO BE MADE TO THE US
BORROWER OR THE UK BORROWER;

 

63

--------------------------------------------------------------------------------


 

(IV)  EACH LENDER HAVING A TRANCHE E TERM LOAN COMMITMENT SEVERALLY AGREES,
PURSUANT TO THE THIRD AMENDMENT, TO MAKE A TRANCHE E TERM LOAN OR TRANCHE E TERM
LOANS ON THE THIRD AMENDMENT EFFECTIVE DATE TO THE US BORROWER IN DOLLARS, WHICH
TRANCHE E TERM LOANS SHALL NOT EXCEED FOR ANY SUCH LENDER THE TRANCHE E TERM
LOAN COMMITMENT OF SUCH LENDER AS OF THE THIRD AMENDMENT EFFECTIVE DATE;
PROVIDED, THAT EACH CONTINUING TRANCHE D TERM LOAN LENDER HAVING A TRANCHE E
TERM LOAN COMMITMENT SHALL MAKE TRANCHE E TERM LOANS ON THE THIRD AMENDMENT
EFFECTIVE DATE BY EXCHANGING ITS EXISTING TERM LOANS DESIGNATED AS “TRANCHE D
TERM LOANS” UNDER THE CREDIT AGREEMENT IMMEDIATELY PRIOR TO THE THIRD AMENDMENT
EFFECTIVE DATE FOR TRANCHE E TERM LOANS IN THE MANNER CONTEMPLATED BY SECTION 3
OF THE THIRD AMENDMENT;

 

(V)  EACH LENDER HAVING A TRANCHE G TERM LOAN COMMITMENT SEVERALLY AGREES,
PURSUANT TO, AND IN ACCORDANCE WITH, THE FOURTH AMENDMENT, TO MAKE A TRANCHE G
TERM LOAN OR TRANCHE G TERM LOANS ON THE FOURTH AMENDMENT EFFECTIVE DATE TO THE
US BORROWER IN EURO, WHICH TRANCHE G TERM LOANS SHALL NOT EXCEED FOR ANY SUCH
LENDER THE TRANCHE G TERM LOAN COMMITMENT OF SUCH LENDER AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE, PROVIDED THAT EACH CONTINUING TRANCHE F TERM LOAN
LENDER HAVING A TRANCHE G TERM LOAN COMMITMENT SHALL MAKE TRANCHE G TERM LOANS
ON THE FOURTH AMENDMENT EFFECTIVE DATE BY EXCHANGING ITS EXISTING TERM LOANS
DESIGNATED AS “TRANCHE F TERM LOANS” UNDER THE CREDIT AGREEMENT IMMEDIATELY
PRIOR TO THE FOURTH AMENDMENT EFFECTIVE DATE FOR TRANCHE G TERM LOANS IN THE
MANNER CONTEMPLATED BY SECTION 3 OF THE FOURTH AMENDMENT;

 

(VI)  EACH LENDER HAVING A TRANCHE H TERM LOAN COMMITMENT SEVERALLY AGREES,
PURSUANT TO THE AMENDMENT AGREEMENT, TO BE DEEMED TO HAVE MADE A TRANCHE H TERM
LOAN OR TRANCHE H TERM LOANS ON THE RESTATEMENT DATE TO THE US BORROWER IN
DOLLARS, WHICH TRANCHE H TERM LOANS SHALL NOT EXCEED FOR ANY SUCH LENDER THE
TRANCHE H TERM LOAN COMMITMENT OF SUCH LENDER AS OF THE RESTATEMENT DATE, BY
CONVERTING ITS EXISTING TERM LOANS DESIGNATED AS “TRANCHE E TERM LOANS” UNDER
THE EXISTING CREDIT AGREEMENT IMMEDIATELY PRIOR TO THE RESTATEMENT DATE FOR
TRANCHE H TERM LOANS IN THE MANNER CONTEMPLATED BY SECTION 3 OF THE AMENDMENT
AGREEMENT; AND

 

(VII)  EACH LENDER HAVING A TRANCHE I TERM LOAN COMMITMENT SEVERALLY AGREES,
PURSUANT TO THE AMENDMENT AGREEMENT, TO BE DEEMED TO HAVE MADE A TRANCHE I TERM
LOAN OR TRANCHE I TERM LOANS ON THE RESTATEMENT DATE TO THE US BORROWER IN EURO,
WHICH TRANCHE I TERM LOANS SHALL NOT EXCEED FOR ANY SUCH LENDER THE TRANCHE I
TERM LOAN COMMITMENT OF SUCH LENDER AS OF THE RESTATEMENT DATE, BY CONVERTING
ITS EXISTING TERM LOANS DESIGNATED AS “TRANCHE G TERM LOANS” UNDER THE EXISTING
CREDIT AGREEMENT IMMEDIATELY PRIOR TO THE RESTATEMENT DATE FOR TRANCHE I TERM
LOANS IN THE MANNER CONTEMPLATED BY SECTION 4 OF THE AMENDMENT AGREEMENT.

 

Such Term Loans shall be made on the Funding Date (except as provided in clause
(iii), clause (iv), clause (v), clause (vi) or clause (vii) above).  On the
Restatement Date, the US Borrower shall pay all amounts owing under Section 2.11
as a result of the repayment or conversion of Tranche E Term Loans and Tranche G
Term Loans as required above in this Section 2.1(a).  Such Term Loans (i) may,
in respect of

 

64

--------------------------------------------------------------------------------


 

Tranche E Term Loans or Tranche H Term Loans and at the option of the US
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar Term Loans, provided that all such Term Loans made by each of the
Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Term Loans of the same Type, (ii) shall, in
respect of Tranche A-1 Term Loans, Tranche A-2 Term Loans, Tranche G Term Loans
and Tranche I Term Loans, be incurred and maintained as Eurodollar Term Loans,
(iii) may be repaid or prepaid in accordance with the provisions hereof, but
once repaid or prepaid, may not be reborrowed and (iv) shall not exceed in the
aggregate the total of all Tranche A Term Loan Commitments, Tranche E Term Loan
Commitments, Tranche G Term Loan Commitments, Tranche H Term Loan Commitments or
Tranche I Term Loan Commitments, as applicable.  On the Tranche A-1 Term Loan
Maturity Date, all Tranche A-1 Term Loans shall be repaid in full.  On the
Tranche A-2 Term Loan Maturity Date, all Tranche A-2 Term Loans shall be repaid
in full.  On the Tranche E Term Loan Maturity Date, all Tranche E Term Loans
shall be repaid in full.  On the Tranche G Term Loan Maturity Date, all Tranche
G Term Loans shall be repaid in full.  On the Tranche H Term Loan Maturity Date,
all Tranche H Term Loans shall be repaid in full.  On the Tranche I Term Loan
Maturity Date, all Tranche I Term Loans shall be repaid in full.

 


(B)  (I)  SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH, EACH
LENDER HAVING A REVOLVING CREDIT COMMITMENT SEVERALLY AGREES TO MAKE A LOAN OR
LOANS DENOMINATED IN DOLLARS (EACH A “DOLLAR REVOLVING CREDIT LOAN” AND,
COLLECTIVELY, THE “DOLLAR REVOLVING CREDIT LOANS” AND, TOGETHER WITH THE FOREIGN
CURRENCY REVOLVING CREDIT LOANS, THE “REVOLVING CREDIT LOANS”) AND EACH LENDER
HAVING AN EXTENDED REVOLVING CREDIT COMMITMENT SEVERALLY AGREES TO MAKE A LOAN
OR LOANS DENOMINATED IN DOLLARS (EACH A “DOLLAR EXTENDED REVOLVING CREDIT LOAN”
AND, COLLECTIVELY, THE “DOLLAR EXTENDED REVOLVING CREDIT LOANS” AND, TOGETHER
WITH THE FOREIGN CURRENCY EXTENDED REVOLVING CREDIT LOANS, THE “EXTENDED
REVOLVING CREDIT LOANS”) TO THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY
BE, WHICH DOLLAR REVOLVING CREDIT LOANS OR DOLLAR EXTENDED REVOLVING CREDIT
LOANS (A) SHALL BE MADE AT ANY TIME AND FROM TIME TO TIME ON AND AFTER THE
FUNDING DATE AND PRIOR TO THE REVOLVING CREDIT MATURITY DATE OR THE EXTENDED
REVOLVING CREDIT MATURITY DATE, AS APPLICABLE, (B) MAY, AT THE OPTION OF THE US
BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, BE INCURRED AND MAINTAINED AS,
AND/OR CONVERTED INTO, ABR LOANS, EURODOLLAR REVOLVING CREDIT LOANS OR
EURODOLLAR EXTENDED REVOLVING CREDIT LOANS; PROVIDED, THAT ALL DOLLAR REVOLVING
CREDIT LOANS AND ALL DOLLAR EXTENDED REVOLVING CREDIT LOANS MADE BY EACH OF THE
LENDERS PURSUANT TO THE SAME BORROWING SHALL, UNLESS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, CONSIST ENTIRELY OF DOLLAR REVOLVING CREDIT LOANS OR DOLLAR
EXTENDED REVOLVING CREDIT LOANS OF THE SAME TYPE, (C) MAY BE REPAID AND
REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF, (D) SHALL NOT, FOR ANY SUCH
LENDER AT ANY TIME, AFTER GIVING EFFECT THERETO AND TO THE APPLICATION OF THE
PROCEEDS THEREOF, RESULT IN SUCH LENDER’S REVOLVING CREDIT EXPOSURE OR EXTENDED
REVOLVING CREDIT EXPOSURE, AS APPLICABLE, AT SUCH TIME EXCEEDING SUCH LENDER’S
REVOLVING CREDIT COMMITMENT OR EXTENDED REVOLVING CREDIT COMMITMENT, AS
APPLICABLE, AT SUCH TIME AND (E) SHALL NOT, AFTER GIVING EFFECT THERETO AND TO
THE APPLICATION OF THE PROCEEDS THEREOF, RESULT AT ANY TIME IN THE AGGREGATE
AMOUNT OF THE LENDERS’ REVOLVING CREDIT EXPOSURES OR EXTENDED REVOLVING CREDIT
EXPOSURES, AS APPLICABLE, AT SUCH TIME EXCEEDING THE TOTAL REVOLVING CREDIT
COMMITMENT OR THE TOTAL EXTENDED

 

65

--------------------------------------------------------------------------------



 


REVOLVING CREDIT COMMITMENT, AS APPLICABLE, THEN IN EFFECT; PROVIDED FURTHER,
THAT (X) AS OF THE RESTATEMENT DATE THERE SHALL BE NO DOLLAR REVOLVING CREDIT
LOANS OUTSTANDING AND (Y) FROM AND AFTER THE RESTATEMENT DATE, NO DOLLAR
REVOLVING CREDIT LOANS MAY BE REQUESTED OF OR MADE BY ANY LENDER HAVING A
REVOLVING CREDIT COMMITMENT UNTIL THE EXTENDED REVOLVING CREDIT EXPOSURES SHALL
BE EQUAL TO NO LESS THAN THE TOTAL EXTENDED REVOLVING CREDIT COMMITMENT;
PROVIDED, HOWEVER, THAT IF, AT SUCH TIME THAT THE EXTENDED REVOLVING CREDIT
EXPOSURE EQUALS OR EXCEEDS THE TOTAL EXTENDED REVOLVING CREDIT COMMITMENT, THE
US BORROWER OR THE UK BORROWER REQUESTS A DOLLAR LETTER OF CREDIT OTHERWISE
PERMITTED IN ACCORDANCE WITH SECTION 3, A PORTION OF THE OUTSTANDING DOLLAR
EXTENDED REVOLVING CREDIT LOANS SHALL BE AUTOMATICALLY DEEMED TO BE REFINANCED
AND REPLACED BY REVOLVING CREDIT LOANS UNDER THE REVOLVING CREDIT COMMITMENT IN
AN AMOUNT SUFFICIENT TO ALLOW SUCH LETTER OF CREDIT TO BE ISSUED AT SUCH TIME
UNDER THE EXTENDED REVOLVING CREDIT COMMITMENTS SO LONG AS SUCH REFINANCING
SHALL NOT RESULT IN ANY LENDER’S REVOLVING CREDIT EXPOSURE EXCEEDING SUCH
LENDER’S REVOLVING CREDIT COMMITMENT.


 

(II)  SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH, EACH LENDER
HAVING A REVOLVING CREDIT COMMITMENT SEVERALLY AGREES TO MAKE A LOAN OR LOANS
DENOMINATED IN A FOREIGN CURRENCY (EACH A “FOREIGN CURRENCY REVOLVING CREDIT
LOAN” AND, COLLECTIVELY, THE “FOREIGN CURRENCY REVOLVING CREDIT LOANS”) OR AN
EXTENDED REVOLVING CREDIT COMMITMENT SEVERALLY AGREES TO MAKE A LOAN OR LOANS
DENOMINATED IN A FOREIGN CURRENCY (EACH A “FOREIGN CURRENCY EXTENDED REVOLVING
CREDIT LOAN” AND, COLLECTIVELY, THE “FOREIGN CURRENCY EXTENDED REVOLVING CREDIT
LOANS”) TO THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, WHICH FOREIGN
CURRENCY REVOLVING CREDIT LOANS OR FOREIGN CURRENCY EXTENDED REVOLVING CREDIT
LOANS (A) SHALL BE MADE AT ANY TIME AND FROM TIME TO TIME ON AND AFTER THE
FUNDING DATE AND PRIOR TO THE REVOLVING CREDIT MATURITY DATE OR THE EXTENDED
REVOLVING CREDIT MATURITY DATE, AS APPLICABLE, (B) SHALL BE INCURRED AND
MAINTAINED ENTIRELY AS EURODOLLAR FOREIGN CURRENCY REVOLVING CREDIT LOANS OR
EURODOLLAR FOREIGN CURRENCY EXTENDED REVOLVING CREDIT LOANS, (C) MAY BE REPAID
AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF, (D) SHALL NOT, FOR ANY
SUCH LENDER AT ANY TIME, AFTER GIVING EFFECT THERETO AND TO THE APPLICATION OF
THE PROCEEDS THEREOF, RESULT IN SUCH LENDER’S REVOLVING CREDIT EXPOSURE OR
EXTENDED REVOLVING CREDIT EXPOSURE, AS APPLICABLE, AT SUCH TIME EXCEEDING SUCH
LENDER’S REVOLVING CREDIT COMMITMENT OR EXTENDED REVOLVING CREDIT COMMITMENT, AS
APPLICABLE, AT SUCH TIME AND (E) SHALL NOT, AFTER GIVING EFFECT THERETO AND TO
THE APPLICATION OF THE PROCEEDS THEREOF, RESULT AT ANY TIME IN THE AGGREGATE
AMOUNT OF THE LENDERS’ REVOLVING CREDIT EXPOSURES OR EXTENDED REVOLVING CREDIT
EXPOSURES, AS APPLICABLE, AT SUCH TIME EXCEEDING THE TOTAL REVOLVING CREDIT
COMMITMENT OR THE TOTAL EXTENDED REVOLVING CREDIT COMMITMENT, AS APPLICABLE,
THEN IN EFFECT; PROVIDED FURTHER, THAT (X) AS OF THE RESTATEMENT DATE THERE
SHALL BE NO FOREIGN CURRENCY REVOLVING CREDIT LOANS OUTSTANDING AND (Y) FROM AND
AFTER THE RESTATEMENT DATE, NO FOREIGN CURRENCY REVOLVING CREDIT LOANS MAY BE
REQUESTED OF OR MADE BY ANY LENDER HAVING A REVOLVING CREDIT COMMITMENT UNTIL
THE EXTENDED REVOLVING CREDIT EXPOSURES SHALL BE EQUAL TO NO LESS THEN THAN THE
TOTAL EXTENDED REVOLVING CREDIT COMMITMENT; PROVIDED, HOWEVER, THAT IF, AT SUCH
TIME THAT THE EXTENDED REVOLVING CREDIT EXPOSURE EQUALS OR EXCEEDS THE TOTAL
EXTENDED REVOLVING CREDIT COMMITMENT, THE US BORROWER OR THE UK BORROWER
REQUESTS A FOREIGN CURRENCY LETTER OF CREDIT OTHERWISE PERMITTED IN ACCORDANCE
WITH SECTION 3, A PORTION OF THE OUTSTANDING

 

66

--------------------------------------------------------------------------------


 

FOREIGN CURRENCY EXTENDED REVOLVING CREDIT LOANS SHALL BE AUTOMATICALLY DEEMED
TO BE REFINANCED AND REPLACED BY REVOLVING CREDIT LOANS UNDER THE REVOLVING
CREDIT COMMITMENT IN AN AMOUNT SUFFICIENT TO ALLOW SUCH LETTER OF CREDIT TO BE
ISSUED AT SUCH TIME UNDER THE EXTENDED REVOLVING CREDIT COMMITMENTS SO LONG AS
SUCH REFINANCING SHALL NOT RESULT IN ANY LENDER’S REVOLVING CREDIT EXPOSURE
EXCEEDING SUCH LENDER’S REVOLVING CREDIT COMMITMENT.

 

(III)  EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED, THAT (A) ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF THE US BORROWER OR THE UK BORROWER AS THE CASE MAY BE, TO REPAY SUCH LOAN AND
(B) IN EXERCISING SUCH OPTION, SUCH LENDER SHALL USE ITS REASONABLE EFFORTS TO
MINIMIZE ANY INCREASED COSTS TO THE US BORROWER OR THE UK BORROWER AS THE CASE
MAY BE, RESULTING THEREFROM (WHICH OBLIGATION OF THE LENDER SHALL NOT REQUIRE IT
TO TAKE, OR REFRAIN FROM TAKING, ACTIONS THAT IT DETERMINES WOULD RESULT IN
INCREASED COSTS FOR WHICH IT WILL NOT BE COMPENSATED HEREUNDER OR THAT IT
DETERMINES WOULD BE OTHERWISE DISADVANTAGEOUS TO IT AND IN THE EVENT OF SUCH
REQUEST FOR COSTS FOR WHICH COMPENSATION IS PROVIDED UNDER THIS AGREEMENT, THE
PROVISIONS OF SECTION 3.5 SHALL APPLY).  ON THE REVOLVING CREDIT MATURITY DATE,
ALL REVOLVING CREDIT LOANS SHALL BE REPAID IN FULL.  ON THE EXTENDED REVOLVING
CREDIT MATURITY DATE, ALL EXTENDED REVOLVING CREDIT LOANS SHALL BE REPAID IN
FULL.

 


(C)  SUBJECT TO AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH, THE
SWINGLINE LENDER IN ITS INDIVIDUAL CAPACITY AGREES, AT ANY TIME AND FROM TIME TO
TIME ON AND AFTER THE FUNDING DATE AND PRIOR TO THE SWINGLINE MATURITY DATE, TO
MAKE A LOAN OR LOANS (EACH A “SWINGLINE LOAN” AND, COLLECTIVELY, THE “SWINGLINE
LOANS”) TO THE US BORROWER IN DOLLARS, WHICH SWINGLINE LOANS (I) SHALL BE ABR
LOANS, (II) SHALL HAVE THE BENEFIT OF THE PROVISIONS OF SECTION 2.1(D),
(III) SHALL NOT EXCEED AT ANY TIME OUTSTANDING THE SWINGLINE COMMITMENT,
(IV) SHALL NOT, AFTER GIVING EFFECT THERETO AND TO THE APPLICATION OF THE
PROCEEDS THEREOF, RESULT AT ANY TIME IN THE AGGREGATE AMOUNT OF THE EXTENDED
REVOLVING CREDIT EXPOSURES AT SUCH TIME EXCEEDING THE TOTAL EXTENDED REVOLVING
CREDIT COMMITMENT THEN IN EFFECT AND (V) MAY BE REPAID AND REBORROWED IN
ACCORDANCE WITH THE PROVISIONS HEREOF.  ON THE SWINGLINE MATURITY DATE, EACH
OUTSTANDING SWINGLINE LOAN SHALL BE REPAID IN FULL.  THE SWINGLINE LENDER SHALL
NOT MAKE ANY SWINGLINE LOAN AFTER RECEIVING A WRITTEN NOTICE FROM THE US
BORROWER, THE UK BORROWER OR ANY LENDER STATING THAT A DEFAULT OR EVENT OF
DEFAULT EXISTS AND IS CONTINUING UNTIL SUCH TIME AS THE SWINGLINE LENDER SHALL
HAVE RECEIVED WRITTEN NOTICE OF (I) RESCISSION OF ALL SUCH NOTICES FROM THE
PARTY OR PARTIES ORIGINALLY DELIVERING SUCH NOTICE OR (II) THE WAIVER OF SUCH
DEFAULT OR EVENT OF DEFAULT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 14.1.


 


(D)  ON ANY BUSINESS DAY, THE SWINGLINE LENDER MAY, IN ITS SOLE DISCRETION, GIVE
NOTICE TO THE LENDERS THAT ALL THEN-OUTSTANDING SWINGLINE LOANS SHALL BE FUNDED
WITH A BORROWING OF EXTENDED REVOLVING CREDIT LOANS, IN WHICH CASE EXTENDED
REVOLVING CREDIT LOANS CONSTITUTING ABR LOANS (EACH SUCH BORROWING, A “MANDATORY
BORROWING”) SHALL BE MADE ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY BY ALL
LENDERS PRO RATA BASED ON EACH LENDER’S EXTENDED REVOLVING CREDIT COMMITMENT
PERCENTAGE, AS APPLICABLE, AND THE PROCEEDS THEREOF SHALL BE APPLIED DIRECTLY TO
THE SWINGLINE LENDER TO

 

67

--------------------------------------------------------------------------------


 


REPAY THE SWINGLINE LENDER FOR SUCH OUTSTANDING SWINGLINE LOANS.  EACH LENDER
HEREBY IRREVOCABLY AGREES TO MAKE SUCH EXTENDED REVOLVING CREDIT LOANS UPON ONE
BUSINESS DAY’S NOTICE PURSUANT TO EACH MANDATORY BORROWING IN THE AMOUNT AND IN
THE MANNER SPECIFIED IN THE PRECEDING SENTENCE AND ON THE DATE SPECIFIED TO IT
IN WRITING BY THE SWINGLINE LENDER NOTWITHSTANDING (I) THAT THE AMOUNT OF THE
MANDATORY BORROWING MAY NOT COMPLY WITH THE MINIMUM AMOUNT FOR EACH BORROWING
SPECIFIED IN SECTION 2.2, (II) WHETHER ANY CONDITIONS SPECIFIED IN SECTION 7 ARE
THEN SATISFIED, (III) WHETHER A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, (IV) THE DATE OF SUCH MANDATORY BORROWING OR (V) ANY REDUCTION IN
THE TOTAL COMMITMENT AFTER ANY SUCH SWINGLINE LOANS WERE MADE.  IN THE EVENT
THAT, IN THE SOLE JUDGMENT OF THE SWINGLINE LENDER, ANY MANDATORY BORROWING
CANNOT FOR ANY REASON BE MADE ON THE DATE OTHERWISE REQUIRED ABOVE (INCLUDING AS
A RESULT OF THE COMMENCEMENT OF A PROCEEDING UNDER THE BANKRUPTCY CODE IN
RESPECT OF THE BORROWER), EACH LENDER HEREBY AGREES THAT IT SHALL FORTHWITH
PURCHASE FROM THE SWINGLINE LENDER (WITHOUT RECOURSE OR WARRANTY) SUCH
PARTICIPATION OF THE OUTSTANDING SWINGLINE LOANS AS SHALL BE NECESSARY TO CAUSE
THE LENDERS TO SHARE IN SUCH SWINGLINE LOANS RATABLY BASED UPON THEIR RESPECTIVE
EXTENDED REVOLVING CREDIT COMMITMENT PERCENTAGES, AS APPLICABLE; PROVIDED, THAT
ALL PRINCIPAL AND INTEREST PAYABLE ON SUCH SWINGLINE LOANS SHALL BE FOR THE
ACCOUNT OF THE SWINGLINE LENDER UNTIL THE DATE THE RESPECTIVE PARTICIPATION IS
PURCHASED AND, TO THE EXTENT ATTRIBUTABLE TO THE PURCHASED PARTICIPATION, SHALL
BE PAYABLE TO THE LENDER PURCHASING THE SAME FROM AND AFTER SUCH DATE OF
PURCHASE.


 

2.2.          Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing of Term Loans, Revolving Credit
Loans, Extended Revolving Credit Loans or Swingline Loans shall be in a multiple
of the Dollar Equivalent of $100,000 and shall not be less than the Minimum
Borrowing Amount with respect thereto (except that Mandatory Borrowings shall be
made in the amounts required by Section 2.1(d)).  More than one Borrowing may be
incurred on any date; provided, that at no time shall there be outstanding more
than 20 Borrowings of Eurodollar Loans under this Agreement.

 

2.3.          Notice of Borrowing.  (a)    The US Borrower (on its own behalf
and on behalf of the UK Borrower) shall give the Administrative Agent at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of the Borrowing of Term Loans (i) prior to 12:00 Noon
(Local Time) at least three Business Days prior to the date of Borrowing of Term
Loans if all or any of such Term Loans are to be initially Eurodollar Loans and
(ii) prior to 10:00 a.m.(New York time) on the date of the Borrowing of Term
Loans if all such Term Loans are to be ABR Loans.  Such notice (together with
each notice of a Borrowing of Revolving Credit Loans or Extended Revolving
Credit Loans pursuant to Section 2.3(b) and each notice of a Borrowing of
Swingline Loans pursuant to Section 2.3(c), a “Notice of Borrowing”) shall be
irrevocable and shall specify (i) the borrower of the Term Loans, which shall be
either the US Borrower or the UK Borrower, (ii) the currency in which the
Borrowing is to be made, which shall be either Dollars or Euro, (iii) the
aggregate principal amount of the Term Loans to be made, (iv) the date of the
borrowing (which shall be a Business Day and (other than in the case of the Term
Loans made available pursuant to Section 2.1(a)(iii), (iv), (v) and (vi)) shall
be the Funding Date) and (v) whether the Term Loans

 

68

--------------------------------------------------------------------------------


 

shall consist of ABR Loans and/or Eurodollar Term Loans and, if the Term Loans
are to include Eurodollar Term Loans, the Interest Period to be initially
applicable thereto.  The Administrative Agent shall promptly give each Lender
written notice (or telephonic notice promptly confirmed in writing) of each
proposed Borrowing of Term Loans, of such Lender’s proportionate share thereof
and of the other matters covered by the related Notice of Borrowing.

 


(B)  WHENEVER THE US BORROWER OR THE UK BORROWER DESIRES TO INCUR REVOLVING
CREDIT LOANS OR EXTENDED REVOLVING CREDIT LOANS HEREUNDER (OTHER THAN MANDATORY
BORROWINGS OR BORROWINGS TO REPAY UNPAID DRAWINGS), IT SHALL GIVE THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE AS SPECIFIED IN
SECTION 14.2, (I) PRIOR TO 12:00 NOON (LOCAL TIME) AT LEAST THREE BUSINESS DAYS’
PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF
EACH BORROWING OF EURODOLLAR REVOLVING CREDIT LOANS OR EURODOLLAR EXTENDED
REVOLVING CREDIT LOANS AND (II) PRIOR TO 12:00 NOON (NEW YORK TIME) AT LEAST ONE
BUSINESS DAY’S PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN
WRITING) OF EACH BORROWING OF ABR LOANS; PROVIDED THAT FOR ANY DEEMED BORROWING
OF REVOLVING CREDIT LOANS PURSUANT TO SECTION 2.1(B)(I) AND (II) SUCH NOTICE
WILL NOT BE REQUIRED.  EACH SUCH NOTICE OF BORROWING, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN SECTION 2.10, SHALL BE IRREVOCABLE AND SHALL SPECIFY
(I) THE BORROWER OF THE REVOLVING CREDIT LOANS OR EXTENDED REVOLVING CREDIT
LOANS, AS APPLICABLE, WHICH SHALL BE EITHER THE US BORROWER OR THE UK BORROWER,
(II) THE CURRENCY IN WHICH THE REVOLVING CREDIT LOANS OR EXTENDED REVOLVING
CREDIT LOANS, AS APPLICABLE, ARE TO BE MADE, WHICH SHALL BE DOLLARS OR A FOREIGN
CURRENCY, (III) THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS OR
EXTENDED REVOLVING CREDIT LOANS, AS APPLICABLE, TO BE MADE PURSUANT TO SUCH
BORROWING (WHICH, IN THE CASE OF A FOREIGN CURRENCY BORROWING, SHALL BE STATED
IN BOTH THE APPLICABLE FOREIGN CURRENCY AND THE DOLLAR EQUIVALENT THEREOF),
(III) THE DATE OF BORROWING (WHICH SHALL BE A BUSINESS DAY), (IV) WHETHER THE
RESPECTIVE BORROWING SHALL CONSIST OF ABR LOANS, EURODOLLAR REVOLVING CREDIT
LOANS OR EURODOLLAR EXTENDED REVOLVING CREDIT LOANS AND, IF EURODOLLAR REVOLVING
CREDIT LOANS OR EURODOLLAR EXTENDED REVOLVING CREDIT LOANS, THE INTEREST PERIOD
TO BE INITIALLY APPLICABLE THERETO AND (V) THE NUMBER AND LOCATION OF THE
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY GIVE EACH LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF EACH PROPOSED BORROWING OF REVOLVING CREDIT LOANS OR
EXTENDED REVOLVING CREDIT LOANS, AS APPLICABLE, OF SUCH LENDER’S PROPORTIONATE
SHARE THEREOF AND OF THE OTHER MATTERS COVERED BY THE RELATED NOTICE OF
BORROWING.


 


(C)  WHENEVER THE US BORROWER DESIRES TO INCUR SWINGLINE LOANS HEREUNDER, IT
SHALL GIVE THE SWINGLINE LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF EACH BORROWING OF SWINGLINE LOANS PRIOR TO 2:30 P.M.
(NEW YORK TIME) ON THE DATE OF SUCH BORROWING.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY (I) THE AGGREGATE PRINCIPAL AMOUNT OF THE
SWINGLINE LOANS TO BE MADE PURSUANT TO SUCH BORROWING, (II) THE DATE OF
BORROWING (WHICH SHALL BE A BUSINESS DAY) AND (III) THE NUMBER AND LOCATION OF
THE ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED.

 

69

--------------------------------------------------------------------------------


 


(D)  MANDATORY BORROWINGS SHALL BE MADE UPON THE NOTICE SPECIFIED IN
SECTION 2.1(D), WITH THE US BORROWER IRREVOCABLY AGREEING, BY ITS INCURRENCE OF
ANY SWINGLINE LOAN, TO THE MAKING OF MANDATORY BORROWINGS AS SET FORTH IN SUCH
SECTION.


 


(E)  BORROWINGS TO REIMBURSE UNPAID DRAWINGS SHALL BE MADE UPON THE NOTICE
SPECIFIED IN SECTION 3.4(A).


 


(F)  WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF THE US BORROWER OR THE UK
BORROWER, AS THE CASE MAY BE, TO CONFIRM IN WRITING ANY NOTICE IT MAY GIVE
HEREUNDER BY TELEPHONE, THE ADMINISTRATIVE AGENT MAY ACT PRIOR TO RECEIPT OF
WRITTEN CONFIRMATION WITHOUT LIABILITY UPON THE BASIS OF SUCH TELEPHONIC NOTICE
BELIEVED BY THE ADMINISTRATIVE AGENT IN GOOD FAITH TO BE FROM AN AUTHORIZED
OFFICER OF THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE.  IN EACH SUCH
CASE, THE US BORROWER AND THE UK BORROWER EACH HEREBY WAIVE THE RIGHT TO DISPUTE
THE ADMINISTRATIVE AGENT’S RECORD OF THE TERMS OF ANY SUCH TELEPHONIC NOTICE.


 

2.4.          Disbursement of Funds.  (a)    No later than 12:00 Noon (Local
Time) on the date specified in each Notice of Borrowing (including Mandatory
Borrowings), each Lender will make available its pro rata portion, if any, of
each Borrowing requested to be made on such date in the manner provided below;
provided, that all Swingline Loans shall be made available in the full amount
thereof by the Swingline Lender no later than 3:00 p.m. (New York time) on the
date requested.

 


(B)  EACH LENDER SHALL MAKE AVAILABLE ALL AMOUNTS IT IS TO FUND UNDER ANY
BORROWING IN DOLLARS OR IN THE APPLICABLE FOREIGN CURRENCY, AS THE CASE MAY BE,
AND IN IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT AT THE
ADMINISTRATIVE AGENT’S OFFICE AND THE ADMINISTRATIVE AGENT WILL (EXCEPT IN THE
CASE OF MANDATORY BORROWINGS AND BORROWINGS TO REPAY UNPAID DRAWINGS) MAKE
AVAILABLE TO (I) THE US BORROWER BY DEPOSITING TO THE US BORROWER’S ACCOUNT THAT
IS DESIGNATED TO THE ADMINISTRATIVE AGENT THE AGGREGATE OF THE AMOUNTS SO MADE
AVAILABLE IN DOLLARS OR IN THE APPLICABLE FOREIGN CURRENCY, AS THE CASE MAY BE,
AND THE TYPE OF FUNDS RECEIVED AND (II) THE UK BORROWER, BY DEPOSITING TO THE UK
BORROWER’S ACCOUNT THAT IS DESIGNATED TO THE ADMINISTRATIVE AGENT THE AGGREGATE
OF THE AMOUNTS SO MADE AVAILABLE IN DOLLARS OR IN THE APPLICABLE FOREIGN
CURRENCY, AS THE CASE MAY BE, AND THE TYPE OF FUNDS RECEIVED.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR TO THE DATE OF
ANY SUCH BORROWING THAT SUCH LENDER DOES NOT INTEND TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT ITS PORTION OF THE BORROWING OR BORROWINGS TO BE MADE ON
SUCH DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE OF BORROWING, AND THE
ADMINISTRATIVE AGENT, IN RELIANCE UPON SUCH ASSUMPTION, MAY (IN ITS SOLE
DISCRETION AND WITHOUT ANY OBLIGATION TO DO SO) MAKE AVAILABLE TO THE US
BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, A CORRESPONDING AMOUNT.  IF
SUCH CORRESPONDING AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE
AGENT BY SUCH LENDER AND THE ADMINISTRATIVE AGENT HAS MADE AVAILABLE SAME TO THE
US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT FROM SUCH LENDER.  IF
SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON THE
ADMINISTRATIVE AGENT’S DEMAND THEREFOR THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE US

 

70

--------------------------------------------------------------------------------



 


BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, AND THE US BORROWER OR THE UK
BORROWER, AS THE CASE MAY BE, SHALL IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO
THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER FROM SUCH LENDER OR THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY
BE, INTEREST ON SUCH CORRESPONDING AMOUNT IN RESPECT OF EACH DAY FROM THE DATE
SUCH CORRESPONDING AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE
US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, TO THE DATE SUCH
CORRESPONDING AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT A RATE PER
ANNUM EQUAL TO (I) IF PAID BY SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE OR
(II) IF PAID BY THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, THE
THEN-APPLICABLE RATE OF INTEREST, CALCULATED IN ACCORDANCE WITH SECTION 2.8, FOR
THE RESPECTIVE LOANS.


 


(C)  NOTHING IN THIS SECTION 2.4 SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS
OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT
THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, MAY HAVE AGAINST ANY
LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER (IT BEING UNDERSTOOD,
HOWEVER, THAT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER
TO FULFILL ITS COMMITMENTS HEREUNDER).


 

2.5.          Repayment of Loans; Evidence of Debt.  (a)    The US Borrower
shall repay to the Administrative Agent, for the benefit of the Lenders, on the
Tranche A-1 Term Loan Maturity Date, the then-unpaid Tranche A-1 Term Loans, in
Euro.  The UK Borrower shall repay to the Administrative Agent, for the benefit
of the Lenders, on the Tranche A-2 Term Loan Maturity Date, the then-unpaid
Tranche A-2 Term Loans, in Euro.  The US Borrower shall repay to the
Administrative Agent, for the benefit of the Lenders, on the Tranche E Term Loan
Maturity Date, the then-unpaid Tranche E Term Loans, in Dollars.  The US
Borrower shall repay to the Administrative Agent, for the benefit of the
Lenders, on the Tranche G Term Loan Maturity Date, the then-unpaid Tranche G
Term Loans, in Euro.  The US Borrower shall repay to the Administrative Agent,
for the benefit of the Lenders, on the Tranche H Term Loan Maturity Date, the
then-unpaid Tranche H Term Loans, in Dollars.  The US Borrower shall repay to
the Administrative Agent, for the benefit of the Lenders, on the Tranche I Term
Loan Maturity Date, the then-unpaid Tranche I Term Loans, in Euro.  The US
Borrower and the UK Borrower, as the case may be, shall repay to the
Administrative Agent in Dollars or the applicable Foreign Currency, as the case
may be, for the benefit of the Lenders, on the Revolving Credit Maturity Date,
the then-unpaid Revolving Credit Loans.  The US Borrower and the UK Borrower, as
the case may be, shall repay to the Administrative Agent in Dollars or the
applicable Foreign Currency, as the case may be, for the benefit of the Lenders,
on the Extended Revolving Credit Maturity Date, the then-unpaid Extended
Revolving Credit Loans.  The US Borrower shall repay to the Administrative Agent
in Dollars, for the account of the Swingline Lender, on the Swingline Maturity
Date, the then-unpaid Swingline Loans.

 


(B)  (I)  THE US BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT, IN EURO, FOR
THE BENEFIT OF THE LENDERS OF TRANCHE A-1 TERM LOANS, ON EACH DATE SET FORTH
BELOW (EACH A “TRANCHE A-1 REPAYMENT DATE”), THE PRINCIPAL AMOUNT OF THE
TRANCHE A-1 TERM LOANS EQUAL TO (X) THE SUM OF THE OUTSTANDING PRINCIPAL AMOUNT
OF TRANCHE A-1

 

71

--------------------------------------------------------------------------------


 


TERM LOANS IMMEDIATELY AFTER FUNDING ON THE FUNDING DATE AND, IF APPLICABLE, THE
OUTSTANDING PRINCIPAL AMOUNT OF ADDITIONAL TRANCHE A-1 TERM LOANS FUNDED AFTER
THE FUNDING DATE PURSUANT TO SECTION 2.1(A)(III) MULTIPLIED BY (Y) THE
PERCENTAGE SET FORTH BELOW OPPOSITE SUCH TRANCHE A-1 REPAYMENT DATE (EACH A
“TRANCHE A-1 REPAYMENT AMOUNT”):

 

Number of Months
From Funding Date

 

Tranche A-1
Repayment Amount

 

 

 

 

 

18

 

5.00%

 

24

 

5.00%

 

30

 

7.50%

 

36

 

7.50%

 

42

 

8.33%

 

48

 

8.33%

 

54

 

8.33%

 

60

 

8.33%

 

66

 

9.16%

 

72

 

9.16%

 

78

 

11.66%

 

Tranche A-1 Term Loan Maturity Date

 

11.70% or remainder

 

 

(II)  THE UK BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT, IN EURO, FOR THE
BENEFIT OF THE LENDERS OF TRANCHE A-2 TERM LOANS, ON EACH DATE SET FORTH BELOW
(EACH A “TRANCHE A-2 REPAYMENT DATE”), THE PRINCIPAL AMOUNT OF THE TRANCHE A-2
TERM LOANS EQUAL TO (X) THE SUM OF THE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE
A-2 TERM LOANS IMMEDIATELY AFTER FUNDING ON THE FUNDING DATE AND, IF APPLICABLE,
THE OUTSTANDING PRINCIPAL AMOUNT OF ADDITIONAL TRANCHE A-2 TERM LOANS FUNDED
AFTER THE FUNDING DATE PURSUANT TO SECTION 2.1(A)(III) MULTIPLIED BY (Y) THE
PERCENTAGE SET FORTH BELOW OPPOSITE SUCH TRANCHE A-2 REPAYMENT DATE (EACH A
“TRANCHE A-2 REPAYMENT AMOUNT”):

 

72

--------------------------------------------------------------------------------


 

Number of Months
From Funding Date

 

Tranche A-2
Repayment Amount

 

 

 

 

 

18

 

5.00%

 

24

 

5.00%

 

30

 

7.50%

 

36

 

7.50%

 

42

 

8.33%

 

48

 

8.33%

 

54

 

8.33%

 

60

 

8.33%

 

66

 

9.16%

 

72

 

9.16%

 

78

 

11.66%

 

Tranche A-2 Term Loan Maturity Date

 

11.70% or remainder

 

 

(III)  THE US BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT, IN DOLLARS, FOR
THE BENEFIT OF THE LENDERS OF TRANCHE E TERM LOANS, ON EACH DATE SET FORTH BELOW
(EACH A “TRANCHE E REPAYMENT DATE”), THE PRINCIPAL AMOUNT OF THE TRANCHE E TERM
LOANS EQUAL TO (X) THE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE E TERM LOANS
IMMEDIATELY AFTER FUNDING ON THE RESTATEMENT DATE MULTIPLIED BY (Y) THE
PERCENTAGE SET FORTH BELOW OPPOSITE SUCH TRANCHE E REPAYMENT DATE (EACH A
“TRANCHE E REPAYMENT AMOUNT”):

 

Number of Months

From Funding Date

 

Tranche E

Repayment Amount

 

 

 

 

 

60

 

0.5%

 

66

 

0.5%

 

72

 

0.5%

 

78

 

0.5%

 

84

 

0.5%

 

90

 

0.5%

 

Tranche E Term Loan Maturity Date

 

93.0% or remainder

 

 

(IV)  THE US BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT, IN EURO, FOR THE
BENEFIT OF THE LENDERS OF TRANCHE G TERM LOANS, ON EACH DATE SET FORTH BELOW
(EACH A “TRANCHE G REPAYMENT DATE”), THE PRINCIPAL AMOUNT OF THE TRANCHE G TERM
LOANS EQUAL TO (X) THE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE G TERM LOANS
IMMEDIATELY AFTER FUNDING ON THE RESTATEMENT DATE MULTIPLIED BY (Y) THE
PERCENTAGE SET FORTH BELOW OPPOSITE SUCH TRANCHE G REPAYMENT DATE (EACH A
“TRANCHE G REPAYMENT AMOUNT”):

 

73

--------------------------------------------------------------------------------


 

Number of Months

From Funding Date

 

Tranche G

Repayment Amount

 

 

 

 

 

60

 

0.5%

 

66

 

0.5%

 

72

 

0.5%

 

78

 

0.5%

 

84

 

0.5%

 

90

 

0.5%

 

Tranche G Term Loan Maturity Date

 

93.0% or remainder

 

 

(V)  THE US BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT, IN DOLLARS, FOR
THE BENEFIT OF THE LENDERS OF TRANCHE H TERM LOANS, ON EACH DATE SET FORTH BELOW
(EACH A “TRANCHE H REPAYMENT DATE”), THE PRINCIPAL AMOUNT OF THE TRANCHE H TERM
LOANS EQUAL TO (X) THE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE H TERM LOANS
IMMEDIATELY AFTER FUNDING ON THE RESTATEMENT DATE MULTIPLIED BY (Y) THE
PERCENTAGE SET FORTH BELOW OPPOSITE SUCH TRANCHE H REPAYMENT DATE (EACH A
“TRANCHE H REPAYMENT AMOUNT”):

 

Number of Months

From Funding Date

 

Tranche H

Repayment
Amount

 

 

 

 

 

60

 

0.5%

 

66

 

0.5%

 

72

 

0.5%

 

78

 

0.5%

 

84

 

0.5%

 

90

 

0.5%

 

96

 

0.5%

 

102

 

0.5%

 

108

 

0.5%

 

114

 

0.5%

 

Tranche H Term Loan Maturity Date

 

95.0% or remainder

 

 

(VI)  THE US BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT, IN EURO, FOR THE
BENEFIT OF THE LENDERS OF TRANCHE I TERM LOANS, ON EACH DATE SET FORTH BELOW
(EACH A “TRANCHE I REPAYMENT DATE”), THE PRINCIPAL AMOUNT OF THE TRANCHE I TERM
LOANS EQUAL TO (X) THE OUTSTANDING PRINCIPAL AMOUNT OF TRANCHE I TERM LOANS
IMMEDIATELY AFTER FUNDING ON THE RESTATEMENT DATE MULTIPLIED BY (Y) THE
PERCENTAGE SET FORTH BELOW OPPOSITE SUCH TRANCHE I REPAYMENT DATE (EACH A
“TRANCHE I REPAYMENT AMOUNT”):

 

74

--------------------------------------------------------------------------------


 

Number of Months

From Funding Date

 

Tranche I

Repayment
Amount

 

 

 

 

 

60

 

0.5%

 

66

 

0.5%

 

72

 

0.5%

 

78

 

0.5%

 

84

 

0.5%

 

90

 

0.5%

 

96

 

0.5%

 

102

 

0.5%

 

108

 

0.5%

 

114

 

0.5%

 

Tranche I Term Loan Maturity Date

 

95.0% or remainder

 

 


(C)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE US BORROWER AND THE UK BORROWER,
AS THE CASE MAY BE, TO THE APPROPRIATE LENDING OFFICE OF SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING
OFFICE OF SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(D)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO
SECTION 14.6(B)(IV), AND A SUBACCOUNT FOR EACH LENDER, IN WHICH REGISTER AND
SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT AND CURRENCY OF
EACH LOAN MADE HEREUNDER, WHETHER SUCH LOAN IS A TERM LOAN, A REVOLVING CREDIT
LOAN OR EXTENDED REVOLVING CREDIT LOAN OR A SWINGLINE LOAN, THE TYPE OF EACH
LOAN MADE AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE US
BORROWER AND THE UK BORROWER, AS THE CASE MAY BE, TO EACH LENDER OR THE
SWINGLINE LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE
ADMINISTRATIVE AGENT HEREUNDER FROM THE US BORROWER AND THE UK BORROWER, AS THE
CASE MAY BE, AND EACH LENDER’S SHARE THEREOF.


 


(E)  THE ENTRIES MADE IN THE REGISTER AND ACCOUNTS AND SUBACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPHS (C) AND (D) OF THIS SECTION 2.5 SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE US BORROWER AND THE UK BORROWER THEREIN
RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER OR THE
ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNT, SUCH REGISTER OR SUCH SUBACCOUNT,
AS APPLICABLE, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE US BORROWER OR THE UK BORROWER TO REPAY (WITH APPLICABLE
INTEREST) THE LOANS MADE TO THE US BORROWER OR THE UK BORROWER BY SUCH LENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 

2.6.          Conversions and Continuations.  (a)    The US Borrower shall have
the option on any Business Day to convert all or a portion equal to at least the
Minimum

 

75

--------------------------------------------------------------------------------


 

Borrowing Amount of the outstanding principal amount of Tranche E Term Loans,
Tranche H Term Loans, Dollar Revolving Credit Loans or Dollar Extended Revolving
Credit Loans of one Type into a Borrowing or Borrowings of another Type and the
US Borrower or the UK Borrower, as the case may be, shall have the option on any
Business Day to continue the outstanding principal amount of any Eurodollar Term
Loans, Eurodollar Revolving Credit Loans or Eurodollar Extended Revolving Credit
Loans as Eurodollar Term Loans, Eurodollar Revolving Credit Loans or Eurodollar
Extended Revolving Credit Loans, as the case may be, for an additional Interest
Period; provided, that (i) no partial conversion of Eurodollar Term Loans,
Eurodollar Revolving Credit Loans or Eurodollar Extended Revolving Credit Loans
shall reduce the outstanding principal amount of Eurodollar Term Loans,
Eurodollar Revolving Credit Loans or Eurodollar Extended Revolving Credit Loans
made pursuant to a single Borrowing to less than the Minimum Borrowing Amount,
(ii) ABR Loans may not be converted into Eurodollar Term Loans, Eurodollar
Revolving Credit Loans or Eurodollar Extended Revolving Credit Loans if a
Default or Event of Default is in existence on the date of the conversion and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such conversion, (iii) Eurodollar Loans may
not be continued as Eurodollar Term Loans, Eurodollar Revolving Credit Loans or
Eurodollar Extended Revolving Credit Loans for an additional Interest Period if
a Default or Event of Default is in existence on the date of the proposed
continuation and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuation and
(iv) Borrowings resulting from conversions pursuant to this Section 2.6 shall be
limited in number as provided in Section 2.2.  Each such conversion or
continuation shall be effected by the US Borrower or the UK Borrower, as the
case may be, by giving the Administrative Agent at the Administrative Agent’s
Office prior to 12:00 Noon (Local Time) at least three Business Days’ (or one
Business Day’s notice in the case of a conversion into ABR Loans) prior written
notice (or telephonic notice promptly confirmed in writing) (each a “Notice of
Conversion or Continuation”) specifying the Term Loans, Revolving Credit Loans
or Extended Revolving Credit Loans to be so converted or continued, the Type of
Term Loans, Revolving Credit Loans or Extended Revolving Credit Loans to be
converted or continued into and, if such Term Loans, Revolving Credit Loans or
Extended Revolving Credit Loans are to be converted into or continued as
Eurodollar Term Loans, Eurodollar Revolving Credit Loans or Eurodollar Extended
Revolving Credit Loans, the Interest Period to be initially applicable thereto. 
The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Term Loans, Revolving Credit Loans or Extended Revolving Credit Loans.

 


(B)  IF ANY DEFAULT OR EVENT OF DEFAULT IS IN EXISTENCE AT THE TIME OF ANY
PROPOSED CONTINUATION OF ANY EURODOLLAR TERM LOANS, EURODOLLAR REVOLVING CREDIT
LOANS OR EURODOLLAR EXTENDED REVOLVING CREDIT LOANS AND THE ADMINISTRATIVE AGENT
HAS OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT
TO PERMIT SUCH CONTINUATION, SUCH EURODOLLAR TERM LOANS, EURODOLLAR REVOLVING
CREDIT LOANS OR EURODOLLAR EXTENDED REVOLVING CREDIT LOANS SHALL BE
AUTOMATICALLY CONVERTED ON THE LAST DAY OF THE THEN-CURRENT INTEREST PERIOD
(I) IN RESPECT OF TRANCHE E TERM LOANS, TRANCHE H TERM LOANS, DOLLAR REVOLVING
CREDIT LOANS AND DOLLAR EXTENDED REVOLVING CREDIT

 

76

--------------------------------------------------------------------------------


 


LOANS, INTO ABR LOANS, AND (II) IN RESPECT OF TRANCHE A-1 TERM LOANS, TRANCHE
A-2 TERM LOANS, TRANCHE G TERM LOANS, TRANCHE I TERM LOANS, FOREIGN CURRENCY
REVOLVING CREDIT LOANS AND FOREIGN CURRENCY EXTENDED REVOLVING CREDIT LOANS,
INTO EURODOLLAR LOANS WITH AN INTEREST PERIOD OF ONE MONTH.  IF UPON THE
EXPIRATION OF ANY INTEREST PERIOD IN RESPECT OF EURODOLLAR TERM LOANS,
EURODOLLAR REVOLVING CREDIT LOANS OR EURODOLLAR EXTENDED REVOLVING CREDIT LOANS,
THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, HAS FAILED TO ELECT A
NEW INTEREST PERIOD TO BE APPLICABLE THERETO AS PROVIDED IN PARAGRAPH (A) ABOVE,
(I) THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, SHALL BE DEEMED TO
HAVE ELECTED TO CONVERT SUCH DOLLAR BORROWING OF EURODOLLAR TERM LOANS,
EURODOLLAR REVOLVING CREDIT LOANS OR EURODOLLAR EXTENDED REVOLVING CREDIT LOANS,
AS THE CASE MAY BE, INTO A BORROWING OF ABR LOANS EFFECTIVE AS OF THE EXPIRATION
DATE OF SUCH CURRENT INTEREST PERIOD AND (II) THE US BORROWER OR THE UK
BORROWER, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE ELECTED TO CONVERT SUCH
FOREIGN CURRENCY BORROWING OF EURODOLLAR TERM LOANS, EURODOLLAR REVOLVING CREDIT
LOANS OR EURODOLLAR EXTENDED REVOLVING CREDIT LOANS, AS THE CASE MAY BE, INTO A
BORROWING OF EURODOLLAR LOANS WITH AN INTEREST PERIOD OF ONE MONTH EFFECTIVE AS
OF THE EXPIRATION DATE OF SUCH THEN-CURRENT INTEREST PERIOD.


 

2.7.          Pro Rata Borrowings.  Each Borrowing of Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term Loan Commitments.  Each Borrowing of Revolving Credit Loans
or Extended Revolving Credit Loans, as applicable, under this Agreement shall be
granted by the Lenders pro rata on the basis of their then-applicable Revolving
Credit Commitments or Extended Revolving Credit Commitments, as applicable.  It
is understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.

 

2.8.          Interest.  (a)    The unpaid principal amount of each ABR Loan
shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum that shall at all
times be the Applicable ABR Margin plus the ABR in effect from time to time.

 


(B)  THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR TERM LOAN, EURODOLLAR
REVOLVING CREDIT LOAN OR EURODOLLAR EXTENDED REVOLVING CREDIT LOAN SHALL BEAR
INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL MATURITY THEREOF (WHETHER
BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT SHALL AT ALL TIMES BE THE
APPLICABLE EURODOLLAR MARGIN IN EFFECT FROM TIME TO TIME PLUS THE RELEVANT
EURODOLLAR RATE PLUS, IN THE CASE OF FOREIGN CURRENCY LOANS, ANY ADDITIONAL COST
INCURRED BY SUCH LENDER IN RESPECT OF SUCH FOREIGN CURRENCY LOANS FROM TIME TO
TIME.


 


(C)  IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT OF ANY LOAN OR (II) ANY
INTEREST PAYABLE THEREON SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM THAT IS (X) IN THE CASE OF OVERDUE PRINCIPAL, THE RATE THAT
WOULD OTHERWISE BE APPLICABLE THERETO PLUS 2% OR (Y) IN THE CASE OF ANY OVERDUE
INTEREST, TO THE EXTENT PERMITTED BY

 

77

--------------------------------------------------------------------------------


 


APPLICABLE LAW, THE RATE DESCRIBED IN SECTION 2.8(A) PLUS 2% FROM AND INCLUDING
THE DATE OF SUCH NON-PAYMENT TO BUT EXCLUDING THE DATE ON WHICH SUCH AMOUNT IS
PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).


 


(D)  INTEREST ON EACH LOAN SHALL ACCRUE FROM AND INCLUDING THE DATE OF ANY
BORROWING TO BUT EXCLUDING THE DATE OF ANY REPAYMENT THEREOF AND SHALL BE
PAYABLE (I) IN RESPECT OF EACH ABR LOAN, QUARTERLY IN ARREARS ON THE LAST DAY OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, (II) IN RESPECT OF EACH EURODOLLAR
TERM LOAN, EURODOLLAR REVOLVING CREDIT LOAN OR EURODOLLAR EXTENDED REVOLVING
CREDIT LOAN, ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO AND, IN
THE CASE OF AN INTEREST PERIOD IN EXCESS OF THREE MONTHS, ON EACH DATE OCCURRING
AT THREE-MONTH INTERVALS AFTER THE FIRST BUSINESS DAY OF SUCH INTEREST PERIOD,
(III) IN RESPECT OF EACH LOAN (EXCEPT, OTHER THAN IN THE CASE OF PREPAYMENTS,
ANY ABR LOAN), ON ANY PREPAYMENT (ON THE AMOUNT PREPAID), AT MATURITY (WHETHER
BY ACCELERATION OR OTHERWISE) AND, AFTER SUCH MATURITY, ON DEMAND.  IT IS
UNDERSTOOD AND AGREED THAT, IN THE EVENT THAT THE ACQUISITION IS NOT CONSUMMATED
ON JULY 31, 2004 AND THE LOANS ARE PREPAID, INTEREST ON EACH LOAN MADE ON THE
FUNDING DATE SHALL ACCRUE FROM AND INCLUDING THE FUNDING DATE TO BUT EXCLUDING
THE DATE OF THE REPAYMENT THEREOF IN ACCORDANCE WITH THIS AGREEMENT AND SUCH
INTEREST SHALL BE PAYABLE ON THE DATE OF SUCH PREPAYMENT.


 


(E)  ALL COMPUTATIONS OF INTEREST HEREUNDER SHALL BE MADE IN ACCORDANCE WITH
SECTION 5.5.


 


(F)  THE ADMINISTRATIVE AGENT, UPON DETERMINING THE INTEREST RATE FOR ANY
BORROWING OF EURODOLLAR LOANS, SHALL PROMPTLY NOTIFY THE US BORROWER (ON ITS OWN
BEHALF AND ON BEHALF OF THE UK BORROWER) AND THE RELEVANT LENDERS THEREOF.  EACH
SUCH DETERMINATION SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE FINAL AND
CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.


 

2.9.          Interest Periods.  At the time the US Borrower or the UK Borrower,
as the case may be, gives a Notice of Borrowing or Notice of Conversion or
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of Eurodollar Term Loans, Eurodollar Revolving Credit Loans or
Eurodollar Extended Revolving Credit Loans (in the case of the initial Interest
Period applicable thereto) or prior to 10:00 a.m. (Local Time) on the third
Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Term Loans, Eurodollar Revolving Credit Loans or
Eurodollar Extended Revolving Credit Loans, the US Borrower or the UK Borrower,
as the case may be, shall have the right to elect by giving the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) the
Interest Period applicable to such Borrowing, which Interest Period shall, at
the option of the US Borrower or the UK Borrower, as the case may be, be a one,
two, three, six or (in the case of Revolving Credit Loans or Extended Revolving
Credit Loans, if available to all the Lenders making such loans as determined by
such Lenders in good faith based on prevailing market conditions) a nine or
twelve month period; provided, that the initial Interest Period may be for a
period less than one month if agreed upon by the US Borrower and the
Administrative Agent.  Notwithstanding anything to the contrary contained above:

 

78

--------------------------------------------------------------------------------


 


(A)  THE INITIAL INTEREST PERIOD FOR ANY BORROWING OF EURODOLLAR TERM LOANS,
EURODOLLAR REVOLVING CREDIT LOANS OR EURODOLLAR EXTENDED REVOLVING CREDIT LOANS
SHALL COMMENCE ON THE DATE OF SUCH BORROWING (INCLUDING THE DATE OF ANY
CONVERSION FROM A BORROWING OF ABR LOANS) AND EACH INTEREST PERIOD OCCURRING
THEREAFTER IN RESPECT OF SUCH BORROWING SHALL COMMENCE ON THE DAY ON WHICH THE
NEXT PRECEDING INTEREST PERIOD EXPIRES;


 


(B)  IF ANY INTEREST PERIOD RELATING TO A BORROWING OF EURODOLLAR TERM LOANS,
EURODOLLAR REVOLVING CREDIT LOANS OR EURODOLLAR EXTENDED REVOLVING CREDIT LOANS
BEGINS ON THE LAST BUSINESS DAY OF A CALENDAR MONTH OR BEGINS ON A DAY FOR WHICH
THERE IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF
SUCH INTEREST PERIOD, SUCH INTEREST PERIOD SHALL END ON THE LAST BUSINESS DAY OF
THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD;


 


(C)  IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY THAT IS NOT A
BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT SUCCEEDING BUSINESS
DAY; PROVIDED, THAT IF ANY INTEREST PERIOD IN RESPECT OF A EURODOLLAR TERM LOAN,
EURODOLLAR REVOLVING CREDIT LOAN OR EURODOLLAR EXTENDED REVOLVING CREDIT LOAN
WOULD OTHERWISE EXPIRE ON A DAY THAT IS NOT A BUSINESS DAY BUT IS A DAY OF THE
MONTH AFTER WHICH NO FURTHER BUSINESS DAY OCCURS IN SUCH MONTH, SUCH INTEREST
PERIOD SHALL EXPIRE ON THE NEXT PRECEDING BUSINESS DAY; AND


 


(D)  THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, SHALL NOT BE
ENTITLED TO ELECT ANY INTEREST PERIOD IN RESPECT OF ANY EURODOLLAR TERM LOAN,
ANY EURODOLLAR REVOLVING CREDIT LOAN OR ANY EURODOLLAR EXTENDED REVOLVING CREDIT
LOAN IF SUCH INTEREST PERIOD WOULD EXTEND BEYOND THE APPLICABLE MATURITY DATE OF
SUCH LOAN.


 

2.10.        Increased Costs, Illegality, etc.  (a)    In the event that (x) in
the case of clause (i) below, the Administrative Agent or (y) in the case of
clauses (ii) and (iii) below, any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):

 

(I)  ON ANY DATE FOR DETERMINING THE EURODOLLAR RATE FOR ANY INTEREST PERIOD
THAT (X) DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING SUCH
EURODOLLAR BORROWING AND IN THE CURRENCY IN WHICH SUCH LOAN IS TO BE DENOMINATED
ARE NOT GENERALLY AVAILABLE IN THE RELEVANT MARKET OR (Y) BY REASON OF ANY
CHANGES ARISING ON OR AFTER THE FUNDING DATE AFFECTING THE INTERBANK EURODOLLAR
MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE
INTEREST RATE ON THE BASIS PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE; OR

 

(II)  AT ANY TIME, THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR REDUCTIONS IN
THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY EURODOLLAR
LOANS (OTHER THAN ANY SUCH INCREASE OR REDUCTION ATTRIBUTABLE TO TAXES) BECAUSE
OF (X) ANY CHANGE SINCE THE FUNDING DATE IN ANY APPLICABLE LAW, GOVERNMENTAL
RULE, REGULATION, GUIDELINE OR ORDER (OR IN THE INTERPRETATION OR ADMINISTRATION
THEREOF AND INCLUDING THE INTRODUCTION OF ANY NEW LAW OR GOVERNMENTAL RULE,
REGULATION, GUIDELINE OR ORDER), SUCH

 

79

--------------------------------------------------------------------------------


 

AS, FOR EXAMPLE, WITHOUT LIMITATION, A CHANGE IN OFFICIAL RESERVE REQUIREMENTS,
AND/OR (Y) OTHER CIRCUMSTANCES AFFECTING THE INTERBANK EURODOLLAR MARKET OR THE
POSITION OF SUCH LENDER IN SUCH MARKET; OR

 

(III)  AT ANY TIME, THAT THE MAKING OR CONTINUANCE OF ANY EURODOLLAR LOAN HAS
BECOME UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY LAW,
GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR WOULD CONFLICT WITH ANY
SUCH GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER NOT HAVING THE FORCE OF
LAW EVEN THOUGH THE FAILURE TO COMPLY THEREWITH WOULD NOT BE UNLAWFUL), OR HAS
BECOME IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE FUNDING
DATE THAT MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK EURODOLLAR MARKET;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the US Borrower (on its own behalf
and on behalf of the UK Borrower) and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders).  Thereafter (x) in the case of clause (i) above,
Eurodollar Term Loans, Eurodollar Revolving Credit Loans and Eurodollar Extended
Revolving Credit Loans shall no longer be available until such time as the
Administrative Agent notifies the US Borrower (on its own behalf and on behalf
of the UK Borrower) and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
US Borrower or the UK Borrower with respect to Eurodollar Term Loans, Eurodollar
Revolving Credit Loans or Eurodollar Extended Revolving Credit Loans that have
not yet been incurred shall be deemed rescinded by the US Borrower or the UK
Borrower, (y) in the case of clause (ii) above, the US Borrower or the UK
Borrower, as the case may be, shall pay to such Lender, promptly after receipt
of written demand therefor such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the US Borrower or the UK Borrower, as the
case may be, by such Lender shall, absent clearly demonstrable error, be final
and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the US Borrower or the UK Borrower, as the case may be,
shall take one of the actions specified in Section 2.10(b) as promptly as
possible and, in any event, within the time period required by law.

 


(B)  AT ANY TIME THAT ANY EURODOLLAR LOAN IS AFFECTED BY THE CIRCUMSTANCES
DESCRIBED IN SECTION 2.10(A)(II) OR (III), THE US BORROWER OR THE UK BORROWER,
AS THE CASE MAY BE, MAY (AND IN THE CASE OF A EURODOLLAR LOAN AFFECTED PURSUANT
TO SECTION 2.10(A)(III) SHALL) EITHER (X) IF THE AFFECTED EURODOLLAR LOAN IS
THEN BEING MADE PURSUANT TO A BORROWING, CANCEL SAID BORROWING BY GIVING THE
ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED PROMPTLY IN WRITING) THEREOF
ON THE SAME DATE THAT THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE,
WAS NOTIFIED BY A LENDER PURSUANT TO SECTION

 

80

--------------------------------------------------------------------------------


 


2.10(A)(II) OR (III) OR (Y) IF THE AFFECTED EURODOLLAR LOAN IS A TRANCHE E TERM
LOAN, A TRANCHE H TERM LOAN, A DOLLAR REVOLVING CREDIT LOAN OR A DOLLAR EXTENDED
REVOLVING CREDIT LOAN AND IS THEN OUTSTANDING, UPON AT LEAST THREE BUSINESS
DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT
EACH SUCH EURODOLLAR REVOLVING CREDIT LOAN, EURODOLLAR EXTENDED REVOLVING CREDIT
LOAN AND EURODOLLAR TERM LOAN INTO AN ABR LOAN; PROVIDED, THAT IF MORE THAN ONE
LENDER IS AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED IN THE
SAME MANNER PURSUANT TO THIS SECTION 2.10(B).


 


(C)  IF, AFTER THE FUNDING DATE, THE ADOPTION OF ANY APPLICABLE LAW, RULE OR
REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN
THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, THE
NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE
BY A LENDER OR ITS PARENT WITH ANY REQUEST OR DIRECTIVE MADE OR ADOPTED AFTER
THE FUNDING DATE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY SUCH AUTHORITY, ASSOCIATION, CENTRAL BANK OR COMPARABLE AGENCY, HAS
OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR ITS
PARENT’S CAPITAL OR ASSETS AS A CONSEQUENCE OF SUCH LENDER’S COMMITMENTS OR
OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR ITS PARENT
COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, EFFECTIVENESS, CHANGE OR COMPLIANCE
(TAKING INTO CONSIDERATION SUCH LENDER’S OR ITS PARENT’S POLICIES WITH RESPECT
TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME, PROMPTLY AFTER DEMAND BY SUCH
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), THE US BORROWER OR THE UK
BORROWER, AS THE CASE MAY BE, SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ITS PARENT FOR SUCH REDUCTION, IT
BEING UNDERSTOOD AND AGREED, HOWEVER, THAT A LENDER SHALL NOT BE ENTITLED TO
SUCH COMPENSATION AS A RESULT OF SUCH LENDER’S COMPLIANCE WITH, OR PURSUANT TO
ANY REQUEST OR DIRECTIVE TO COMPLY WITH, ANY SUCH LAW, RULE OR REGULATION AS IN
EFFECT ON THE FUNDING DATE.  EACH LENDER, UPON DETERMINING IN GOOD FAITH THAT
ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS SECTION 2.10(C), WILL
GIVE PROMPT WRITTEN NOTICE THEREOF TO THE US BORROWER (ON ITS OWN BEHALF AND ON
BEHALF OF THE UK BORROWER), WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL
THE BASIS OF THE CALCULATION OF SUCH ADDITIONAL AMOUNTS, ALTHOUGH THE FAILURE TO
GIVE ANY SUCH NOTICE SHALL NOT, SUBJECT TO SECTION 2.13, RELEASE OR DIMINISH ANY
OF THE US BORROWER’S OR THE UK BORROWER’S, AS THE CASE MAY BE, OBLIGATIONS TO
PAY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.10(C) UPON RECEIPT OF SUCH
NOTICE.


 


(D)  NOTWITHSTANDING THE FOREGOING, IN THE CASE OF FOREIGN CURRENCY REVOLVING
CREDIT LOANS OR FOREIGN CURRENCY EXTENDED REVOLVING CREDIT LOANS AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN SECTION 2.10(A)(I), AS PROMPTLY AS PRACTICABLE BUT IN
NO EVENT LATER THAN THREE BUSINESS DAYS AFTER THE GIVING OF THE REQUIRED NOTICE
BY THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH CIRCUMSTANCES, THE
ADMINISTRATIVE AGENT (IN CONSULTATION WITH THE LENDERS) SHALL NEGOTIATE WITH THE
US BORROWER IN GOOD FAITH IN ORDER TO ASCERTAIN WHETHER A SUBSTITUTE INTEREST
RATE (A “SUBSTITUTE RATE”) MAY BE AGREED UPON FOR THE MAINTAINING OF EXISTING
FOREIGN CURRENCY REVOLVING CREDIT LOANS OR FOREIGN CURRENCY EXTENDED REVOLVING
CREDIT LOANS.  IF A SUBSTITUTE RATE IS AGREED UPON BY THE US BORROWER AND ALL
THE LENDERS, SUCH SUBSTITUTE RATE SHALL APPLY.  IF A SUBSTITUTE RATE IS NOT SO
AGREED UPON BY THE US BORROWER AND ALL THE LENDERS WITHIN SUCH TIME,

 

81

--------------------------------------------------------------------------------


 


EACH LENDER’S FOREIGN CURRENCY REVOLVING CREDIT LOANS OR FOREIGN CURRENCY
EXTENDED REVOLVING CREDIT LOANS, AS APPLICABLE, SHALL THEREAFTER BEAR INTEREST
AT A RATE EQUAL TO THE SUM OF (I) THE RATE CERTIFIED BY SUCH LENDER TO BE ITS
COSTS OF FUNDS (FROM SUCH SOURCES AS IT MAY REASONABLY SELECT OUT OF THOSE
SOURCES THEN AVAILABLE TO IT) FOR SUCH FOREIGN CURRENCY REVOLVING CREDIT LOANS
OR FOREIGN CURRENCY EXTENDED REVOLVING CREDIT LOANS, AS APPLICABLE, PLUS
(II) THE APPLICABLE EURODOLLAR MARGIN PLUS (III), IN THE CASE OF FOREIGN
CURRENCY LOANS DENOMINATED IN STERLING ONLY, ANY ADDITIONAL COST INCURRED BY
SUCH LENDER IN RESPECT OF SUCH STERLING FOREIGN CURRENCY LOANS FROM TIME TO
TIME.


 

2.11.        Compensation.  If (a) any payment of principal of any Eurodollar
Term Loan, Eurodollar Revolving Credit Loan or Eurodollar Extended Revolving
Credit Loan is made by the US Borrower or the UK Borrower, as the case may be,
to or for the account of a Lender other than on the last day of the Interest
Period for such Eurodollar Loan as a result of a payment or conversion pursuant
to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 14.7, as a result of acceleration of the
maturity of the Loans pursuant to Section 11 or for any other reason, (b) any
Borrowing of Eurodollar Term Loans, Eurodollar Revolving Credit Loans or
Eurodollar Extended Revolving Credit Loans is not made as a result of a
withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a
Eurodollar Term Loan, Eurodollar Revolving Credit Loan or Eurodollar Extended
Revolving Credit Loan as a result of a withdrawn Notice of Conversion or
Continuation, (d) any Eurodollar Loan is not continued as a Eurodollar Term
Loan, Eurodollar Revolving Credit Loan or Eurodollar Extended Revolving Credit
Loan as a result of a withdrawn Notice of Conversion or Continuation or (e) any
prepayment of principal of any Eurodollar Term Loan, Eurodollar Revolving Credit
Loan or Eurodollar Extended Revolving Credit Loan is not made as a result of a
withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, the US Borrower
or the UK Borrower, as the case may be, shall, after receipt of a written
request by such Lender (which request shall set forth in reasonable detail the
basis for requesting such amount), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that such Lender may reasonably incur as a
result of such payment, failure to convert, failure to continue or failure to
prepay, including any loss, cost or expense (excluding loss of anticipated
profits) actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such
Eurodollar Loan.

 

2.12.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the US Borrower or the UK Borrower, as the case may be, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event; provided,
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of any such
Section.  Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the US Borrower or the UK Borrower, as the case may be, or the
right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

82

--------------------------------------------------------------------------------


 

2.13.        Notice of Certain Costs.  Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the giving of such notice to the US
Borrower or the UK Borrower, as the case may be.

 

2.14.        Incremental Facilities.  The US Borrower may by written notice to
the Administrative Agent elect to request the establishment of one or more
(x) new Tranche H Term Loan Commitments (the “New Tranche H Term Loan
Commitments”) and/or new Tranche I Term Loans Commitments (the “New Tranche I
Term Loan Commitments”) and/or (y) new Revolving Credit Commitments (the “New
Revolving Credit Commitment”) and/or new Extended Revolving Credit Commitments
(the “New Extended Revolving Loan Commitments” and, together with the New
Tranche H Term Loan Commitments, the New Tranche I Term Loan Commitment and the
New Revolving Credit Commitments, the “New Loan Commitments”), by an aggregate
amount not less than $25,000,000 individually (or such lesser amount which shall
be approved by the Administrative Agent or such lesser amount that shall
constitute the difference between $250,000,000 and all such New Loan Commitments
obtained prior to such date), and integral multiples of $5,000,000 in excess of
that amount, and in any event, by an aggregate amount which, when taken together
with the principal amount of any Permitted Additional Notes, shall not exceed
$250,000,000 in the aggregate.  Each such notice shall specify the date (each,
an “Increased Amount Date”) on which the US Borrower proposes that the New Loan
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent; provided, that the US Borrower shall first offer the Lenders to provide
all of the New Loan Commitments prior to offering any other Person that is an
eligible assignee pursuant to Section 14.6(b); provided further, that any Lender
offered or approached to provide all or a portion of the New Loan Commitments
may elect or decline, in its sole discretion, to provide a New Loan Commitment. 
Such New Loan Commitments shall become effective, as of such Increased Amount
Date; provided, that (1) no Default or Event of Default shall exist on such
Increased Amount Date before or after giving effect to such New Loan
Commitments, as applicable; (2) both before and after giving effect to the
making of any Series of New Tranche H Term Loans, New Tranche I Term Loans, New
Revolving Loans, or New Extended Revolving Loans, each of the conditions set
forth in Section 7.1 and 7.2 shall be satisfied; (3) the US Borrower and its
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Sections 10.9 and 10.10 as of the last day of the most recently ended
fiscal quarter after giving effect to such New Loan Commitments and any
investment to be consummated in connection therewith; (4) the New Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the US Borrower and Administrative Agent, and each of
which shall be recorded in the Register by the US Borrower and Administrative
Agent, and shall be subject to the requirements set forth in Section 5.4(b);
(5) the US Borrower shall make any payments required pursuant to Section 2.11 in
connection with the New Loan Commitments, as applicable; and (6) the US Borrower

 

83

--------------------------------------------------------------------------------


 

shall deliver or cause to be delivered (i) a certificate of the US Borrower and
Holdings dated the Increased Amount Date, substantially in the form of
Exhibit P, with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of such Credit Party, and
attaching the documents referred to in Section 6.7 and 6.8 and, where
applicable, certifying as to the incumbency and specimen signature of each
officer executing any Credit Document or any other document delivered in
connection therewith on behalf of such Credit Party, (ii) the executed legal
opinions of Simpson Thacher and Bartlett LLP and Tom Riordan, general counsel of
the Credit Parties, in each case, substantially in the forms previously
delivered in connection with this Agreement and (iii) any other applicable
documents reasonably required by the Administrative Agent in connection with any
such transaction.  Any New Tranche H Term Loans or New Tranche I Term Loans made
on an Increased Amount Date shall be designated a separate series (a “Series”)
of New Tranche H Term Loans or New Tranche H Term Loans, as applicable, for all
purpose of this Agreement.

 

On any Increased Amount Date on which New Revolving Loan Commitments or New
Extended Revolving Loan Commitments are effected, subject to the satisfaction of
the foregoing terms and conditions, (a) each of the Lenders with New Revolving
Loan Commitments or Extended Revolving Credit Commitments, as applicable, shall
assign to each Lender with a New Revolving Credit Commitment (each, a “New
Revolving Loan Lender”) or a New Extended Revolving Loan Commitments (each, a
“New Extended Revolving Loan Lender”), as applicable, and each of the New
Revolving Loan Lenders or New Extended Revolving Loan Lenders shall purchase
from each of the Lenders with Revolving Credit Commitments or Extended Revolving
Credit Commitments, as applicable, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Credit Loans or Extended
Revolving Credit Loans, as applicable, outstanding on such Increased Amount Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Credit Loans or Extended Revolving Credit Loans,
as applicable, will be held by existing Lenders with Revolving Credit Loans or
Extended Revolving Credit Loans, as applicable, and New Revolving Loan Lenders
or New Extended Revolving Loan Lenders, as applicable, ratably in accordance
with their Revolving Credit Commitments or Extended Revolving Credit Commitments
after giving effect to the addition of such New Revolving Credit Commitments or
New Extended Revolving Credit Commitments to the New Revolving Credit
Commitments or Extended Revolving Credit Commitments, (b) each New Revolving
Credit Commitment or New Extended Revolving Credit Commitment shall be deemed
for all purposes a Revolving Credit Commitment or an Extended Revolving Credit
Commitment, as applicable, and each Loan made thereunder (a “New Revolving Loan”
or a “New Extended Revolving Loan”, as applicable) shall be deemed, for all
purposes, a Revolving Credit Loan or an Extended Revolving Credit Loan and
(c) each New Revolving Loan Lender and New Extended Revolving Loan Lender shall
become a Lender with respect to the New Revolving Loan Commitment or New
Extended Revolving Loan Commitment, as applicable, and all matters relating
thereto.

 

On any Increased Amount Date on which any New Tranche H Term Loan Commitments or
New Tranche I Term Loan Commitments of any Series are effective,

 

84

--------------------------------------------------------------------------------


 

subject to the satisfaction of the foregoing terms and conditions, (i) each
Lender with a New Tranche H Term Loan Commitment (each, a “New Tranche H Term
Loan Lender”) or New Tranche I Term Loan Commitment (each, a “New Tranche I Term
Loan Lender”) of any Series shall make a Loan to the US Borrower (a “New Tranche
H Term Loan” or a “New Tranche I Term Loan”, as applicable) in an amount equal
to its New Tranche H Term Loan Commitment or New Tranche I Term Loan Commitment,
as applicable, of such Series, and (ii) each New Tranche H Term Loan Lender and
New Tranche I Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Tranche H Term Loan Commitment or New Tranche I Term
Loan Commitment, as applicable, of such Series and the New Tranche H Term Loans
or New Tranche I Term Loans, as applicable, of such Series made pursuant
thereto.

 

The terms and provisions of the New Tranche H Term Loans, New Tranche I Term
Loans, New Tranche H Term Loan Commitments and New Tranche I Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Tranche H Term Loans or the Tranche I
Term Loans, as applicable; provided, however, that (i) the applicable maturity
date of each Series shall be no shorter than the final maturity of the Extended
Revolving Credit Loans and the Tranche H Term Loans and (ii) the rate of
interest applicable to the New Tranche H Term Loans and the New Tranche H Term
Loans of each Series shall be determined by the US Borrower and the applicable
new Lenders and shall be set forth in each applicable Joinder Agreement. The
terms and provisions of the New Revolving Loans, New Extended Revolving Loans,
New Revolving Credit Commitments and New Extended Revolving Credit Commitments
shall be identical to the Revolving Credit Loans, the Extended Revolving Credit
Loans, the Revolving Credit Commitments and the Extended Revolving Credit
Commitments.

 

Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.14.

 

2.15.        Incremental Refinancing Facilities.  The US Borrower may by written
notice to the Administrative Agent elect to request the establishment of one or
more new tranches of (x) Term Loan Commitments (the “Incremental Refinancing
Term Loan Commitments”), by an aggregate amount not less than $25,000,000
individually (or such lesser amount which shall be approved by the
Administrative Agent), and integral multiples of $5,000,000 in excess of that
amount, the proceeds of which shall be used solely to repay the Tranche A-1 Term
Loans, the Tranche A-2 Term Loans, the Tranche E Term Loans or the Tranche G
Term Loans as required by Section 5.2 and (y) Revolving Credit Commitments or
Extended Revolving Credit Commitments (the “Incremental Refinancing Revolving
Credit Commitments”), by an aggregate amount not less than $25,000,000
individually (or such lesser amount which shall be approved by the
Administrative Agent), and integral multiples of $5,000,000 in excess of that
amount, the proceeds of which shall be used solely to permanently replace
Revolving Credit Commitments or Extended Revolving Credit Commitments.  Each
such notice shall specify the date (each, an “Incremental Refinancing Amount
Date”) on which the US

 

85

--------------------------------------------------------------------------------


 

Borrower proposes that the Incremental Refinancing Term Loan Commitments or
Incremental Refinancing Revolving Credit Commitments shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to the Administrative Agent; provided, that the US Borrower
shall first offer the Lenders to provide all of the Incremental Refinancing Term
Loan Commitments or all Incremental Refinancing Revolving Credit Commitments, as
applicable, prior to offering any other Person that is an eligible assignee
pursuant to Section 14.6(b); provided further, that any Lender offered or
approached to provide all or a portion of the Incremental Refinancing Term Loan
Commitments or the Incremental Refinancing Revolving Credit Commitments may
elect or decline, in its sole discretion, to provide an Incremental Refinancing
Term Loan Commitment or Incremental Refinancing Revolving Credit Commitment, as
applicable.  Such Incremental Refinancing Term Loan Commitments and such
Incremental Refinancing Revolving Credit Commitments, as applicable, shall
become effective, as of such Incremental Refinancing Amount Date; provided, that
(1) no Default or Event of Default shall exist on such Incremental Refinancing
Amount Date before or after giving effect to such Incremental Refinancing Term
Loan Commitments or such Incremental Refinancing Revolving Credit Commitments,
as applicable; (2) both before and after giving effect to the making of any
Series of Incremental Refinancing Term Loans or any Incremental Refinancing
Revolving Credit Commitments, each of the conditions set forth in Section 7.1
and 7.2 shall be satisfied; (3) the US Borrower and its Subsidiaries shall be in
pro forma compliance with each of the covenants set forth in Sections 10.9 and
10.10 as of the last day of the most recently ended fiscal quarter after giving
effect to such Incremental Refinancing Term Loan Commitments or such Incremental
Refinancing Revolving Credit Commitments; (4) the Incremental Refinancing Term
Loan Commitments and the Incremental Refinancing Revolving Credit Commitments,
as applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the US Borrower and Administrative Agent, and each of
which shall be recorded in the Register by the US Borrower and Administrative
Agent, and shall be subject to the requirements set forth in Section 5.4(b);
(5) the US Borrower shall make any payments required pursuant to Section 2.11 in
connection with the Incremental Refinancing Term Loan Commitments or Incremental
Refinancing Revolving Credit Commitments, as applicable; and (6) the US Borrower
shall deliver or cause to be delivered (i) a certificate of the US Borrower and
Holdings dated the Incremental Refinancing Amount Date, substantially in the
form of Exhibit P, with appropriate insertions, executed by the President or any
Vice President and the Secretary or any Assistant Secretary of such Credit
Party, and attaching the documents referred to in Section 6.7 and 6.8 and, where
applicable, certifying as to the incumbency and specimen signature of each
officer executing any Credit Document or any other document delivered in
connection therewith on behalf of such Credit Party, (ii) the executed legal
opinions of Simpson Thacher and Bartlett LLP and Tom Riordan, general counsel of
the Credit Parties, in each case, substantially in the forms previously
delivered in connection with this Agreement and (iii) any other applicable
documents reasonably required by the Administrative Agent in connection with any
such transaction.  Any Incremental Refinancing Term Loans or Incremental
Refinancing Revolving Credit Commitments made on an Incremental Refinancing
Amount Date shall be designated a separate series (a “Refinancing Series”) of
Incremental Refinancing Term Loans or

 

86

--------------------------------------------------------------------------------


 

Incremental Refinancing Revolving Credit Commitments, as applicable, for all
purpose of this Agreement.

 

The terms and provisions of any Term Loans made under the Incremental
Refinancing Term Loan Commitments shall be, except as otherwise set forth herein
or in the Joinder Agreement, identical to those of the Tranche H Term Loans;
provided, however, that (i) the applicable maturity date of each Refinancing
Series shall be no shorter than the final maturity of the Tranche H Term Loans
and (ii) the rate of interest applicable to the Incremental Refinancing Term
Loans of each Refinancing Series shall be determined by the US Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided further, that if the initial yield on any Incremental
Refinancing Term Loans (as determined by the Administrative Agent to be equal to
the sum of (x) the Eurodollar Rate (including any applicable Eurodollar Rate
floor) plus the Applicable Eurodollar Margin applicable to the Incremental
Refinancing Term Loans and (y) if the Incremental Refinancing Term Loans are
initially made at a discount or the Lenders making the same receive a fee
directly or indirectly from Holdings, either Borrower or any Subsidiary for
doing so (the amount of such fee, expressed as a percentage of the Incremental
Refinancing Term Loans, being referred to herein as “OID”), the amount of such
OID divided by the lesser of (A) the average life to maturity of such
Incremental Refinancing Term Loans and (B) four) exceeds by more than 50 basis
points (the amount of such excess above 50 basis points being referred to herein
as the “Yield Differential”) the Eurodolloar Rate plus the Applicable Eurodollar
Margin then in effect for any Eurodollar Rate Tranche H Term Loan or Tranche I
Term Loan, then the Applicable Margin then in effect for Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Incremental Refinancing Term Loans (and if the Eurodollar Rate margins on
the Incremental Refinancing Term Loans are subject to a leveraged-based pricing
grid, appropriate increases to the other Applicable Margins for the Term Loans,
consistent with the foregoing, shall be made).

 

On any Incremental Refinancing Amount Date on which any Incremental Refinancing
Term Loan Commitments of any Refinancing Series are effective, subject to the
satisfaction of the foregoing terms and conditions, (i) each Lender with a
Incremental Refinancing Term Loan Commitment (each, a “Incremental Refinancing
Term Loan Lender”) of any Refinancing Series shall make a Loan to the US
Borrower (a “Incremental Refinancing Term Loan”) in an amount equal to its
Incremental Refinancing Term Loan Commitment of such Refinancing Series, and
(ii) each Incremental Refinancing Term Loan Lender of any Refinancing
Series shall become a Lender hereunder with respect to the Incremental
Refinancing Term Loan Commitment of such Refinancing Series and the Incremental
Refinancing Term Loans of such Refinancing Series made pursuant thereto.

 

The terms and provisions of any Incremental Refinancing Revolving Credit Loans
made under the Incremental Refinancing Revolving Credit Commitments shall be,
except as otherwise set forth herein or in the Joinder Agreement, identical to
those of the Revolving Credit Loans or Extended Revolving Credit Loans, as
applicable; provided, however, that (i) the applicable maturity date of such
Refinancing Series shall

 

87

--------------------------------------------------------------------------------


 

be no shorter than the final maturity of the Revolving Credit Commitments or
Extended Revolving Credit Commitments, as applicable and (ii) the rate of
interest applicable to the Incremental Refinancing Revolving Credit Loans of
each Refinancing Series shall be determined by the US Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement.

 

On any Incremental Refinancing Amount Date on which any Incremental Refinancing
Revolving Credit Commitments of any Refinancing Series are effective, subject to
the satisfaction of the foregoing terms and conditions, (i) each Lender with a
Incremental Refinancing Revolving Credit Commitment (each, a “Incremental
Refinancing Revolving Credit Lender”) of any Refinancing Series shall commit to
make Extended Revolving Credit Loans to the US Borrower (“Incremental
Refinancing Revolving Credit Loans”) in an amount equal to its Incremental
Refinancing Revolving Credit Commitment of such Refinancing Series, and
(ii) each Incremental Refinancing Revolving Credit Lender of any Refinancing
Series shall become a Lender hereunder with respect to the Incremental
Refinancing Revolving Credit Commitment of such Refinancing Series.

 


EACH JOINDER AGREEMENT MAY, WITHOUT THE CONSENT OF ANY OTHER LENDERS, EFFECT
SUCH AMENDMENTS TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AS MAY BE
NECESSARY OR APPROPRIATE, IN THE OPINION OF THE ADMINISTRATIVE AGENT, TO EFFECT
THE PROVISION OF THIS SECTION 2.15.


 

SECTION 3.       Letters of Credit

 

3.1.          Letters of Credit.  (a)    Subject to and upon the terms and
conditions herein set forth, (i) the US Borrower or the UK Borrower, at any time
and from time to time on or after the Funding Date and prior to the L/C Maturity
Date, may request that the Letter of Credit Issuer issue for the account of the
US Borrower or the UK Borrower, as the case may be, a standby letter of credit
or letters of credit in Dollars (each a “Dollar Letter of Credit” and,
collectively, the “Dollar Letters of Credit”) in such form as may be approved by
the Letter of Credit Issuer in its reasonable discretion and (ii) the US
Borrower or the UK Borrower, at any time and from time to time on or after the
Funding Date and prior to the L/C Maturity Date, may request that the Letter of
Credit Issuer issue for the account of the US Borrower or the UK Borrower, as
the case may be, a standby letter of credit or letters of credit in a Foreign
Currency (each a “Foreign Currency Letter of Credit” and, collectively, the
“Foreign Currency Letters of Credit” and, together with the Dollar Letters of
Credit, the “Letters of Credit”) in such form as may be approved by the Letter
of Credit Issuer in its reasonable discretion.  Notwithstanding anything
contained herein to the contrary, it is acknowledged and agreed that, from and
after the Restatement Date, (a) all Letter of Credit Exposure with respect to
Converting Letters of Credit and any related Unpaid Drawings shall be deemed for
all purposes hereunder to be issued under the Extended Revolving Credit
Commitment, (b) there shall be an automatic adjustment to the participations
held by each Lender thereunder pursuant to Section 3.3 so that the undivided
participation and interest of the Lenders in each such Converting Letter of
Credit and any related Unpaid Drawing is deemed to be made in respect of the
Extended Revolving Credit Commitment as if such

 

88

--------------------------------------------------------------------------------


 

Converting Letter of Credit were made on or after the Restatement Date and
(c) all Letters of Credit issued after the Restatement Date shall be issued
under the Extended Revolving Credit Commitment; provided, however, that if, the
Extended Revolving Credit Exposure equals or exceeds the Total Extended
Revolving Credit Commitment and all possible automatic refinancings of Extended
Revolving Loans have occurred pursuant to Section 2.1(b)(i) or (ii), as
applicable, then Letters of Credit may be issued under the Revolving Credit
Commitment.

 


(B)  NOTWITHSTANDING THE FOREGOING, (I) NO LETTER OF CREDIT SHALL BE ISSUED THE
DOLLAR EQUIVALENT OF THE STATED AMOUNT OF WHICH, WHEN ADDED TO THE LETTER OF
CREDIT OUTSTANDING AT SUCH TIME, WOULD EXCEED THE LETTER OF CREDIT COMMITMENT
THEN IN EFFECT; (II) NO LETTER OF CREDIT SHALL BE ISSUED THE DOLLAR EQUIVALENT
OF THE STATED AMOUNT OF WHICH WOULD CAUSE (A) THE AGGREGATE AMOUNT OF THE
LENDERS’ REVOLVING CREDIT EXPOSURES AT SUCH TIME TO EXCEED THE TOTAL REVOLVING
CREDIT COMMITMENT THEN IN EFFECT OR (B) THE AGGREGATE AMOUNT OF THE LENDERS’
EXTENDED REVOLVING CREDIT EXPOSURES AT SUCH TIME TO EXCEED THE TOTAL EXTENDED
REVOLVING CREDIT COMMITMENT THEN IN EFFECT; (III) EACH LETTER OF CREDIT SHALL
HAVE AN EXPIRATION DATE OCCURRING NO LATER THAN ONE YEAR AFTER THE DATE OF
ISSUANCE THEREOF, UNLESS OTHERWISE AGREED UPON BY THE ADMINISTRATIVE AGENT AND
THE LETTER OF CREDIT ISSUER; PROVIDED, THAT ANY LETTER OF CREDIT MAY, UPON
REQUEST OF THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, PROVIDE FOR
THE AUTOMATIC RENEWAL THEREOF FOR ADDITIONAL CONSECUTIVE PERIODS OF ONE YEAR OR
LESS (WHICH IN NO EVENT SHALL EXTEND BEYOND THE L/C MATURITY DATE), SUBJECT TO
ANY CONDITIONS SPECIFIED IN SUCH LETTER OF CREDIT; AND PROVIDED FURTHER, THAT IN
NO EVENT SHALL SUCH EXPIRATION DATE OCCUR LATER THAN THE L/C MATURITY DATE;
(IV) EACH LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS OR IN A FOREIGN
CURRENCY; (V) NO LETTER OF CREDIT SHALL BE ISSUED IF IT WOULD BE ILLEGAL UNDER
ANY APPLICABLE LAW FOR THE BENEFICIARY OF THE LETTER OF CREDIT TO HAVE A LETTER
OF CREDIT ISSUED IN ITS FAVOR; AND (VI) NO LETTER OF CREDIT SHALL BE ISSUED BY
THE LETTER OF CREDIT ISSUER AFTER IT HAS RECEIVED A WRITTEN NOTICE FROM THE US
BORROWER, THE UK BORROWER OR ANY LENDER STATING THAT A DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING UNTIL SUCH TIME AS THE LETTER OF CREDIT
ISSUER SHALL HAVE RECEIVED A WRITTEN NOTICE OF (X) RESCISSION OF SUCH NOTICE
FROM THE PARTY OR PARTIES ORIGINALLY DELIVERING SUCH NOTICE OR (Y) THE WAIVER OF
SUCH DEFAULT OR EVENT OF DEFAULT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 14.1.


 


(C)  UPON AT LEAST ONE BUSINESS DAY’S PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT AND THE LETTER OF
CREDIT ISSUER (WHICH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO
EACH OF THE LENDERS), THE US BORROWER (ON ITS OWN BEHALF AND ON BEHALF OF THE UK
BORROWER) SHALL HAVE THE RIGHT, ON ANY DAY, PERMANENTLY TO TERMINATE OR REDUCE
THE LETTER OF CREDIT COMMITMENT IN WHOLE OR IN PART; PROVIDED, THAT, AFTER
GIVING EFFECT TO SUCH TERMINATION OR REDUCTION, THE LETTER OF CREDIT OUTSTANDING
SHALL NOT EXCEED THE LETTER OF CREDIT COMMITMENT.


 

3.2.          Letter of Credit Requests.  (a)    Whenever the US Borrower or the
UK Borrower desires that a Letter of Credit be issued for its account, it shall
give the Administrative Agent and the Letter of Credit Issuer at least five (or
such lesser number as may be agreed upon by the Administrative Agent and the
Letter of Credit Issuer)

 

89

--------------------------------------------------------------------------------


 

Business Days’ written notice thereof.  Each notice shall be executed by the US
Borrower or the UK Borrower, as the case may be, and shall be in the form of
Exhibit N (each a “Letter of Credit Request”). The Administrative Agent shall
promptly notify each Lender of such issuance.

 


(B)  THE MAKING OF EACH LETTER OF CREDIT REQUEST SHALL BE DEEMED TO BE A
REPRESENTATION AND WARRANTY BY THE US BORROWER OR THE UK BORROWER, AS THE CASE
MAY BE, THAT THE LETTER OF CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL NOT
VIOLATE THE REQUIREMENTS OF, SECTION 3.1(B).


 

3.3.          Letter of Credit Participations.  (a)    Immediately upon the
issuance by the Letter of Credit Issuer of any Letter of Credit, the Letter of
Credit Issuer shall be deemed to have sold and transferred to each other Lender
that has a Revolving Credit Commitment or an Extended Revolving Credit
Commitment, as applicable (each such other Lender, in its capacity under this
Section 3.3, an “L/C Participant”), and each such L/C Participant shall be
deemed irrevocably and unconditionally to have purchased and received from the
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation (each an “L/C Participation”), to the extent of such L/C
Participant’s Revolving Credit Commitment Percentage or Revolving Credit
Commitment Percentage, as applicable, in such Letter of Credit, each substitute
letter of credit, each drawing made thereunder and the obligations of the US
Borrower or the UK Borrower, as the case may be, under this Agreement with
respect thereto, and any security therefor or guaranty pertaining thereto
(although Letter of Credit Fees will be paid directly to the Administrative
Agent for the ratable account of the L/C Participants as provided in
Section 4.1(c) and the L/C Participants shall have no right to receive any
portion of any Fronting Fees).

 


(B)  IN DETERMINING WHETHER TO PAY UNDER ANY LETTER OF CREDIT, THE LETTER OF
CREDIT ISSUER SHALL HAVE NO OBLIGATION OTHER THAN TO CONFIRM THAT ANY DOCUMENTS
REQUIRED TO BE DELIVERED UNDER SUCH LETTER OF CREDIT HAVE BEEN DELIVERED AND
THAT THEY APPEAR TO COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF
CREDIT.  ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY THE LETTER OF CREDIT ISSUER
UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT ISSUED BY IT, IF TAKEN OR
OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL NOT
CREATE FOR THE LETTER OF CREDIT ISSUER ANY RESULTING LIABILITY.


 


(C)  IN THE EVENT THAT THE LETTER OF CREDIT ISSUER MAKES ANY PAYMENT UNDER ANY
LETTER OF CREDIT ISSUED BY IT AND THE US BORROWER OR THE UK BORROWER, AS THE
CASE MAY BE, SHALL NOT HAVE REPAID SUCH AMOUNT IN FULL TO THE LETTER OF CREDIT
ISSUER PURSUANT TO SECTION 3.4(A), THE LETTER OF CREDIT ISSUER SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT WHO WILL NOTIFY EACH APPLICABLE L/C PARTICIPANT
OF SUCH FAILURE, AND EACH SUCH L/C PARTICIPANT SHALL PROMPTLY AND
UNCONDITIONALLY PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LETTER
OF CREDIT ISSUER, THE AMOUNT OF SUCH L/C PARTICIPANT’S REVOLVING CREDIT
COMMITMENT PERCENTAGE OR EXTENDED REVOLVING CREDIT COMMITMENT PERCENTAGE, AS
APPLICABLE, OF SUCH UNREIMBURSED PAYMENT IN DOLLARS OR IN THE APPLICABLE FOREIGN
CURRENCY, AS THE CASE MAY BE, AND IN IMMEDIATELY AVAILABLE FUNDS; PROVIDED,
HOWEVER, THAT NO L/C PARTICIPANT SHALL BE OBLIGATED TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS REVOLVING CREDIT
COMMITMENT PERCENTAGE OR

 

90

--------------------------------------------------------------------------------


 


EXTENDED REVOLVING CREDIT COMMITMENT PERCENTAGE, AS APPLICABLE, OF SUCH
UNREIMBURSED AMOUNT ARISING FROM ANY WRONGFUL PAYMENT MADE BY THE LETTER OF
CREDIT ISSUER UNDER A LETTER OF CREDIT AS A RESULT OF ACTS OR OMISSIONS
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF THE LETTER OF
CREDIT ISSUER.  IF THE LETTER OF CREDIT ISSUER SO NOTIFIES, PRIOR TO 11:00 A.M.
(LOCAL TIME) ON ANY BUSINESS DAY, ANY L/C PARTICIPANT REQUIRED TO FUND A PAYMENT
UNDER A LETTER OF CREDIT, SUCH L/C PARTICIPANT SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER SUCH L/C
PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE OR EXTENDED REVOLVING
CREDIT COMMITMENT PERCENTAGE, AS APPLICABLE, OF THE AMOUNT OF SUCH PAYMENT ON
SUCH BUSINESS DAY IN IMMEDIATELY AVAILABLE FUNDS (OR, IF SUCH NOTIFICATION IS
GIVEN AFTER 11:00 A.M. (LOCAL TIME) ON ANY BUSINESS DAY, SUCH AMOUNT SHALL BE
MADE AVAILABLE ON THE IMMEDIATELY FOLLOWING BUSINESS DAY).  IF AND TO THE EXTENT
SUCH L/C PARTICIPANT SHALL NOT HAVE SO MADE ITS REVOLVING CREDIT COMMITMENT
PERCENTAGE OR EXTENDED REVOLVING CREDIT COMMITMENT PERCENTAGE, AS APPLICABLE, OF
THE AMOUNT OF SUCH PAYMENT AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE LETTER OF CREDIT ISSUER, SUCH L/C PARTICIPANT AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER, FORTHWITH
ON DEMAND, SUCH AMOUNT, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM SUCH
DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LETTER OF CREDIT ISSUER AT THE FEDERAL FUNDS EFFECTIVE RATE.  THE
FAILURE OF ANY L/C PARTICIPANT TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS REVOLVING CREDIT COMMITMENT
PERCENTAGE OR EXTENDED REVOLVING CREDIT COMMITMENT PERCENTAGE, AS APPLICABLE, OF
ANY PAYMENT UNDER ANY LETTER OF CREDIT SHALL NOT RELIEVE ANY OTHER L/C
PARTICIPANT OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS REVOLVING CREDIT
COMMITMENT PERCENTAGE OR EXTENDED REVOLVING CREDIT COMMITMENT PERCENTAGE, AS
APPLICABLE, OF ANY PAYMENT UNDER SUCH LETTER OF CREDIT ON THE DATE REQUIRED, AS
SPECIFIED ABOVE, BUT NO L/C PARTICIPANT SHALL BE RESPONSIBLE FOR THE FAILURE OF
ANY OTHER L/C PARTICIPANT TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
OTHER L/C PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE OR EXTENDED
REVOLVING CREDIT COMMITMENT PERCENTAGE, AS APPLICABLE, OF ANY SUCH PAYMENT.


 


(D)  WHENEVER THE LETTER OF CREDIT ISSUER RECEIVES A PAYMENT IN RESPECT OF AN
UNPAID REIMBURSEMENT OBLIGATION AS TO WHICH THE ADMINISTRATIVE AGENT HAS
RECEIVED FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ANY PAYMENTS FROM THE
L/C PARTICIPANTS PURSUANT TO PARAGRAPH (C) ABOVE, THE LETTER OF CREDIT ISSUER
SHALL PAY TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO EACH L/C PARTICIPANT THAT HAS PAID ITS REVOLVING CREDIT
COMMITMENT PERCENTAGE OR EXTENDED REVOLVING CREDIT COMMITMENT PERCENTAGE, AS
APPLICABLE, OF SUCH REIMBURSEMENT OBLIGATION, IN DOLLARS OR THE APPLICABLE
FOREIGN CURRENCY, AS THE CASE MAY BE, AND IN IMMEDIATELY AVAILABLE FUNDS, AN
AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S SHARE (BASED UPON THE PROPORTIONATE
AGGREGATE AMOUNT ORIGINALLY FUNDED BY SUCH L/C PARTICIPANT TO THE AGGREGATE
AMOUNT FUNDED BY ALL L/C PARTICIPANTS) OF THE PRINCIPAL AMOUNT OF SUCH
REIMBURSEMENT OBLIGATION AND INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE
RESPECTIVE L/C PARTICIPATIONS.


 


(E)  THE OBLIGATIONS OF THE L/C PARTICIPANTS TO MAKE PAYMENTS TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER WITH RESPECT
TO LETTERS

 

91

--------------------------------------------------------------------------------


 


OF CREDIT SHALL BE IRREVOCABLE AND NOT SUBJECT TO COUNTERCLAIM, SET-OFF OR OTHER
DEFENSE OR ANY OTHER QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE MADE IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING UNDER ANY OF THE FOLLOWING CIRCUMSTANCES:


 

(I)  ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF THE
OTHER CREDIT DOCUMENTS;

 

(II)  THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT THAT THE US
BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN A LETTER OF CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT
(OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE
AGENT, THE LETTER OF CREDIT ISSUER, ANY LENDER OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, ANY LETTER OF CREDIT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING
TRANSACTION BETWEEN THE US BORROWER OR THE UK BORROWER AND THE BENEFICIARY NAMED
IN ANY SUCH LETTER OF CREDIT);

 

(III)  ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER ANY LETTER
OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY
RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(IV)  THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT DOCUMENTS; OR

 

(V)  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage or Extended Revolving Credit Commitment
Percentage, as applicable, of any unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer.

 

3.4.          Agreement to Repay Letter of Credit Drawings.  (a)    The US
Borrower or the UK Borrower, as the case may be, hereby agrees to reimburse the
Letter of Credit Issuer, by making payment to the Administrative Agent in
Dollars or in the applicable Foreign Currency, as the case may be, in
immediately available funds at the Administrative Agent’s Office, for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount (including the Dollar Equivalent thereof) so paid until
reimbursed, an “Unpaid Drawing”) immediately after, and in any event on the date
of, such payment, with interest on the amount so paid or disbursed by the Letter
of Credit Issuer, to the extent not reimbursed prior to 5:00 p.m. (Local Time)
on the date of such payment or disbursement, from and including the date paid or
disbursed to but excluding the date the Letter of Credit Issuer is reimbursed
therefor at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR as in effect from time to time; provided, that,
notwithstanding anything contained in this Agreement to the contrary, (i) unless
the US Borrower or the UK Borrower, as the

 

92

--------------------------------------------------------------------------------


 

case may be, shall have notified the Administrative Agent and the Letter of
Credit Issuer prior to 10:00 a.m. (Local Time) on the date of such drawing that
the US Borrower or the UK Borrower, as the case may be, intends to reimburse the
Letter of Credit Issuer for the amount of such drawing with funds other than the
proceeds of Loans, the US Borrower or the UK Borrower, as the case may be, shall
be deemed to have given a Notice of Borrowing to the Administrative Agent
requesting that the Lenders make Dollar Revolving Credit Loans or Dollar
Extended Revolving Credit Loans, as applicable, (each of which shall initially
be ABR Loans) or Foreign Currency Revolving Credit Loans or Foreign Currency
Extended Revolving Credit Loans (each of which shall be Eurodollar Loans with an
Interest Period of one month denominated in Sterling or Euro), as the case may
be, on the date on which such drawing is honored in an amount equal to the
amount of such drawing and (ii) the Administrative Agent shall promptly notify
each L/C Participant of such drawing and the amount of its Revolving Credit Loan
or Extended Revolving Credit Loan, as applicable, to be made in respect thereof,
and (x) in respect of Dollar Letters of Credit, each L/C Participant shall be
irrevocably obligated to make a Dollar Revolving Credit Loan or a Dollar
Extended Revolving Credit Loan, as applicable, in each case that is an ABR Loan
to the US Borrower or the UK Borrower, as the case may be, in the amount of its
Revolving Credit Commitment Percentage or Extended Revolving Credit Commitment
Percentage, as applicable, of the applicable Unpaid Drawing by 12:00 noon (Local
Time) on such Business Day by making the amount of such Dollar Revolving Credit
Loan or Dollar Extended Revolving Credit Loan, as applicable, available to the
Administrative Agent at the Administrative Agent’s Office and (y) in respect of
Foreign Currency Letters of Credit, each L/C Participant shall be irrevocably
obligated to make a Foreign Currency Revolving Credit Loan or a Foreign Currency
Extended Revolving Credit Loan, as applicable, in each case that is a Eurodollar
Loan with an Interest Period of one month to the US Borrower or the UK Borrower,
as the case may be, denominated in Sterling or Euro, as the case may be, in the
amount of its Revolving Credit Commitment Percentage or Extended Revolving
Credit Commitment Percentage, as applicable, of the applicable Unpaid Drawing by
12:00 noon (London time) on such Business Day by making the amount of such
Foreign Currency Revolving Credit Loan or Foreign Currency Extended Revolving
Credit Loan, as applicable, available to the Administrative Agent at the
Administrative Agent’s Office.  Such Dollar Revolving Credit Loans or Dollar
Extended Revolving Credit Loans, Foreign Currency Revolving Credit Loans or
Foreign Currency Extended Revolving Credit Loans, as the case may be, shall be
made without regard to the Minimum Borrowing Amount.  The Administrative Agent
shall use the proceeds of such Revolving Credit Loans or Extended Revolving
Credit Loans, as applicable, solely for the purpose of reimbursing the Letter of
Credit Issuer for the related Unpaid Drawing.

 


(B)  THE US BORROWER’S AND THE UK BORROWER’S OBLIGATIONS UNDER THIS SECTION 3.4
TO REIMBURSE THE LETTER OF CREDIT ISSUER WITH RESPECT TO UNPAID DRAWINGS
(INCLUDING, IN EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND UNCONDITIONAL
UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SET-OFF, COUNTERCLAIM OR
DEFENSE TO PAYMENT THAT THE US BORROWER, THE UK BORROWER OR ANY OTHER PERSON MAY
HAVE OR HAVE HAD AGAINST THE LETTER OF CREDIT ISSUER, THE ADMINISTRATIVE AGENT
OR ANY LENDER (INCLUDING IN ITS CAPACITY AS AN L/C PARTICIPANT), INCLUDING ANY
DEFENSE BASED UPON THE FAILURE OF ANY DRAWING UNDER A LETTER OF CREDIT (EACH A
“DRAWING”) TO CONFORM TO THE TERMS OF THE LETTER

 

93

--------------------------------------------------------------------------------


 


OF CREDIT OR ANY NON-APPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE
PROCEEDS OF SUCH DRAWING; PROVIDED, THAT THE US BORROWER OR THE UK BORROWER, AS
THE CASE MAY BE, SHALL NOT BE OBLIGATED TO REIMBURSE THE LETTER OF CREDIT ISSUER
FOR ANY WRONGFUL PAYMENT MADE BY THE LETTER OF CREDIT ISSUER UNDER THE LETTER OF
CREDIT ISSUED BY IT AS A RESULT OF ACTS OR OMISSIONS CONSTITUTING WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF THE LETTER OF CREDIT ISSUER.


 

3.5.          Increased Costs.  If after the Funding Date, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the Funding Date
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than any such increase
or reduction attributable to taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly after receipt of written demand to the US
Borrower or the UK Borrower, as the case may be, by the Letter of Credit Issuer
or such L/C Participant, as the case may be, (a copy of which notice shall be
sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), the US Borrower or the UK Borrower, as the case may be,
shall pay to the Letter of Credit Issuer or such L/C Participant such additional
amount or amounts as will compensate the Letter of Credit Issuer or such L/C
Participant for such increased cost or reduction, it being understood and
agreed, however, that the Letter of Credit Issuer or an L/C Participant shall
not be entitled to such compensation as a result of such Person’s compliance
with, or pursuant to any request or directive to comply with, any such law,
rule or regulation as in effect on the Funding Date.  A certificate submitted to
the US Borrower or the UK Borrower, as the case may be, by the Letter of Credit
Issuer or a L/C Participant, as the case may be, (a copy of which certificate
shall be sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent) setting forth in reasonable detail the basis for the
determination of such additional amount or amounts necessary to compensate the
Letter of Credit Issuer or such L/C Participant as aforesaid shall be conclusive
and binding on the US Borrower and the UK Borrower absent clearly demonstrable
error.

 

3.6.          Successor Letter of Credit Issuer.  The Letter of Credit Issuer
may resign as Letter of Credit Issuer upon 60 days’ prior written notice to the
Administrative Agent, the Lenders and the US Borrower.  If the Letter of Credit
Issuer shall resign as Letter of Credit Issuer under this Agreement, then the US
Borrower shall appoint from among the Lenders with Extended Revolving Credit
Commitments a successor issuer of

 

94

--------------------------------------------------------------------------------


 

Letters of Credit, whereupon such successor issuer shall succeed to the rights,
powers and duties of the Letter of Credit Issuer, and the term “Letter of Credit
Issuer” shall mean such successor issuer effective upon such appointment.  At
the time such resignation shall become effective, the US Borrower and the UK
Borrower shall pay to the resigning Letter of Credit Issuer all accrued and
unpaid fees pursuant to Sections 4.1(d) and (e).  The acceptance of any
appointment as the Letter of Credit Issuer hereunder by a successor Lender shall
be evidenced by an agreement entered into by such successor, in a form
satisfactory to the US Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such successor Lender shall have all the
rights and obligations of the previous Letter of Credit Issuer under this
Agreement and the other Credit Documents.  After the resignation of the Letter
of Credit Issuer hereunder, the resigning Letter of Credit Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of a
Letter of Credit Issuer under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit.  After any retiring
Letter of Credit Issuer’s resignation as Letter of Credit Issuer, the provisions
of this Agreement relating to the Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (a) while it was
Letter of Credit Issuer under this Agreement or (b) at any time with respect to
Letters of Credit issued by such Letter of Credit Issuer.

 

3.7.          Defaulting Lenders and Letters of Credit.  If any Letter of Credit
Exposure exists at the time a Lender becomes a Defaulting Lender, then:

 


(A)  ALL OR ANY PART OF SUCH LETTER OF CREDIT EXPOSURE SHALL BE REALLOCATED
AMONG THE NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE EXTENDED
REVOLVING CREDIT COMMITMENT PERCENTAGE BUT ONLY TO THE EXTENT (X) THE SUM OF ALL
NON-DEFAULTING LENDERS’ EXTENDED REVOLVING CREDIT EXPOSURES PLUS SUCH DEFAULTING
LENDER’S LETTER OF CREDIT EXPOSURE DOES NOT EXCEED THE TOTAL OF ALL
NON-DEFAULTING LENDERS’ EXTENDED REVOLVING CREDIT COMMITMENTS AND (Y) NO DEFAULT
OR EVENT OF DEFAULT EXISTS AND IS CONTINUING;


 


(B)  IF THE REALLOCATION DESCRIBED IN CLAUSE (A) ABOVE CANNOT, OR CAN ONLY
PARTIALLY, BE EFFECTED, THE US BORROWER SHALL WITHIN ONE BUSINESS DAY FOLLOWING
NOTICE BY THE ADMINISTRATIVE AGENT CASH COLLATERALIZE SUCH DEFAULTING LENDER’S
LETTER OF CREDIT EXPOSURE (AFTER GIVING EFFECT TO ANY PARTIAL REALLOCATION
PURSUANT TO CLAUSE (A) ABOVE) IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 5.2(B) FOR SO LONG AS SUCH LETTER OF CREDIT EXPOSURE IS OUTSTANDING;


 


(C)  IF THE US BORROWER CASH COLLATERALIZES ANY PORTION OF SUCH DEFAULTING
LENDER’S LETTER OF CREDIT EXPOSURE PURSUANT TO SECTION 3.7(B), THE US BORROWER
SHALL NOT BE REQUIRED TO PAY ANY FEES TO SUCH DEFAULTING LENDER WITH RESPECT TO
SUCH DEFAULTING LENDER’S LETTER OF CREDIT EXPOSURE DURING THE PERIOD SUCH
DEFAULTING LENDER’S LETTER OF CREDIT EXPOSURE IS CASH COLLATERALIZED;


 


(D)  IF THE LETTER OF CREDIT EXPOSURE OF THE NON-DEFAULTING LENDERS IS
REALLOCATED PURSUANT TO SECTION 3.7(A), THEN THE FEES PAYABLE TO THE LENDERS
PURSUANT TO

 

95

--------------------------------------------------------------------------------


 


SECTIONS 4.1(C) OR (D) SHALL BE ADJUSTED IN ACCORDANCE WITH SUCH NON-DEFAULTING
LENDERS’ EXTENDED REVOLVING CREDIT COMMITMENT PERCENTAGES; OR


 


(E)  IF ANY DEFAULTING LENDER’S LC EXPOSURE IS NEITHER CASH COLLATERALIZED NOR
REALLOCATED PURSUANT TO SECTION 3.7(A), THEN, WITHOUT PREJUDICE TO ANY RIGHTS OR
REMEDIES OF THE LETTER OF CREDIT ISSUER OR ANY LENDER HEREUNDER, ALL FACILITY
FEES THAT OTHERWISE WOULD HAVE BEEN PAYABLE TO SUCH DEFAULTING LENDER (SOLELY
WITH RESPECT TO THE PORTION OF SUCH DEFAULTING LENDER’S COMMITMENT THAT WAS
UTILIZED BY SUCH LC EXPOSURE) AND LETTER OF CREDIT FEES PAYABLE UNDER SECTIONS
4.1(C) OR (D) WITH RESPECT TO SUCH DEFAULTING LENDER’S LETTER OF CREDIT EXPOSURE
SHALL BE PAYABLE TO THE LETTER OF CREDIT ISSUER UNTIL SUCH LETTER OF CREDIT
EXPOSURE IS CASH COLLATERALIZED AND/OR REALLOCATED.


 

So long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 3.7(c).


 

SECTION 4.       Fees; Commitments


 

4.1.          Fees.  (a)    The US Borrower (on behalf of itself and the UK
Borrower) agrees to pay to the Administrative Agent in Dollars, for the account
of each Lender having a Revolving Credit Commitment (in each case pro rata
according to the respective Revolving Credit Commitments of all such Lenders), a
commitment fee for each day from and including the Funding Date to but excluding
the Final Date.  Such commitment fee shall be payable in arrears (i) on the last
day of each March, June, September and December (for the three-month period (or
portion thereof) ended on such day for which no payment has been received) and
(ii) on the Final Date (for the period ended on such date for which no payment
has been received pursuant to clause (i) above), and shall be computed for each
day during such period at a rate per annum equal to the Commitment Fee Rate in
effect on such day on the Available Commitments in effect on such day.  In
addition, the US Borrower (on behalf of itself and the UK Borrower) agrees to
pay to the Administrative Agent in Euro, for the account of each Lender having a
Tranche A Term Loan Commitment (in each case pro rata according to the
respective Tranche A Term Loan Commitments of all such Lenders), a commitment
fee for each day from and including the Funding Date to but excluding the
earlier of September 30, 2004 and the date of any Borrowing of Tranche A-1 Term
Loans or Tranche A-2 Term Loans pursuant to Section 2.1(a)(iii).  Such
commitment fee shall be payable in arrears on the earlier of September 30, 2004
and the date of any Borrowing of Tranche A-1 Term Loans or Tranche A-2 Term
Loans pursuant to Section 2.1(a)(iii), and shall be computed for each day during
such period at a rate per annum equal to 0.50% on the Available Tranche A
Commitment in effect on such day.  Notwithstanding the foregoing, the US
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 4.1.

 


(B)  THE US BORROWER (ON BEHALF OF ITSELF AND THE UK BORROWER) AGREES TO PAY TO
THE ADMINISTRATIVE AGENT IN DOLLARS, FOR THE ACCOUNT OF EACH LENDER HAVING AN

 

96

--------------------------------------------------------------------------------


 


EXTENDED REVOLVING CREDIT COMMITMENT (IN EACH CASE PRO RATA ACCORDING TO THE
RESPECTIVE EXTENDED REVOLVING CREDIT COMMITMENTS OF ALL SUCH LENDERS), A
COMMITMENT FEE FOR EACH DAY FROM AND INCLUDING THE RESTATEMENT DATE TO BUT
EXCLUDING THE FINAL EXTENDED DATE.  SUCH COMMITMENT FEE SHALL BE PAYABLE IN
ARREARS (I) ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER (FOR THE
THREE-MONTH PERIOD (OR PORTION THEREOF) ENDED ON SUCH DAY FOR WHICH NO PAYMENT
HAS BEEN RECEIVED) AND (II) ON THE FINAL EXTENDED DATE (FOR THE PERIOD ENDED ON
SUCH DATE FOR WHICH NO PAYMENT HAS BEEN RECEIVED PURSUANT TO CLAUSE (I) ABOVE),
AND SHALL BE COMPUTED FOR EACH DAY DURING SUCH PERIOD AT A RATE PER ANNUM EQUAL
TO THE EXTENDED COMMITMENT FEE RATE ON THE AVAILABLE EXTENDED COMMITMENTS IN
EFFECT ON SUCH DAY.  NOTWITHSTANDING THE FOREGOING, THE US BORROWER SHALL NOT BE
OBLIGATED TO PAY ANY AMOUNTS TO ANY DEFAULTING LENDER PURSUANT TO THIS
SECTION 4.1.


 


(C)  THE US BORROWER (ON BEHALF OF ITSELF AND THE UK BORROWER) AGREES TO PAY TO
THE ADMINISTRATIVE AGENT IN DOLLARS FOR THE ACCOUNT OF THE LENDERS PRO RATA ON
THE BASIS OF THEIR RESPECTIVE LETTER OF CREDIT EXPOSURE, A FEE IN RESPECT OF
EACH LETTER OF CREDIT (THE “LETTER OF CREDIT FEE”), FOR THE PERIOD FROM AND
INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE
TERMINATION DATE OF SUCH LETTER OF CREDIT COMPUTED AT THE PER ANNUM RATE FOR
EACH DAY EQUAL TO THE APPLICABLE EURODOLLAR MARGIN FOR EXTENDED REVOLVING CREDIT
LOANS, OR WITH RESPECT TO LETTERS OF CREDIT ISSUED UNDER THE REVOLVING CREDIT
COMMITMENTS, THE APPLICABLE EURODOLLAR MARGIN FOR REVOLVING CREDIT LOANS, IN
EACH CASE, MINUS 0.125% PER ANNUM ON THE AVERAGE DAILY STATED AMOUNT OF SUCH
LETTER OF CREDIT.  SUCH LETTER OF CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY
IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON
THE DATE UPON WHICH THE TOTAL EXTENDED REVOLVING CREDIT COMMITMENT TERMINATES
AND THE LETTER OF CREDIT OUTSTANDINGS SHALL HAVE BEEN REDUCED TO ZERO.


 


(D)  THE US BORROWER (ON BEHALF OF ITSELF AND THE UK BORROWER) AGREES TO PAY TO
THE ADMINISTRATIVE AGENT IN DOLLARS FOR THE ACCOUNT OF THE LETTER OF CREDIT
ISSUER A FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY IT (THE “FRONTING
FEE”), FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF
CREDIT TO BUT EXCLUDING THE TERMINATION DATE OF SUCH LETTER OF CREDIT, COMPUTED
AT THE RATE FOR EACH DAY EQUAL TO 0.125% PER ANNUM ON THE AVERAGE DAILY STATED
AMOUNT OF SUCH LETTER OF CREDIT.  SUCH FRONTING FEES SHALL BE DUE AND PAYABLE
QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER AND ON THE DATE UPON WHICH THE TOTAL EXTENDED REVOLVING CREDIT
COMMITMENT TERMINATES AND THE LETTER OF CREDIT OUTSTANDINGS SHALL HAVE BEEN
REDUCED TO ZERO.


 


(E)  THE US BORROWER (ON BEHALF OF ITSELF AND THE UK BORROWER) AGREES TO PAY
DIRECTLY TO THE LETTER OF CREDIT ISSUER IN DOLLARS UPON EACH ISSUANCE OF,
DRAWING UNDER, AND/OR AMENDMENT OF, A LETTER OF CREDIT ISSUED BY IT SUCH AMOUNT
AS THE LETTER OF CREDIT ISSUER AND THE US BORROWER SHALL HAVE AGREED UPON FOR
ISSUANCES OF, DRAWINGS UNDER OR AMENDMENTS OF, LETTERS OF CREDIT ISSUED BY IT.


 

4.2.          Voluntary Reduction of Revolving Credit Commitments and Extended
Revolving Credit Commitments.  Upon at least one Business Day’s prior written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative

 

97

--------------------------------------------------------------------------------


 

Agent at the Administrative Agent’s Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), the US Borrower (on
behalf of itself and the UK Borrower) shall have the right, without premium or
penalty, on any day, permanently to terminate or reduce (i) the Revolving Credit
Commitments and/or the Foreign Currency Revolving Commitments in whole or in
part; provided, that (a) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment or the Foreign Currency
Revolving Commitment, as the case may be, of each of the Lenders, (b) any
partial reduction pursuant to this Section 4.2 shall be in the amount of at
least the Dollar Equivalent of $1,000,000 and in integral multiples of the
Dollar Equivalent of $100,000 and (c) after giving effect to such termination or
reduction and to any prepayments of the Loans made on the date thereof in
accordance with this Agreement, the aggregate amount of the Lenders’ Revolving
Credit Exposures shall not exceed the Total Revolving Credit Commitment or
(ii) the Extended Revolving Credit Commitments and/or the Foreign Currency
Extended Revolving Commitments in whole or in part; provided, that (a) any such
reduction shall apply proportionately and permanently to reduce the Extended
Revolving Credit Commitment or the Foreign Currency Extended Revolving
Commitment, as the case may be, of each of the Lenders, (b) any partial
reduction pursuant to this Section 4.2 shall be in the amount of at least the
Dollar Equivalent of $1,000,000 and in integral multiples of the Dollar
Equivalent of $100,000 and (c) after giving effect to such termination or
reduction and to any prepayments of the Loans made on the date thereof in
accordance with this Agreement, the aggregate amount of the Lenders’ Extended
Revolving Credit Exposures shall not exceed the Total Extended Revolving Credit
Commitment.

 

4.3.          Mandatory Termination of Commitments.  (a)    €167,630,542.28 of
the Tranche A Term Loan Commitments shall terminate at 5:00 p.m. (New York time)
on the Funding Date.  €41,907,635.58 of the Tranche A Term Loan Commitments
shall terminate at 5:00 p.m. (New York time) on September 30, 2004. All of the
Tranche E Term Loan Commitments shall terminate at 5:00 p.m. (New York time) on
the Third Amendment Effective Date.  All of the Tranche G Term Loan Commitments
shall terminate at 5:00 p.m. (New York time) on the Fourth Amendment Effective
Date.  All of the Tranche H Term Loan Commitments shall terminate at 5:00 p.m.
(New York time) on the Restatement Date.  All of the Tranche I Term Loan
Commitments shall terminate at 5:00 p.m. (New York time) on the Restatement
Date.

 


(B)  THE TOTAL REVOLVING CREDIT COMMITMENT, INCLUDING THE TOTAL FOREIGN CURRENCY
REVOLVING COMMITMENT, SHALL TERMINATE AT 5:00 P.M. (NEW YORK TIME) ON THE
REVOLVING CREDIT MATURITY DATE.


 


(C)  THE TOTAL EXTENDED REVOLVING CREDIT COMMITMENT, INCLUDING THE TOTAL FOREIGN
CURRENCY EXTENDED REVOLVING COMMITMENT, SHALL TERMINATE AT 5:00 P.M. (NEW YORK
TIME) ON THE EXTENDED REVOLVING CREDIT MATURITY DATE.


 


(D)  THE SWINGLINE COMMITMENT SHALL TERMINATE AT 5:00 P.M. (NEW YORK TIME) ON
THE SWINGLINE MATURITY DATE.

 

98

--------------------------------------------------------------------------------


 


(E)  IN THE EVENT, THAT THE US BORROWER OR THE UK BORROWER INCUR ANY REVOLVER
REFINANCING INDEBTEDNESS OR INCREMENTAL REFINANCING REVOLVING CREDIT
COMMITMENTS, THE PORTION OF THE REVOLVING CREDIT COMMITMENTS OR EXTENDED
REVOLVING CREDIT COMMITMENTS, AS APPLICABLE, PERMANENTLY REFINANCED WITH SUCH
REVOLVER REFINANCING INDEBTEDNESS OR SUCH INCREMENTAL REFINANCING REVOLVING
CREDIT COMMITMENTS SHALL BE REDUCED BY THE AMOUNT OF THE NEW REVOLVER
REFINANCING INDEBTEDNESS OR THE NEW INCREMENTAL REFINANCING REVOLVING CREDIT
COMMITMENTS.

 

SECTION 5.           Payments

 

5.1.          Voluntary Prepayments.  The US Borrower and the UK Borrower shall
have the right to prepay Term Loans, Revolving Credit Loans, Extended Revolving
Credit Loans and Swingline Loans, without premium or penalty, in whole or in
part from time to time on the following terms and conditions: (a) the US
Borrower (on its own behalf and on behalf of the UK Borrower) shall give the
Administrative Agent at the Administrative Agent’s Office (or, in the case of a
Swingline Loan, the Swingline Lender) written notice (or telephonic notice
promptly confirmed in writing) of its intent to make such prepayment, the amount
of such prepayment and (in the case of Eurodollar Term Loans, Eurodollar
Revolving Credit Loans and Eurodollar Extended Revolving Credit Loans) the
specific Borrowing(s) pursuant to which such prepayment shall be applied, which
notice shall be given by the US Borrower no later than (i) in the case of Term
Loans, Revolving Credit Loans or Extended Revolving Credit Loans, 10:00 a.m.
(Local Time) one Business Day prior to, or (ii) in the case of Swingline Loans,
10:00 a.m. (Local Time) on, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders or the Swingline
Lender, as the case may be; (b) each partial prepayment of any Borrowing of Term
Loans, Revolving Credit Loans or Extended Revolving Credit Loans shall be in a
multiple of the Dollar Equivalent of $100,000 and in an aggregate principal
amount of the Dollar Equivalent of at least $1,000,000 and each partial
prepayment of Swingline Loans shall be in a multiple of the Dollar Equivalent of
$100,000 and in an aggregate principal amount of at least the Dollar Equivalent
of $100,000; provided, that no partial prepayment of Eurodollar Term Loans,
Eurodollar Revolving Credit Loans or Eurodollar Extended Revolving Credit Loans
made pursuant to a single Borrowing shall reduce the outstanding Eurodollar Term
Loans, Eurodollar Revolving Credit Loans or Eurodollar Extended Revolving Credit
Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount for Eurodollar Term Loans, Eurodollar Revolving Credit Loans or
Eurodollar Extended Revolving Credit Loans; and (c) any prepayment of Eurodollar
Term Loans, Eurodollar Revolving Credit Loans or Eurodollar Extended Revolving
Credit Loans pursuant to this Section 5.1 on any day other than the last day of
an Interest Period applicable thereto shall be subject to compliance by the US
Borrower or the UK Borrower, as the case may be, with the applicable provisions
of Section 2.11.  Each prepayment in respect of any tranche of Term Loans
pursuant to this Section 5.1 shall be (a) applied to Tranche A-1 Term Loans,
Tranche A-2 Term Loans, Tranche E Term Loans, Tranche G Term Loans, Tranche H
Term Loans or Tranche I Term Loans in such manner as the US Borrower (on its own
behalf and on behalf of the UK Borrower) may determine and (b) applied to reduce
Tranche A-1 Repayment Amounts, Tranche A-2 Repayment Amounts, Tranche E
Repayment Amounts, Tranche G Repayment Amounts,

 

99

--------------------------------------------------------------------------------


 

Tranche H Repayment Amounts or Tranche I Repayment Amounts in such order as the
US Borrower (on its own behalf and on behalf of the UK Borrower) may determine;
provided, however, that any prepayment pursuant to this Section 5.1 made prior
to July 30, 2011 in respect of (i) Tranche E Term Loans or Tranche H Term Loans
shall be applied on a pro rata basis collectively to both such tranches and
(ii) Tranche G Term Loans or Tranche I Term Loans shall be applied on a pro rata
basis collectively to both such tranches; provided further, that with respect to
any prepayment of Term Loans pursuant to this Section 5.1 made with the Net Cash
Proceeds from any incurrence of Indebtedness pursuant to clause (ii) of
Section 10.1(n) which are not required to be applied in accordance with
Section 5.2, the US Borrower (on its own behalf and on the behalf of the UK
Borrower) may apply such proceeds, at its election, to the Tranche A-1 Term
Loans, the Tranche A-2 Term Loans, the Tranche E Term Loans and/or the Tranche G
Term Loans in such manner as it may determine and, following the repayment of
the Tranche A-1 Term Loans, the Tranche A-2 Term Loans, the Tranche E Term Loans
and the Tranche G Term Loans in full, in such manner as it may determine.  At
the US Borrower’s election (on its own behalf and on behalf of the UK Borrower)
in connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Term Loan, Revolving Credit Loan or Extended
Revolving Credit Loan of a Defaulting Lender.  All voluntary prepayments of all
but not less than all of the Tranche H Term Loans and/or the Tranche I Term
Loans effected on or prior to the first anniversary of the Restatement Date with
the proceeds of a substantially concurrent issuance or incurrence of new bank
loans which (x) are incurred for the primary purpose of refinancing the Tranche
H Term Loans or Tranche I Term Loans, as the case may be, and decreasing the
Applicable ABR Margin or Applicable Eurodollar Margin with respect thereto,
(y) otherwise have terms and conditions (and are in an aggregate principal
amount) substantially the same as those of the Tranche H Term Loans or Tranche I
Term Loans, as the case may be, as in effect prior to the prepayment thereof and
(z) are not otherwise in connection with a transaction and any transactions
related thereto not permitted by this Agreement (as determined prior to giving
effect to any amendment or waiver of this Agreement being adopted in connection
with such transaction and related transactions), shall be accompanied by a
prepayment fee equal to 1.00% of the aggregate principal amount of such
prepayment.

 

5.2.          Mandatory Prepayments.  (a)    Term Loan Prepayments.  (i)  On
each occasion that a Prepayment Event occurs, the US Borrower and the UK
Borrower shall, within five Business Days after the occurrence of such
Prepayment Event, offer to prepay, in accordance with paragraph (c) below, the
principal amount of Term Loans in an amount equal to 100% of the Net Cash
Proceeds from such Prepayment Event; provided that if such Prepayment Event is a
Debt Incurrence Prepayment Event arising pursuant to clause (ii) of
Section 10.1(n), a prepayment pursuant to this Section 5.2(a)(i) shall only be
required from and after such time as there is $250,000,000 of Indebtedness
outstanding under such clause and such prepayment shall be in an amount equal to
50% of the Net Cash Proceeds from such Prepayment Event.  For avoidance of
doubt, no prepayment shall be required pursuant to this Section 5.2(a)(i) for
any Prepayment Events that have occurred prior to the Fourth Amendment
Effectiveness Date.

 

100

--------------------------------------------------------------------------------


 

(II)  NOT LATER THAN THE DATE THAT IS SIX MONTHS AFTER THE LAST DAY OF ANY
FISCAL YEAR (COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2004), IF THE
CONSOLIDATED TOTAL DEBT TO CONSOLIDATED EBITDA RATIO AS OF THE END OF SUCH
FISCAL YEAR IS GREATER THAN OR EQUAL TO 3.50 TO 1.00, THE US BORROWER AND THE UK
BORROWER SHALL OFFER TO PREPAY, IN ACCORDANCE WITH PARAGRAPH (C) BELOW, THE
PRINCIPAL OF TERM LOANS IN AN AMOUNT EQUAL TO (W) 50% OF EXCESS CASH FLOW FOR
SUCH FISCAL YEAR, MINUS (X) THE AMOUNT OF ANY SUCH EXCESS CASH FLOW THAT THE US
BORROWER HAS, AFTER THE END OF SUCH FISCAL YEAR AND PRIOR TO SUCH DATE,
REINVESTED IN THE BUSINESS OF THE US BORROWER OR ANY OF ITS SUBSIDIARIES
(SUBJECT TO SECTION 9.14), MINUS (Y) THE PRINCIPAL AMOUNT OF TERM LOANS
VOLUNTARILY PREPAID PURSUANT TO SECTION 5.1 DURING SUCH FISCAL YEAR AND MINUS
(Z) AN AMOUNT EQUAL TO $10,000,000 FOR SUCH FISCAL YEAR.


 


(B)  AGGREGATE REVOLVING CREDIT OUTSTANDINGS AND AGGREGATE EXTENDED REVOLVING
CREDIT OUTSTANDINGS.  IF ON ANY DATE THE AGGREGATE AMOUNT OF THE LENDERS’
REVOLVING CREDIT EXPOSURES (ALL THE FOREGOING, COLLECTIVELY, THE “AGGREGATE
REVOLVING CREDIT OUTSTANDINGS”) EXCEEDS 103% OF THE TOTAL REVOLVING CREDIT
COMMITMENT AS THEN IN EFFECT OR THE AGGREGATE AMOUNT OF THE LENDERS’ EXTENDED
REVOLVING CREDIT EXPOSURES (ALL THE FOREGOING, COLLECTIVELY, THE “AGGREGATE
EXTENDED REVOLVING CREDIT OUTSTANDINGS”) EXCEEDS 103% OF THE TOTAL EXTENDED
REVOLVING CREDIT COMMITMENT AS THEN IN EFFECT, THE US BORROWER AND/OR THE UK
BORROWER, AS THE CASE MAY BE, SHALL FORTHWITH REPAY ON SUCH DATE THE PRINCIPAL
AMOUNT OF SWINGLINE LOANS AND, AFTER ALL SWINGLINE LOANS HAVE BEEN PAID IN FULL,
REVOLVING CREDIT LOANS OR EXTENDED REVOLVING CREDIT LOANS, AS APPLICABLE, IN AN
AMOUNT EQUAL TO SUCH EXCESS.  IF, AFTER GIVING EFFECT TO THE PREPAYMENT OF ALL
OUTSTANDING SWINGLINE LOANS AND REVOLVING CREDIT LOANS OR EXTENDED REVOLVING
CREDIT LOANS, AS APPLICABLE, THE AGGREGATE REVOLVING CREDIT OUTSTANDINGS EXCEED
THE TOTAL REVOLVING CREDIT COMMITMENT THEN IN EFFECT OR THE AGGREGATE EXTENDED
REVOLVING CREDIT OUTSTANDINGS EXCEED THE TOTAL EXTENDED REVOLVING CREDIT
COMMITMENT THEN IN EFFECT, AS APPLICABLE, THE US BORROWER AND/OR THE UK
BORROWER, AS THE CASE MAY BE, SHALL PAY TO THE ADMINISTRATIVE AGENT AN AMOUNT IN
CASH EQUAL TO SUCH EXCESS AND THE ADMINISTRATIVE AGENT SHALL HOLD SUCH PAYMENT
FOR THE BENEFIT OF THE LENDERS AS SECURITY FOR THE OBLIGATIONS OF THE US
BORROWER AND THE UK BORROWER HEREUNDER (INCLUDING OBLIGATIONS IN RESPECT OF
LETTER OF CREDIT OUTSTANDINGS) PURSUANT TO A CASH COLLATERAL AGREEMENT TO BE
ENTERED INTO IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
(WHICH SHALL PERMIT CERTAIN INVESTMENTS IN PERMITTED INVESTMENTS SATISFACTORY TO
THE ADMINISTRATIVE AGENT, UNTIL THE PROCEEDS ARE APPLIED TO THE SECURED
OBLIGATIONS).


 


(C)  APPLICATION TO REPAYMENT AMOUNTS.  EACH PREPAYMENT OF TERM LOANS REQUIRED
BY SECTION 5.2(A) SHALL (UNLESS OTHERWISE INDICATED BELOW) BE INITIALLY
ALLOCATED PRO RATA AMONG THE TRANCHE A-1 TERM LOANS, THE TRANCHE A-2 TERM LOANS,
THE TRANCHE E TERM LOANS, THE TRANCHE G TERM LOANS, THE TRANCHE H TERM LOANS AND
THE TRANCHE I TERM LOANS AND EACH SUCH PREPAYMENT OF TERM LOANS (INCLUDING THOSE
PREPAYMENTS DESCRIBED BELOW) SHALL BE APPLIED TO REDUCE THE APPLICABLE REPAYMENT
AMOUNTS IN SUCH ORDER AS THE US BORROWER (ON ITS OWN BEHALF AND ON BEHALF OF THE
UK BORROWER) MAY DETERMINE UP TO AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF THE
APPLICABLE REPAYMENT AMOUNTS REQUIRED TO BE MADE BY THE US BORROWER OR THE UK
BORROWER PURSUANT TO SECTION 2.5(B)(I), (II), (III), (IV), (V) OR (VI), AS THE
CASE MAY BE, DURING THE TWO YEAR PERIOD

 

101

--------------------------------------------------------------------------------


 


IMMEDIATELY FOLLOWING THE DATE OF THE PREPAYMENT (SUCH AMOUNT BEING, THE
“AMORTIZATION AMOUNT”); PROVIDED, THAT TO THE EXTENT THAT THE AMOUNT OF THE
PREPAYMENT EXCEEDS THE AMORTIZATION AMOUNT, SUCH EXCESS SHALL BE APPLIED RATABLY
TO REDUCE THE THEN REMAINING REPAYMENT AMOUNTS UNDER SUCH TERM FACILITY;
PROVIDED FURTHER, THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, WITH RESPECT TO ANY PREPAYMENT OF TERM LOANS REQUIRED BY
SECTION 5.2(A) THAT RESULTS FROM A DEBT INCURRENCE PREPAYMENT EVENT IN RESPECT
OF ANY INCURRENCE OF INCREMENTAL REFINANCING TERM LOANS PURSUANT TO
SECTION 2.15, ANY INCURRENCE OF INDEBTEDNESS PURSUANT TO CLAUSE (II) OF
SECTION 10.1(N) AND ANY INCURRENCE OF INDEBTEDNESS PURSUANT TO SECTION 10.1(Q),
SUCH PREPAYMENT SHALL BE INITIALLY ALLOCATED PRO RATA AMONG THE TRANCHE A-1 TERM
LOANS, THE TRANCHE A-2 TERM LOANS, THE TRANCHE E TERM LOANS AND THE TRANCHE G
TERM LOANS UNTIL SUCH TIME AS ALL SUCH TERM LOANS HAVE BEEN REPAID IN FULL AND,
OTHER THAN WITH RESPECT TO A DEBT INCURRENCE PREPAYMENT EVENT IN RESPECT OF ANY
INCURRENCE OF INDEBTEDNESS PURSUANT TO SECTION 10.1(Q), THEREAFTER, PRO RATA
AMONG THE REMAINING TERM LOANS.  WITH RESPECT TO EACH SUCH PREPAYMENT, (I) THE
US BORROWER (ON ITS OWN BEHALF AND ON BEHALF OF THE UK BORROWER) WILL, NOT LATER
THAN THE DATE SPECIFIED IN SECTION 5.2(A) FOR OFFERING TO MAKE SUCH PREPAYMENT,
GIVE THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE (PROMPTLY CONFIRMED IN WRITING)
REQUESTING THAT THE ADMINISTRATIVE AGENT PROVIDE NOTICE OF SUCH PREPAYMENT TO
EACH TERM LOAN LENDER, (II) EACH TRANCHE E TERM LOAN LENDER, EACH TRANCHE G TERM
LOAN LENDER, EACH TRANCHE H TERM LOAN LENDER AND EACH TRANCHE I TERM LOAN LENDER
WILL HAVE THE RIGHT TO REFUSE ANY SUCH PREPAYMENT BY GIVING WRITTEN NOTICE OF
SUCH REFUSAL TO THE ADMINISTRATIVE AGENT WITHIN FIFTEEN BUSINESS DAYS AFTER SUCH
LENDER’S RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT OF SUCH PREPAYMENT (AND
THE US BORROWER AND THE UK BORROWER SHALL NOT PREPAY ANY SUCH TRANCHE E TERM
LOANS, TRANCHE G TERM LOAN, TRANCHE H TERM LOANS AND TRANCHE I TERM LOANS UNTIL
THE DATE THAT IS SPECIFIED IN THE IMMEDIATELY FOLLOWING CLAUSE), (III) THE US
BORROWER AND THE UK BORROWER WILL MAKE ALL SUCH PREPAYMENTS NOT SO REFUSED UPON
THE EARLIER OF (X) SUCH FIFTEENTH BUSINESS DAY AND (Y) SUCH TIME AS THE
ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM EACH LENDER THAT IT CONSENTS TO OR
REFUSES SUCH PREPAYMENT AND (IV) ANY PREPAYMENT SO REFUSED MAY BE RETAINED BY
THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE; PROVIDED, THAT ANY
PREPAYMENT SO REFUSED THAT RELATES TO NET CASH PROCEEDS FROM A DEBT INCURRENCE
PREPAYMENT EVENT IN RESPECT OF THE ISSUANCE OF PERMITTED ADDITIONAL SUBORDINATED
NOTES SHALL BE ALLOCATED PRO RATA TO THE THEN OUTSTANDING TRANCHE A-1 TERM LOANS
AND TRANCHE A-2 TERM LOANS AND SHALL BE APPLIED AS SET FORTH ABOVE IN THIS
PARAGRAPH (C).


 


(D)  APPLICATION TO TERM LOANS.  WITH RESPECT TO EACH PREPAYMENT OF TERM LOANS
REQUIRED BY SECTION 5.2(A), THE US BORROWER (ON ITS OWN BEHALF AND ON BEHALF OF
THE UK BORROWER) MAY, SUBJECT TO SECTION 5.2(C), DESIGNATE THE TYPES OF LOANS
THAT ARE TO BE PREPAID AND THE SPECIFIC BORROWING(S) PURSUANT TO WHICH MADE;
PROVIDED, THAT (I) EURODOLLAR TERM LOANS MAY BE DESIGNATED FOR PREPAYMENT
PURSUANT TO THIS SECTION 5.2 ONLY ON THE LAST DAY OF AN INTEREST PERIOD
APPLICABLE THERETO UNLESS ALL EURODOLLAR TERM LOANS WITH INTEREST PERIODS ENDING
ON SUCH DATE OF REQUIRED PREPAYMENT AND ALL TERM LOANS THAT ARE ABR LOANS HAVE
BEEN PAID IN FULL; (II) IF ANY PREPAYMENT OF EURODOLLAR TERM LOANS MADE PURSUANT
TO A SINGLE BORROWING SHALL REDUCE THE OUTSTANDING TERM LOANS MADE PURSUANT TO
SUCH BORROWING TO AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT FOR
EURODOLLAR TERM LOANS, SUCH BORROWING SHALL IMMEDIATELY BE CONVERTED INTO ABR
LOANS; AND (III) IN THE CASE OF A PREPAYMENT OF TRANCHE E TERM LOANS OR TRANCHE
G

 

102

--------------------------------------------------------------------------------


 


TERM LOANS REQUIRED BY SECTION 5.2(A), THE PREPAYMENT AMOUNT SHALL BE APPLIED ON
A PRO RATA BASIS TO THE THEN OUTSTANDING LOANS OF THE APPLICABLE CLASS,
REGARDLESS OF TYPE AND, IN THE CASE OF EURODOLLAR TERM LOANS OF THE APPLICABLE
CLASS, THE INTEREST PERIOD THEREFOR.  IN THE ABSENCE OF A DESIGNATION BY THE US
BORROWER AS DESCRIBED IN THE PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL,
SUBJECT TO THE ABOVE, MAKE SUCH DESIGNATION IN ITS REASONABLE DISCRETION WITH A
VIEW, BUT NO OBLIGATION, TO MINIMIZE BREAKAGE COSTS OWING UNDER SECTION 2.11.


 


(E)  APPLICATION TO REVOLVING CREDIT LOANS AND EXTENDED REVOLVING CREDIT LOANS. 
WITH RESPECT TO EACH PREPAYMENT OF REVOLVING CREDIT LOANS OR EXTENDED REVOLVING
CREDIT LOANS ELECTED BY THE US BORROWER PURSUANT TO SECTION 5.1 OR REQUIRED BY
SECTION 5.2(B), THE US BORROWER (ON ITS OWN BEHALF AND ON BEHALF OF THE UK
BORROWER) MAY DESIGNATE (I) THE TYPES OF LOANS THAT ARE TO BE PREPAID AND THE
SPECIFIC BORROWING(S) PURSUANT TO WHICH MADE AND (II) THE DOLLAR REVOLVING
CREDIT LOANS, FOREIGN CURRENCY REVOLVING CREDIT LOANS, DOLLAR EXTENDED REVOLVING
CREDIT LOANS OR FOREIGN CURRENCY EXTENDED REVOLVING CREDIT LOANS TO BE PREPAID;
PROVIDED, THAT (W) EURODOLLAR REVOLVING CREDIT LOANS OR EURODOLLAR EXTENDED
REVOLVING CREDIT LOANS MAY BE DESIGNATED FOR PREPAYMENT PURSUANT TO THIS
SECTION 5.2 ONLY ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO UNLESS
ALL EURODOLLAR REVOLVING CREDIT LOANS OR ALL EURODOLLAR EXTENDED REVOLVING
CREDIT LOANS, AS APPLICABLE, WITH INTEREST PERIODS ENDING ON SUCH DATE OF
REQUIRED PREPAYMENT AND ALL ABR LOANS HAVE BEEN PAID IN FULL; (X) IF ANY
PREPAYMENT BY THE US BORROWER OF EURODOLLAR REVOLVING CREDIT LOANS OR EURODOLLAR
EXTENDED REVOLVING CREDIT LOANS MADE PURSUANT TO A SINGLE BORROWING SHALL REDUCE
THE OUTSTANDING DOLLAR EQUIVALENT OF THE REVOLVING CREDIT LOANS OR EXTENDED
REVOLVING CREDIT LOANS, AS APPLICABLE, MADE PURSUANT TO SUCH BORROWING TO AN
AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT FOR EURODOLLAR REVOLVING CREDIT
LOANS OR EURODOLLAR EXTENDED REVOLVING CREDIT LOANS, AS APPLICABLE, SUCH
BORROWING SHALL IMMEDIATELY BE CONVERTED INTO ABR LOANS; (Y) EACH PREPAYMENT OF
ANY LOANS MADE PURSUANT TO A BORROWING SHALL BE APPLIED PRO RATA AMONG SUCH
LOANS; AND (Z) NOTWITHSTANDING THE PROVISIONS OF THE PRECEDING CLAUSE (Y), NO
PREPAYMENT MADE PURSUANT TO SECTION 5.2(A) OR SECTION 5.2(B) OF REVOLVING CREDIT
LOANS OR EXTENDED REVOLVING CREDIT LOANS SHALL BE APPLIED TO THE REVOLVING
CREDIT LOANS OR EXTENDED REVOLVING CREDIT LOANS OF ANY DEFAULTING LENDER.  IN
THE ABSENCE OF A DESIGNATION BY THE US BORROWER AS DESCRIBED IN THE PRECEDING
SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE SUCH
DESIGNATION IN ITS REASONABLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO
MINIMIZE BREAKAGE COSTS OWING UNDER SECTION 2.11.


 


(F)  EURODOLLAR INTEREST PERIODS.  IN LIEU OF MAKING ANY PAYMENT PURSUANT TO
THIS SECTION 5.2 IN RESPECT OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF
THE INTEREST PERIOD THEREFOR SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, THE US BORROWER OR THE UK BORROWER, AS THE CASE
MAY BE, AT ITS OPTION MAY DEPOSIT WITH THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL
TO THE AMOUNT OF THE EURODOLLAR LOAN TO BE PREPAID AND SUCH EURODOLLAR LOAN
SHALL BE REPAID ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR IN THE REQUIRED
AMOUNT.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN A CORPORATE
TIME DEPOSIT ACCOUNT ESTABLISHED ON TERMS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, EARNING INTEREST AT THE THEN-CUSTOMARY RATE FOR ACCOUNTS
OF SUCH TYPE.  SUCH DEPOSIT SHALL CONSTITUTE CASH COLLATERAL FOR THE
OBLIGATIONS;

 

103

--------------------------------------------------------------------------------


 


PROVIDED, THAT THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, MAY AT
ANY TIME DIRECT THAT SUCH DEPOSIT BE APPLIED TO MAKE THE APPLICABLE PAYMENT
REQUIRED PURSUANT TO THIS SECTION 5.2.


 


(G)  MINIMUM AMOUNT.  NO PREPAYMENT SHALL BE REQUIRED PURSUANT TO
SECTION 5.2(A)(I) UNLESS AND UNTIL THE AMOUNT AT ANY TIME OF NET CASH PROCEEDS
FROM PREPAYMENT EVENTS REQUIRED TO BE APPLIED AT OR PRIOR TO SUCH TIME PURSUANT
TO SUCH SECTION AND NOT YET APPLIED AT OR PRIOR TO SUCH TIME TO PREPAY TERM
LOANS PURSUANT TO SUCH SECTION EXCEEDS THE DOLLAR EQUIVALENT OF $15,000,000 IN
THE AGGREGATE.


 


(H)  FOREIGN ASSET SALES.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
SECTION 5.2, (I) TO THE EXTENT THAT ANY OF OR ALL THE NET CASH PROCEEDS OF ANY
ASSET SALE BY A RESTRICTED FOREIGN SUBSIDIARY GIVING RISE TO AN ASSET SALE
PREPAYMENT EVENT (A “FOREIGN ASSET SALE”) ARE PROHIBITED OR DELAYED BY
APPLICABLE LOCAL LAW FROM BEING REPATRIATED TO THE UNITED STATES OR THE UNITED
KINGDOM, THE PORTION OF SUCH NET CASH PROCEEDS SO AFFECTED WILL NOT BE REQUIRED
TO BE APPLIED TO REPAY TERM LOANS AT THE TIMES PROVIDED IN THIS SECTION 5.2 BUT
MAY BE RETAINED BY THE APPLICABLE RESTRICTED FOREIGN SUBSIDIARY SO LONG, BUT
ONLY SO LONG, AS THE APPLICABLE LOCAL LAW WILL NOT PERMIT REPATRIATION TO THE
UNITED STATES OR THE UNITED KINGDOM (THE US BORROWER AND THE UK BORROWER HEREBY
AGREEING TO CAUSE THE APPLICABLE RESTRICTED FOREIGN SUBSIDIARY TO PROMPTLY TAKE
ALL ACTIONS REQUIRED BY THE APPLICABLE LOCAL LAW TO PERMIT SUCH REPATRIATION),
AND ONCE SUCH REPATRIATION OF ANY OF SUCH AFFECTED NET CASH PROCEEDS IS
PERMITTED UNDER THE APPLICABLE LOCAL LAW, SUCH REPATRIATION WILL BE IMMEDIATELY
EFFECTED AND SUCH REPATRIATED NET CASH PROCEEDS WILL BE PROMPTLY (AND IN ANY
EVENT NOT LATER THAN TWO BUSINESS DAYS AFTER SUCH REPATRIATION) APPLIED (NET OF
ADDITIONAL TAXES PAYABLE OR RESERVED AGAINST AS A RESULT THEREOF) TO THE
REPAYMENT OF THE TERM LOANS PURSUANT TO THIS SECTION 5.2 AND (II) TO THE EXTENT
THAT THE US BORROWER (ON ITS OWN BEHALF AND ON BEHALF OF THE UK BORROWER) HAS
DETERMINED IN GOOD FAITH THAT REPATRIATION OF ANY OF OR ALL THE NET CASH
PROCEEDS OF ANY FOREIGN ASSET SALE WOULD HAVE A MATERIAL ADVERSE TAX COST
CONSEQUENCE WITH RESPECT TO SUCH NET CASH PROCEEDS, THE NET CASH PROCEEDS SO
AFFECTED MAY BE RETAINED BY THE APPLICABLE RESTRICTED FOREIGN SUBSIDIARY;
PROVIDED, THAT, IN THE CASE OF THIS CLAUSE (II), ON OR BEFORE THE DATE ON WHICH
ANY NET CASH PROCEEDS SO RETAINED WOULD OTHERWISE HAVE BEEN REQUIRED TO BE
APPLIED TO REINVESTMENTS OR PREPAYMENTS PURSUANT TO SECTION 5.2(A), (X) THE US
BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, APPLIES AN AMOUNT EQUAL TO SUCH
NET CASH PROCEEDS TO SUCH REINVESTMENTS OR PREPAYMENTS AS IF SUCH NET CASH
PROCEEDS HAD BEEN RECEIVED BY THE US BORROWER OR THE UK BORROWER, AS THE CASE
MAY BE, RATHER THAN SUCH RESTRICTED FOREIGN SUBSIDIARY, LESS THE AMOUNT OF
ADDITIONAL TAXES THAT WOULD HAVE BEEN PAYABLE OR RESERVED AGAINST IF SUCH NET
CASH PROCEEDS HAD BEEN REPATRIATED (OR, IF LESS, THE NET CASH PROCEEDS THAT
WOULD BE CALCULATED IF RECEIVED BY SUCH FOREIGN SUBSIDIARY) OR (Y) SUCH NET CASH
PROCEEDS ARE APPLIED TO THE REPAYMENT OF INDEBTEDNESS OF A RESTRICTED FOREIGN
SUBSIDIARY.


 

5.3.          Method and Place of Payment.  (a)    Except as otherwise
specifically provided herein, all payments under this Agreement shall be made by
the US Borrower or the UK Borrower, without set-off, counterclaim or deduction
of any kind, to the Administrative Agent for the ratable account of the Lenders
entitled thereto, the Letter of Credit Issuer or the Swingline Lender, as the
case may be, not later than

 

104

--------------------------------------------------------------------------------


 

12:00 Noon (Local Time) on the date when due and shall be made (i) in the case
of amounts payable in Dollars, in immediately available funds at the
Administrative Agent’s Office and (ii) in the case of amounts payable in a
Foreign Currency, in immediately available funds at the Administrative Agent’s
Office or at such other office as the Administrative Agent shall specify for
such purpose by notice to the Borrower, it being understood that written or
facsimile notice by the US Borrower or the UK Borrower, as the case may be, to
the Administrative Agent to make a payment from the funds in the US Borrower’s
or the UK Borrower’s, as the case may be, account at the Administrative Agent’s
Office shall constitute the making of such payment to the extent of such funds
held in such account.  All payments under each Credit Document (whether of
principal, interest or otherwise) shall be made (i) in the case of the principal
of and interest on each Loan, in the currency in which such Loan is denominated,
(ii) in the case of reimbursement obligations in respect of Letters of Credit,
in the currency in which such Letter of Credit is denominated, (iii) in the case
of any indemnification or expense reimbursement payment, in Dollars or Euro, as
requested by the Person entitled to receive such payment, or (iv) in all other
cases, in Dollars, in each case except as otherwise expressly provided herein. 
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent prior to 2:00 p.m.
(Local Time) on such day) like funds relating to the payment of principal or
interest or Fees ratably to the Lenders entitled thereto.

 


(B)  ANY PAYMENTS UNDER THIS AGREEMENT THAT ARE MADE LATER THAN 2:00 P.M. (LOCAL
TIME) SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY AT
THE ADMINISTRATIVE AGENT’S DISCRETION.  WHENEVER ANY PAYMENT TO BE MADE
HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DUE
DATE THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY AND, WITH
RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST SHALL BE PAYABLE DURING SUCH
EXTENSION AT THE APPLICABLE RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH EXTENSION.


 

5.4.          Net Payments.  (a)    All payments made by the US Borrower and the
UK Borrower under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any current or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding (i) net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Administrative Agent
or any Lender and (ii) any taxes imposed on the Administrative Agent or any
Lender as a result of a current or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement).  If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes)

 

105

--------------------------------------------------------------------------------


 

interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement; provided, however, that the US Borrower
shall not be required to increase any such amounts payable to any Lender that is
not organized under the laws of the United States of America or a state thereof
(a “Non-U.S. Lender”) if such Lender fails to comply with the requirements of
paragraph (b) of this Section 5.4.  Whenever any Non-Excluded Taxes are payable
by the US Borrower or the UK Borrower, as the case may be, as promptly as
possible thereafter such US Borrower or UK Borrower shall send to the
Administrative Agent for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt (or other
evidence acceptable to such Lender, acting reasonably) received by such US
Borrower or the UK Borrower showing payment thereof.  In addition, if the US
Borrower or the UK Borrower, as the case may be, fails to pay any Non-Excluded
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the US Borrower or the UK Borrower, as the case may be, shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest, costs or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure.  The agreements in this
Section 5.4(a) shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

 


(B)  EACH NON-U.S. LENDER SHALL:


 

(I)  DELIVER TO THE US BORROWER AND THE ADMINISTRATIVE AGENT TWO COPIES OF
EITHER (X) IN THE CASE OF NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST”, UNITED STATES INTERNAL REVENUE SERVICE
FORM W-8BEN (TOGETHER WITH A CERTIFICATE REPRESENTING THAT SUCH NON-U.S. LENDER
IS NOT A BANK FOR PURPOSES OF SECTION 881(C) OF THE CODE, IS NOT A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE) OF THE US
BORROWER AND IS NOT A CONTROLLED FOREIGN CORPORATION RELATED TO THE US BORROWER
(WITHIN THE MEANING OF SECTION 864(D)(4) OF THE CODE)), OR (Y) INTERNAL REVENUE
SERVICE FORM W-8BEN OR FORM W-8ECI, IN EACH CASE PROPERLY COMPLETED AND DULY
EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR REDUCED
RATE OF, U.S. FEDERAL WITHHOLDING TAX ON PAYMENTS BY THE US BORROWER UNDER THIS
AGREEMENT;

 

(II)  DELIVER TO THE US BORROWER AND THE ADMINISTRATIVE AGENT TWO FURTHER COPIES
OF ANY SUCH FORM OR CERTIFICATION (OR ANY APPLICABLE SUCCESSOR FORM) ON OR
BEFORE THE DATE THAT ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE
AND AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST RECENT FORM
PREVIOUSLY DELIVERED BY IT TO THE US BORROWER; AND

 

(III)  OBTAIN SUCH EXTENSIONS OF TIME FOR FILING AND COMPLETE SUCH FORMS OR
CERTIFICATIONS AS MAY REASONABLY BE REQUESTED BY THE US BORROWER OR THE
ADMINISTRATIVE AGENT;

 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form

 

106

--------------------------------------------------------------------------------


 

inapplicable or would prevent such Lender from duly completing and delivering
any such form with respect to it and such Lender so advises the US Borrower and
the Administrative Agent.  Each Person that shall become a Participant pursuant
to Section 14.6 or a Lender pursuant to Section 14.6 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.4(b); provided, that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.  Notwithstanding anything to the contrary, no Lender or Participant
shall be required to deliver any form or certification that it is not legally
able to deliver.


 


(C)  THE US BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY NON-U.S. LENDER, OR
TO PAY ANY ADDITIONAL AMOUNTS TO ANY NON-U.S. LENDER, IN RESPECT OF U.S. FEDERAL
WITHHOLDING TAX PURSUANT TO PARAGRAPH (A) ABOVE TO THE EXTENT THAT (I) THE
OBLIGATION TO WITHHOLD AMOUNTS WITH RESPECT TO U.S. FEDERAL WITHHOLDING TAX
EXISTED ON THE DATE SUCH NON-U.S. LENDER BECAME A PARTY TO THIS AGREEMENT (OR,
IN THE CASE OF A PARTICIPANT THAT IS NOT ORGANIZED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A STATE THEREOF (A “NON-U.S. PARTICIPANT”), ON THE DATE
SUCH NON-U.S. PARTICIPANT BECAME A PARTICIPANT HEREUNDER); PROVIDED, HOWEVER,
THAT THIS CLAUSE (I) SHALL NOT APPLY TO THE EXTENT THAT (X) THE INDEMNITY
PAYMENTS OR ADDITIONAL AMOUNTS ANY LENDER (OR PARTICIPANT) WOULD BE ENTITLED TO
RECEIVE (WITHOUT REGARD TO THIS CLAUSE (I)) DO NOT EXCEED THE INDEMNITY PAYMENT
OR ADDITIONAL AMOUNTS THAT THE PERSON MAKING THE ASSIGNMENT, PARTICIPATION OR
TRANSFER TO SUCH LENDER (OR PARTICIPANT) WOULD HAVE BEEN ENTITLED TO RECEIVE IN
THE ABSENCE OF SUCH ASSIGNMENT, PARTICIPATION OR TRANSFER, OR (Y) SUCH
ASSIGNMENT, PARTICIPATION OR TRANSFER HAD BEEN REQUESTED BY THE US BORROWER OR
THE UK BORROWER, (II) THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT
HAVE ARISEN BUT FOR A FAILURE BY SUCH NON U.S. LENDER OR NON U.S. PARTICIPANT TO
COMPLY WITH THE PROVISIONS OF PARAGRAPH (B) ABOVE OR (III) ANY OF THE
REPRESENTATIONS OR CERTIFICATIONS MADE BY A NON-U.S. LENDER OR NON-U.S.
PARTICIPANT PURSUANT TO PARAGRAPH (B) ABOVE ARE INCORRECT AT THE TIME A PAYMENT
HEREUNDER IS MADE, OTHER THAN BY REASON OF ANY CHANGE IN TREATY, LAW OR
REGULATION HAVING EFFECT AFTER THE DATE SUCH REPRESENTATIONS OR CERTIFICATIONS
WERE MADE.


 


(D)  WHERE A LENDER IS NOT, OR HAS CEASED TO BE, AN ELIGIBLE LENDER ON THE DUE
DATE FOR PAYMENT OF ANY SUM UNDER THIS AGREEMENT, THE INCREASED AMOUNT DUE UNDER
SECTION 5.4(A) HEREOF SHALL BE LIMITED TO THE AMOUNT THE UK BORROWER WOULD HAVE
HAD TO PAY IF:


 

(I)  WHERE THAT LENDER HAD BEEN A UK LENDER BEFORE CEASING TO BE AN ELIGIBLE
LENDER, THE LENDER HAD REMAINED A UK LENDER;

 

(II)  WHERE THAT LENDER HAD BEEN A TREATY LENDER BEFORE CEASING TO BE AN
ELIGIBLE LENDER, THE LENDER HAD REMAINED A TREATY LENDER AND AN APPROPRIATE
DIRECTION HAD BEEN GIVEN BY THE UNITED KINGDOM INLAND REVENUE AUTHORIZING THE UK
BORROWER TO MAKE PAYMENT WITH DEDUCTION OF TAX AT A REDUCED RATE IN ACCORDANCE
WITH THE PROVISIONS OF THE RELEVANT DOUBLE TAXATION AGREEMENT; OR

 

107

--------------------------------------------------------------------------------


 

(III)  WHERE THAT LENDER HAD NOT BEEN A ELIGIBLE LENDER, THE LENDER HAD BEEN A
UK LENDER;

 

this Section 5.4(d) shall not apply to the extent that the UK Borrower would
have been required to make a deduction or withholding on account of tax
regardless of whether such Lender is an Eligible Lender.

 

This Section 5.4(d) shall not apply in circumstances where a Lender ceases to be
an Eligible Lender due to a change in the Requirement of Law or double taxation
treaty or in its application or interpretation, in each case taking effect after
the Funding Date.


 


(E)  IF THE US BORROWER OR THE UK BORROWER DETERMINES IN GOOD FAITH THAT A
REASONABLE BASIS EXISTS FOR CONTESTING ANY TAXES FOR WHICH INDEMNIFICATION HAS
BEEN DEMANDED HEREUNDER, THE RELEVANT LENDER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, SHALL COOPERATE WITH SUCH US BORROWER OR UK BORROWER IN CHALLENGING
SUCH TAXES AT SUCH US BORROWER’S OR UK BORROWER’S EXPENSE IF SO REQUESTED BY
SUCH US BORROWER OR UK BORROWER.  IF ANY LENDER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, RECEIVES A REFUND OF A TAX FOR WHICH A PAYMENT HAS BEEN MADE BY THE
US BORROWER OR THE UK BORROWER PURSUANT TO THIS AGREEMENT, WHICH REFUND IN THE
GOOD FAITH JUDGMENT OF SUCH LENDER OR ADMINISTRATIVE AGENT, AS THE CASE MAY BE,
IS ATTRIBUTABLE TO SUCH PAYMENT MADE BY SUCH US BORROWER OR UK BORROWER, THEN
THE LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL REIMBURSE SUCH
US BORROWER OR UK BORROWER FOR SUCH AMOUNT (TOGETHER WITH ANY INTEREST RECEIVED
THEREON) AS THE LENDER OR ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES
TO BE THE PROPORTION OF THE REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT,
IN NO BETTER OR WORSE POSITION THAN IT WOULD HAVE BEEN IN IF THE PAYMENT HAD NOT
BEEN REQUIRED.  A LENDER OR ADMINISTRATIVE AGENT SHALL CLAIM ANY REFUND THAT IT
DETERMINES IS AVAILABLE TO IT, UNLESS IT CONCLUDES IN ITS REASONABLE DISCRETION
THAT IT WOULD BE ADVERSELY AFFECTED BY MAKING SUCH A CLAIM.  NEITHER ANY LENDER
NOR THE ADMINISTRATIVE AGENT SHALL BE OBLIGED TO DISCLOSE ANY INFORMATION
REGARDING ITS TAX AFFAIRS OR COMPUTATIONS TO THE US BORROWER OR THE UK BORROWER
IN CONNECTION WITH THIS PARAGRAPH (E) OR ANY OTHER PROVISION OF THIS
SECTION 5.4.


 


(F)  EACH LENDER REPRESENTS AND AGREES THAT, ON THE FUNDING DATE AND AT ALL
TIMES DURING THE TERM OF THIS AGREEMENT, IT IS NOT AND WILL NOT BE A CONDUIT
ENTITY PARTICIPATING IN A CONDUIT FINANCING ARRANGEMENT (AS DEFINED IN
SECTION 7701(1) OF THE CODE AND THE REGULATIONS THEREUNDER) WITH RESPECT TO THE
BORROWINGS HEREUNDER UNLESS THE US BORROWER HAS CONSENTED TO SUCH ARRANGEMENT
PRIOR THERETO.


 

5.5.          Computations of Interest and Fees.  (a)    Interest on Eurodollar
Loans and, except as provided in the next succeeding sentence, ABR Loans shall
be calculated on the basis of a 360-day year for the actual days elapsed. 
Interest on (i) Foreign Currency Revolving Credit Loans and Foreign Currency
Extended Revolving Credit Loans denominated in Sterling and (ii) ABR Loans in
respect of which the rate of interest is calculated on the basis of the Prime
Rate and interest on overdue interest shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.

 

108

--------------------------------------------------------------------------------


 


(B)  FEES AND LETTER OF CREDIT OUTSTANDING SHALL BE CALCULATED ON THE BASIS OF A
365- (OR 366-, AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.

 

SECTION 6.           Conditions Precedent to Initial Borrowing

 

Subject to Section 7.3 and, in the case of Sections 6.1(e) to 6.1(w) inclusive,
Sections 6.2(b) to 6.2(h) inclusive, Sections 6.2(k) and 6.2 (l) and Sections
6.3(c) to 6.3 (k) inclusive (unless, in the case of Section 6.3(c), the UK
Borrower shall be a borrower hereunder on the Funding Date) and Sections 6.6 to
6.8 inclusive (in each case, to the extent they relate to the UK Borrower
(unless the UK Borrower shall be a borrower hereunder on the Funding Date)
and/or any Foreign Subsidiary Guarantor), subject to Section 9.18 (but only to
the extent set forth on Schedule 9.18), the earlier of the initial Borrowing and
the initial issuance of any Letter of Credit under this Agreement is subject to
the satisfaction of the following conditions precedent:

 

6.1.          Credit Documents.  The Administrative Agent shall have received
each of the following:

 


(A)  THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH
OF HOLDINGS, THE US BORROWER, THE UK BORROWER AND EACH LENDER;


 


(B)  THE GUARANTEE, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH
GUARANTOR;


 


(C)  THE PLEDGE AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER
OF EACH PLEDGOR PARTY THERETO;


 


(D)  THE SECURITY AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER
OF EACH GRANTOR PARTY THERETO;


 


(E)  A MORTGAGE IN RESPECT OF EACH MORTGAGED PROPERTY, EXECUTED AND DELIVERED BY
A DULY AUTHORIZED OFFICER OF EACH MORTGAGOR PARTY THERETO;


 


(F)  THE UK GUARANTEE, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
THE UK BORROWER;


 


(G)  THE UK PLEDGE AGREEMENTS, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE US BORROWER;


 


(H)  THE UK DEBENTURE, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
THE UK BORROWER;


 


(I)  THE GERMAN ABSTRACT ACKNOWLEDGEMENTS OF INDEBTEDNESS, EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH GUARANTOR PARTY THERETO;


 


(J)  THE GERMAN ASSIGNMENT OF CLAIMS, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH GUARANTOR PARTY THERETO;

 

109

--------------------------------------------------------------------------------


 


(K)  THE GERMAN GUARANTEE, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER
OF EACH GUARANTOR PARTY THERETO;


 


(L)  THE GERMAN PLEDGE AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH PLEDGOR PARTY THERETO;


 


(M)  THE GERMAN NEGATIVE PLEDGE AGREEMENT, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH GRANTOR PARTY THERETO;


 


(N)  [RESERVED];


 


(O)  THE CANADIAN GUARANTEE, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER
OF EACH GUARANTOR PARTY THERETO;


 


(P)  THE CANADIAN PLEDGE AGREEMENTS, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH PLEDGOR PARTY THERETO;


 


(Q)  THE CANADIAN SECURITY AGREEMENT, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH GRANTOR PARTY THERETO;


 


(R)  THE FRENCH PLEDGE AGREEMENTS, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH PLEDGOR PARTY THERETO;


 


(S)  THE TAIWAN PLEDGE AGREEMENTS, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH PLEDGOR PARTY THERETO;


 


(T)  THE ITALIAN GUARANTEE, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER
OF EACH GUARANTOR PARTY THERETO;


 


(U)  THE ITALIAN SHARE PLEDGE AGREEMENTS, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH PLEDGOR PARTY THERETO;


 


(V)  THE ITALIAN TRADEMARK PLEDGE AGREEMENT, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH PLEDGOR PARTY THERETO; AND


 


(W)  THE LUXEMBOURG PLEDGE AGREEMENTS, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH PLEDGOR PARTY THERETO.


 

6.2.          Collateral.  (a)    All outstanding equity interests in whatever
form of the US Borrower and each Restricted Subsidiary owned by or on behalf of
any Credit Party (other than a Restricted Foreign Subsidiary) shall have been
pledged pursuant to the Pledge Agreement (except that the Restricted
Subsidiaries shall not be required to pledge more than 65% of the outstanding
equity interests of any Restricted Foreign Subsidiary) and all certificates
representing securities pledged under the Pledge Agreement, accompanied by
instruments of transfer and undated stock powers endorsed in blank, shall have
been delivered to the Collateral Escrow Agent and shall be held in escrow
pursuant to the terms of the Financing Escrow Agreement.

 

110

--------------------------------------------------------------------------------



 


(B)  ALL OUTSTANDING EQUITY INTERESTS IN WHATEVER FORM OF THE UK BORROWER SHALL,
EXCEPT TO THE EXTENT PLEDGED PURSUANT TO THE PLEDGE AGREEMENT, HAVE BEEN PLEDGED
PURSUANT TO THE UK PLEDGE AGREEMENTS AND ALL CERTIFICATES REPRESENTING
SECURITIES PLEDGED UNDER THE UK PLEDGE AGREEMENTS, ACCOMPANIED BY INSTRUMENTS OF
TRANSFER AND UNDATED STOCK POWERS ENDORSED IN BLANK, SHALL HAVE BEEN DELIVERED
TO THE COLLATERAL ESCROW AGENT AND SHALL BE HELD IN ESCROW PURSUANT TO THE TERMS
OF THE FINANCING ESCROW AGREEMENT.


 


(C)  ALL OUTSTANDING EQUITY INTERESTS IN WHATEVER FORM OWNED BY OR ON BEHALF OF
EACH PLEDGOR UNDER THE GERMAN PLEDGE AGREEMENT SHALL HAVE BEEN PLEDGED PURSUANT
TO THE GERMAN PLEDGE AGREEMENT AND ALL CERTIFICATES REPRESENTING SECURITIES
PLEDGED UNDER THE GERMAN PLEDGE AGREEMENT, ACCOMPANIED BY INSTRUMENTS OF
TRANSFER AND UNDATED STOCK POWERS ENDORSED IN BLANK, SHALL HAVE BEEN DELIVERED
TO THE COLLATERAL ESCROW AGENT AND SHALL BE HELD IN ESCROW PURSUANT TO THE TERMS
OF THE FINANCING ESCROW AGREEMENT.


 


(D)  ALL OUTSTANDING EQUITY INTERESTS IN WHATEVER FORM OWNED BY OR ON BEHALF OF
EACH PLEDGOR UNDER THE CANADIAN PLEDGE AGREEMENTS SHALL HAVE BEEN PLEDGED
PURSUANT TO THE CANADIAN PLEDGE AGREEMENTS AND ALL CERTIFICATES REPRESENTING
SECURITIES PLEDGED UNDER THE CANADIAN PLEDGE AGREEMENTS, ACCOMPANIED BY
INSTRUMENTS OF TRANSFER AND UNDATED STOCK POWERS ENDORSED IN BLANK, SHALL HAVE
BEEN DELIVERED TO THE COLLATERAL ESCROW AGENT AND SHALL BE HELD IN ESCROW
PURSUANT TO THE TERMS OF THE FINANCING ESCROW AGREEMENT.


 


(E)  ALL OUTSTANDING EQUITY INTERESTS IN WHATEVER FORM OWNED BY OR ON BEHALF OF
EACH PLEDGOR UNDER THE FRENCH PLEDGE AGREEMENTS SHALL HAVE BEEN PLEDGED PURSUANT
TO THE FRENCH PLEDGE AGREEMENTS AND ALL CERTIFICATES REPRESENTING SECURITIES
PLEDGED UNDER THE FRENCH PLEDGE AGREEMENTS, ACCOMPANIED BY INSTRUMENTS OF
TRANSFER AND UNDATED STOCK POWERS ENDORSED IN BLANK, SHALL HAVE BEEN DELIVERED
TO THE COLLATERAL ESCROW AGENT AND SHALL BE HELD IN ESCROW PURSUANT TO THE TERMS
OF THE FINANCING ESCROW AGREEMENT.


 


(F)  ALL OUTSTANDING EQUITY INTERESTS IN WHATEVER FORM OWNED BY OR ON BEHALF OF
EACH PLEDGOR UNDER THE TAIWAN PLEDGE AGREEMENTS SHALL HAVE BEEN PLEDGED PURSUANT
TO THE TAIWAN PLEDGE AGREEMENTS AND ALL DULY ENDORSED CERTIFICATES REPRESENTING
SECURITIES PLEDGED UNDER THE TAIWAN PLEDGE AGREEMENTS, SHALL HAVE BEEN DELIVERED
TO THE COLLATERAL ESCROW AGENT AND SHALL BE HELD IN ESCROW PURSUANT TO THE TERMS
OF THE FINANCING ESCROW AGREEMENT.


 


(G)  ALL OUTSTANDING EQUITY INTERESTS IN WHATEVER FORM OWNED BY OR ON BEHALF OF
EACH PLEDGOR UNDER THE ITALIAN SHARE PLEDGE AGREEMENTS SHALL HAVE BEEN PLEDGED
PURSUANT TO THE ITALIAN SHARE PLEDGE AGREEMENTS AND ALL CERTIFICATES
REPRESENTING SECURITIES PLEDGED UNDER THE ITALIAN SHARE PLEDGE AGREEMENTS,
ACCOMPANIED BY INSTRUMENTS OF TRANSFER AND UNDATED STOCK POWERS ENDORSED IN
BLANK, SHALL HAVE BEEN DELIVERED TO THE COLLATERAL ESCROW AGENT AND SHALL BE
HELD IN ESCROW PURSUANT TO THE TERMS OF THE FINANCING ESCROW AGREEMENT.

 

111

--------------------------------------------------------------------------------



 


(H)  ALL OUTSTANDING EQUITY INTERESTS IN WHATEVER FORM OWNED BY OR ON BEHALF OF
EACH PLEDGOR UNDER THE LUXEMBOURG PLEDGE AGREEMENTS SHALL HAVE BEEN PLEDGED
PURSUANT TO THE LUXEMBOURG PLEDGE AGREEMENTS AND ALL CERTIFICATES REPRESENTING
SECURITIES PLEDGED UNDER THE LUXEMBOURG PLEDGE AGREEMENTS, ACCOMPANIED BY
INSTRUMENTS OF TRANSFER AND UNDATED STOCK POWERS ENDORSED IN BLANK, SHALL HAVE
BEEN DELIVERED TO THE COLLATERAL ESCROW AGENT AND SHALL BE HELD IN ESCROW
PURSUANT TO THE TERMS OF THE FINANCING ESCROW AGREEMENT.


 


(I)  ALL INDEBTEDNESS OF HOLDINGS, THE US BORROWER AND EACH SUBSIDIARY THAT IS
OWING TO ANY CREDIT PARTY PARTY TO THE PLEDGE AGREEMENT SHALL BE EVIDENCED BY
ONE OR MORE GLOBAL PROMISSORY NOTES AND SHALL HAVE BEEN PLEDGED PURSUANT TO THE
PLEDGE AGREEMENT, AND ALL SUCH PROMISSORY NOTES, TOGETHER WITH INSTRUMENTS OF
TRANSFER WITH RESPECT THERETO ENDORSED IN BLANK, SHALL HAVE BEEN DELIVERED TO
THE COLLATERAL ESCROW AGENT AND SHALL BE HELD IN ESCROW PURSUANT TO THE TERMS OF
THE FINANCING ESCROW AGREEMENT.


 


(J)  ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT
TO BE FILED, REGISTERED OR RECORDED TO CREATE THE LIENS INTENDED TO BE CREATED
BY THE SECURITY AGREEMENT AND TO PERFECT SUCH LIENS TO THE EXTENT REQUIRED BY,
AND WITH THE PRIORITY REQUIRED BY, THE SECURITY AGREEMENT SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT FOR FILING, REGISTRATION OR RECORDING
PENDING THE CLOSING DATE.


 


(K)  ALL DOCUMENTS AND INSTRUMENTS REQUIRED BY LAW OR REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE THE LIENS
INTENDED TO BE CREATED BY EACH OF THE FOREIGN SECURITY DOCUMENTS AND TO PERFECT
SUCH LIENS TO THE EXTENT REQUIRED BY, AND WITH THE PRIORITY REQUIRED BY, EACH OF
THE FOREIGN SECURITY DOCUMENTS SHALL HAVE BEEN DELIVERED TO THE ADMINISTRATIVE
AGENT FOR FILING, REGISTRATION OR RECORDING PENDING THE CLOSING DATE.


 


(L)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN RESPECT OF EACH MORTGAGED
PROPERTY OWNED BY THE US BORROWER OR A US SUBSIDIARY GUARANTOR A POLICY OR
POLICIES OF TITLE INSURANCE ISSUED BY A NATIONALLY RECOGNIZED TITLE INSURANCE
COMPANY INSURING THE LIEN OF EACH MORTGAGE AS A VALID FIRST LIEN ON THE
MORTGAGED PROPERTY DESCRIBED THEREIN, FREE OF ANY OTHER LIENS EXCEPT AS
EXPRESSLY PERMITTED BY SECTION 10.2 (AND SUBJECT TO THE RELEASE ON THE CLOSING
DATE OF THE LIENS THEREON IN RESPECT OF THE EXISTING CREDIT AGREEMENT), TOGETHER
WITH SUCH ENDORSEMENTS, COINSURANCE AND REINSURANCE AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST.


 

It is understood and agreed that the pledges described in clauses (a) through
(i) inclusive of this Section 6.2 shall become effective immediately and
automatically upon the occurrence of the Closing Date, but that prior to the
Closing Date, such pledges (and the Liens created thereby) shall not be
effective.

 

6.3.          Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York
counsel to the US Borrower, substantially in the form of Exhibit O-1, (b) Tom
Riordan,

 

112

--------------------------------------------------------------------------------


 

General Counsel to the US Borrower, substantially in the form of Exhibit O-2,
(c) Latham & Watkins LLP, English legal counsel to the Administrative Agent,
substantially in the form of Exhibit O-3, (d) Latham & Watkins LLP, German legal
counsel to the Administrative Agent, substantially in the form of Exhibit O-4,
(e) Borden Ladner Gervais, Canadian legal counsel to the Borrower, substantially
in the form of Exhibit O-5, (f) Latham & Watkins, LLP French legal counsel to
the Administrative Agent substantially in the form of Exhibit O-6, (g) Lee and
Li, Taiwan legal counsel to the Administrative Agent, substantially in the form
of Exhibit O-7, (h) Norton Rose Milan, Italian legal counsel to the
Administrative Agent, substantially in the form of Exhibit O-8, (i) Burness,
Scotland legal counsel to the Administrative Agent, substantially in the form of
Exhibit O-9, (j) Arendt & Medernach, Luxembourg legal counsel to the
Administrative Agent, substantially in the form of Exhibit O-10 and (k) local
counsel to the US Borrower in each jurisdiction where a Mortgaged Property in
the United States of America is located, substantially in the form of
Exhibit O-11.  The US Borrower, the UK Borrower, the other Credit Parties and
the Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

 

6.4.          Receipt of Senior Subordinated Notes and Senior Subordinated Loan
Agreement Proceeds.  Gross proceeds of not less than $350,000,000 and
Є419,076,355.71 from the issuance of the Senior Subordinated Notes under the
Senior Subordinated Notes Indenture in a public offering or in a Rule 144A or
other private placement and/or borrowings under the Senior Subordinated Loan
Agreement shall have been deposited on the Funding Date in the RSGI Dollar Debt
Escrow Account and the RSGI Euro Debt Escrow Account, respectively, to be held
by the Financing Escrow Agent pursuant to the terms of the Financing Escrow
Agreement.

 

6.5.          Equity Contributions.  The Acquisition Equity Contribution shall
have been made and the full amount of the proceeds thereof shall have been
deposited on the Funding Date in escrow accounts held by the Financing Escrow
Agent pursuant to the terms of the Financing Escrow Agreement.

 

6.6.          Closing Certificates.  The Administrative Agent shall have
received a certificate of each Credit Party (other than the Singapore
Guarantors), dated the Funding Date, substantially in the form of Exhibit P,
with appropriate insertions, executed by the President or any Vice President and
the Secretary or any Assistant Secretary of such Credit Party, and attaching the
documents referred to in Sections 6.7 and 6.8 and, where applicable, certifying
as to the incumbency and specimen signature of each officer executing any Credit
Document or any other document delivered in connection herewith on behalf of
such Credit Party.

 

6.7.          Corporate Proceedings of Each Credit Party.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors (or
equivalent governing body) of each Credit Party (or a duly authorized committee
thereof) authorizing (a) the execution, delivery and performance of the Credit
Documents (and any agreements relating thereto) to which it is a party, (b) in
the case of the US Borrower and the UK Borrower, the

 

113

--------------------------------------------------------------------------------


 

extensions of credit contemplated hereunder and (c) the granting of the Liens
contemplated to be granted under the Security Documents.

 

6.8.          Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws (or
equivalent organizational documents) of each Credit Party.

 

6.9.          Fees.  The fees in the amounts previously agreed in writing by the
Agents and the Lenders to be received by the Lenders on the Closing Date and all
expenses (including the reasonable fees, disbursements and other charges of
counsel to the Administrative Agent) for which invoices have been presented on
or prior to the Funding Date shall, in each case, have been deposited on the
Funding Date in an escrow account held by the Financing Escrow Agent on behalf
and for the account of the Administrative Agent (or its nominee) pursuant to the
terms of the Financing Escrow Agreement.

 

6.10.        Escrow Agreements; Acquisition.  The full amount of the proceeds of
the Tranche A-1 Term Loans made on the Funding Date funded pursuant to
Section 2.1(a)(v)(x) shall be deposited on the Funding Date in the RSGI Euro
Debt Escrow Account to be held by the Financing Escrow Agent pursuant to the
terms of the Financing Escrow Agreement.  The full amount of the proceeds of the
Tranche A-2 Term Loans made on the Funding Date shall be deposited on the
Funding Date in the UK Borrower Debt Escrow Account to be held by the Financing
Escrow Agent pursuant to the terms of the Financing Escrow Agreement.  The
Administrative Agent shall have received the Financing Escrow Agreement executed
and delivered by a duly authorized officer of each Person party thereto, which
shall provide, among other things, that as a condition precedent to the release
of all funds held in the RSGI Euro Debt Escrow Account, the RSGI Dollar Debt
Account and the UK Borrower Debt Escrow Account the Acquisition shall have been,
or simultaneously with the initial release of funds thereunder shall be,
consummated in accordance in all material respects with applicable law and the
Sale and Purchase Agreement without any amendment or waiver of any provision
relating to conditionality to closing thereunder.  The Administrative Agent
shall have received the Acquisition Escrow Agreement executed and delivered by a
duly authorized officer of each Person party thereto.

 

6.11.        Patriot Act.  The Administrative Agent shall have received, at
least five Business Days prior to the Funding Date, all documents and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and requested by the Administrative Agent at least ten Business Days prior
to the Funding Date.

 

114

--------------------------------------------------------------------------------


 

SECTION 7.           Conditions Precedent to All Credit Events; Certain Funds
Period; Clean-Up Period; Conditions Precedent to Restatement Date

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings) and the obligation of the Letter of Credit
Issuer to issue Letters of Credit on any date is subject to the satisfaction of
the following conditions precedent:

 

7.1.          No Default; Representations and Warranties.  Subject to
Section 7.3 and Section 7.4, at the time of each Credit Event and also after
giving effect thereto (a) no Default or Event of Default shall have occurred and
be continuing and (b) all representations and warranties made by any Credit
Party contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date) (it
being understood that no such representation or warranty made on the Funding
Date shall be deemed to be not true and correct solely as a result of the fact
that the Funding Date shall not occur simultaneously with the Closing Date).

 

7.2.          Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Term Loan, each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)), each Extended Revolving Credit
Loan (other than any Extended Revolving Credit Loan made pursuant to
Section 3.4(a))  and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3.

 


(B)  PRIOR TO THE ISSUANCE OF EACH LETTER OF CREDIT, THE ADMINISTRATIVE AGENT
AND THE LETTER OF CREDIT ISSUER SHALL HAVE RECEIVED A LETTER OF CREDIT REQUEST
MEETING THE REQUIREMENTS OF SECTION 3.2(A).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 

7.3.          Certain Funds Period.  Once each of the conditions precedent set
forth in Section 6.1(a), 6.4, 6.5 and 6.10 shall have been satisfied and if each
of the conditions precedent set forth in Sections 6.2(m) and 6.9 shall be
satisfied contemporaneously with the initial Borrowings hereunder, the Lenders
shall only be entitled to (a) decline to make available any Term Loan to be made
on the Funding Date or any Revolving Credit Loan to be made on the Funding Date
or (b) exercise any right to cancel or terminate any Term Loan Commitment to
make a Term Loan on the Funding Date or any Revolving Credit Commitment to make
a Revolving Credit Loan on the Funding Date, in each case to finance the
Acquisition, the refinancing of the 2003 Credit Agreement, the refinancing of
certain existing Indebtedness of the Target, the payment of

 

115

--------------------------------------------------------------------------------


 

Transaction Expenses and any other transactions relating to the foregoing, if
any of the following events, circumstances or conditions shall be present:

 

(I)  ALL OUTSTANDING EQUITY INTERESTS IN WHATEVER FORM OF EACH RESTRICTED
SUBSIDIARY OWNED DIRECTLY BY THE US BORROWER (AFTER GIVING EFFECT TO THE
ACQUISITION) SHALL NOT HAVE BEEN PLEDGED PURSUANT TO THE PLEDGE AGREEMENT
PENDING THE CLOSING DATE (EXCEPT THAT THE US BORROWER SHALL NOT BE REQUIRED TO
PLEDGE MORE THAN 65% OF THE EQUITY INTERESTS OF ANY RESTRICTED FOREIGN
SUBSIDIARY TO SUPPORT THE OBLIGATIONS OF THE US BORROWER) OR ALL CERTIFICATES
REPRESENTING SUCH PLEDGED SECURITIES, ACCOMPANIED BY INSTRUMENTS OF TRANSFER AND
UNDATED STOCK POWERS ENDORSED IN BLANK, SHALL NOT HAVE BEEN DELIVERED TO THE
COLLATERAL ESCROW AGENT TO BE HELD IN ESCROW PURSUANT TO THE TERMS OF THE
FINANCING ESCROW AGREEMENT;

 

(II)  ANY FAILURE OF ANY CONDITION PRECEDENT SET FORTH IN SECTION 6.1 CLAUSES
(B) THROUGH (D) INCLUSIVE, 6.2(A) (EXCEPT, IN THE CASE OF SECTION 6.2(A), TO THE
EXTENT ANY ACTIONS ARE REQUIRED TO BE TAKEN BY A FOREIGN SUBSIDIARY), 6.2(I),
6.2(J), 6.3(A), 6.3(B), 6.3(C) (IN THE CASE OF SECTION 6.3(C), ONLY IF THE UK
BORROWER SHALL BE A BORROWER HEREUNDER ON THE FUNDING DATE), 6.6, 6.7, 6.8
(EXCEPT, IN THE CASE OF SECTIONS 6.6, 6.7 AND 6.8, TO THE EXTENT SUCH SECTIONS
RELATE TO A FOREIGN SUBSIDIARY, OTHER THAN THE UK BORROWER IF THE UK BORROWER
SHALL BE A BORROWER HEREUNDER ON THE FUNDING DATE) OR 6.11 TO BE SATISFIED TO
THE EXTENT THAT SUCH CONDITION RELATES DIRECTLY TO (X) THE US BORROWER OR
(Y) ANY RESTRICTED SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP THAT IS
LEGALLY ABLE TO SATISFY SUCH CONDITION, PROVIDED THAT, IN THE CASE OF THIS
CLAUSE (Y), EACH RESTRICTED SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP
SHALL HAVE USED REASONABLE EFFORTS TO AVOID ANY SUCH LEGAL PROHIBITION;

 

(III)  ANY DEFAULT OF ANY COVENANT IN THE FIRST SENTENCE OF SECTION 9.17;

 

(IV)  ANY EVENT DESCRIBED IN SECTION 11.5 SHALL OCCUR WITH RESPECT TO THE US
BORROWER OR THE UK BORROWER, PROVIDED THAT, IN THE CASE OF ANY SUCH EVENT WITH
RESPECT TO THE UK BORROWER, THE LENDERS SHALL NOT BE REQUIRED TO MAKE ANY LOAN
TO THE UK BORROWER BUT INSTEAD SHALL BE REQUIRED TO MAKE SUCH LOAN TO THE US
BORROWER SUBJECT TO THE TERMS OF SECTION 6 AND THIS SECTION 7.3;

 

(V)  THE US BORROWER OR THE UK BORROWER SHALL FAIL TO PAY ANY AMOUNTS DUE AND
PAYABLE UNDER THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE FEE LETTER;

 

(VI)  ANY CREDIT DOCUMENT OR ANY MATERIAL PROVISION THEREOF SHALL CEASE TO BE IN
FULL FORCE AND EFFECT WITH RESPECT TO THE US BORROWER OR ANY RESTRICTED
SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP (OTHER THAN (X) PURSUANT TO
THE TERMS HEREOF OR THEREOF, (Y) AS A RESULT OF ACTS OR OMISSIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR (Z) AS A RESULT OF ANY LEGAL PROHIBITION
AFFECTING ANY RESTRICTED SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP;
PROVIDED, THAT, IN THE CASE OF THIS CLAUSE (Z), EACH RESTRICTED SUBSIDIARY THAT
IS A MEMBER OF THE ROCKWOOD GROUP SHALL HAVE USED REASONABLE EFFORTS TO AVOID
ANY SUCH LEGAL PROHIBITION) OR ANY OF THE US BORROWER OR ANY

 

116

--------------------------------------------------------------------------------


 

RESTRICTED SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP SHALL DENY OR
DISAFFIRM IN WRITING ITS OBLIGATIONS UNDER ANY CREDIT DOCUMENT (OTHER THAN
PURSUANT TO THE TERMS HEREOF OR THEREOF);

 

(VII)  ANY BREACH BY THE US BORROWER (WITH RESPECT TO ITSELF) OR BY ANY
RESTRICTED SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP (OTHER THAN, IN THE
CASE OF ANY RESTRICTED SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP, AS A
RESULT OF ANY LEGAL PROHIBITION AFFECTING SUCH RESTRICTED SUBSIDIARY; PROVIDED,
THAT SUCH RESTRICTED SUBSIDIARY SHALL HAVE USED REASONABLE EFFORTS TO AVOID ANY
SUCH LEGAL PROHIBITION) OF ANY COVENANT IN SECTION 10.1, 10.2, 10.6 OR 10.7; OR

 

(VIII)  ANY BREACH BY THE US BORROWER (WITH RESPECT TO ITSELF) OR BY ANY
RESTRICTED SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP (OTHER THAN, IN THE
CASE OF ANY RESTRICTED SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP, AS A
RESULT OF ANY LEGAL PROHIBITION AFFECTING SUCH RESTRICTED SUBSIDIARY; PROVIDED,
THAT SUCH RESTRICTED SUBSIDIARY SHALL HAVE USED REASONABLE EFFORTS TO AVOID ANY
SUCH LEGAL PROHIBITION) OF ANY REPRESENTATION OR WARRANTY IN SECTION 8.1 OR 8.2.

 

Further, the Lenders shall not be entitled to exercise any right of set-off
against the proceeds of the Term Loans or any Revolving Credit Loan made on the
Funding Date to finance the Acquisition, the refinancing of the 2003 Credit
Agreement, the refinancing of certain existing Indebtedness of the Target, the
payment of Transaction Expenses and any other transaction related to any of the
foregoing.

 

Notwithstanding the foregoing, if any condition precedent to the initial
Borrowing set forth in Section 6 of this Agreement is not satisfied but as a
result of the foregoing provisions of this Section 7.3 the Lenders are
nonetheless required to make Loans on the Funding Date, there shall be, subject
to Section 7.4, an Event of Default under Section 11 on the day following the
Closing Date and all rights and remedies shall be available to the Lenders to
the extent they would have been available but for this Section 7.3 (even though
they were not available prior to such date).

 

7.4.          Clean-Up Period.  From the period from the Funding Date until the
date which falls (a) 25 days after the Funding Date, in the case of
circumstances affecting the US Borrower and any Subsidiary that is a member of
the Rockwood Group or (b) 90 days after the Funding Date, in the case of
circumstances affecting any other Subsidiary (such period described in
clauses (a) and (b), the “Clean-Up Period”), a breach of representation or
warranty or a breach of covenant or a Default or an Event of Default hereunder
shall not be deemed to be a breach of representation or warranty or a breach of
covenant or a Default or an Event of Default hereunder, as the case may be, if
and for so long as, during such Clean-Up Period, the circumstances giving rise
to the relevant breach of representation or warranty or breach of covenant or
Default or Event of Default:

 

(I)  ARE CAPABLE OF BEING CURED AND, IF HOLDINGS, THE US BORROWER OR ANY
SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP OR (AFTER THE DATE THAT IS 30
DAYS AFTER THE FUNDING DATE) ANY OTHER RESTRICTED SUBSIDIARY IS AWARE OF THE
RELEVANT

 

117

--------------------------------------------------------------------------------


 

CIRCUMSTANCES AT THE TIME AND THERE EXISTS NO LEGAL PROHIBITION AFFECTING ANY
RESTRICTED SUBSIDIARY WHICH WOULD PREVENT SUCH CURE, REASONABLE EFFORTS ARE
BEING MADE TO CURE THE SAME;

 

(II)  HAVE NOT BEEN PROCURED BY OR APPROVED BY HOLDINGS, THE US BORROWER OR ANY
SUBSIDIARY THAT IS A MEMBER OF THE ROCKWOOD GROUP OR (IF ARISING AFTER THE DATE
THAT IS 30 DAYS AFTER THE FUNDING DATE) ANY OTHER RESTRICTED SUBSIDIARY THAT IS
NOT A MEMBER OF THE ROCKWOOD GROUP UNLESS SUCH OTHER RESTRICTED SUBSIDIARY WAS
LEGALLY BOUND TO TAKE SUCH ACTION; AND

 

(III)  DO NOT HAVE A MATERIAL ADVERSE EFFECT;

 

provided, that if the relevant circumstances are continuing at the end of the
applicable Clean-Up Period there shall be a breach of representation or
warranty, breach of covenant, Default or Event of Default, as the case may be,
on such date.

 

7.5.          UK Borrower.  Notwithstanding any of the foregoing provisions in
this Section 7 (but subject to the proviso contained in Section 7.3(iv)), the
agreement of each Lender to make any Loan to the UK Borrower on any date and the
obligation of the Letter of Credit Issuer to issue Letters of Credit for the
account of the UK Borrower on any date is subject to the satisfaction of the
conditions set forth in Section 6.3(c) and Sections 6.6 to 6.8 inclusive (in
each case, to the extent they relate to the UK Borrower) on or prior to such
date.

 

7.6.          Revolving Credit Loans and Extended Revolving Credit Loans.  In
the case of any Revolving Credit Loan, at the time of the applicable Credit
Event the Extended Revolving Credit Exposures shall be equal to no less than the
Total Extended Revolving Credit Commitment.

 

7.7.          Conditions Precedent to Restatement Date.  The effectiveness  of
the amendment and restatement of the Existing Credit Agreement in the form of
this Agreement is subject to the satisfaction of the conditions set forth in
Section 6 of the Amendment Agreement.

 

SECTION 8.           Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, each of
Holdings, the US Borrower and the UK Borrower make the following representations
and warranties to, and agreements with, the Lenders, all of which shall survive
the execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:

 

8.1.          Corporate Status.  Each of Holdings, the US Borrower, the UK
Borrower and each Material Subsidiary (a) is a duly organized and validly
existing corporation or other entity in good standing under the laws of the
jurisdiction of its organization and has the corporate or other organizational
power and authority to own its property and assets and to transact the business
in which it is engaged and (b) has duly

 

118

--------------------------------------------------------------------------------


 

qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.

 

8.2.          Corporate Power and Authority.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party.  Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity.

 

8.3.          No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the Transactions
and the other transactions contemplated hereby or thereby will (a) contravene
any applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality,
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any of Holdings, the US Borrower, the UK Borrower or any
of the Restricted Subsidiaries (other than Liens created under the Credit
Documents) pursuant to, the terms of any material indenture (including the
Senior Subordinated Notes Indenture, the Senior Subordinated Loan Agreement, the
Subordinated Note Indenture, and the 2011 Senior Notes Indenture), loan
agreement, lease agreement, mortgage, deed of trust, agreement or other material
instrument to which any of Holdings, the US Borrower, the UK Borrower or any of
the Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or (c) violate any provision of the certificate of
incorporation, By-Laws or other constitutional documents of Holdings, the US
Borrower, the UK Borrower or any of the Restricted Subsidiaries.

 

8.4.          Litigation.  There are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of any of Holdings, the US
Borrower or the UK Borrower, threatened with respect to any of Holdings, the US
Borrower, the UK Borrower or any of the Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect.

 

8.5.          Margin Regulations.  Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.

 

8.6.          Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with

 

119

--------------------------------------------------------------------------------


 

(a) the execution, delivery and performance of any Credit Document or (b) the
legality, validity, binding effect or enforceability of any Credit Document,
except any of the foregoing the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

 

8.7.          Investment Company Act.  Neither Holdings nor the US Borrower is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

8.8.          True and Complete Disclosure.  (a)  None of the factual
information and data (taken as a whole) heretofore or contemporaneously
furnished by any of Holdings, the US Borrower, the UK Borrower, any of the
Subsidiaries or any of their respective authorized representatives in writing to
the Administrative Agent and/or any Lender on or before the Funding Date
(including (i) the Confidential Information Memorandum and (ii) all information
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
or omitted to state any material fact necessary to make such information and
data (taken as a whole) not misleading at such time in light of the
circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8(a), such factual
information and data shall not include projections and pro forma financial
information.

 


(B)  THE PROJECTIONS AND PRO FORMA FINANCIAL INFORMATION CONTAINED IN THE
INFORMATION AND DATA REFERRED TO IN PARAGRAPH (A) ABOVE WERE BASED ON GOOD FAITH
ESTIMATES AND ASSUMPTIONS BELIEVED BY SUCH PERSONS TO BE REASONABLE AT THE TIME
MADE, IT BEING RECOGNIZED BY THE LENDERS THAT SUCH PROJECTIONS AS TO FUTURE
EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT ACTUAL RESULTS DURING THE PERIOD
OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED
RESULTS.


 

8.9.          Financial Condition; Financial Statements.  The (a) unaudited and
audited historical consolidated financial information of the US Borrower as set
forth in the Confidential Information Memorandum, (b) audited financial
statements of the Target for each of the fiscal years ended September 30, 2001
and September 30, 2002, the three months ended December 31, 2002 and the twelve
months ended December 31, 2003 and (c) audited balance sheet of the US Borrower
and the related audited statements of operations and cash flows (in each case to
be provided pursuant to Section 9.1(a) and (b)), in each case present or will,
when provided, present fairly in all material respects the combined financial
position of each of the US Borrower and the Target (as applicable) at the
respective dates of said information, statements and results of operations for
the respective periods covered thereby.  The audited financial statements
referred to in this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.  There has been no Material Adverse Change since
December 31, 2003, other than solely as a result of changes in general economic
conditions.

 

8.10.        Tax Returns and Payments.  Each of Holdings, the US Borrower, the
UK Borrower and the Subsidiaries has filed all federal income tax returns and
all

 

120

--------------------------------------------------------------------------------


 

other material tax returns, domestic and foreign, required to be filed by it and
has paid all material taxes and assessments payable by it that have become due,
other than those not yet delinquent or contested in good faith.  Each of,
Holdings, the US Borrower, the UK Borrower and each of the Subsidiaries have
paid, or have provided adequate reserves (in the good faith judgment of the
management of the US Borrower) in accordance with GAAP for the payment of, all
material federal, state and foreign income taxes applicable for all prior fiscal
years and for the current fiscal year to the Closing Date.  To the extent that
any breach of any of the representations or warranties in this Section 8.10
relates to a period, event or action prior to the Closing Date in respect of
which Holdings, the US Borrower and/or the Restricted Subsidiaries are
indemnified to the extent of the breach by any Seller pursuant to either
Acquisition Agreement, there shall be deemed to be no breach thereof; provided,
that such a breach will exist if the applicable Seller does not satisfy its
indemnification obligations to the extent and in respect of the circumstances
giving rise to such breach within a reasonable time of being notified by
Holdings, the US Borrower and/or the Restricted Subsidiaries of such
circumstances (such Persons hereby agreeing to so notify the applicable Seller
promptly of such circumstances).

 

8.11.        Compliance with ERISA.  Each Plan is in compliance with ERISA, the
Code and any applicable Requirement of Law; no Reportable Event has occurred (or
is reasonably likely to occur) with respect to any Plan; no Plan is insolvent or
in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to any of Holdings, the US Borrower, any Subsidiary or any ERISA
Affiliate; no Plan (other than a multiemployer plan) has an accumulated or
waived funding deficiency (or is reasonably likely to have such a deficiency);
none of Holdings, the US Borrower, any Subsidiary or any ERISA Affiliate has
incurred (or is reasonably likely expected to incur) any liability to or on
account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has
been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan; no proceedings have been instituted
(or are reasonably likely to be instituted) to terminate or to reorganize any
Plan or to appoint a trustee to administer any Plan, and no written notice of
any such proceedings has been given to any of Holdings, the US Borrower, any
Subsidiary or any ERISA Affiliate; and no lien imposed under the Code or ERISA
on the assets of any of Holdings, the US Borrower or any Subsidiary or any ERISA
Affiliate exists (or is reasonably likely to exist) nor has any of Holdings, the
US Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of any of Holdings, the US Borrower,
any Subsidiary or any ERISA Affiliate on account of any Plan, except to the
extent that a breach of any of the representations, warranties or agreements in
this Section 8.11 would not result, individually or in the aggregate, in an
amount of liability that would be reasonably likely to have a Material Adverse
Effect or relates to any matter disclosed in the financial statements of the US
Borrower contained in the Confidential Information Memorandum.  No Plan (other
than a multiemployer plan) has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11, be reasonably likely to have a Material Adverse Effect.  With
respect to Plans that are multiemployer plans (as defined in Section 3(37) of
ERISA), the representations and warranties in this Section 8.11, other than any
made with respect to

 

121

--------------------------------------------------------------------------------


 

(a) liability under Section 4201 or 4204 of ERISA or (b) liability for
termination or reorganization of such Plans under ERISA, are made to the best
knowledge of the US Borrower.  To the extent that any breach of any of the
representations or warranties in this Section 8.11 relates to a period, event or
action prior to the Closing Date in respect of which Holdings, the US Borrower
and/or the Restricted Subsidiaries are indemnified to the extent of the breach
by any Seller pursuant to either Acquisition Agreement, there shall be deemed to
be no breach thereof; provided, that such a breach will exist if the applicable
Seller does not satisfy its indemnification obligations to the extent and in
respect of the circumstances giving rise to such breach within a reasonable time
of being notified by Holdings, the US Borrower and/or the Restricted
Subsidiaries of such circumstances (such Persons hereby agreeing to so notify
the applicable Seller promptly of such circumstances).

 

8.12.        Subsidiaries.  Holdings does not have any Subsidiaries other than
the US Borrower and its Subsidiaries.  Schedule 8.12 lists each Subsidiary of
the US Borrower (and the direct and indirect ownership interest of the US
Borrower therein), in each case existing on the Funding Date (after giving
effect to the Acquisition).  To the knowledge of the US Borrower, after due
enquiry, each Material Subsidiary as of the Funding Date (after giving effect to
the Acquisition) has been so designated on Schedule 8.12.

 

8.13.        Patents, etc.  Holdings, the US Borrower, the UK Borrower  and each
of the Restricted Subsidiaries have obtained all patents, trademarks,
servicemarks, trade names, copyrights, licenses and other rights, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.

 

8.14.        Environmental Laws.  (a)    Except as could not reasonably be
expected to have a Material Adverse Effect: (i) each of Holdings, the US
Borrower, the UK Borrower and each of the Subsidiaries are in compliance with
all Environmental Laws in all jurisdictions in which Holdings, the US Borrower
and each of the Subsidiaries are currently doing business (including having
obtained all material permits required under Environmental Laws); (ii) each of
Holdings, the US Borrower and the UK Borrower will comply and cause each of the
Subsidiaries to comply with all such Environmental Laws (including all permits
required under Environmental Laws); and (iii) none of Holdings, the US Borrower,
the UK Borrower and each of the Subsidiaries has become subject to any
Environmental Claim or any other liability under any Environmental Law.

 


(B)  NONE OF HOLDINGS, THE US BORROWER, THE UK BORROWER OR ANY OF THE
SUBSIDIARIES HAS TREATED, STORED, TRANSPORTED, RELEASED OR DISPOSED OF HAZARDOUS
MATERIALS AT OR FROM ANY CURRENTLY OR FORMERLY OWNED REAL ESTATE OR FACILITY
RELATING TO ITS BUSINESS IN A MANNER THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 

8.15.        Properties.  Each of Holdings, the US Borrower, the UK Borrower and
each of the Subsidiaries have good title to or leasehold interest in all
properties that

 

122

--------------------------------------------------------------------------------


 

are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 9.           Affirmative Covenants


 

Each of the US Borrower and the UK Borrower and, with respect to
Section 9.12(c) and 9.15 only, Holdings, hereby covenants and agrees that on the
Funding Date and thereafter, for so long as this Agreement is in effect and
until the Commitments, the Swingline Commitment and each Letter of Credit have
terminated and the Loans and Unpaid Drawings, together with interest, Fees and
all other Obligations incurred hereunder, are paid in full:

 

9.1.          Information Covenants.  The US Borrower will furnish to each
Lender and the Administrative Agent:

 


(A)  ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY EVENT ON OR
BEFORE THE DATE ON WHICH SUCH FINANCIAL STATEMENTS ARE REQUIRED TO BE FILED WITH
THE SEC (OR, IF SUCH FINANCIAL STATEMENTS ARE NOT REQUIRED TO BE FILED WITH THE
SEC, ON OR BEFORE THE DATE THAT IS 90 DAYS AFTER THE END OF EACH SUCH FISCAL
YEAR), THE CONSOLIDATED BALANCE SHEET OF (I) THE US BORROWER AND THE RESTRICTED
SUBSIDIARIES AND (II) THE US BORROWER AND ITS SUBSIDIARIES, IN EACH CASE AS AT
THE END OF SUCH FISCAL YEAR PREPARED IN ACCORDANCE WITH GAAP, AND THE RELATED
CONSOLIDATED STATEMENT OF OPERATIONS AND CASH FLOWS FOR SUCH FISCAL YEAR, EACH
PREPARED IN ACCORDANCE WITH GAAP, SETTING FORTH COMPARATIVE CONSOLIDATED FIGURES
FOR THE PRECEDING FISCAL YEAR, AND CERTIFIED BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING WHOSE OPINION SHALL NOT BE QUALIFIED
AS TO THE SCOPE OF AUDIT OR AS TO THE STATUS OF THE US BORROWER, THE UK BORROWER
OR ANY OF THE MATERIAL SUBSIDIARIES AS A GOING CONCERN, TOGETHER IN ANY EVENT
WITH A CERTIFICATE OF SUCH ACCOUNTING FIRM STATING THAT IN THE COURSE OF ITS
REGULAR AUDIT OF THE BUSINESS OF THE US BORROWER, THE UK BORROWER AND THE
MATERIAL SUBSIDIARIES, WHICH AUDIT WAS CONDUCTED IN ACCORDANCE WITH GENERALLY
ACCEPTED AUDITING STANDARDS, SUCH ACCOUNTING FIRM HAS OBTAINED NO KNOWLEDGE OF
ANY DEFAULT OR EVENT OF DEFAULT RELATING TO SECTION 10.9 OR 10.10 THAT HAS
OCCURRED AND IS CONTINUING OR, IF IN THE OPINION OF SUCH ACCOUNTING FIRM SUCH A
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, A STATEMENT AS TO
THE NATURE THEREOF.


 


(B)  QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE AND IN ANY EVENT ON
OR BEFORE THE DATE ON WHICH SUCH FINANCIAL STATEMENTS ARE REQUIRED TO BE FILED
WITH THE SEC WITH RESPECT TO EACH OF THE FIRST THREE QUARTERLY ACCOUNTING
PERIODS IN EACH FISCAL YEAR OF THE US BORROWER (OR, IF SUCH FINANCIAL STATEMENTS
ARE NOT REQUIRED TO BE FILED WITH THE SEC, ON OR BEFORE THE DATE THAT IS 45 DAYS
AFTER THE END OF EACH SUCH QUARTERLY ACCOUNTING PERIOD), THE CONSOLIDATED
BALANCE SHEET OF (I) THE US BORROWER AND THE RESTRICTED SUBSIDIARIES AND
(II) THE US BORROWER AND ITS SUBSIDIARIES, IN EACH CASE AS AT THE END OF SUCH
QUARTERLY PERIOD AND THE RELATED CONSOLIDATED STATEMENT OF OPERATIONS FOR SUCH
QUARTERLY ACCOUNTING PERIOD AND FOR THE ELAPSED PORTION OF THE FISCAL YEAR ENDED
WITH THE LAST DAY OF SUCH QUARTERLY PERIOD, AND THE RELATED CONSOLIDATED
STATEMENT OF CASH FLOWS FOR

 

123

--------------------------------------------------------------------------------


 


THE ELAPSED PORTION OF THE FISCAL YEAR ENDED WITH THE LAST DAY OF SUCH QUARTERLY
PERIOD, AND SETTING FORTH COMPARATIVE CONSOLIDATED FIGURES FOR THE RELATED
PERIODS IN THE PRIOR FISCAL YEAR OR, IN THE CASE OF SUCH CONSOLIDATED BALANCE
SHEET, FOR THE LAST DAY OF SUCH QUARTERLY PERIOD IN THE PRIOR FISCAL YEAR, EACH
PREPARED IN ACCORDANCE WITH GAAP, ALL OF WHICH SHALL BE CERTIFIED BY AN
AUTHORIZED OFFICER OF THE US BORROWER, SUBJECT TO CHANGES RESULTING FROM AUDIT
AND NORMAL YEAR-END AUDIT ADJUSTMENTS.


 


(C)  BUDGETS.  WITHIN 60 DAYS AFTER THE COMMENCEMENT OF EACH FISCAL YEAR OF THE
US BORROWER, CONSOLIDATED BUDGETS OF EACH OF THE US BORROWER, THE US BORROWER
AND ITS RESTRICTED SUBSIDIARIES, THE UK BORROWER AND THE UK BORROWER AND ITS
RESTRICTED SUBSIDIARIES IN REASONABLE DETAIL FOR THE FISCAL YEAR AS CUSTOMARILY
PREPARED BY MANAGEMENT OF THE US BORROWER AND THE UK BORROWER FOR THEIR INTERNAL
USE, SETTING FORTH THE PRINCIPAL ASSUMPTIONS UPON WHICH SUCH BUDGETS ARE BASED.


 


(D)  OFFICER’S CERTIFICATES.  AT THE TIME OF THE DELIVERY OF THE FINANCIAL
STATEMENTS PROVIDED FOR IN SECTIONS 9.1(A) AND (B), A CERTIFICATE OF AN
AUTHORIZED OFFICER OF THE US BORROWER TO THE EFFECT THAT NO DEFAULT OR EVENT OF
DEFAULT EXISTS OR, IF ANY DEFAULT OR EVENT OF DEFAULT DOES EXIST, SPECIFYING THE
NATURE AND EXTENT THEREOF, WHICH CERTIFICATE SHALL SET FORTH (I) THE
CALCULATIONS REQUIRED TO ESTABLISH WHETHER THE US BORROWER AND THE SUBSIDIARIES
WERE IN COMPLIANCE WITH THE PROVISIONS OF SECTIONS 10.9 AND 10.10 AS AT THE END
OF SUCH FISCAL YEAR OR PERIOD, AS THE CASE MAY BE, (II) A SPECIFICATION OF ANY
CHANGE IN THE IDENTITY OF THE RESTRICTED SUBSIDIARIES, UNRESTRICTED SUBSIDIARIES
AND FOREIGN SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR OR PERIOD, AS THE
CASE MAY BE, FROM THE RESTRICTED SUBSIDIARIES, UNRESTRICTED SUBSIDIARIES AND
FOREIGN SUBSIDIARIES, RESPECTIVELY, PROVIDED TO THE LENDERS ON THE FUNDING DATE
OR THE MOST RECENT FISCAL YEAR OR PERIOD, AS THE CASE MAY BE, (III) THE THEN
APPLICABLE STATUS AND (IV) THE AMOUNT OF ANY PRO FORMA ADJUSTMENT NOT PREVIOUSLY
SET FORTH IN A PRO FORMA ADJUSTMENT CERTIFICATE OR ANY CHANGE IN THE AMOUNT OF A
PRO FORMA ADJUSTMENT SET FORTH IN ANY PRO FORMA ADJUSTMENT CERTIFICATE
PREVIOUSLY PROVIDED AND, IN EITHER CASE, IN REASONABLE DETAIL, THE CALCULATIONS
AND BASIS THEREFOR.  AT THE TIME OF THE DELIVERY OF THE FINANCIAL STATEMENTS
PROVIDED FOR IN SECTION 9.1(A), (I) A CERTIFICATE OF AN AUTHORIZED OFFICER OF
THE US BORROWER SETTING FORTH IN REASONABLE DETAIL THE AVAILABLE AMOUNT AS AT
THE END OF THE FISCAL YEAR TO WHICH SUCH FINANCIAL STATEMENTS RELATE AND (II) A
CERTIFICATE OF AN AUTHORIZED OFFICER AND THE CHIEF LEGAL OFFICER OF THE US
BORROWER (X) SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO SECTION 2 OF THE
PERFECTION CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH
INFORMATION SINCE THE FUNDING DATE OR THE DATE OF THE MOST RECENT CERTIFICATE
DELIVERED PURSUANT TO THIS SUBSECTION (D)(II), AS THE CASE MAY BE, AND
(Y) CERTIFYING THAT ALL UNIFORM COMMERCIAL CODE FINANCING STATEMENTS (INCLUDING
FIXTURE FILINGS, AS APPLICABLE) OR OTHER APPROPRIATE FILINGS, RECORDINGS OR
REGISTRATIONS, INCLUDING ALL REFILINGS, RERECORDINGS AND REREGISTRATIONS,
CONTAINING A DESCRIPTION OF THE COLLATERAL HAVE BEEN FILED OF RECORD IN EACH
GOVERNMENTAL, MUNICIPAL OR OTHER APPROPRIATE OFFICE IN EACH JURISDICTION
IDENTIFIED PURSUANT TO CLAUSE (X) ABOVE TO THE EXTENT NECESSARY TO PROTECT AND
PERFECT THE SECURITY INTERESTS UNDER THE SECURITY DOCUMENTS.


 


(E)  NOTICE OF DEFAULT OR LITIGATION.  PROMPTLY AFTER AN AUTHORIZED OFFICER OF
ANY OF THE US BORROWER, THE UK BORROWER OR ANY OF THE SUBSIDIARIES OBTAINS
KNOWLEDGE THEREOF, NOTICE OF (I) THE OCCURRENCE OF ANY EVENT THAT CONSTITUTES A
DEFAULT OR

 

124

--------------------------------------------------------------------------------


 


EVENT OF DEFAULT, WHICH NOTICE SHALL SPECIFY THE NATURE THEREOF, THE PERIOD OF
EXISTENCE THEREOF AND WHAT ACTION ANY OF THE US BORROWER OR THE UK BORROWER
PROPOSES TO TAKE WITH RESPECT THERETO, AND (II) ANY LITIGATION OR GOVERNMENTAL
PROCEEDING PENDING AGAINST ANY OF THE US BORROWER, THE UK BORROWER OR ANY OF THE
SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(F)  ENVIRONMENTAL MATTERS.  THE US BORROWER AND THE UK BORROWER WILL PROMPTLY
ADVISE THE LENDERS IN WRITING AFTER OBTAINING KNOWLEDGE OF ANY ONE OR MORE OF
THE FOLLOWING ENVIRONMENTAL MATTERS, UNLESS SUCH ENVIRONMENTAL MATTERS WOULD
NOT, INDIVIDUALLY OR WHEN AGGREGATED WITH ALL OTHER SUCH MATTERS, BE REASONABLY
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT:


 

(I)  ANY PENDING OR THREATENED ENVIRONMENTAL CLAIM AGAINST ANY OF THE US
BORROWER, THE UK BORROWER OR ANY OF THE SUBSIDIARIES OR ANY REAL ESTATE;

 

(II)  ANY CONDITION OR OCCURRENCE ON ANY REAL ESTATE THAT (X) RESULTS IN
NONCOMPLIANCE BY ANY OF THE US BORROWER, THE UK BORROWER OR ANY OF THE
SUBSIDIARIES WITH ANY APPLICABLE ENVIRONMENTAL LAW OR (Y) COULD REASONABLY BE
ANTICIPATED TO FORM THE BASIS OF AN ENVIRONMENTAL CLAIM AGAINST ANY OF HOLDINGS,
THE US BORROWER, THE UK BORROWER OR ANY OF THE SUBSIDIARIES OR ANY REAL ESTATE;

 

(III)  ANY CONDITION OR OCCURRENCE ON ANY REAL ESTATE THAT COULD REASONABLY BE
ANTICIPATED TO CAUSE SUCH REAL ESTATE TO BE SUBJECT TO ANY RESTRICTIONS ON THE
OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY OF SUCH REAL ESTATE UNDER ANY
ENVIRONMENTAL LAW; AND

 

(IV)  THE TAKING OF ANY REMOVAL OR REMEDIAL ACTION IN RESPONSE TO THE ACTUAL OR
ALLEGED PRESENCE OF ANY HAZARDOUS MATERIAL ON ANY REAL ESTATE.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any of the US Borrower, the UK Borrower or any
of the Subsidiaries, but excluding all operating fixtures and equipment, whether
or not incorporated into improvements.

 


(G)  OTHER INFORMATION.  PROMPTLY UPON FILING THEREOF, COPIES OF ANY FILINGS
(INCLUDING ON FORM 10-K, 10-Q OR 8-K) OR REGISTRATION STATEMENTS WITH, AND
REPORTS TO, THE SEC OR ANY ANALOGOUS GOVERNMENT AUTHORITY IN ANY RELEVANT
JURISDICTION BY ANY OF THE US BORROWER, THE UK BORROWER OR ANY OF THE
SUBSIDIARIES (OTHER THAN AMENDMENTS TO ANY REGISTRATION STATEMENT (TO THE EXTENT
SUCH REGISTRATION STATEMENT, IN THE FORM IT BECOMES EFFECTIVE, IS DELIVERED TO
THE LENDERS), EXHIBITS TO ANY REGISTRATION STATEMENT AND, IF APPLICABLE, ANY
REGISTRATION STATEMENTS ON FORM S-8) AND COPIES OF ALL FINANCIAL STATEMENTS,
PROXY STATEMENTS, NOTICES AND REPORTS THAT ANY OF THE US BORROWER, THE UK
BORROWER OR ANY OF THE SUBSIDIARIES SHALL SEND TO THE HOLDERS OF ANY PUBLICLY
ISSUED DEBT OF ANY OF HOLDINGS, THE US BORROWER, THE UK BORROWER AND/OR ANY OF
THE SUBSIDIARIES (INCLUDING ANY SENIOR SUBORDINATED NOTES AND SUBORDINATED
NOTES, (IN EACH CASE WHETHER PUBLICLY ISSUED OR NOT)) IN THEIR CAPACITY AS SUCH
HOLDERS (IN EACH CASE TO THE EXTENT NOT

 

125

--------------------------------------------------------------------------------


 


THERETOFORE DELIVERED TO THE LENDERS PURSUANT TO THIS AGREEMENT) AND, WITH
REASONABLE PROMPTNESS, SUCH OTHER INFORMATION (FINANCIAL OR OTHERWISE) AS THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF ANY LENDER MAY REASONABLY
REQUEST IN WRITING FROM TIME TO TIME.


 


(H)  PRO FORMA ADJUSTMENT CERTIFICATE.  NOT LATER THAN THE CONSUMMATION OF THE
ACQUISITION OF ANY ACQUIRED ENTITY OR BUSINESS BY THE US BORROWER OR ANY
RESTRICTED SUBSIDIARY FOR WHICH THERE SHALL BE A PRO FORMA ADJUSTMENT AND NOT
LATER THAN ANY DATE ON WHICH FINANCIAL STATEMENTS ARE DELIVERED WITH RESPECT TO
ANY FOUR-QUARTER PERIOD IN WHICH A PRO FORMA ADJUSTMENT IS MADE AS A RESULT OF
THE CONSUMMATION OF THE ACQUISITION OF ANY ACQUIRED ENTITY OR BUSINESS BY THE US
BORROWER OR ANY RESTRICTED SUBSIDIARY FOR WHICH THERE SHALL BE A PRO FORMA
ADJUSTMENT, A CERTIFICATE OF AN AUTHORIZED OFFICER OF THE US BORROWER SETTING
FORTH THE AMOUNT OF SUCH PRO FORMA ADJUSTMENT AND, IN REASONABLE DETAIL, THE
CALCULATIONS AND BASIS THEREFOR.


 


(I)  COLLECTION OF ACCOUNTS RECEIVABLE.  PROMPTLY FOLLOWING WRITTEN REQUEST OF
THE SAME FROM THE ADMINISTRATIVE AGENT, BUT NO MORE FREQUENTLY THAN ON ONE
OCCASION DURING EACH 10-BUSINESS DAY PERIOD FOLLOWING THE DELIVERY OF EACH
OFFICER’S CERTIFICATE REFERRED TO IN SECTION 9.1(D), SUCH INFORMATION REGARDING
THE COLLECTION BY THE US BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES OR, TO
THE EXTENT THAT SUCH INFORMATION IS AVAILABLE TO THE US BORROWER OR ANY OF THE
RESTRICTED SUBSIDIARIES WITH THE USE OF COMMERCIALLY REASONABLE EFFORTS, ANY
OTHER PERSON OF ACCOUNTS RECEIVABLE THAT HAVE BEEN SUBJECTED TO A TRANSACTION
CONSUMMATED PURSUANT TO SECTION 10.4(E).


 

9.2.          Books, Records and Inspections.  Each of  the US Borrower and the
UK Borrower will, and will cause each of the Subsidiaries to, permit officers
and designated representatives of the Administrative Agent or the Required
Lenders to visit and inspect any of the properties or assets of the US Borrower,
the UK Borrower and any such Subsidiary in whomsoever’s possession to the extent
that it is within such party’s control to permit such inspection, and to examine
the books of account of the US Borrower, the UK Borrower and any such Subsidiary
and discuss the affairs, finances and accounts of the US Borrower, the UK
Borrower and of any such Subsidiary with, and be advised as to the same by, its
and their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire.

 

9.3.          Maintenance of Insurance.  Each of the US Borrower and the UK
Borrower will, and will cause each of the Material Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the US Borrower
believes (in the good faith judgment of the management of the US Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business; and will furnish to
the Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried.

 

126

--------------------------------------------------------------------------------


 

9.4.          Payment of Taxes.  Each of the US Borrower and the UK Borrower
will pay and discharge, and will cause each of the Subsidiaries to pay and
discharge, all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it, prior to the date on which material penalties attach thereto, and all
lawful material claims that, if unpaid, could reasonably be expected to become a
material Lien upon any properties of the US Borrower, the UK Borrower or any of
the Restricted Subsidiaries; provided, that neither the US Borrower, the UK
Borrower nor any of the Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the US Borrower) with respect thereto in
accordance with GAAP.

 

9.5.          Consolidated Corporate Franchises.  Each of the US Borrower and
the UK Borrower will do, and will cause each Material Subsidiary to do, or cause
to be done, all things necessary to preserve and keep in full force and effect
its existence, corporate rights and authority, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, however, that the US Borrower and its Subsidiaries may
consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6.          Compliance with Statutes, Obligations, etc.  Each of the US
Borrower and the UK Borrower will, and will cause each Subsidiary to, comply
with all applicable laws, rules, regulations and orders, except to the extent
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

9.7.          ERISA.  Promptly after any of the US Borrower or any Subsidiary or
any ERISA Affiliate knows or has reason to know of the occurrence of any of the
following events that, individually or in the aggregate (including in the
aggregate such events previously disclosed or exempt from disclosure hereunder,
to the extent the liability therefor remains outstanding), would be reasonably
likely to have a Material Adverse Effect, the US Borrower will deliver to each
of the Lenders a certificate of an Authorized Officer or any other senior
officer of the US Borrower setting forth details as to such occurrence and the
action, if any, that the US Borrower, such Subsidiary or such ERISA Affiliate is
required or proposes to take, together with any notices (required, proposed or
otherwise) given to or filed with or by US Borrower, such Subsidiary, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability

 

127

--------------------------------------------------------------------------------


 

(including the giving of written notice thereof); that a proceeding has been
instituted against the US Borrower, a Subsidiary or an ERISA Affiliate pursuant
to Section 515 of ERISA to collect a delinquent contribution to a Plan; that the
PBGC has notified the US Borrower, any Subsidiary or any ERISA Affiliate of its
intention to appoint a trustee to administer any Plan; that the US Borrower, any
Subsidiary or any ERISA Affiliate has failed to make a required installment or
other payment pursuant to Section 412 of the Code with respect to a Plan; or
that the US Borrower, any Subsidiary or any ERISA Affiliate has incurred or will
incur (or has been notified in writing that it will incur) any liability
(including any contingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code.

 

9.8.          Good Repair.  Each of the US Borrower and the UK Borrower will,
and will cause each of the Restricted Subsidiaries to, ensure that its
properties and equipment used or useful in its business in whomsoever’s
possession they may be to the extent that it is within the control of such party
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted, and that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so could
not be reasonably expected to have a Material Adverse Effect.

 

9.9.          Transactions with Affiliates.  Each of the US Borrower and the UK
Borrower will conduct, and cause each of the Restricted Subsidiaries to conduct,
all transactions with any of its Affiliates on terms that are substantially as
favorable to the US Borrower, the UK Borrower or such Restricted Subsidiary as
it would obtain in a comparable arm’s-length transaction with a Person that is
not an Affiliate; provided, that the foregoing restrictions shall not apply to
(a) the payment of customary annual fees to KKR, DLJ Merchant Banking and/or
their respective Affiliates for management, consulting and financial services
rendered to the Parent Companies, Holdings, the US Borrower, the UK Borrower and
the Subsidiaries and investment banking fees paid to KKR, DLJ Merchant Banking
and/or their respective Affiliates for services rendered to the Parent
Companies, Holdings, the US Borrower, the UK Borrower and the Subsidiaries in
connection with divestitures, acquisitions, financings and other transactions,
(b) customary fees paid to members of the Board of Directors (in their capacity
as such) of the Parent Companies, Holdings, the US Borrower, the UK Borrower and
the Subsidiaries and (c) transactions permitted by Section 10.6.

 

9.10.        End of Fiscal Years; Fiscal Quarters.  The US Borrower will, for
financial reporting purposes, cause (a) its, and each of its Subsidiaries’,
fiscal years to end on December 31 of each year and (b) its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end and the US Borrower’s past practice; provided, however, that the US
Borrower may, upon written notice to the Administrative Agent, change the
financial reporting convention specified above to any other financial reporting
convention reasonably acceptable to the Administrative Agent, in which case the
US Borrower and the Administrative Agent will, and are hereby authorized by the

 

128

--------------------------------------------------------------------------------


 

Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.

 

9.11.        Additional Guarantors and Grantors.  (a)    Except as provided in
Section 10.1(j) or (k), the US Borrower will, except to the extent prohibited by
applicable law or to the extent that it would result in material adverse tax
consequences for Parent and its Subsidiaries, taken as a whole, cause (i) any
direct or indirect Domestic Subsidiary (other than any Unrestricted Subsidiary)
formed or otherwise purchased or acquired after the Funding Date (including
pursuant to a Permitted Acquisition) and (ii) any Subsidiary (other than any
Unrestricted Subsidiary) that is not a Domestic Subsidiary on the Funding Date
but subsequently becomes a Domestic Subsidiary (other than any Unrestricted
Subsidiary), in each case to execute a supplement to each of the Guarantee and
the Security Agreement, substantially in the form of Annex B or Annex 1, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee and a grantor under the Security Agreement.  The US Borrower will, and
will cause each of the Restricted Subsidiaries to, use commercially reasonable
efforts to structure the ownership of any such Domestic Subsidiary so as to
avoid any such legal prohibition or material adverse tax consequences described
in the immediately preceding sentence that may result from such ownership
structure.

 


(B)  EACH OF THE US BORROWER AND THE UK BORROWER WILL, EXCEPT TO THE EXTENT
PROHIBITED BY APPLICABLE LAW OR TO THE EXTENT THAT IT WOULD RESULT IN MATERIAL
ADVERSE TAX CONSEQUENCES FOR PARENT AND ITS SUBSIDIARIES, TAKEN AS A WHOLE,
CAUSE (I) ANY DIRECT OR INDIRECT SUBSIDIARY OF THE US BORROWER (OTHER THAN ANY
UNRESTRICTED SUBSIDIARY OR FOREIGN JOINT VENTURE) INCORPORATED UNDER THE LAWS OF
ANY OF ENGLAND AND WALES, SCOTLAND, GERMANY, ITALY, CANADA OR SINGAPORE THAT IS
FORMED OR OTHERWISE PURCHASED OR ACQUIRED AFTER THE CLOSING DATE (INCLUDING
PURSUANT TO A PERMITTED ACQUISITION) AND (II) ANY MEMBER OF THE ROCKWOOD GROUP
(OTHER THAN AN UNRESTRICTED SUBSIDIARY OR FOREIGN JOINT VENTURE) THAT IS NOT
INCORPORATED UNDER THE LAWS OF ANY SUCH COUNTRY ON THE CLOSING DATE BUT
SUBSEQUENTLY BECOMES INCORPORATED UNDER SUCH LAWS, IN EACH CASE TO EXECUTE A
SUPPLEMENT TO THE APPLICABLE FOREIGN SECURITY DOCUMENTS IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (OR GUARANTEE AND SECURITY
ARRANGEMENTS IN RELATION TO THE OBLIGATIONS OF THE UK BORROWER, AS THE CASE MAY
BE, IN A FORM AND TO AN EXTENT AGREED BETWEEN THE US BORROWER AND THE
ADMINISTRATIVE AGENT, BUT TO BE SUBSTANTIALLY CONSISTENT (TAKING INTO ACCOUNT
THE SCOPE OF CUSTOMARY COLLATERAL ARRANGEMENTS IN THE APPLICABLE JURISDICTION)
WITH THE SCOPE OF THE GUARANTEE AND COLLATERAL ARRANGEMENTS ENTERED INTO
PURSUANT TO THE FOREIGN SUBSIDIARY GUARANTEES AND THE FOREIGN SECURITY
DOCUMENTS), IN ORDER TO BECOME A FOREIGN SUBSIDIARY GUARANTOR AND A GRANTOR
UNDER THE APPLICABLE FOREIGN SECURITY DOCUMENTS; PROVIDED, THAT THE US BORROWER
AND THE UK BORROWER SHALL NOT BE REQUIRED TO COMPLY WITH THE REQUIREMENTS OF
SUBCLAUSE (I) ABOVE WITH RESPECT TO ANY PERMITTED ACQUISITION OF SUCH DIRECT OR
INDIRECT SUBSIDIARY OF THE US BORROWER TO THE EXTENT THAT THE AGGREGATE AMOUNT
OF (X) ALL INDEBTEDNESS INCURRED PURSUANT TO SECTION 10.1(J) AND (K) AND
OUTSTANDING AT SUCH TIME PURSUANT TO WHICH THE US BORROWER OR THE UK BORROWER,
AS THE CASE MAY BE, HAS UTILIZED (AND AT SUCH TIME CONTINUES TO UTILIZE) THE
PROVISO TO SECTION 10.1(J)(I)(Y) OR 10.1(K)(I)(Y), RESPECTIVELY, AND (Y) THE
FAIR MARKET VALUE AT THE TIME SUCH INVESTMENT WAS MADE OF ALL INVESTMENTS MADE
PURSUANT TO SECTION 10.5(J) AS TO WHICH THE US BORROWER OR THE UK BORROWER, AS
THE CASE

 

129

--------------------------------------------------------------------------------


 


MAY BE, HAS UTILIZED (AND AT SUCH TIME CONTINUES TO UTILIZE) THE PROVISO
THERETO, DOES NOT EXCEED THE GUARANTEE AND COLLATERAL EXCEPTION AMOUNT IN EFFECT
AT SUCH TIME.


 


(C)  EACH OF THE US BORROWER AND THE UK BORROWER WILL CAUSE EACH FOREIGN
SUBSIDIARY THAT IS A RESTRICTED FOREIGN SUBSIDIARY OR THAT IS REQUIRED TO BECOME
A RESTRICTED FOREIGN SUBSIDIARY FOR AN INVESTMENT TO CONSTITUTE A PERMITTED
ACQUISITION, IN EACH CASE THAT MAKES AN INVESTMENT CONSTITUTING A PERMITTED
ACQUISITION PURSUANT TO SECTION 10.5(J) TO ENTER INTO GUARANTEE AND SECURITY
ARRANGEMENTS IN RELATION TO THE OBLIGATIONS OF THE UK BORROWER IN RESPECT OF THE
CAPITAL STOCK AND/OR ASSETS ACQUIRED PURSUANT TO SUCH PERMITTED ACQUISITION TO
THE EXTENT THE TARGET OF SUCH PERMITTED ACQUISITION IS INCORPORATED UNDER THE
LAWS OF (OR HAS ASSETS LOCATED IN) ANY OF ENGLAND AND WALES, SCOTLAND, GERMANY,
ITALY, CANADA OR SINGAPORE, IN A FORM AND TO AN EXTENT AGREED BETWEEN THE US
BORROWER AND THE ADMINISTRATIVE AGENT, BUT TO BE SUBSTANTIALLY CONSISTENT
(TAKING INTO ACCOUNT THE SCOPE OF CUSTOMARY COLLATERAL ARRANGEMENTS IN THE
APPLICABLE JURISDICTION) WITH THE SCOPE OF THE GUARANTEE AND COLLATERAL
ARRANGEMENTS ENTERED INTO PURSUANT TO THE FOREIGN SUBSIDIARY GUARANTEES AND THE
FOREIGN SECURITY DOCUMENTS, AND TO COMPLY WITH SECTION 9.15 IN RESPECT OF SUCH
ARRANGEMENTS; PROVIDED, THAT (I) NO SUCH RESTRICTED FOREIGN SUBSIDIARY SHALL BE
REQUIRED TO ENTER INTO SUCH ARRANGEMENTS TO THE EXTENT THAT SUCH ARRANGEMENTS
WOULD (X) BE PROHIBITED BY THE LAW OF THE JURISDICTION OF INCORPORATION OR
FORMATION OF SUCH RESTRICTED SUBSIDIARY OR OF THE ENTITY WHOSE CAPITAL STOCK IS
ACQUIRED OR (Y) HAVE MATERIAL ADVERSE TAX CONSEQUENCES FOR ANY OF THE PARENT
COMPANIES, HOLDINGS, THE US BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES AND
(II) THE US BORROWER AND THE UK BORROWER SHALL NOT BE REQUIRED TO COMPLY WITH
THE REQUIREMENTS OF THIS CLAUSE (C) WITH RESPECT TO ANY PERMITTED ACQUISITION OF
ANY SUCH RESTRICTED FOREIGN SUBSIDIARY TO THE EXTENT THAT THE AGGREGATE AMOUNT
OF (X) ALL INDEBTEDNESS INCURRED PURSUANT TO SECTION 10.1(J) AND (K) AND
OUTSTANDING AT SUCH TIME PURSUANT TO WHICH THE US BORROWER OR THE UK BORROWER,
AS THE CASE MAY BE, HAS UTILIZED (AND AT SUCH TIME CONTINUES TO UTILIZE) THE
PROVISO TO SECTION 10.1(J)(I)(Y) OR 10.1(K)(I)(Y), RESPECTIVELY, AND (Y) THE
FAIR MARKET VALUE AT THE TIME SUCH INVESTMENT WAS MADE OF ALL INVESTMENTS MADE
PURSUANT TO SECTION 10.5(J) AS TO WHICH THE US BORROWER OR THE UK BORROWER, AS
THE CASE MAY BE, HAS UTILIZED (AND AT SUCH TIME CONTINUES TO UTILIZE) THE
PROVISO THERETO, DOES NOT EXCEED THE GUARANTEE AND COLLATERAL EXCEPTION AMOUNT
IN EFFECT AT SUCH TIME.

 

9.12.        Pledges of Additional Stock and Evidence of Indebtedness.  (a)   
The US Borrower will, except to the extent prohibited by applicable law or to
the extent that it would result in material adverse tax consequences for Parent
and its Subsidiaries, taken as a whole, pledge, and, if applicable, will cause
each Domestic Subsidiary to pledge, to the Administrative Agent, for the benefit
of the Secured Parties, (i) all the capital stock of each Domestic Subsidiary
(other than any Unrestricted Subsidiary) and each Foreign Subsidiary (other than
an Unrestricted Subsidiary or any capital stock representing in excess of 65% of
the issued and outstanding capital stock in any Foreign Subsidiary) held by the
US Borrower or a Domestic Subsidiary, in each case, formed or otherwise
purchased or acquired after the Funding Date, in each case pursuant to a
supplement to the Pledge Agreement in form and substance reasonably satisfactory
to the Administrative Agent, (ii) all evidences of Indebtedness in excess of
$5,000,000 received by the US Borrower or any of the Domestic Subsidiaries
(other than any Unrestricted

 

130

--------------------------------------------------------------------------------


 

Subsidiary) in connection with any disposition of assets pursuant to
Section 10.4(b), in each case pursuant to a supplement to the Pledge Agreement,
substantially in the form of Annex A thereto and (iii) any global promissory
notes executed after the Funding Date evidencing Indebtedness of any of
Holdings, the US Borrower and each Subsidiary that is owing to any of the US
Borrower or any Domestic Subsidiary (other than any Unrestricted Subsidiary), in
each case pursuant to a supplement to the Pledge Agreement, substantially in the
form of Annex A thereto; provided, that the US Borrower and any such Domestic
Subsidiary shall not be required to comply with the requirements of this clause
(a) with respect to any Permitted Acquisition of (1) any such Foreign Subsidiary
or (2) any such Domestic Subsidiary to the extent in the case of this subclause
(2) that Indebtedness is incurred pursuant to Section 10.1(j) or (k) in
connection therewith, in each case, to the extent that the aggregate amount of
(x) all Indebtedness incurred pursuant to Section 10.1(j) and (k) and
outstanding at such time pursuant to which the US Borrower or the UK Borrower,
as the case may be, has utilized (and at such time continues to utilize) the
proviso to Section 10.1(j)(i)(y) or 10.1(k)(i)(y), respectively, and (y) the
fair market value at the time such investment was made of all investments made
pursuant to Section 10.5(j) as to which the US Borrower or the UK Borrower, as
the case may be, has utilized (and at such time continues to utilize) the
proviso thereto, does not exceed the Guarantee and Collateral Exception Amount
in effect at such time.  The US Borrower will, and will cause each of the
Restricted Subsidiaries to, use commercially reasonable efforts to structure the
ownership of any such Domestic Subsidiary so as to avoid any such legal
prohibition or material adverse tax consequences described in the immediately
preceding sentence that may result from such ownership structure.

 


(B)  THE US BORROWER WILL PLEDGE, AND, IF APPLICABLE, WILL CAUSE EACH SUBSIDIARY
(OTHER THAN ANY FOREIGN JOINT VENTURE OR ANY SUBSIDIARY OF SUCH A FOREIGN JOINT
VENTURE) TO PLEDGE, TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS
TO THE UK BORROWER, (I) ALL THE CAPITAL STOCK OF EACH SUBSIDIARY OF THE UK
BORROWER AND OF ANY FOREIGN SUBSIDIARY GUARANTOR OWNED OR HELD BY THE US
BORROWER OR ANY RESTRICTED SUBSIDIARY, IN EACH CASE FORMED OR OTHERWISE
PURCHASED OR ACQUIRED AFTER THE CLOSING DATE TO THE EXTENT SUCH SUBSIDIARY IS
INCORPORATED UNDER THE LAWS OF ANY OF ENGLAND AND WALES, SCOTLAND, GERMANY,
ITALY, CANADA OR SINGAPORE, IN EACH CASE PURSUANT TO A SUPPLEMENT TO THE
APPLICABLE FOREIGN SECURITY DOCUMENTS IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (OR PLEDGE ARRANGEMENTS IN RELATION TO
THE OBLIGATIONS OF THE UK BORROWER, IN A FORM AND TO AN EXTENT AGREED BETWEEN
THE US BORROWER AND THE ADMINISTRATIVE AGENT, BUT TO BE SUBSTANTIALLY CONSISTENT
(TAKING INTO ACCOUNT THE SCOPE OF CUSTOMARY COLLATERAL ARRANGEMENTS IN THE
APPLICABLE JURISDICTION) WITH THE SCOPE OF THE PLEDGE ARRANGEMENTS ENTERED INTO
PURSUANT TO THE FOREIGN SECURITY DOCUMENTS) AND (II) ALL EVIDENCES OF
INDEBTEDNESS WITH A DOLLAR EQUIVALENT IN EXCESS OF $5,000,000 RECEIVED BY ANY OF
THE FOREIGN SUBSIDIARY GUARANTORS IN CONNECTION WITH ANY DISPOSITION OF ASSETS
PURSUANT TO SECTION 10.4(B), IN EACH CASE PURSUANT TO A SUPPLEMENT TO THE
APPLICABLE FOREIGN SECURITY DOCUMENTS IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (OR PLEDGE ARRANGEMENTS IN RELATION TO
THE OBLIGATIONS OF THE UK BORROWER, IN A FORM AND TO AN EXTENT AGREED BETWEEN
THE US BORROWER AND THE ADMINISTRATIVE AGENT, BUT TO BE SUBSTANTIALLY CONSISTENT
(TAKING INTO ACCOUNT THE SCOPE OF CUSTOMARY COLLATERAL ARRANGEMENTS IN THE
APPLICABLE JURISDICTION) WITH THE SCOPE OF THE PLEDGE ARRANGEMENTS ENTERED INTO
PURSUANT TO THE FOREIGN SECURITY DOCUMENTS); PROVIDED,

 

131

--------------------------------------------------------------------------------


 


THAT THE US BORROWER AND ANY SUCH SUBSIDIARY SHALL NOT BE REQUIRED TO COMPLY
WITH THE REQUIREMENTS OF SUBCLAUSE (I) ABOVE WITH RESPECT TO ANY PERMITTED
ACQUISITION OF ANY SUCH SUBSIDIARY OF THE UK BORROWER OR OF ANY SUCH FOREIGN
SUBSIDIARY GUARANTOR TO THE EXTENT THAT THE AGGREGATE AMOUNT OF (X) ALL
INDEBTEDNESS INCURRED PURSUANT TO SECTION 10.1(J) AND (K) AND OUTSTANDING AT
SUCH TIME PURSUANT TO WHICH THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY
BE, HAS UTILIZED (AND AT SUCH TIME CONTINUES TO UTILIZE) THE PROVISO TO
SECTION 10.1(J)(I)(Y) OR 10.1(K)(I)(Y), RESPECTIVELY, AND (Y) THE FAIR MARKET
VALUE AT THE TIME SUCH INVESTMENT WAS MADE OF ALL INVESTMENTS MADE PURSUANT TO
SECTION 10.5(J) AS TO WHICH THE US BORROWER OR THE UK BORROWER, AS THE CASE MAY
BE, HAS UTILIZED (AND AT SUCH TIME CONTINUES TO UTILIZE) THE PROVISO THERETO,
DOES NOT EXCEED THE GUARANTEE AND COLLATERAL EXCEPTION AMOUNT IN EFFECT AT SUCH
TIME.


 


(C)  HOLDINGS WILL PLEDGE TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, ALL CAPITAL STOCK OF THE US BORROWER ACQUIRED BY IT AFTER THE FUNDING
DATE (INCLUDING ANY CAPITAL STOCK ISSUED IN CONNECTION WITH (I) PIK PROCEEDS
EQUITY CONTRIBUTIONS, (II) LOANS AND ADVANCES MADE PURSUANT TO
SECTION 10.5(C)(I) AND (III) DIVIDENDS PAID BY THE BORROWER SOLELY IN ITS
CAPITAL STOCK PURSUANT TO SECTION 10.6) AND THE US BORROWER WILL PLEDGE TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THE
PLEDGE AGREEMENT OR THE UK PLEDGE AGREEMENTS, AS THE CASE MAY BE, ALL CAPITAL
STOCK OF THE UK BORROWER ACQUIRED BY IT AFTER THE FUNDING DATE.


 


(D)  THE US BORROWER AND THE UK BORROWER AGREE THAT ALL INDEBTEDNESS IN EXCESS
OF $5,000,000 OF ANY OF THE US BORROWER AND EACH SUBSIDIARY THAT IS OWING TO ANY
CREDIT PARTY PARTY TO THE PLEDGE AGREEMENT SHALL BE EVIDENCED BY ONE OR MORE
GLOBAL PROMISSORY NOTES.


 

9.13.        Use of Proceeds.  The US Borrower and the UK Borrower will use the
Letters of Credit and the proceeds of all Revolving Credit Loans, all Extended
Revolving Credit Loans and Swingline Loans solely for general corporate
purposes.  The US Borrower and the UK Borrower will use the proceeds of all Term
Loans (other than any Term Loans funded under the Tranche A Term Loan Commitment
pursuant to Section 2.1(a)(i) or Section 2.1(a)(ii), as applicable, after the
Funding Date, any Tranche E Term Loans funded pursuant to Section 2.1(a)(iv) on
the Third Amendment Effective Date, any Tranche G Term Loans funded pursuant to
Section 2.1(a)(v) on the Fourth Amendment Effective Date, any Tranche H Term
Loans deemed made pursuant to Section 2.1(a)(vi) on the Restatement Date and any
Tranche I Term Loans deemed made pursuant to Section 2.1(a)(vii) on the
Restatement Date), together with the proceeds of the Acquisition Equity
Contribution and the borrowings under the Senior Subordinated Loan Agreement, to
pay the consideration for the Acquisition, to refinance the 2003 Credit
Agreement, PIK Notes (and related fees and prepayment premiums) of PIK Holdco
and certain existing Indebtedness of the Target and to pay Transaction
Expenses.  The US Borrower and the UK Borrower will use the proceeds of all
Tranche A-1 Term Loans and/or Tranche A-2 Term Loans that are funded after the
Funding Date pursuant to Section 2.1(a)(iii) solely for general corporate
purposes.  The US Borrower will (i) use the proceeds of all Tranche E Term Loans
funded on the Third Amendment Effective Date solely to repay in full the
outstanding principal amount of those existing term loans designated as “Tranche
D Term Loans” under the Credit Agreement immediately prior to

 

132

--------------------------------------------------------------------------------


 

the Third Amendment Effective Date and to pay fees and expenses in connection
with such prepayments and with the Third Amendment, (ii) use the proceeds of all
Tranche G Term Loans funded on the Fourth Amendment Effective Date solely to
repay in full the outstanding principal amount of those existing term loans
designated as “Tranche F Term Loans” under the Credit Agreement immediately
prior to the Fourth Amendment Effective Date and to pay fees and expenses in
connection with such prepayments and with the Fourth Amendment, (iii) use the
aggregate amount of all Tranche H Term Loans deemed made on the Restatement Date
solely to convert a portion of the outstanding principal amount of those
existing term loans designated as “Tranche E Term Loans” under the Credit
Agreement immediately prior to the Restatement Date, (iv) use the aggregate
amount of all Tranche I Term Loans deemed made on the Restatement Date solely to
convert a portion of the outstanding principal amount of those existing term
loans designated as “Tranche G Term Loans” under the Credit Agreement
immediately prior to the Restatement Date and (v) use the proceeds of all
Incremental Refinancing Term Loans to solely repay Tranche A-1 Term Loans,
Tranche A-2 Term Loans, Tranche E Term Loans and Tranche G Term Loans as
required by Section 5.2.

 

9.14.        Changes in Business.  The US Borrower, the UK Borrower and the
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the US Borrower, the UK Borrower and the Subsidiaries, taken as a whole, on
the Funding Date and other business activities incidental or related to any of
the foregoing.

 

9.15.        Further Assurances.  (a)    Each of Holdings, the US Borrower and
the UK Borrower will, and will cause each other Credit Party to, execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
which may be required under any applicable law, or which the Administrative
Agent or the Required Lenders may reasonably request, in order to effectuate the
transactions contemplated by the Credit Documents and in order to grant,
preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Agreement, the
Pledge Agreement, any Foreign Security Document or any Mortgage, all at the
expense of Holdings, the US Borrower and the Restricted Subsidiaries.

 


(B)  IF ANY ASSETS (INCLUDING ANY REAL ESTATE OR IMPROVEMENTS THERETO OR ANY
INTEREST THEREIN) WITH A BOOK VALUE OR FAIR MARKET VALUE IN EXCESS OF $5,000,000
ARE ACQUIRED BY THE US BORROWER, THE UK BORROWER OR ANY OTHER CREDIT PARTY AFTER
THE CLOSING DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER THE SECURITY
AGREEMENT OR ANY FOREIGN SECURITY DOCUMENT THAT BECOME SUBJECT TO THE LIEN OF
THE SECURITY AGREEMENT OR THE APPLICABLE FOREIGN SECURITY DOCUMENTS, AS THE CASE
MAY BE, UPON ACQUISITION THEREOF) THAT ARE OF THE NATURE SECURED BY THE SECURITY
AGREEMENT, ANY FOREIGN SECURITY DOCUMENT OR ANY MORTGAGE, AS THE CASE MAY BE,
THE US BORROWER WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS THEREOF,
AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, THE US
BORROWER WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN SECURING THE
APPLICABLE OBLIGATIONS AND WILL TAKE, AND CAUSE THE OTHER CREDIT PARTIES TO
TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE

 

133

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS
DESCRIBED IN PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE CREDIT
PARTIES.  ANY MORTGAGE DELIVERED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
THE PRECEDING SENTENCE SHALL BE ACCOMPANIED BY (X) A POLICY OR POLICIES OF TITLE
INSURANCE ISSUED BY A NATIONALLY RECOGNIZED TITLE INSURANCE COMPANY INSURING THE
LIEN OF EACH MORTGAGE AS A VALID FIRST LIEN ON THE MORTGAGED PROPERTY DESCRIBED
THEREIN, FREE OF ANY OTHER LIENS EXCEPT AS EXPRESSLY PERMITTED BY SECTION 10.2,
TOGETHER WITH SUCH ENDORSEMENTS, COINSURANCE AND REINSURANCE AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST AND (Y) AN OPINION OF LOCAL COUNSEL
TO THE BORROWER (OR IN THE EVENT A SUBSIDIARY OF THE BORROWER IS THE MORTGAGOR,
TO SUCH SUBSIDIARY) SUBSTANTIALLY IN THE FORM OF EXHIBIT O-12.


 


(C)  THE US BORROWER FURTHER AGREES THAT, AS PROMPTLY AS PRACTICABLE AFTER THE
FUNDING DATE IT SHALL CAUSE BROCKHUES TO ENTER INTO THE GERMAN CONDITIONAL
SECURITY AGREEMENTS SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT C-6
IMMEDIATELY UPON SATISFACTION OF EITHER OF THE FOLLOWING CONDITIONS:


 

(I)  SILO PIGMENTE GMBH AND ROCKWOOD PIGMENTE HOLDING GMBH HOLD TOGETHER 100% OF
THE PARTNERS’ INTERESTS (OR, FOLLOWING THE CHANGE OF LEGAL STATUS OF BROCKHUES
TO A STOCK CORPORATION, 100% OF THE SHARES) IN BROCKHUES; OR

 

(II)  THE LEGAL OBLIGATION IN THE FEDERAL REPUBLIC OF GERMANY CHANGES TO THE
EFFECT THAT IN THE REASONABLE JUDGMENT OF THE US BORROWER, IN CONSULTATION WITH
THE ADMINISTRATIVE AGENT, THE EXECUTION OF THE GERMAN CONDITIONAL SECURITY
AGREEMENTS BY BROCKHUES IS POSSIBLE WITHOUT RUNNING MATERIAL LEGAL RISKS UNDER
GERMAN LAW.

 

9.16.        UK Borrower.  The US Borrower shall ensure that the UK Borrower is
on the Funding Date, and shall at all times thereafter be, a direct wholly owned
Subsidiary of the US Borrower, and Holdings and the US Borrower agree that the
UK Borrower is not permitted to be sold, transferred or otherwise disposed of
pursuant to Section 10.4.

 

9.17.        Sale and Purchase Agreement.  The US Borrower and any applicable
Restricted Subsidiary shall not amend or waive any of the terms of the Sale and
Purchase Agreement in any way that would reasonably be expected to be materially
adverse to the interests of the Lenders.  The US Borrower and any applicable
Restricted Subsidiary shall consult with the Agents in connection with any
litigation or arbitration proceeding to which it is a party involving the Sale
and Purchase Agreement.

 

9.18.        Post-Closing Obligations.  (a)    To the extent any of the
documents listed in Sections 6.1(e) to 6.1(w) inclusive, Sections 6.2(b) to
6.2(h) inclusive, Sections 6.2(k) and 6.2 (l), Sections 6.3(c) to
6.3(k) inclusive and Sections 6.6 to 6.8 inclusive shall not be delivered on or
prior to the Funding Date or any of the other documents or actions required to
be delivered or taken pursuant to Section 6 shall not be delivered or taken on
or prior to the Funding Date, each of the US Borrower and the UK Borrower (as
applicable) shall, on or prior to the Funding Date, prepare a schedule (the
“Post-Closing Schedule”), substantially in the form of Exhibit T, identifying
such

 

134

--------------------------------------------------------------------------------


 

documents that are not delivered and/or actions that are not taken and shall
(i) deliver, or cause the applicable Subsidiaries to deliver, the documents
listed on the Post-Closing Schedule to the Administrative Agent within 30 days
following the Funding Date and (ii) take, or cause the applicable Subsidiaries
to take, each of the actions specified in Section 6.2 within 30 days following
the Funding Date; provided, that, without the consent of any Lender, the
Administrative Agent and/or the Collateral Agent may (in their respective sole
discretion) within 30 days following the Funding Date extend such 30 day period
on a one-time basis for an additional period not to exceed 30 days.  It is
understood and agreed that any period available for the delivery of documents
and the taking of actions provided by this Section 9.18 shall not be in addition
to, and shall run concurrently with, any Clean-Up Period provided in
Section 7.4.

 


(B)  EACH OF HOLDINGS, THE US BORROWER AND THE UK BORROWER SHALL, AS PROMPTLY AS
PRACTICABLE AFTER THE FUNDING DATE (BUT IN ANY EVENT, NO LATER THAN OCTOBER 31,
2004), CAUSE (I) THE SINGAPORE GUARANTEE AND THE SINGAPORE SECURITY AGREEMENT TO
BE EXECUTED BY THE SINGAPORE GUARANTORS AND THE OTHER RESTRICTED SUBSIDIARIES
PARTY THERETO, (II) THE SINGAPORE PLEDGE AGREEMENTS TO BE EXECUTED BY THE US
BORROWER AND (III) SECTION 9.15(A) TO BE COMPLIED WITH IN RESPECT OF SUCH
COLLATERAL.  CONCURRENTLY WITH THE DELIVERY OF THE SINGAPORE GUARANTEE, THE
SINGAPORE SECURITY AGREEMENT AND THE SINGAPORE PLEDGE AGREEMENTS, THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN EXECUTED LEGAL OPINION OF ALLEN &
GLEDHILL (OR SUCH OTHER COUNSEL ACCEPTABLE TO THE ADMINISTRATIVE AGENT, ACTING
REASONABLY), IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
ACTING REASONABLY, DELIVERED TO THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF
THE LENDERS TO THE US BORROWER AND THE UK BORROWER.  CONCURRENTLY WITH THE
DELIVERY OF THE SINGAPORE PLEDGE AGREEMENTS, ALL OUTSTANDING EQUITY INTERESTS IN
WHATEVER FORM OWNED BY OR ON BEHALF OF EACH PLEDGOR UNDER THE SINGAPORE PLEDGE
AGREEMENTS SHALL HAVE BEEN PLEDGED PURSUANT TO THE SINGAPORE PLEDGE AGREEMENTS
AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL CERTIFICATES REPRESENTING
SECURITIES PLEDGED UNDER THE SINGAPORE PLEDGE AGREEMENTS, ACCOMPANIED BY
INSTRUMENTS OF TRANSFER AND UNDATED STOCK POWERS ENDORSED IN BLANK.


 


(C)  THE US BORROWER AGREES THAT, AS PROMPTLY AS PRACTICABLE AFTER THE FUNDING
DATE (BUT IN ANY EVENT, NO LATER THAN OCTOBER 31, 2004), IT SHALL CAUSE ROCKWOOD
SPECIALTIES GMBH TO EXERCISE ITS VOTING RIGHTS IN EACH OF SILO PIGMENTE GMBH AND
ROCKWOOD PIGMENTE HOLDING GMBH TO THE EFFECT THAT:


 

(I)  A PARTNERS’ RESOLUTION OF BROCKHUES SHALL BE PASSED TO RESOLVE THAT SILO
PIGMENTE GMBH AND ROCKWOOD PIGMENTE HOLDING GMBH MAY PLEDGE ALL OF THE PARTNERS’
INTERESTS IN BROCKHUES OWNED BY THEM IN FAVOR OF THE ADMINISTRATIVE AGENT; AND

 

(II)  SILO PIGMENTE GMBH AND ROCKWOOD PIGMENTE HOLDING GMBH SHALL PLEDGE ALL OF
THE PARTNERS’ INTERESTS IN BROCKHUES OWNED BY THEM IN THE FORM SUBSTANTIALLY SET
FORTH IN EXHIBIT C-7 HERETO FOLLOWING THE PARTNERS’ RESOLUTION DESCRIBED IN
CLAUSE (I) ABOVE.

 

135

--------------------------------------------------------------------------------


 

SECTION 10.         Negative Covenants

 

Each of Holdings (with respect to Section 10.3(B) and Section 10.6 only), the US
Borrower and the UK Borrower hereby covenant and agree that on the Funding Date
and thereafter, for so long as this Agreement is in effect and until the
Commitments, the Swingline Commitment and each Letter of Credit have terminated
and the Loans and Unpaid Drawings, together with interest, Fees and all other
Obligations incurred hereunder, are paid in full:

 

10.1.        Limitation on Indebtedness.  The US Borrower and the UK Borrower
will not, and will not permit any of the Restricted Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except:

 

(A)  INDEBTEDNESS ARISING UNDER THE CREDIT DOCUMENTS AND ARISING UNDER ANY
REVOLVER REFINANCING INDEBTEDNESS;

 

(B)  INDEBTEDNESS OF (I) THE US BORROWER TO ANY SUBSIDIARY OF THE US BORROWER
AND (II) ANY SUBSIDIARY TO THE US BORROWER OR ANY OTHER RESTRICTED SUBSIDIARY OF
THE US BORROWER;

 

(C)  INDEBTEDNESS IN RESPECT OF ANY BANKERS’ ACCEPTANCE, LETTER OF CREDIT,
WAREHOUSE RECEIPT OR SIMILAR FACILITIES ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS;

 

(D)  EXCEPT AS PROVIDED IN CLAUSES (J) AND (K) BELOW, GUARANTEE OBLIGATIONS
INCURRED BY (I) RESTRICTED SUBSIDIARIES IN RESPECT OF INDEBTEDNESS OF THE US
BORROWER OR OTHER RESTRICTED SUBSIDIARIES THAT IS PERMITTED TO BE INCURRED UNDER
THIS AGREEMENT AND (II) THE US BORROWER IN RESPECT OF INDEBTEDNESS OF THE
RESTRICTED SUBSIDIARIES THAT IS PERMITTED TO BE INCURRED UNDER THIS AGREEMENT;
PROVIDED, THAT THERE SHALL BE NO GUARANTEE OBLIGATIONS (A) BY A RESTRICTED
FOREIGN SUBSIDIARY OF ANY INDEBTEDNESS OF THE US BORROWER AND (B) IN RESPECT OF
THE PERMITTED SUBORDINATED DEBT, PERMITTED SENIOR SUBORDINATED DEBT OR PERMITTED
ADDITIONAL NOTES, UNLESS SUCH GUARANTEE OBLIGATIONS ARE MADE BY A GUARANTOR
(OTHER THAN HOLDINGS) AND SUCH GUARANTEE IS UNSECURED AND SUBORDINATED (OTHER
THAN IN THE CASE OF PERMITTED ADDITIONAL NOTES WHICH ARE SENIOR NOTES) TO THE
OBLIGATIONS TO THE SAME EXTENT AS THE APPLICABLE PERMITTED SUBORDINATED DEBT OR
PERMITTED SENIOR SUBORDINATED DEBT, AS THE CASE MAY BE;

 

(E)  GUARANTEE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS IN
RESPECT OF OBLIGATIONS TO SUPPLIERS, CUSTOMERS, FRANCHISEES, LESSORS AND
LICENSEES;

 

(F)  (I) INDEBTEDNESS (INCLUDING INDEBTEDNESS ARISING UNDER CAPITAL LEASES)
INCURRED WITHIN 270 DAYS OF THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF
FIXED OR CAPITAL ASSETS TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT
OF SUCH FIXED OR CAPITAL ASSETS OR OTHERWISE INCURRED IN RESPECT OF CAPITAL
EXPENDITURES PERMITTED BY SECTION 10.11, (II) INDEBTEDNESS ARISING UNDER CAPITAL
LEASES ENTERED INTO IN CONNECTION WITH PERMITTED SALE LEASEBACKS AND
(III) INDEBTEDNESS ARISING UNDER CAPITAL LEASES, OTHER THAN CAPITAL LEASES IN
EFFECT ON THE FOURTH AMENDMENT EFFECTIVE DATE AND CAPITAL LEASES ENTERED INTO
PURSUANT TO

 

136

--------------------------------------------------------------------------------


 

SUBCLAUSES (I) AND (II) ABOVE; PROVIDED, THAT THE AGGREGATE AMOUNT OF
INDEBTEDNESS INCURRED PURSUANT TO THIS SUBCLAUSE (III) SHALL NOT EXCEED
$75,000,000 AT ANY TIME OUTSTANDING, AND (IV) ANY REFINANCING, REFUNDING,
RENEWAL OR EXTENSION OF ANY INDEBTEDNESS SPECIFIED IN SUBCLAUSE (I), (II) OR
(III) ABOVE; PROVIDED FURTHER, THAT THE PRINCIPAL AMOUNT THEREOF IS NOT
INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR TO
SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION;

 

(G)  INDEBTEDNESS OUTSTANDING ON THE CLOSING DATE AND LISTED ON SCHEDULE 10.1,
AND ANY REFINANCING, REFUNDING, RENEWAL OR EXTENSION THEREOF; PROVIDED, THAT
(I) THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED ABOVE THE PRINCIPAL AMOUNT
THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH REFINANCING, REFUNDING, RENEWAL OR
EXTENSION, EXCEPT TO THE EXTENT OTHERWISE PERMITTED HEREUNDER AND (II) THE
DIRECT AND CONTINGENT OBLIGORS WITH RESPECT TO SUCH INDEBTEDNESS ARE NOT
CHANGED;

 

(H)  INDEBTEDNESS IN RESPECT OF HEDGE AGREEMENTS;

 

(I)  INDEBTEDNESS IN RESPECT OF (I) PERMITTED SUBORDINATED DEBT, AND
(II) PERMITTED SENIOR SUBORDINATED DEBT AND (III) PERMITTED ADDITIONAL NOTES, IN
EACH CASE, SUBJECT, IN THE CASE OF ANY GUARANTEE OBLIGATIONS IN RESPECT THEREOF,
TO CLAUSE (D) ABOVE;

 

(J)  (I) INDEBTEDNESS OF A PERSON OR INDEBTEDNESS ATTACHING TO ASSETS OF A
PERSON THAT, IN EITHER CASE, BECOMES A RESTRICTED SUBSIDIARY OR INDEBTEDNESS
ATTACHING TO ASSETS THAT ARE ACQUIRED BY THE US BORROWER OR ANY RESTRICTED
SUBSIDIARY, IN EACH CASE AFTER THE CLOSING DATE AS THE RESULT OF A PERMITTED
ACQUISITION; PROVIDED, THAT (W) SUCH INDEBTEDNESS EXISTED AT THE TIME SUCH
PERSON BECAME A RESTRICTED SUBSIDIARY OR AT THE TIME SUCH ASSETS WERE ACQUIRED
AND, IN EACH CASE, WAS NOT CREATED IN ANTICIPATION THEREOF, (X) SUCH
INDEBTEDNESS IS NOT GUARANTEED IN ANY RESPECT BY THE US BORROWER OR ANY
RESTRICTED SUBSIDIARY (OTHER THAN ANY SUCH PERSON THAT SO BECOMES A RESTRICTED
SUBSIDIARY), (Y)(A) THE CAPITAL STOCK OF SUCH PERSON IS PLEDGED TO THE
ADMINISTRATIVE AGENT TO THE EXTENT REQUIRED UNDER SECTION 9.11 OR SECTION 9.12
AND (B) SUCH PERSON EXECUTES A SUPPLEMENT TO EACH OF THE GUARANTEE, THE SECURITY
AGREEMENT, THE APPLICABLE FOREIGN GUARANTEE AND/OR THE APPLICABLE FOREIGN
SECURITY DOCUMENTS AND THE PLEDGE AGREEMENT (OR ALTERNATIVE GUARANTEE AND
SECURITY ARRANGEMENTS IN RELATION TO THE OBLIGATIONS) TO THE EXTENT REQUIRED
UNDER SECTIONS 9.11 OR 9.12, AS APPLICABLE; PROVIDED, THAT THE REQUIREMENTS OF
THIS SUBCLAUSE (Y) SHALL NOT APPLY TO AN AGGREGATE AMOUNT AT ANY TIME
OUTSTANDING OF UP TO (AND INCLUDING) THE GUARANTEE AND COLLATERAL EXCEPTION
AMOUNT AT SUCH TIME OF THE AGGREGATE OF (1) SUCH INDEBTEDNESS AND (2) ALL
INDEBTEDNESS AS TO WHICH THE PROVISO TO CLAUSE (K)(I)(Y) BELOW THEN APPLIES, AND
(Z) IN RESPECT OF ANY SUCH INDEBTEDNESS INCURRED ON AND AFTER THE FOURTH
AMENDMENT EFFECTIVE DATE, THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS AND ALL
INDEBTEDNESS INCURRED UNDER CLAUSE (K) BELOW, WHEN TAKEN TOGETHER, DOES NOT
EXCEED $450,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING, AND (II) ANY
REFINANCING, REFUNDING, RENEWAL OR EXTENSION OF ANY INDEBTEDNESS SPECIFIED IN

 

137

--------------------------------------------------------------------------------


 

SUBCLAUSE (I) ABOVE; PROVIDED, THAT EXCEPT TO THE EXTENT OTHERWISE PERMITTED
HEREUNDER, (X) THE PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS IS NOT INCREASED
ABOVE THE PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH
REFINANCING, REFUNDING, RENEWAL OR EXTENSION AND (Y) THE DIRECT AND CONTINGENT
OBLIGORS WITH RESPECT TO SUCH INDEBTEDNESS ARE NOT CHANGED;

 

(K)  (I) INDEBTEDNESS OF THE US BORROWER OR ANY RESTRICTED SUBSIDIARY INCURRED
TO FINANCE A PERMITTED ACQUISITION; PROVIDED, THAT (X) SUCH INDEBTEDNESS IS NOT
GUARANTEED IN ANY RESPECT BY ANY RESTRICTED SUBSIDIARY (OTHER THAN ANY PERSON
ACQUIRED (THE “ACQUIRED PERSON”) AS A RESULT OF SUCH PERMITTED ACQUISITION OR
THE RESTRICTED SUBSIDIARY SO INCURRING SUCH INDEBTEDNESS) OR, IN THE CASE OF
INDEBTEDNESS OF ANY RESTRICTED SUBSIDIARY, BY THE US BORROWER, (Y)(A) THE US
BORROWER OR SUCH RESTRICTED SUBSIDIARY PLEDGES THE CAPITAL STOCK OF SUCH
ACQUIRED PERSON TO THE ADMINISTRATIVE AGENT TO THE EXTENT REQUIRED UNDER
SECTION 9.11 OR SECTION 9.12 AND (B) SUCH ACQUIRED PERSON EXECUTES A SUPPLEMENT
TO THE GUARANTEE, THE SECURITY AGREEMENT, THE APPLICABLE FOREIGN GUARANTEE
AND/OR THE APPLICABLE FOREIGN SECURITY DOCUMENTS AND THE PLEDGE AGREEMENT (OR
ALTERNATIVE GUARANTEE AND SECURITY ARRANGEMENTS IN RELATION TO THE OBLIGATIONS)
TO THE EXTENT REQUIRED UNDER SECTIONS 9.11 OR 9.12, AS APPLICABLE; PROVIDED,
THAT THE REQUIREMENTS OF THIS SUBCLAUSE (Y) SHALL NOT APPLY TO AN AGGREGATE
AMOUNT AT ANY TIME OUTSTANDING OF UP TO (AND INCLUDING) THE AMOUNT OF THE
GUARANTEE AND COLLATERAL EXCEPTION AMOUNT AT SUCH TIME OF THE AGGREGATE OF
(1) SUCH INDEBTEDNESS AND (2) ALL INDEBTEDNESS AS TO WHICH THE PROVISO TO
CLAUSE (J)(I)(Y) ABOVE THEN APPLIES, AND (Z) IN RESPECT OF ANY SUCH INDEBTEDNESS
INCURRED ON AND AFTER THE FOURTH AMENDMENT EFFECTIVE DATE, THE AGGREGATE AMOUNT
OF SUCH INDEBTEDNESS AND ALL INDEBTEDNESS ASSUMED OR PERMITTED TO EXIST UNDER
CLAUSE (J) ABOVE, WHEN TAKEN TOGETHER, DOES NOT EXCEED $450,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING, AND (II) ANY REFINANCING, REFUNDING, RENEWAL
OR EXTENSION OF ANY INDEBTEDNESS SPECIFIED IN SUBCLAUSE (I) ABOVE; PROVIDED,
THAT (X) THE PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS IS NOT INCREASED ABOVE
THE PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH REFINANCING,
REFUNDING, RENEWAL OR EXTENSION AND (Y) THE DIRECT AND CONTINGENT OBLIGORS WITH
RESPECT TO SUCH INDEBTEDNESS ARE NOT CHANGED, EXCEPT TO THE EXTENT OTHERWISE
PERMITTED HEREUNDER;

 

(L)  (I) INDEBTEDNESS OF RESTRICTED FOREIGN SUBSIDIARIES EXISTING AS OF THE
FOURTH AMENDMENT EFFECTIVE DATE AND ANY REFINANCING, REFUNDING, RENEWAL OR
EXTENSION THEREOF; PROVIDED, THAT THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED
ABOVE THE PRINCIPAL AMOUNT THEREOF OUTSTANDING AS OF THE FOURTH AMENDMENT
EFFECTIVE DATE AND (II)(X) INDEBTEDNESS OF RESTRICTED FOREIGN SUBSIDIARIES
INCURRED AFTER THE FOURTH AMENDMENT EFFECTIVE DATE IN AN AGGREGATE AMOUNT AT ANY
TIME OUTSTANDING NOT TO EXCEED $150,000,000;

 

(M)  (I) INDEBTEDNESS INCURRED IN CONNECTION WITH ANY PERMITTED SALE LEASEBACK
AND (II) ANY REFINANCING, REFUNDING, RENEWAL OR EXTENSION OF ANY INDEBTEDNESS
SPECIFIED IN SUBCLAUSE (I) ABOVE; PROVIDED, THAT, EXCEPT TO THE EXTENT OTHERWISE
PERMITTED HEREUNDER, (X) THE PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS IS NOT
INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF OUTSTANDING IMMEDIATELY PRIOR

 

138

--------------------------------------------------------------------------------


 

TO SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION AND (Y) THE DIRECT AND
CONTINGENT OBLIGORS WITH RESPECT TO SUCH INDEBTEDNESS ARE NOT CHANGED;

 

(N)  (I) ADDITIONAL INDEBTEDNESS INCURRED AND OUTSTANDING PURSUANT TO THIS
CLAUSE (N) PRIOR TO THE RESTATEMENT DATE, (II) ADDITIONAL INDEBTEDNESS INCURRED
AFTER THE RESTATEMENT DATE IN AN AGGREGATE AMOUNT NOT TO EXCEED $1,000,000,000
AT ANY TIME OUTSTANDING; PROVIDED, THAT WITH RESPECT TO ANY INDEBTEDNESS
INCURRED PURSUANT TO THIS SUBCLAUSE (II) OF THIS CLAUSE (N) ON OR AFTER THE
RESTATEMENT DATE THE NET CASH PROCEEDS THEREFROM ARE (A) APPLIED, IMMEDIATELY
AFTER THE RECEIPT THEREOF, TO THE PREPAYMENT OF TERM LOANS IN ACCORDANCE WITH
SECTION 5.2 TO THE EXTENT REQUIRED THEREBY OR (B) TO THE EXTENT NOT REQUIRED TO
BE SO APPLIED, USED SOLELY FOR PERMITTED ACQUISITIONS OR OTHER GENERAL CORPORATE
PURPOSES OF THE BORROWERS AND THE SUBSIDIARIES; PROVIDED, FURTHER THAT ANY NET
CASH PROCEEDS OF SUCH INDEBTEDNESS APPLIED, IMMEDIATELY AFTER THE RECEIPT
THEREOF, TO THE PREPAYMENT OF TERM LOANS IN ACCORDANCE WITH SECTION 5.2 WILL NOT
REDUCE THE PORTION OF SUCH $1,000,000,000 AVAILABLE PURSUANT TO THIS SUBCLAUSE
(II) OF THIS CLAUSE (N) AND (III) ANY REFINANCING, REFUNDING, RENEWAL OR
EXTENSION OF ANY INDEBTEDNESS SPECIFIED IN SUB-CLAUSES (I) AND (II) ABOVE;
PROVIDED, THAT IN THE CASE OF ANY SUCH REFINANCING, REFUNDING, RENEWAL OR
EXTENSION RELATING TO INDEBTEDNESS UNDER SUB-CLAUSE (I), THE PRINCIPAL AMOUNT
THEREOF IS NOT INCREASED ABOVE THE PRINCIPAL AMOUNT THEREOF OUTSTANDING AS OF
THE RESTATEMENT DATE;

 

(O)  INDEBTEDNESS IN RESPECT OF PERMITTED ADDITIONAL SUBORDINATED NOTES TO THE
EXTENT THAT THE NET CASH PROCEEDS THEREFROM ARE, IMMEDIATELY AFTER THE RECEIPT
THEREOF, APPLIED TO THE PREPAYMENT OF TERM LOANS IN ACCORDANCE WITH SECTION 5.2;

 

(P)  THE INCURRENCE BY THE US BORROWER OR ANY RESTRICTED SUBSIDIARY OF
INDEBTEDNESS REPRESENTED BY LETTERS OF CREDIT, BANK GUARANTEES OR OTHER SIMILAR
INSTRUMENTS; PROVIDED, THAT SUCH INDEBTEDNESS SHALL NOT EXCEED $50,000,000 IN
THE AGGREGATE AT ANY TIME OUTSTANDING; AND

 

(Q)  INDEBTEDNESS INCURRED BY THE US BORROWER TO THE EXTENT THAT THE NET CASH
PROCEEDS THEREFROM ARE, IMMEDIATELY AFTER THE RECEIPT THEREOF, APPLIED SOLELY TO
THE PREPAYMENT OF TRANCHE A-1 TERM LOANS, TRANCHE A-2 TERM LOANS, TRANCHE E TERM
LOANS AND TRANCHE G TERM LOANS IN ACCORDANCE WITH SECTION 5.2; PROVIDED, THAT
(A) THE TERMS OF SUCH INDEBTEDNESS WILL NOT PROVIDE FOR ANY SCHEDULED REPAYMENT,
MANDATORY REDEMPTION OR SINKING FUND OBLIGATIONS PRIOR TO THE TRANCHE I TERM
LOAN MATURITY DATE (OTHER THAN CUSTOMARY OFFERS TO REPURCHASE UPON A CHANGE OF
CONTROL, ASSET SALE OR EVENT OF LOSS AND CUSTOMARY ACCELERATION RIGHTS AFTER AN
EVENT OF  DEFAULT) AND (B) NO SUBSIDIARY OF THE US BORROWER (OTHER THAN THE UK
BORROWER) IS A BORROWER OR GUARANTOR WITH RESPECT TO SUCH INDEBTEDNESS UNLESS
SUCH SUBSIDIARY IS A CREDIT PARTY WHICH SHALL HAVE PREVIOUSLY OR SUBSTANTIALLY
CONCURRENTLY GUARANTEED THE OBLIGATIONS.

 

10.2.        Limitation on Liens.  The US Borrower and the UK Borrower will not,
and will not permit any of the Restricted Subsidiaries to, create, incur, assume
or

 

139

--------------------------------------------------------------------------------


 

suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of the US Borrower or any Restricted
Subsidiary, whether now owned or hereafter acquired, except:

 

(A)  LIENS ARISING UNDER THE CREDIT DOCUMENTS;

 

(B)  PERMITTED LIENS;

 

(C)  LIENS SECURING INDEBTEDNESS PERMITTED PURSUANT TO SECTION 10.1(F);
PROVIDED, THAT SUCH LIENS ATTACH AT ALL TIMES ONLY TO THE ASSETS SO FINANCED;

 

(D)  LIENS EXISTING ON THE CLOSING DATE AND LISTED ON SCHEDULE 10.2;

 

(E)  THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN PERMITTED BY CLAUSES
(A) THROUGH (D) ABOVE AND CLAUSES (F) AND (G) OF THIS SECTION 10.2 UPON OR IN
THE SAME ASSETS THERETOFORE SUBJECT TO SUCH LIEN OR THE REPLACEMENT, EXTENSION
OR RENEWAL (WITHOUT INCREASE IN THE AMOUNT OR CHANGE IN ANY DIRECT OR CONTINGENT
OBLIGOR EXCEPT TO THE EXTENT OTHERWISE PERMITTED HEREUNDER) OF THE INDEBTEDNESS
SECURED THEREBY;

 

(F)  LIENS EXISTING ON THE ASSETS OF ANY PERSON THAT BECOMES A RESTRICTED
SUBSIDIARY, OR EXISTING ON ASSETS ACQUIRED, PURSUANT TO A PERMITTED ACQUISITION
TO THE EXTENT THE LIENS ON SUCH ASSETS SECURE INDEBTEDNESS PERMITTED BY
SECTION 10.1(J); PROVIDED, THAT SUCH LIENS ATTACH AT ALL TIMES ONLY TO THE SAME
ASSETS THAT SUCH LIENS ATTACHED TO, AND SECURE ONLY THE SAME INDEBTEDNESS THAT
SUCH LIENS SECURED, IMMEDIATELY PRIOR TO SUCH PERMITTED ACQUISITION;

 

(G)  (I) LIENS PLACED UPON THE CAPITAL STOCK OF ANY RESTRICTED SUBSIDIARY
ACQUIRED PURSUANT TO A PERMITTED ACQUISITION TO SECURE INDEBTEDNESS OF THE US
BORROWER OR ANY OTHER RESTRICTED SUBSIDIARY INCURRED PURSUANT TO
SECTION 10.1(K) IN CONNECTION WITH SUCH PERMITTED ACQUISITION AND (II) LIENS
PLACED UPON THE ASSETS OF SUCH RESTRICTED SUBSIDIARY TO SECURE A GUARANTEE BY
SUCH RESTRICTED SUBSIDIARY OR ANY SUCH INDEBTEDNESS OF THE US BORROWER OR ANY
OTHER RESTRICTED SUBSIDIARY;

 

(H)  (I) LIENS EXISTING AS OF THE FOURTH AMENDMENT EFFECTIVE DATE AND ANY
REPLACEMENT, EXTENSION OR RENEWAL (WITHOUT INCREASE IN THE AMOUNT OR CHANGE IN
ANY DIRECT OR CONTINGENT OBLIGOR EXCEPT TO THE EXTENT OTHERWISE PERMITTED
HEREUNDER) OF THE INDEBTEDNESS SECURED THEREBY AND (II) ADDITIONAL LIENS
INCURRED AFTER THE FOURTH AMENDMENT EFFECTIVE DATE SO LONG AS THE AGGREGATE
PRINCIPAL AMOUNT OF THE OBLIGATIONS SO SECURED DOES NOT EXCEED $75,000,000 AT
ANY TIME OUTSTANDING;

 

(I)  LIENS SECURING INDEBTEDNESS PERMITTED PURSUANT TO SECTION 10.1(P);
PROVIDED, THAT IF SUCH LIENS SHALL EXIST ON ANY COLLATERAL, THE BENEFICIARIES
THEREOF (OR AN AGENT ON THEIR BEHALF) SHALL HAVE ENTERED INTO AN INTERCREDITOR
AGREEMENT WITH THE COLLATERAL AGENT THAT IS REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT;

 

140

--------------------------------------------------------------------------------


 

(J)  LIENS SECURING REVOLVER REFINANCING INDEBTEDNESS PERMITTED PURSUANT TO
SECTION 10.1(A); AND

 

(K)  LIENS SECURING INDEBTEDNESS PERMITTED PURSUANT TO SECTION 10.1(Q);
PROVIDED, THAT SUCH LIENS MAY BE EITHER A FIRST PRIORITY LIEN ON THE COLLATERAL
THAT IS PARI PASSU WITH THE LIEN SECURING THE OBLIGATIONS OR A LIEN RANKING
JUNIOR TO THE LIEN ON THE COLLATERAL SECURING THE OBLIGATIONS (BUT MAY NOT BE
SECURED BY ANY OTHER ASSETS THAT ARE NOT COLLATERAL) AND, IN ANY SUCH CASE, THE
BENEFICIARIES THEREOF (OR AN AGENT ON THEIR BEHALF) SHALL HAVE ENTERED INTO AN
INTERCREDITOR AGREEMENT WITH THE COLLATERAL AGENT THAT IS REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT.

 

10.3.        Limitation on Fundamental Changes.  (A) Except as expressly
permitted by Section 10.4 or 10.5, each of the US Borrower and the UK Borrower
will not, and will not permit any of the Restricted Subsidiaries to, enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
assign, transfer or otherwise dispose of, all or substantially all its business
units, assets or other properties, except that:

 

(A)  ANY SUBSIDIARY OF THE US BORROWER OR ANY OTHER PERSON MAY BE MERGED OR
CONSOLIDATED WITH OR INTO THE US BORROWER; PROVIDED, THAT (I) THE US BORROWER
SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR THE PERSON FORMED BY OR
SURVIVING ANY SUCH MERGER OR CONSOLIDATION (IF OTHER THAN THE US BORROWER) SHALL
BE AN ENTITY ORGANIZED OR EXISTING UNDER THE LAWS OF THE UNITED STATES, ANY
STATE THEREOF, THE DISTRICT OF COLUMBIA OR ANY TERRITORY THEREOF (THE US
BORROWER OR SUCH PERSON, AS THE CASE MAY BE, BEING HEREIN REFERRED TO AS THE
“SUCCESSOR BORROWER”), (II) THE SUCCESSOR BORROWER (IF OTHER THAN THE US
BORROWER) SHALL EXPRESSLY ASSUME ALL THE OBLIGATIONS OF THE US BORROWER UNDER
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS PURSUANT TO A SUPPLEMENT HERETO OR
THERETO IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (III) NO
DEFAULT OR EVENT OF DEFAULT WOULD RESULT FROM THE CONSUMMATION OF SUCH MERGER OR
CONSOLIDATION, (IV) THE SUCCESSOR BORROWER SHALL BE IN COMPLIANCE, ON A PRO
FORMA BASIS AFTER GIVING EFFECT TO SUCH MERGER OR CONSOLIDATION, WITH THE
COVENANTS SET FORTH IN SECTIONS 10.9 AND 10.10, AS SUCH COVENANTS ARE RECOMPUTED
AS AT THE LAST DAY OF THE MOST RECENTLY ENDED TEST PERIOD UNDER SUCH SECTION AS
IF SUCH MERGER OR CONSOLIDATION HAD OCCURRED ON THE FIRST DAY OF SUCH TEST
PERIOD, (V) EACH GUARANTOR, UNLESS IT IS THE OTHER PARTY TO SUCH MERGER OR
CONSOLIDATION, SHALL HAVE BY A SUPPLEMENT TO THE GUARANTEE CONFIRMED THAT ITS
GUARANTEE SHALL APPLY TO THE SUCCESSOR BORROWER’S OBLIGATIONS UNDER THIS
AGREEMENT, (VI) EACH SUBSIDIARY GRANTOR AND EACH SUBSIDIARY PLEDGOR, UNLESS IT
IS THE OTHER PARTY TO SUCH MERGER OR CONSOLIDATION, SHALL HAVE BY A SUPPLEMENT
TO THE SECURITY AGREEMENT OR THE PLEDGE AGREEMENT, AS APPLICABLE, CONFIRMED THAT
ITS OBLIGATIONS THEREUNDER SHALL APPLY TO THE SUCCESSOR BORROWER’S OBLIGATIONS
UNDER THIS AGREEMENT, (VII) EACH MORTGAGOR OF A MORTGAGED PROPERTY, UNLESS IT IS
THE OTHER PARTY TO SUCH MERGER OR CONSOLIDATION, SHALL HAVE BY AN AMENDMENT TO
OR RESTATEMENT OF THE APPLICABLE MORTGAGE CONFIRMED THAT ITS OBLIGATIONS
THEREUNDER SHALL APPLY TO THE SUCCESSOR BORROWER’S OBLIGATIONS UNDER THIS
AGREEMENT, AND (VIII) THE US BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE
AGENT AN OFFICER’S CERTIFICATE AND AN OPINION

 

141

--------------------------------------------------------------------------------


 

OF COUNSEL, EACH STATING THAT SUCH MERGER OR CONSOLIDATION AND SUCH SUPPLEMENT
TO THIS AGREEMENT OR ANY SECURITY DOCUMENT COMPLY WITH THIS AGREEMENT; PROVIDED
FURTHER, THAT IF THE FOREGOING ARE SATISFIED, THE SUCCESSOR BORROWER (IF OTHER
THAN THE US BORROWER) WILL SUCCEED TO, AND BE SUBSTITUTED FOR, THE US BORROWER
UNDER THIS AGREEMENT;

 

(B)  ANY SUBSIDIARY OF THE UK BORROWER OR ANY OTHER PERSON MAY BE MERGED OR
CONSOLIDATED WITH OR INTO THE UK BORROWER, PROVIDED, THAT (I) THE UK BORROWER
SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR THE PERSON FORMED BY OR
SURVIVING ANY SUCH MERGER OR CONSOLIDATION (IF OTHER THAN THE UK BORROWER) SHALL
BE A CORPORATION ORGANIZED OR EXISTING UNDER THE LAWS OF ENGLAND AND WALES (THE
UK BORROWER OR SUCH PERSON, AS THE CASE MAY BE, BEING HEREIN REFERRED TO AS THE
“SUCCESSOR UK BORROWER”), (II) THE SUCCESSOR UK BORROWER (IF OTHER THAN THE UK
BORROWER) SHALL EXPRESSLY ASSUME ALL THE OBLIGATIONS OF THE UK BORROWER UNDER
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS PURSUANT TO A SUPPLEMENT HERETO OR
THERETO IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (III) NO
DEFAULT OR EVENT OF DEFAULT WOULD RESULT FROM THE CONSUMMATION OF SUCH MERGER OR
CONSOLIDATION, (IV) THE US BORROWER SHALL BE IN COMPLIANCE, ON A PRO FORMA BASIS
AFTER GIVING EFFECT TO SUCH MERGER OR CONSOLIDATION, WITH THE COVENANTS SET
FORTH IN SECTIONS 10.9 AND 10.10, AS SUCH COVENANTS ARE RECOMPUTED AS AT THE
LAST DAY OF THE MOST RECENTLY ENDED TEST PERIOD UNDER SUCH SECTION AS IF SUCH
MERGER OR CONSOLIDATION HAD OCCURRED ON THE FIRST DAY OF SUCH TEST PERIOD,
(V) THE US BORROWER, EACH GUARANTOR AND EACH FOREIGN SUBSIDIARY GUARANTOR,
UNLESS IT IS THE OTHER PARTY TO SUCH MERGER OR CONSOLIDATION, SHALL HAVE BY A
SUPPLEMENT TO THE GUARANTEE OR FOREIGN SUBSIDIARY GUARANTEE, AS THE CASE MAY BE,
CONFIRMED THAT ITS GUARANTEE OR FOREIGN SUBSIDIARY GUARANTEE, AS THE CASE MAY
BE, SHALL APPLY TO THE SUCCESSOR UK BORROWER’S OBLIGATIONS UNDER THIS AGREEMENT,
(VI) EACH GRANTOR AND EACH PLEDGOR, UNLESS IT IS THE OTHER PARTY TO SUCH MERGER
OR CONSOLIDATION, SHALL HAVE BY A SUPPLEMENT TO THE APPLICABLE SECURITY DOCUMENT
CONFIRMED THAT ITS OBLIGATIONS THEREUNDER SHALL APPLY TO THE SUCCESSOR UK
BORROWER’S OBLIGATIONS UNDER THIS AGREEMENT, (VII) EACH MORTGAGOR OF A MORTGAGED
PROPERTY, UNLESS IT IS THE OTHER PARTY TO SUCH MERGER OR CONSOLIDATION, SHALL
HAVE BY AN AMENDMENT TO OR RESTATEMENT OF THE APPLICABLE MORTGAGE CONFIRMED THAT
ITS OBLIGATIONS THEREUNDER SHALL APPLY TO THE SUCCESSOR UK BORROWER’S
OBLIGATIONS UNDER THIS AGREEMENT, AND (VIII) THE UK BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE AND AN OPINION OF
COUNSEL, EACH STATING THAT SUCH MERGER OR CONSOLIDATION, SUCH SUPPLEMENT TO THIS
AGREEMENT OR ANY SECURITY DOCUMENT AND SUCH AMENDMENT OR RESTATEMENT TO ANY
APPLICABLE MORTGAGE, AS THE CASE MAY BE, COMPLY WITH THIS AGREEMENT; PROVIDED
FURTHER, THAT IF THE FOREGOING ARE SATISFIED, THE SUCCESSOR UK BORROWER (IF
OTHER THAN THE UK BORROWER) WILL SUCCEED TO, AND BE SUBSTITUTED FOR, THE UK
BORROWER UNDER THIS AGREEMENT;

 

(C)  ANY SUBSIDIARY OF THE US BORROWER (OTHER THAN THE UK BORROWER) OR ANY OTHER
PERSON MAY BE MERGED OR CONSOLIDATED WITH OR INTO ANY ONE OR MORE SUBSIDIARIES
OF THE US BORROWER (OTHER THAN THE UK BORROWER); PROVIDED, THAT (I) IN THE CASE
OF ANY MERGER OR CONSOLIDATION INVOLVING ONE OR MORE RESTRICTED SUBSIDIARIES,
(A) A RESTRICTED SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING

 

142

--------------------------------------------------------------------------------


 

CORPORATION OR (B) THE US BORROWER SHALL TAKE ALL STEPS NECESSARY TO CAUSE THE
PERSON FORMED BY OR SURVIVING ANY SUCH MERGER OR CONSOLIDATION (IF OTHER THAN A
RESTRICTED SUBSIDIARY) TO BECOME A RESTRICTED SUBSIDIARY, (II) IN THE CASE OF
ANY MERGER OR CONSOLIDATION INVOLVING ONE OR MORE GUARANTORS AND/OR FOREIGN
SUBSIDIARY GUARANTORS, AS THE CASE MAY BE, A GUARANTOR OR FOREIGN SUBSIDIARY
GUARANTOR, AS THE CASE MAY BE, SHALL BE THE CONTINUING OR SURVIVING CORPORATION
OR THE PERSON FORMED BY OR SURVIVING ANY SUCH MERGER OR CONSOLIDATION (IF OTHER
THAN A GUARANTOR OR FOREIGN SUBSIDIARY GUARANTOR, AS THE CASE MAY BE) SHALL
EXECUTE A SUPPLEMENT TO THE GUARANTEE AGREEMENT, THE PLEDGE AGREEMENT AND THE
SECURITY AGREEMENT AND ANY APPLICABLE MORTGAGE OR THE ANALOGOUS FOREIGN SECURITY
DOCUMENTS, AS THE CASE MAY BE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT IN ORDER TO BECOME A GUARANTOR OR FOREIGN SUBSIDIARY
GUARANTOR, AS THE CASE MAY BE, AND PLEDGOR, MORTGAGOR AND GRANTOR OF COLLATERAL
FOR THE BENEFIT OF THE SECURED PARTIES, (III) NO DEFAULT OR EVENT OF DEFAULT
WOULD RESULT FROM THE CONSUMMATION OF SUCH MERGER OR CONSOLIDATION, (IV) THE US
BORROWER SHALL BE IN COMPLIANCE, ON A PRO FORMA BASIS AFTER GIVING EFFECT TO
SUCH MERGER OR CONSOLIDATION, WITH THE COVENANTS SET FORTH IN SECTIONS 10.9 AND
10.10, AS SUCH COVENANTS ARE RECOMPUTED AS AT THE LAST DAY OF THE MOST RECENTLY
ENDED TEST PERIOD UNDER SUCH SECTION AS IF SUCH MERGER OR CONSOLIDATION HAD
OCCURRED ON THE FIRST DAY OF SUCH TEST PERIOD, AND (V) THE US BORROWER SHALL
HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AN OFFICERS’ CERTIFICATE STATING THAT
SUCH MERGER OR CONSOLIDATION AND SUCH SUPPLEMENTS TO ANY SECURITY DOCUMENT
COMPLY WITH THIS AGREEMENT;

 

(D)  ANY RESTRICTED SUBSIDIARY THAT IS NOT A GUARANTOR OR A FOREIGN SUBSIDIARY
GUARANTOR MAY SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS
ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE US BORROWER, THE UK
BORROWER, A GUARANTOR, A FOREIGN SUBSIDIARY GUARANTOR OR ANY OTHER RESTRICTED
SUBSIDIARY OF THE US BORROWER;

 

(E)  ANY GUARANTOR OR ANY FOREIGN SUBSIDIARY GUARANTOR MAY SELL, LEASE, TRANSFER
OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR
OTHERWISE) TO THE US BORROWER, THE UK BORROWER OR ANY OTHER GUARANTOR OR FOREIGN
SUBSIDIARY GUARANTOR; AND

 

(F)  ANY RESTRICTED SUBSIDIARY (OTHER THAN THE UK BORROWER) MAY LIQUIDATE OR
DISSOLVE IF (X) THE US BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION
OR DISSOLUTION IS IN THE BEST INTERESTS OF THE US BORROWER AND IS NOT MATERIALLY
DISADVANTAGEOUS TO THE LENDERS AND (Y) TO THE EXTENT SUCH RESTRICTED SUBSIDIARY
IS A CREDIT PARTY, ANY ASSETS OR BUSINESS NOT OTHERWISE DISPOSED OF OR
TRANSFERRED IN ACCORDANCE WITH SECTION 10.4 OR 10.5, OR, IN THE CASE OF ANY SUCH
BUSINESS, DISCONTINUED, SHALL BE TRANSFERRED TO, OR OTHERWISE OWNED OR CONDUCTED
BY, ANOTHER CREDIT PARTY AFTER GIVING EFFECT TO SUCH LIQUIDATION OR DISSOLUTION.

 

(B) Holdings will not engage in any business or activity other than (a) the
ownership of all the outstanding shares of capital stock of the US Borrower,
(b) maintaining its corporate existence, (c) participating in tax, accounting
and other

 

143

--------------------------------------------------------------------------------


 

administrative matters as a member of the consolidated group of Parent, (d) the
performance of the Credit Documents to which it is a party, (e) making any
Dividend permitted by Section 10.6 or holding any cash received in connection
with Dividends made by the US Borrower in accordance with Section 10.6 pending
application thereof by Holdings in the manner contemplated by Section 10.6,
(f) the performance of the 2011 Senior Notes Indenture, (g) the issuance of PIK
Refinancing Indebtedness or PIK Refinancing Preferred Stock and the performance
under such PIK Refinancing Indebtedness or PIK Refinancing Preferred Stock,
(h) so long as no Default or Event of Default has occurred and is continuing,
the prepayment, repurchase, retirement or redemption of the 2011 Senior Notes,
PIK Refinancing Indebtedness and/or PIK Refinancing Preferred Stock (x) from the
proceeds of Dividends received in accordance with Section 10.6(g) and (y) from
the amount of any capital contributions made in cash to Holdings from and
including the Business Day immediately following the Closing Date through and
including the date of such redemption, repurchase or retirement, including
contributions with the proceeds from any issuance of equity securities by any of
the Parent Companies or Holdings and (i) activities incidental to the businesses
or activities described in clauses (a) to (h) of this Section 10.3(B).  Holdings
will not own or acquire any assets (other than shares of capital stock of the US
Borrower, cash and Permitted Investments) or incur any liabilities (other than
liabilities under the Credit Documents, liabilities under its guarantee of the
Subordinated Notes and the Senior Subordinated Notes (provided, that Holdings
shall not guarantee the Subordinated Notes or the Senior Subordinated Notes
unless (x) Holdings also has guaranteed the Obligations pursuant to the
Guarantee, (y) such guarantee of the Subordinated Notes or the Senior
Subordinated Notes is unsecured and subordinated to such guarantee of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of the Subordinated Notes or the Senior Subordinated Notes, as the
case may be, and (z) such guarantee of the Subordinated Notes or the Senior
Subordinated Notes provides for the release and termination thereof, without
action by any party, upon any release and termination of such guarantee of the
Obligations), liabilities under the 2011 Senior Notes Indenture, liabilities in
respect of PIK Refinancing Indebtedness or PIK Refinancing Preferred Stock and
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement).

 

10.4.        Limitation on Sale of Assets.  Each of the US Borrower and the UK
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
(i) convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including receivables and leasehold interests),
whether now owned or hereafter acquired (other than any such sale, transfer,
assignment or other disposition resulting from any casualty or condemnation of
any assets of the US Borrower or the Restricted Subsidiaries) or (ii) sell to
any Person (other than the US Borrower, a Guarantor or a Restricted Foreign
Subsidiary) any shares owned by it of any Restricted Subsidiary’s capital stock,
except that:

 

(A)  THE US BORROWER AND THE RESTRICTED SUBSIDIARIES MAY SELL, TRANSFER OR
OTHERWISE DISPOSE OF USED OR SURPLUS EQUIPMENT, VEHICLES, INVENTORY AND OTHER
ASSETS IN THE ORDINARY COURSE OF BUSINESS;

 

144

--------------------------------------------------------------------------------


 

(B)  THE US BORROWER AND THE RESTRICTED SUBSIDIARIES MAY SELL, TRANSFER OR
OTHERWISE DISPOSE OF OTHER ASSETS (OTHER THAN ACCOUNTS RECEIVABLE) FOR FAIR
VALUE, PROVIDED, THAT IN THE CASE OF ANY SUCH SALE, TRANSFER OR OTHER
DISPOSITION ON AND AFTER THE RESTATEMENT DATE (I) THE AMOUNT OF ANY SUCH SALE,
TRANSFER OR DISPOSAL, TOGETHER WITH THE AGGREGATE AMOUNT OF ANY PREVIOUS SALES,
TRANSFERS AND DISPOSALS MADE BY THE US BORROWER AND THE RESTRICTED SUBSIDIARIES,
TAKEN AS A WHOLE, PURSUANT TO THIS CLAUSE (B) ON AND AFTER THE RESTATEMENT DATE,
SHALL NOT EXCEED IN THE AGGREGATE AN AMOUNT EQUAL TO 20% OF CONSOLIDATED TOTAL
ASSETS AS OF MARCH 31, 2009, (II) ANY CONSIDERATION IN EXCESS OF $5,000,000
RECEIVED BY THE US BORROWER OR ANY GUARANTOR IN CONNECTION WITH SUCH SALES,
TRANSFERS AND OTHER DISPOSITIONS OF ASSETS PURSUANT TO THIS CLAUSE (B) THAT IS
IN THE FORM OF INDEBTEDNESS SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 9.12, (III) WITH RESPECT TO ANY SUCH SALE, TRANSFER OR
DISPOSITION (OR SERIES OF RELATED SALES, TRANSFERS OR DISPOSITIONS) IN AN
AGGREGATE AMOUNT IN EXCESS OF $25,000,000 THE US BORROWER SHALL BE IN
COMPLIANCE, ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH SALE, TRANSFER OR
DISPOSITION, WITH THE COVENANTS SET FORTH IN SECTIONS 10.9 AND 10.10, AS SUCH
COVENANTS ARE RECOMPUTED AS AT THE LAST DAY OF THE MOST RECENTLY ENDED TEST
PERIOD UNDER SUCH SECTIONS AS IF SUCH SALE, TRANSFER OR DISPOSITION HAD OCCURRED
ON THE FIRST DAY OF SUCH TEST PERIOD AND (IV) AFTER GIVING EFFECT TO ANY SUCH
SALE, TRANSFER OR DISPOSITION, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING;

 

(C)  THE US BORROWER AND THE RESTRICTED SUBSIDIARIES MAY MAKE SALES OF ASSETS TO
THE US BORROWER OR TO ANY RESTRICTED SUBSIDIARY; PROVIDED, THAT ANY SUCH SALES
TO RESTRICTED FOREIGN SUBSIDIARIES SHALL BE FOR FAIR VALUE;

 

(D)  ANY RESTRICTED SUBSIDIARY MAY EFFECT ANY TRANSACTION PERMITTED BY
SECTION 10.3;

 

(E)  IN ADDITION TO SELLING OR TRANSFERRING ACCOUNTS RECEIVABLE PURSUANT TO THE
OTHER PROVISIONS HEREOF, THE US BORROWER AND THE RESTRICTED SUBSIDIARIES MAY
(I) SELL OR DISCOUNT WITHOUT RECOURSE ACCOUNTS RECEIVABLE ARISING IN THE
ORDINARY COURSE OF BUSINESS IN CONNECTION WITH THE COMPROMISE OR COLLECTION
THEREOF AND (II) SELL OR TRANSFER ACCOUNTS RECEIVABLE AND RELATED RIGHTS
PURSUANT TO CUSTOMARY RECEIVABLES FINANCING FACILITIES OR FACTORING
ARRANGEMENTS; PROVIDED, THAT THE AGGREGATE AMOUNT OF ACCOUNTS RECEIVABLE SUBJECT
TO SUCH RECEIVABLES FINANCING FACILITIES OR FACTORING ARRANGEMENTS AT ANY ONE
TIME SHALL NOT EXCEED $200,000,000 OR ANY GREATER AMOUNT SO LONG AS ANY NET CASH
PROCEEDS IN RESPECT OF ACCOUNTS RECEIVABLE IN EXCESS OF $200,000,000 SUBJECT TO
SUCH RECEIVABLES FINANCING FACILITIES OR FACTORING ARRANGEMENTS AT ANY ONE TIME
ARE PROMPTLY APPLIED TO PREPAY THE TERM LOANS IN THE MANNER SET FORTH IN
SECTIONS 5.2(C) AND (D); AND

 

(F)  THE SALE OF THE GROUPE NOVASEP SEGMENT.

 

10.5.        Limitation on Investments.  The US Borrower will not, and will not
permit any of the Restricted Subsidiaries to, make any advance, loan, extensions
of

 

145

--------------------------------------------------------------------------------


 

credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets of, or make any other investment
in, any Person, except:

 

(A)  EXTENSIONS OF TRADE CREDIT AND ASSET PURCHASES IN THE ORDINARY COURSE OF
BUSINESS;

 

(B)  PERMITTED INVESTMENTS;

 

(C)  LOANS AND ADVANCES TO OFFICERS, DIRECTORS AND EMPLOYEES OF PARENT OR ANY OF
ITS SUBSIDIARIES (I) TO FINANCE THE PURCHASE OF CAPITAL STOCK OF PARENT
(PROVIDED, THAT THE AMOUNT OF SUCH LOANS AND ADVANCES USED TO ACQUIRE SUCH
CAPITAL STOCK SHALL BE CONTRIBUTED BY HOLDINGS TO THE US BORROWER IN CASH AS
COMMON EQUITY USING THE PROCEEDS OF PRIOR CONTRIBUTIONS OF COMMON EQUITY BY
PARENT TO PIK HOLDCO AND BY PIK HOLDCO TO HOLDINGS, RESPECTIVELY) AND (II) FOR
ADDITIONAL PURPOSES NOT CONTEMPLATED BY SUBCLAUSE (I) ABOVE IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING WITH RESPECT TO THIS CLAUSE (II) NOT
EXCEEDING $25,000,000;

 

(D)  INVESTMENTS EXISTING ON THE CLOSING DATE AND LISTED ON SCHEDULE 10.5, AND
ANY EXTENSIONS, RENEWALS OR REINVESTMENTS THEREOF, SO LONG AS THE AGGREGATE
AMOUNT OF ALL INVESTMENTS PURSUANT TO THIS CLAUSE (D) IS NOT INCREASED AT ANY
TIME ABOVE THE AMOUNT OF SUCH INVESTMENTS EXISTING ON THE CLOSING DATE;

 

(E)  INVESTMENTS IN HEDGE AGREEMENTS PERMITTED BY SECTION 10.1(H);

 

(F)  INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF
SUPPLIERS OR CUSTOMERS AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER
DISPUTES WITH, CUSTOMERS ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(G)  INVESTMENTS TO THE EXTENT THAT PAYMENT FOR SUCH INVESTMENTS IS MADE SOLELY
WITH CAPITAL STOCK OF ANY OF THE PARENT COMPANIES;

 

(H)  INVESTMENTS CONSTITUTING NON-CASH PROCEEDS OF SALES, TRANSFERS AND OTHER
DISPOSITIONS OF ASSETS TO THE EXTENT PERMITTED BY SECTION 10.4;

 

(I)  INVESTMENTS IN ANY GUARANTOR (OTHER THAN HOLDINGS), THE US BORROWER, THE UK
BORROWER OR ANY FOREIGN SUBSIDIARY GUARANTOR, AND INVESTMENTS (OTHER THAN
INVESTMENTS REPRESENTING A PERMITTED ACQUISITION OR ANY OTHER ACQUISITION, BY
MERGER OR OTHERWISE, OF ANY ASSETS OR CAPITAL STOCK OR OTHER EQUITY INTERESTS OF
ANY PERSON WHO IS NOT, IMMEDIATELY PRIOR TO SUCH ACQUISITION, A RESTRICTED
SUBSIDIARY) BY ANY RESTRICTED SUBSIDIARY THAT IS NOT A US SUBSIDIARY GUARANTOR
OR A FOREIGN SUBSIDIARY GUARANTOR IN ANOTHER RESTRICTED SUBSIDIARY THAT IS NOT A
US SUBSIDIARY GUARANTOR OR A FOREIGN SUBSIDIARY GUARANTOR;

 

(J)  INVESTMENTS CONSTITUTING PERMITTED ACQUISITIONS; PROVIDED, THAT, IN THE
CASE OF ANY PERMITTED ACQUISITION ON OR AFTER THE RESTATEMENT DATE THE AGGREGATE
AMOUNT OF ANY SUCH INVESTMENT, AS VALUED AT THE FAIR MARKET VALUE OF SUCH

 

146

--------------------------------------------------------------------------------


 

INVESTMENT AT THE TIME EACH SUCH INVESTMENT IS MADE, MADE BY THE US BORROWER OR
ANY RESTRICTED SUBSIDIARY IN ANY RESTRICTED FOREIGN SUBSIDIARY, TO THE EXTENT
THAT SUCH RESTRICTED FOREIGN SUBSIDIARY DOES NOT BECOME A FOREIGN SUBSIDIARY
GUARANTOR PURSUANT TO SECTION 9.11 AND DOES NOT ENTER INTO THE GUARANTEE AND
COLLATERAL ARRANGEMENTS CONTEMPLATED THEREBY, SHALL NOT EXCEED THE AVAILABLE
AMOUNT AT THE TIME OF SUCH INVESTMENT PLUS AN AMOUNT EQUAL TO ANY REPAYMENTS,
INTEREST, RETURNS, PROFITS, DISTRIBUTIONS, INCOME AND SIMILAR AMOUNTS ACTUALLY
RECEIVED IN CASH IN RESPECT OF ANY SUCH INVESTMENT (WHICH AMOUNT SHALL NOT
EXCEED THE AMOUNT OF SUCH INVESTMENT VALUED AT THE FAIR MARKET VALUE OF SUCH
INVESTMENT AT THE TIME SUCH INVESTMENT WAS MADE);

 

(K)  INVESTMENTS IN THE EQUITY INTERESTS OF ONE OR MORE NEWLY FORMED PERSONS
THAT ARE RECEIVED IN CONSIDERATION OF THE CONTRIBUTION BY THE US BORROWER OR ITS
APPLICABLE RESTRICTED SUBSIDIARIES OF ASSETS (INCLUDING CAPITAL STOCK) TO SUCH
PERSON OR PERSONS; PROVIDED, THAT, IN THE CASE OF ANY SUCH INVESTMENT MADE ON OR
AFTER THE FOURTH AMENDMENT EFFECTIVE DATE (I) THE FAIR MARKET VALUE OF SUCH
ASSETS, DETERMINED ON ARMS-LENGTH BASIS, SO CONTRIBUTED PURSUANT TO THIS
PARAGRAPH (K) SHALL NOT IN THE AGGREGATE EXCEED $150,000,000, (II) WITH RESPECT
TO INVESTMENTS IN FOREIGN JOINT VENTURES, THE SUM OF ALL INVESTMENTS IN FOREIGN
JOINT VENTURES MADE PURSUANT TO THIS SECTION 10.5(K) PRIOR TO THE DATE THEREOF
AND ALL INVESTMENT IN FOREIGN JOINT VENTURES MADE PURSUANT TO
SECTION 10.5(M)(II) BELOW PRIOR TO THE DATE THEREOF, WHEN TAKEN TOGETHER, AS
VALUED AT THE FAIR MARKET VALUE OF SUCH INVESTMENT AT THE TIME EACH SUCH
INVESTMENT IS MADE, DOES NOT EXCEED $250,000,000 PLUS AN AMOUNT EQUAL TO ANY
REPAYMENTS, INTEREST, RETURNS, PROFITS, DISTRIBUTIONS, INCOME AND SIMILAR
AMOUNTS ACTUALLY RECEIVED IN CASH IN RESPECT OF ANY SUCH INVESTMENT (WHICH
AMOUNT SHALL NOT EXCEED THE AMOUNT OF SUCH INVESTMENT VALUED AT THE FAIR MARKET
VALUE OF SUCH INVESTMENT AT THE TIME SUCH INVESTMENT WAS MADE) IN THE AGGREGATE
AND (III) IN RESPECT OF EACH SUCH CONTRIBUTION, AN AUTHORIZED OFFICER OF THE
US BORROWER SHALL CERTIFY, IN A FORM TO BE AGREED UPON BY THE US BORROWER AND
THE ADMINISTRATIVE AGENT (X) AFTER GIVING EFFECT TO SUCH CONTRIBUTION, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (Y) THE FAIR
MARKET VALUE OF THE ASSETS SO CONTRIBUTED AND (Z) THAT THE REQUIREMENTS OF
PARAGRAPH (I) OF THIS PROVISO REMAIN SATISFIED;

 

(L)  INVESTMENTS MADE TO REPURCHASE OR RETIRE COMMON STOCK OF PARENT OWNED BY
ANY EMPLOYEE STOCK OWNERSHIP PLAN OR KEY EMPLOYEE STOCK OWNERSHIP PLAN OF THE
PARENT COMPANIES, HOLDINGS OR THE US BORROWER;

 

(M)  (I) ADDITIONAL INVESTMENTS (INCLUDING INVESTMENTS IN MINORITY INVESTMENTS
AND UNRESTRICTED SUBSIDIARIES) MADE UNDER THIS CLAUSE (M) PRIOR TO THE
RESTATEMENT DATE OR (II) SUCH ADDITIONAL INVESTMENTS (INCLUDING INVESTMENTS IN
MINORITY INVESTMENTS AND UNRESTRICTED SUBSIDIARIES) MADE THEREAFTER, AS VALUED
AT THE FAIR MARKET VALUE OF SUCH INVESTMENT AT THE TIME EACH SUCH INVESTMENT IS
MADE, IN AN AGGREGATE AMOUNT AT THE TIME OF SUCH INVESTMENT NOT IN EXCESS OF THE
AVAILABLE AMOUNT AT SUCH TIME PLUS AN AMOUNT EQUAL TO ANY REPAYMENTS, INTEREST,
RETURNS, PROFITS, DISTRIBUTIONS, INCOME AND SIMILAR AMOUNTS ACTUALLY RECEIVED IN
CASH IN RESPECT OF ANY SUCH INVESTMENT (WHICH AMOUNT SHALL NOT EXCEED THE

 

147

--------------------------------------------------------------------------------


 

AMOUNT OF SUCH INVESTMENT VALUED AT THE FAIR MARKET VALUE OF SUCH INVESTMENT AT
THE TIME SUCH INVESTMENT WAS MADE); PROVIDED, THAT WITH RESPECT TO INVESTMENTS
IN FOREIGN JOINT VENTURES MADE ON OR AFTER THE RESTATEMENT DATE, THE SUM OF ALL
INVESTMENTS IN FOREIGN JOINT VENTURES MADE PURSUANT TO SECTION 10.5 (K) ABOVE
PRIOR TO THE DATE THEREOF AND ALL INVESTMENT IN FOREIGN JOINT VENTURES MADE
PURSUANT TO THIS SECTION 10.5(M)(II) PRIOR TO THE DATE THEREOF, WHEN TAKEN
TOGETHER, AS VALUED AT THE FAIR MARKET VALUE OF SUCH INVESTMENT AT THE TIME EACH
SUCH INVESTMENT IS MADE, DOES NOT EXCEED $250,000,000 PLUS AN AMOUNT EQUAL TO
ANY REPAYMENTS, INTEREST, RETURNS, PROFITS, DISTRIBUTIONS, INCOME AND SIMILAR
AMOUNTS ACTUALLY RECEIVED IN CASH IN RESPECT OF ANY SUCH INVESTMENT (WHICH
AMOUNT SHALL NOT EXCEED THE AMOUNT OF SUCH INVESTMENT VALUED AT THE FAIR MARKET
VALUE OF SUCH INVESTMENT AT THE TIME SUCH INVESTMENT WAS MADE) IN THE AGGREGATE;

 

(N)  INVESTMENTS PERMITTED UNDER SECTION 10.6; AND

 

(O)  CONTRIBUTIONS TO A “RABBI” TRUST WITHIN THE MEANING OF REVENUE PROCEDURE
92-64 OR CONTRIBUTIONS TO A TRUST WHICH IS QUALIFIED UNDER SECTION 401(A) OF THE
CODE OR OTHER GRANTOR TRUST SUBJECT TO THE CLAIMS OF CREDITORS IN THE CASE OF A
BANKRUPTCY OF THE US BORROWER.

 

10.6.        Limitation on Dividends.  Neither Holdings nor the US Borrower will
declare or pay any dividends (other than, (a) in respect of Holdings, dividends
payable solely in its capital stock or rights, warrants or options to purchase
its capital stock and (b) in respect of the US Borrower, dividends payable
solely in its capital stock) or return any capital to its stockholders or make
any other distribution, payment or delivery of property or cash to its
stockholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for consideration, any shares of any class of its capital stock
or the capital stock of any direct or indirect parent now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued with
respect to any of its capital stock), or set aside any funds for any of the
foregoing purposes, or permit any of the Restricted Subsidiaries to purchase or
otherwise acquire for consideration (other than in connection with an investment
permitted by Section 10.5) any shares of any class of the capital stock of
Holdings or the US Borrower, now or hereafter outstanding (or any options or
warrants or stock appreciation rights issued with respect to any of its capital
stock) (all of the foregoing “Dividends”); provided, that, so long as no Default
or Event of Default exists or would exist after giving effect thereto subject to
the last sentence of this Section, (a) each of Holdings and the US Borrower may
redeem in whole or in part any of its capital stock for another class of capital
stock or rights to acquire its capital stock or with proceeds from substantially
concurrent equity contributions or issuances of new shares of its capital stock;
provided, that such other class of capital stock contains terms and provisions
at least as advantageous to the Lenders in all respects material to their
interests as those contained in the capital stock redeemed thereby, (b) Holdings
may repurchase shares of its capital stock (or any options or warrants or stock
appreciation rights issued with respect to any of its capital stock) held by
officers, directors and employees of Parent and its Subsidiaries, with the
proceeds of dividends from the US Borrower which shall also be permitted, so
long as such repurchase is pursuant to, and in accordance with the terms of,
management and/or

 

148

--------------------------------------------------------------------------------


 

employee stock plans, stock subscription agreements or shareholder agreements,
(c) the US Borrower and the Restricted Subsidiaries may make investments
permitted by Section 10.5, (d) each of Holdings and the US Borrower may pay
dividends to, seriatim, Holdings and any Parent Company; provided, that (i) the
aggregate amount of such dividends (without duplication) paid pursuant to this
clause (d) shall not at any time exceed 50% of Cumulative Consolidated Net
Income Available to Stockholders at such time less the amount of dividends
previously paid pursuant to this clause (d) following the last day of the most
recent fiscal quarter for which Section 9.1 Financials have been delivered to
the Lenders under Section 9.1 and (ii) at the time of the payment of any such
dividends and after giving effect thereto, the Consolidated Total Debt to
Consolidated EBITDA Ratio on the date of such payment of such dividends shall be
less than 3.50:1.00, (e) each of the US Borrower and Holdings may declare and
pay dividends and/or make distributions on its capital stock, as applicable, the
proceeds of which will be used by Parent solely to pay taxes of Parent, PIK
Holdco, Holdings, the US Borrower and the Subsidiaries as part of a consolidated
tax filing group, along with franchise taxes, administrative and similar
expenses related to its existence and ownership of PIK Holdco, Holdings, the US
Borrower, as applicable; provided, that the amount of such dividends does not
exceed in any fiscal year the amount of such taxes and expenses payable for such
fiscal year (it being understood that such expenses shall in no event exceed
$5,000,000 in the aggregate per fiscal year, except that such expenses may
exceed $5,000,000 in fiscal year 2007; provided, that such expenses for the
period from the Fourth Amendment Effective Date to December 31, 2007 shall in no
event exceed $5,000,000 in the aggregate), (f) the US Borrower may declare and
pay dividends and/or make distributions on its capital stock, the proceeds of
which will be used by Holdings on and after August 15, 2007 solely to pay cash
interest, if any, of the 2011 Senior Notes as and to the extent that payment of
such interest in cash is required by the 2011 Senior Notes Indenture, (g) the US
Borrower and Holdings may declare and pay dividends and/or make distributions on
its capital stock, as applicable, from Available Excess Cash Flow, the proceeds
of which will be used by Holdings and PIK Holdco solely to redeem, repurchase or
retire 2011 Senior Notes, PIK Notes, PIK Refinancing Preferred Stock or PIK
Refinancing Indebtedness if (x) at the time of the payment of such dividends and
after giving effect thereto the Consolidated Total Debt to Consolidated EBITDA
Ratio on the date of such payment of such dividends shall be less than 2.25 to
1.00 and (y) the US Borrower applies an amount equal to the proceeds used for
such redemption, repurchase or retirement of 2011 Senior Notes, PIK Notes, PIK
Refinancing Preferred Stock or PIK Refinancing Indebtedness to prepay Term Loans
outstanding hereunder in accordance with Section 5.1 hereof on the date of any
such redemption, repurchase or retirement of 2011 Senior Notes, PIK Notes, PIK
Refinancing Preferred Stock or PIK Refinancing Indebtedness (except to the
extent that the US Borrower has already applied not less than 50.0% of the
cumulative amount of Excess Cash Flow for all fiscal years completed after the
Closing Date and prior to the date of such redemption, repurchase or retirement
of 2011 Senior Notes, PIK Notes, PIK Refinancing Preferred Stock or PIK
Refinancing Indebtedness pursuant to Section 5.1 or Section 5.2 hereof) and
(h) Holdings may issue PIK Refinancing Indebtedness or PIK

 

149

--------------------------------------------------------------------------------


 

Refinancing Preferred Stock in exchange for, or declare and pay dividends and/or
make distributions on its capital stock from the proceeds of the issuance by
Holdings of any PIK Refinancing Indebtedness or PIK Refinancing Preferred Stock
to the extent such proceeds are utilized by PIK Holdco substantially
simultaneously with such issuance to redeem, repurchase or retire, PIK Notes or
Permitted Additional PIK Notes of PIK Holdco that are being refinanced or
replaced by such PIK Refinancing Indebtedness or PIK Refinancing Preferred
Stock.  Notwithstanding anything contained in this Section 10.6 to the contrary,
on and after the Restatement Date until after the first anniversary of the
Restatement Date, neither Holdings nor the US Borrower will be permitted to
declare or pay any Dividends that would otherwise be permitted by subsections
(d) and (g) described above.

 

10.7.        Limitations on Debt Payments and Amendments.  (a)    Neither the US
Borrower nor any Restricted Subsidiary will prepay, repurchase or redeem or
otherwise defease any Senior Subordinated Notes or any Subordinated Notes as
applicable (it being understood that any payment of principal prior to May 15,
2011, in the case of Subordinated Notes shall be deemed a prepayment for
purposes of this Section 10.7); provided, however, that the US Borrower may
prepay, repurchase or redeem Senior Subordinated Notes and/or Subordinated Notes
(x) so long as no Default or Event of Default has occurred and is continuing,
for an aggregate price not in excess of the Available Amount at the time of such
prepayment, repurchase or redemption; provided, that to the extent the Available
Amount so utilized is attributable to Excess Cash Flow in accordance with clause
(a)(iii) of the definition of “Available Amount”, the US Borrower applies an
amount equal to the proceeds used for such prepayment, repurchase or redemption
of Senior Subordinated Notes and/or Subordinated Notes to prepay Term Loans
outstanding hereunder in accordance with Section 5.1 hereof on the date of any
such prepayment, repurchase or redemption of Senior Subordinated Notes and/or
Subordinated Notes (except to the extent that the US Borrower has already
applied not less than 50.0% of the cumulative amount of Excess Cash Flow for all
fiscal years completed after the Closing Date and prior to the date of such
prepayment, repurchase or redemption of Senior Subordinated Notes and/or
Subordinated Notes pursuant to Section 5.1 or Section 5.2 hereof), (y) so long
as no Event of Default described in Section 11.1 or 11.5 has occurred and is
continuing,  with the proceeds of subordinated Indebtedness that (1) is
permitted by Section 10.1 and (2) has terms material to the interests of the
Lenders not materially less advantageous to the Lenders than those of the Senior
Subordinated Notes and/or Subordinated Notes, as the case may be or (z) so long
as no Default or Event of Default has occurred and is continuing, in the case of
the Subordinated Notes only, at any time on or after May 15, 2007 (it being
understood that any such prepayment, repurchase or redemption pursuant to this
sub-clause (z) shall be made without utilization of the Available Amount).

 


(B)  THE US BORROWER WILL NOT WAIVE, AMEND, MODIFY, TERMINATE OR RELEASE THE
SENIOR SUBORDINATED NOTES INDENTURE, THE SENIOR SUBORDINATED LOAN AGREEMENT OR
THE SUBORDINATED NOTE INDENTURE, TO THE EXTENT THAT ANY SUCH WAIVER, AMENDMENT,
MODIFICATION, TERMINATION OR RELEASE WOULD BE ADVERSE TO THE LENDERS IN ANY
MATERIAL RESPECT; PROVIDED, THAT THIS CLAUSE (B) SHALL NOT PROHIBIT THE
REPAYMENT OF OBLIGATIONS UNDER THE SENIOR SUBORDINATED LOAN AGREEMENT WITH THE
NET CASH PROCEEDS FROM THE ISSUANCE OF THE SENIOR SUBORDINATED NOTES.

 

150

--------------------------------------------------------------------------------


 

10.8.                        Limitations on Sale Leasebacks.  The US Borrower
will not, and will not permit any of the Restricted Subsidiaries to, enter into
or effect any Sale Leasebacks, other than Permitted Sale Leasebacks.

 

10.9.                        Senior Secured Debt to Consolidated EBITDA Ratio. 
The US Borrower will not permit the Senior Secured Debt to Consolidated EBITDA
Ratio for any Test Period ending during any period set forth below to be greater
than the ratio set forth below opposite such period:

 

Period

 

Ratio

 

Restatement Date to and including March 31, 2010

 

4.40 to 1.00

 

April 1, 2010 to and including September 30, 2010

 

4.25 to 1.00

 

October 1, 2010 and thereafter

 

4.00 to 1.00

 

 

10.10.                  Consolidated EBITDA to Consolidated Interest Expense
Ratio.  The US Borrower will not permit the Consolidated EBITDA to Consolidated
Interest Expense Ratio for any Test Period ending during any period set forth
below to be less than the applicable ratio set forth below opposite such period:

 

Period

 

Ratio

 

October 1, 2004 to March 31, 2005

 

1.60 to 1.00

 

April 1, 2005 to September 30, 2005

 

1.70 to 1.00

 

October 1, 2005 to March 31, 2007

 

1.75 to 1.00

 

April 1, 2007 to March 31, 2008

 

1.85 to 1.00

 

April 1, 2008 to December 31, 2008

 

1.95 to 1.00

 

January 1, 2009 and thereafter

 

2.00 to 1.00

 

 

10.11.                  Capital Expenditures.  The US Borrower and the UK
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
make any Capital Expenditures (other than Permitted Acquisitions that constitute
Capital Expenditures), that would cause the aggregate amount of such Capital
Expenditures made by the US Borrower and the Restricted Subsidiaries in any
fiscal year of the US Borrower set forth below to exceed the sum of (a) the
greater of (i) the amount set forth in the table below opposite such fiscal year
and (ii) an amount equal to 10% multiplied by Consolidated Net Sales for such
fiscal year (such greater amount, the “Permitted Capital Expenditure Amount”)
and (b) the Available Amount as of the last day of such fiscal year (provided,
that no portion of the Available Amount may be used for Capital Expenditures
until the entire amount of the sum of (i) the Permitted Capital Expenditure
Amount for such year and (ii) the carry-forward amount (as defined below in this
Section 10.11) for such year shall have been used to make Capital Expenditures).

 

Period

 

Amount

 

January 1, 2004 to December 31, 2004

 

$

275,000,000

 

January 1, 2005 to December 31, 2005

 

$

275,000,000

 

January 1, 2006 to December 31, 2006

 

$

240,000,000

 

 

151

--------------------------------------------------------------------------------


 

Period

 

Amount

 

January 1, 2007 to December 31, 2007

 

$

225,000,000

 

January 1, 2008 to December 31, 2008

 

$

225,000,000

 

January 1, 2009 to December 31, 2009

 

$

225,000,000

 

January 1, 2010 to December 31, 2010

 

$

225,000,000

 

January 1, 2011 and thereafter

 

$

225,000,000

 

 

To the extent that Capital Expenditures (other than Permitted Acquisitions that
constitute Capital Expenditures) made by the US Borrower and the Restricted
Subsidiaries during any fiscal year are less than the Permitted Capital
Expenditure Amount for such fiscal year, 100% of such unused amount (each such
amount, a “carry-forward amount”) may be carried forward to the immediately
succeeding fiscal year and utilized to make such Capital Expenditures in such
succeeding fiscal year in the event the amount set forth above for such
succeeding fiscal year has been used (it being understood and agreed that (a) no
carry-forward amount may be carried forward beyond the first two fiscal years
immediately succeeding the fiscal year in which it arose, (b) no portion of the
carry-forward amount available for any fiscal year may be used until the entire
amount of the Permitted Capital Expenditure Amount for such fiscal year (without
giving effect to such carry-forward amount) shall have been used to make Capital
Expenditures and (c) if the carry-forward amount available for any fiscal year
is the sum of amounts carried forward from each of the two immediately preceding
fiscal years, no portion of such carry-forward amount from the earlier of the
two immediately preceding fiscal years may be used until the entire portion of
such carry-forward amount from the more recent immediately preceding fiscal year
shall have been used for such Capital Expenditures made in such fiscal year).

 

SECTION 11.         Events of Default


 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1.                        Payments.  The US Borrower or the UK Borrower shall
(a) default in the payment when due of any principal of the Loans or
(b) default, and such default shall continue for five or more days, in the
payment when due of any interest on the Loans or any Fees or any Unpaid Drawings
or of any other amounts owing hereunder or under any other Credit Document; or

 

11.2.                        Representations, etc.  Any representation, warranty
or statement made or deemed made by any Credit Party herein or in any Security
Document or any certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

 

11.3.                        Covenants.  Any Credit Party shall (a) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.1(e), Section 9.16, Section 9.18 or Section 10 or
(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1 or 11.2 or clause (a) of
this Section 11.3) contained in this Agreement, or any Security Document and
such default shall continue unremedied for a period of at

 

152

--------------------------------------------------------------------------------


 

least 30 days after receipt of written notice by the US Borrower from the
Administrative Agent or the Required Lenders; or

 

11.4.                        Default Under Other Agreements.  Any of Holdings,
the US Borrower, the UK Borrower  or any of the Restricted Subsidiaries shall
(i) default in any payment with respect to any Indebtedness (other than the
Obligations) in excess of $30,000,000 in the aggregate, for Holdings, the US
Borrower, the UK Borrower  and such Subsidiaries, beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or (except in the case of
Indebtedness consisting of any Hedge Agreement) any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due prior to its stated maturity; or (b) without limiting the provisions
of clause (a) above, any such Indebtedness (other than Indebtedness consisting
of any Hedge Agreement) shall be declared to be due and payable, or required to
be prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment, prior to the stated maturity thereof; or

 

11.5.                        Bankruptcy, etc.  Any of Holdings, the US Borrower,
the UK Borrower or any Specified Subsidiary shall commence a voluntary case
concerning itself under (a) Title 11 of the United States Code entitled
“Bankruptcy,” or (b) in the case of the UK Borrower and any Foreign Subsidiary
that is a Specified Subsidiary, the bankruptcy and/or insolvency legislation of
its jurisdiction of incorporation, in each case as now or hereafter in effect,
or any successor thereto (collectively, the “Bankruptcy Code”); or an
involuntary case is commenced against any of Holdings, the US Borrower, the UK
Borrower or any Specified Subsidiary and the petition is not controverted within
10 days after commencement of the case; or an involuntary case is commenced
against any of Holdings, the US Borrower, the UK Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case; or a custodian (as defined in the Bankruptcy Code) or similar
person is appointed for, or takes charge of, all or substantially all of the
property of any of Holdings, the US Borrower, the UK Borrower or any Specified
Subsidiary; or any of Holdings, the US Borrower, the UK Borrower or any
Specified Subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to any of Holdings, the US Borrower, the UK Borrower or any
Specified Subsidiary; or there is commenced against any of the US Borrower, the
UK Borrower or any Specified Subsidiary any such proceeding that remains
undismissed for a period of 60 days; or any of the Holdings, the US Borrower,
the UK Borrower or any Specified Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or any of Holdings, the US Borrower, the UK Borrower or
any Specified Subsidiary suffers any appointment of any custodian or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of 60 days; or any of the Holdings, the US Borrower, the
UK Borrower or any

 

153

--------------------------------------------------------------------------------


 

Specified Subsidiary makes a general assignment for the benefit of creditors; or
any corporate action is taken by any of Holdings, the US Borrower, the UK
Borrower or any Specified Subsidiary for the purpose of effecting any of the
foregoing; or

 

11.6.                        ERISA.  Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code; any Plan is or shall have been terminated or is the
subject of termination proceedings under ERISA (including the giving of written
notice thereof); an event shall have occurred or a condition shall exist in
either case entitling the PBGC to terminate any Plan or to appoint a trustee to
administer any Plan (including the giving of written notice thereof); any Plan
shall have an accumulated funding deficiency (whether or not waived); any of
Holdings, the US Borrower or any Subsidiary or any ERISA Affiliate has incurred
or is likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code (including the giving of written notice
thereof); (b) there could result from any event or events set forth in clause
(a) of this Section 11.6 the imposition of a lien, the granting of a security
interest, or a liability, or the reasonable likelihood of incurring a lien,
security interest or liability; and (c) such lien, security interest or
liability will or would be reasonably likely to have a Material Adverse Effect;
or

 

11.7.                        Guarantee.  The Guarantee or any material provision
thereof shall cease to be in full force or effect or any Guarantor thereunder or
any Credit Party shall deny or disaffirm in writing any Guarantor’s obligations
under the Guarantee (other than pursuant to the terms thereof); or

 

11.8.                        Pledge Agreement.  The Pledge Agreement or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement (other than pursuant to the terms thereof); or

 

11.9.                        Security Agreement.  The Security Agreement or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement (other than pursuant to the terms thereof); or

 

11.10.                  Mortgages.  Any Mortgage or any material provision of
any Mortgage shall cease to be in full force or effect (other than pursuant to
the terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any Mortgagor thereunder or any Credit
Party shall deny or disaffirm in writing any Mortgagor’s obligations under any
Mortgage (other than pursuant to the terms thereof); or

 

154

--------------------------------------------------------------------------------


 

11.11.                  Foreign Guarantees.  Any Foreign Guarantee or any
material provision of any Foreign Guarantee shall cease to be in full force or
effect or any grantor thereunder or any Credit Party shall deny or disaffirm in
writing any grantor’s obligations under any Foreign Guarantee (other than
pursuant to the terms thereof); or

 

11.12.                  Foreign Security Documents.  Any Foreign Security
Document or any material provision of any Foreign Security Document shall cease
to be in full force or effect (other than pursuant to the terms hereof or
thereof or as a result of acts or omissions of the Administrative Agent or any
Lender) or any grantor thereunder or any Credit Party shall deny or disaffirm in
writing any grantor’s obligations under any Foreign Security Document (other
than pursuant to the terms thereof); or

 

11.13.                  Subordination.  The Obligations of the US Borrower and
the UK Borrower, or the obligations of Holdings or any Subsidiaries pursuant to
the Guarantee or any of the Foreign Subsidiary Guarantees, shall cease to
constitute senior Indebtedness under the subordination provisions of any
document or instrument evidencing the Subordinated Notes, the Senior
Subordinated Notes, any loans under the Senior Subordinated Loan Agreement or
any other permitted subordinated Indebtedness or such subordination provisions
shall be invalidated or otherwise cease to be legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their terms;
or

 

11.14.                  Judgments.  One or more judgments or decrees shall be
entered against the US Borrower, the UK Borrower or any of the Restricted
Subsidiaries involving a liability of $30,000,000 or more in the aggregate for
all such judgments and decrees for the US Borrower and the Restricted
Subsidiaries (to the extent not paid or fully covered by insurance provided by a
carrier not disputing coverage) and any such judgments or decrees shall not have
been satisfied, vacated, discharged or stayed or bonded pending appeal within 60
days from the entry thereof; or

 

11.15.                  Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, in each case subject to
Section 7.4, if any Event of Default shall then be continuing, the
Administrative Agent shall, upon the written request of the Required Lenders, by
written notice to the US Borrower, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the US Borrower and the UK Borrower, except as
otherwise specifically provided for in this Agreement (provided, that, if an
Event of Default specified in Section 11.5 shall occur with respect to the US
Borrower, the UK Borrower or any Specified Subsidiary, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), (ii) and (iv) below shall occur automatically without the giving
of any such notice):  (i) declare the Total Term Loan Commitment, the Total
Revolving Credit Commitment and the Total Extended Revolving Credit Commitment
terminated, whereupon the Commitments and Swingline Commitment, if any, of each
Lender or the Swingline Lender, as the case may be, shall forthwith terminate
immediately and any Fees theretofore accrued shall forthwith become due and
payable without any other notice of any kind; (ii) declare the principal of and
any accrued interest in respect of all

 

155

--------------------------------------------------------------------------------


 

Loans and all Obligations owing hereunder and thereunder to be, whereupon the
same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the US
Borrower and the UK Borrower; (iii) terminate any Letter of Credit that may be
terminated in accordance with its terms; and/or (iv) direct the US Borrower and
the UK Borrower to pay (and the US Borrower and the UK Borrower agree that upon
receipt of such notice, or upon the occurrence of an Event of Default specified
in Section 11.5 with respect to the US Borrower, the UK Borrower or any
Specified Subsidiary, it will pay) to the Administrative Agent at the
Administrative Agent’s Office such additional amounts of cash, to be held as
security for the US Borrower’s and the UK Borrower’s respective reimbursement
obligations for Drawings that may subsequently occur thereunder, equal to the
aggregate Stated Amount of all Letters of Credit issued and then outstanding.

 

SECTION 12.         The Administrative Agent


 

12.1.                        Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Credit Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.  Neither Co-Syndication Agent, in its capacity as such,
shall have any obligations, duties or responsibilities under this Agreement.

 

12.2.                        Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement and the other Credit Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

12.3.                        Exculpatory Provisions.  Neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except for its or such Person’s own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the US Borrower,
the UK Borrower, any Guarantor, any Foreign Subsidiary Guarantor, any other
Credit Party or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in

 

156

--------------------------------------------------------------------------------


 

connection with, this Agreement or any other Credit Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Credit Document or for any failure of the US Borrower,
the UK Borrower, any Guarantor, any Foreign Subsidiary Guarantor or any other
Credit Party to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the US Borrower or
the UK Borrower.

 

12.4.                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the US Borrower and/or the UK
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

12.5.                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless the Administrative Agent has received notice
from a Lender or the US Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders (except to the extent that this Agreement requires that such action
be taken only with the approval of the Required Lenders or each of the Lenders,
as applicable).

 

157

--------------------------------------------------------------------------------


 

12.6.                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereinafter taken, including any review of the
affairs of the US Borrower, the UK Borrower, any Guarantor, any Foreign
Subsidiary Guarantor or any other Credit Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the US Borrower, the UK
Borrower, any Guarantor, any Foreign Subsidiary Guarantor and any other Credit
Party and made its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
US Borrower, the UK Borrower, any Guarantor, any Foreign Subsidiary Guarantor
and any other Credit Party.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
assets, operations, properties, financial condition, prospects or
creditworthiness of the US Borrower, the UK Borrower, any Guarantor, any Foreign
Subsidiary Guarantor or any other Credit Party that may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

12.7.                        Indemnification.  The Lenders agree to indemnify
the Administrative Agent in its capacity as such (to the extent not reimbursed
by the US Borrower or the UK Borrower and without limiting the obligation of the
US Borrower and the UK Borrower to do so), ratably according to their respective
portions of the Total Credit Exposure in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages,

 

158

--------------------------------------------------------------------------------


 

penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.  The
agreements in this Section 12.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

12.8.                        Administrative Agent in its Individual Capacity. 
The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the US Borrower, the UK
Borrower, any Guarantor, any Foreign Subsidiary Guarantor and any other Credit
Party as though the Administrative Agent were not the Administrative Agent
hereunder and under the other Credit Documents.  With respect to the Loans made
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

 

12.9.                        Successor Agent.  The Administrative Agent may
resign as Administrative Agent upon 20 days’ prior written notice to the Lenders
and the US Borrower.  If the Administrative Agent shall resign as Administrative
Agent under this Agreement and the other Credit Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be approved by the US Borrower (which approval shall
not be unreasonably withheld), whereupon such successor agent shall succeed to
the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Credit Documents.

 

12.10.                  Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax.  If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender because the appropriate form was not delivered
or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding tax ineffective or for any other reason, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred. 
For the avoidance of doubt, the foregoing shall have no effect on any
obligations of the Borrowers hereunder.

 

159

--------------------------------------------------------------------------------


 

SECTION 13.         Collateral Allocation Mechanism


 

13.1.                        Implementation of CAM.  (a)    On the CAM Exchange
Date, (i) the Commitments shall automatically and without further act be
terminated as provided in Section 11, (ii) the Lenders shall automatically and
without further act (and without regard to the provisions of Section 14.6) be
deemed to have exchanged interests in the Credit Facilities such that in lieu of
the interest of each Lender in each Credit Facility in which it shall
participate as of such date (including such Lender’s interest in the Specified
Obligations of each Credit Party in respect of each such Credit Facility), such
Lender shall hold an interest in every one of the Credit Facilities (including
the Specified Obligations of each Credit Party in respect of each such Credit
Facility and each L/C Reserve Account established pursuant to Section 13.2
below), whether or not such Lender shall previously have participated therein,
equal to such Lender’s CAM Percentage thereof and (iii) simultaneously with the
deemed exchange of interests pursuant to clause (ii) above, in the case of any
CAM Dollar Lender that has prior to the date thereof notified the Administrative
Agent and the US Borrower in writing that it has elected to have this clause
(iii) apply to it, the interests in the Loans to be received by such CAM Dollar
Lender in such deemed exchange shall, automatically and with no further action
required, be converted into the Dollar Equivalent, determined using the Exchange
Rate calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to such CAM Dollar Lender in respect of such
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder; provided, that such CAM Exchange will not affect the
aggregate amount of the Obligations of the US Borrower and the UK Borrower to
the Lenders under the Credit Documents.  Each Lender and each Credit Party
hereby consents and agrees to the CAM Exchange, and each Lender agrees that the
CAM Exchange shall be binding upon its successors and assigns and any person
that acquires a participation in its interests in any Credit Facility.  Each
Credit Party agrees from time to time to execute and deliver to the
Administrative Agent all promissory notes and other instruments and documents as
the Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Lenders after giving effect to the CAM Exchange, and
each Lender agrees to surrender any promissory notes originally received by it
in connection with its Loans hereunder to the Administrative Agent against
delivery of new promissory notes evidencing its interests in the Credit
Facilities; provided, however, that the failure of any Credit Party to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

 


(B)  AS A RESULT OF THE CAM EXCHANGE, UPON AND AFTER THE CAM EXCHANGE DATE, EACH
PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT PURSUANT TO ANY CREDIT DOCUMENT IN
RESPECT OF THE SPECIFIED OBLIGATIONS, AND EACH DISTRIBUTION MADE BY THE
ADMINISTRATIVE AGENT PURSUANT TO ANY CREDIT DOCUMENT IN RESPECT OF THE SPECIFIED
OBLIGATIONS, SHALL BE DISTRIBUTED TO THE LENDERS PRO RATA IN ACCORDANCE WITH
THEIR RESPECTIVE CAM PERCENTAGES.  ANY DIRECT PAYMENT RECEIVED BY A LENDER UPON
OR AFTER THE CAM EXCHANGE DATE, INCLUDING BY WAY OF SETOFF, IN RESPECT OF A
SPECIFIED OBLIGATION SHALL BE PAID OVER TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO THE LENDERS IN ACCORDANCE HEREWITH.

 

160

--------------------------------------------------------------------------------


 

13.2.                        Letters of Credit.  (a)    In the event that on the
CAM Exchange Date any Letter of Credit shall be outstanding and undrawn in whole
or in part, or any amount drawn under a Letter of Credit shall constitute an
Unpaid Drawing, each Lender in respect of Unpaid Drawings on Letters of Credit
shall, before giving effect to the CAM Exchange, promptly pay over to the
Administrative Agent, in immediately available funds and in the currency that
such Letters of Credit are denominated, an amount equal to such Lender’s
Revolving Credit Commitment Percentage or Extended Revolving Credit Commitment
Percentage, as applicable, (as notified to such Lender by the Administrative
Agent), of such Letter of Credit’s undrawn face amount or (to the extent it has
not already done so) such Letter of Credit’s Unpaid Drawing, as the case may be,
together with interest thereon from the CAM Exchange Date to the date on which
such amount shall be paid to the Administrative Agent at the rate that would be
applicable at the time to an Extended Revolving Credit Loan or, with respect to
Letters of Credit issued under the Revolving Credit Commitments, a Revolving
Credit Loan, that is an ABR Loan in a principal amount equal to such amount, as
the case may be.  The Administrative Agent shall establish a separate account or
accounts for each Lender (each, an “L/C Reserve Account”) for the amounts
received with respect to each such Letter of Credit pursuant to the preceding
sentence.  The Administrative Agent shall deposit in each Lender’s L/C Reserve
Account such Lender’s CAM Percentage of the amounts received from the Lenders as
provided above.  The Administrative Agent shall have sole dominion and control
over each L/C Reserve Account, and the amounts deposited in each L/C Reserve
Account shall be held in such L/C Reserve Account until withdrawn as provided in
paragraph (b), (c), (d) or (e) below.  The Administrative Agent shall maintain
records enabling it to determine the amounts paid over to it and deposited in
the L/C Reserve Accounts in respect of each Letter of Credit and the amounts on
deposit in respect of each Letter of Credit attributable to each Lender’s CAM
Percentage.  The amounts held in each Lender’s L/C Reserve Account shall be held
as a reserve against the Letter of Credit Exposure, shall be the property of
such Lender, shall not constitute Loans to or give rise to any claim of or
against any Credit Party and shall not give rise to any obligation on the part
of the US Borrower or the UK Borrower to pay interest to such Lender, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in
Section 3.

 


(B)  IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY DRAWING SHALL BE MADE IN
RESPECT OF A LETTER OF CREDIT, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF
THE LETTER OF CREDIT ISSUER WITHDRAW FROM THE L/C RESERVE ACCOUNT OF EACH LENDER
ANY AMOUNTS, UP TO THE AMOUNT OF SUCH LENDER’S CAM PERCENTAGE OF SUCH DRAWING,
DEPOSITED IN RESPECT OF SUCH LETTER OF CREDIT AND REMAINING ON DEPOSIT AND
DELIVER SUCH AMOUNTS TO THE LETTER OF CREDIT ISSUER IN SATISFACTION OF THE
REIMBURSEMENT OBLIGATIONS OF THE LENDERS UNDER SECTION 3 (BUT NOT OF THE US
BORROWER AND THE UK BORROWER UNDER SECTION 3, RESPECTIVELY).  IN THE EVENT ANY
LENDER SHALL DEFAULT ON ITS OBLIGATION TO PAY OVER ANY AMOUNT TO THE
ADMINISTRATIVE AGENT IN RESPECT OF ANY LETTER OF CREDIT AS PROVIDED IN THIS
SECTION 13.2, THE LETTER OF CREDIT ISSUER SHALL, IN THE EVENT OF A DRAWING
THEREUNDER, HAVE A CLAIM AGAINST SUCH LENDER TO THE SAME EXTENT AS IF SUCH
LENDER HAD DEFAULTED ON ITS OBLIGATIONS UNDER SECTION 2.05(E), BUT SHALL HAVE NO
CLAIM AGAINST ANY OTHER LENDER IN RESPECT OF SUCH DEFAULTED AMOUNT,
NOTWITHSTANDING THE EXCHANGE OF INTERESTS IN THE REIMBURSEMENT OBLIGATIONS
PURSUANT TO SECTION 13.1.  EACH OTHER LENDER SHALL HAVE A

 

161

--------------------------------------------------------------------------------



 


CLAIM AGAINST SUCH DEFAULTING LENDER FOR ANY DAMAGES SUSTAINED BY IT AS A RESULT
OF SUCH DEFAULT, INCLUDING, IN THE EVENT SUCH LETTER OF CREDIT SHALL EXPIRE
UNDRAWN, ITS CAM PERCENTAGE OF THE DEFAULTED AMOUNT.


 


(C)  IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY LETTER OF CREDIT SHALL
EXPIRE UNDRAWN, THE ADMINISTRATIVE AGENT SHALL WITHDRAW FROM THE L/C RESERVE
ACCOUNT OF EACH LENDER THE AMOUNT REMAINING ON DEPOSIT THEREIN IN RESPECT OF
SUCH LETTER OF CREDIT AND DISTRIBUTE SUCH AMOUNT TO SUCH LENDER.


 


(D)  WITH THE PRIOR WRITTEN APPROVAL OF THE ADMINISTRATIVE AGENT AND THE LETTER
OF CREDIT ISSUER, ANY LENDER MAY WITHDRAW THE AMOUNT HELD IN ITS L/C RESERVE
ACCOUNT IN RESPECT OF THE UNDRAWN AMOUNT OF ANY LETTER OF CREDIT.  ANY LENDER
MAKING SUCH A WITHDRAWAL SHALL BE UNCONDITIONALLY OBLIGATED, IN THE EVENT THERE
SHALL SUBSEQUENTLY BE A DRAWING UNDER SUCH LETTER OF CREDIT, TO PAY OVER TO THE 
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ON DEMAND,
ITS CAM PERCENTAGE OF SUCH DRAWING.


 


(E)  PENDING THE WITHDRAWAL BY ANY LENDER OF ANY AMOUNTS FROM ITS L/C RESERVE
ACCOUNT AS CONTEMPLATED BY THE ABOVE PARAGRAPHS, THE ADMINISTRATIVE AGENT WILL,
AT THE DIRECTION OF SUCH LENDER AND SUBJECT TO SUCH RULES AS THE ADMINISTRATIVE
AGENT MAY PRESCRIBE FOR THE AVOIDANCE OF INCONVENIENCE, INVEST SUCH AMOUNTS IN
PERMITTED INVESTMENTS.  EACH LENDER THAT HAS NOT WITHDRAWN THE AMOUNTS IN ITS
L/C RESERVE ACCOUNT AS PROVIDED IN PARAGRAPH (D) ABOVE SHALL HAVE THE RIGHT, AT
INTERVALS REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT, TO WITHDRAW THE
EARNINGS ON INVESTMENTS SO MADE BY THE ADMINISTRATIVE AGENT WITH AMOUNTS IN ITS
L/C RESERVE ACCOUNT AND TO RETAIN SUCH EARNINGS FOR ITS OWN ACCOUNT.


 

13.3.                        Net Payments Upon Implementation of CAM Exchange. 
Notwithstanding any other provision of this Agreement, if, as a direct result of
the implementation of the CAM Exchange, the US Borrower or the UK Borrower is
required to withhold Non-Excluded Taxes from amounts payable to the
Administrative Agent, any Lender or any Participant hereunder, the amounts so
payable to the Administrative Agent, such Lender or such Participant shall be
increased to the extent necessary to yield to the Administrative Agent, such
Lender or such Participant (after payment of all Non-Excluded Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that the US Borrower and the UK
Borrower shall not be required to increase any such amounts payable to such
Lender or Participant under this Section 13.3 (but, rather, shall be required to
increase any such amounts payable to such Lender or Participant to the extent
required by Section 5.4) if such Lender or Participant was prior to or on the
CAM Exchange Date already a Lender or Participant with respect to such US
Borrower or UK Borrower.  If a Non-U.S. Lender (or Non-U.S. Participant), in its
good faith judgment, is eligible for an exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the US Borrower under this Agreement, the
US Borrower shall not be required to increase any such amounts payable to such
Non-U.S. Lender (or Non-U.S. Participant) if such Non-U.S. Lender (or Non-U.S.
Participant) fails to comply with the requirements of paragraph (b) of
Section 5.4.  Upon a CAM Exchange, a Lender (or Participant) will use
commercially

 

162

--------------------------------------------------------------------------------


 

reasonable efforts, and complete any procedural formalities necessary, to become
an Eligible Lender with respect to the UK Borrower and, if such Lender (or
Participant) fails to do so, the UK Borrower shall not be required to increase
any such amounts payable to such Lender (or Participant).  If the US Borrower or
the UK Borrower, as the case may be, fails to pay any such Non-Excluded Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such US Borrower or UK Borrower shall indemnify the Administrative
Agent, the Lenders and the Participants for any incremental taxes, interest,
costs or penalties that may become payable by the Administrative Agent, such
Lenders or such Participants as a result of any such failure.

 

SECTION 14.         Miscellaneous

 

14.1.                        Amendments and Waivers.  Neither this Agreement nor
any other Credit Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 14.1.  The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall directly (i) forgive any portion of any Loan or extend the final scheduled
maturity date of any Loan or reduce the stated rate, or forgive any portion, or
extend the date for the payment, of any interest or fee payable hereunder (other
than as a result of waiving the applicability of any post-default increase in
interest rates) or extend the final expiration date of any Lender’s Commitment
or extend the final expiration date of any Letter of Credit beyond the L/C
Maturity Date or increase the aggregate amount of the Commitments of any Lender,
in each case without the written consent of each Lender directly and adversely
affected thereby, or (ii) amend, modify or waive any provision of this
Section 14.1 or reduce the percentages specified in the definitions of the terms
“Required Lenders”, “Required Revolving Credit Lenders”, “Required Extended
Revolving Credit Lenders”, “Required Tranche A Lenders”, “Required Tranche E
Lenders”, “Required Tranche G Lenders”, “Required Tranche H Lenders”, “Required
Tranche I Lenders” or consent to the assignment or transfer by the US Borrower
or the UK Borrower of its rights and obligations under any Credit Document to
which it is a party (except as permitted pursuant to Section 10.3), in each case
without the written consent of each Lender directly and adversely affected
thereby, or (iii) amend, modify or waive any provision of Section 12 without the
written consent of the then-current Administrative Agent, or (iv) amend, modify
or waive any provision of Section 3 without the written consent of the Letter of
Credit Issuer, or (v) amend, modify or waive any provisions hereof relating to
Swingline Loans without the written consent of the Swingline Lender, or
(vi) change any Revolving Credit Commitment or Extended Revolving Credit
Commitment to a Term

 

163

--------------------------------------------------------------------------------


 

Loan Commitment, or change any Term Loan Commitment to a Revolving Credit
Commitment or an Extended Revolving Credit Commitment, in each case without the
prior written consent of each Lender directly and adversely affected thereby, or
(vii) release all or substantially all of the Guarantors under the Guarantee
(except as expressly permitted by the Guarantee Agreement), release all or
substantially all of the Foreign Subsidiary Guarantors under any Foreign
Subsidiary Guarantee (except as permitted by any Foreign Subsidiary Guarantee)
or release all or substantially all of the Collateral under the Pledge
Agreement, the Security Agreement, the Foreign Security Documents and the
Mortgages, in each case without the prior written consent of each Lender, or
(viii) decrease any Tranche A-1 Repayment Amount, extend any scheduled
Tranche A-1 Repayment Date or decrease the amount or allocation of any mandatory
prepayment to be received by any Lender holding any Tranche A-1 Loans (other
than a decrease in such mandatory prepayment amount that is accompanied by a
proportionate decrease in mandatory prepayments to be allocated to other Term
Loans pursuant to Section 5.2(c)), in each case without the written consent of
the Required Tranche A Lenders, or (ix) decrease any Tranche A-2 Repayment
Amount, extend any scheduled Tranche A-2 Repayment Date or decrease the amount
or allocation of any mandatory prepayment to be received by any Lender holding
any Tranche A-2 Loans (other than a decrease in such mandatory prepayment amount
that is accompanied by a proportionate decrease in mandatory prepayments to be
allocated to other Term Loans pursuant to Section 5.2(c)), in each case without
the written consent of the Required Tranche A Lenders, or (x) decrease any
Tranche E Repayment Amount, extend any scheduled Tranche E Repayment Date or
decrease the amount or allocation of any mandatory prepayment to be received by
any Lender holding any Tranche E Term Loans (other than a decrease in such
mandatory prepayment amount that is accompanied by a proportionate decrease in
mandatory prepayments to be allocated to other Term Loans pursuant to
Section 5.2(c)), in each case without the written consent of the Required
Tranche E Term Loan Lenders, or (xi) decrease any Tranche G Repayment Amount,
extend any scheduled Tranche G Repayment Date or decrease the amount or
allocation of any mandatory prepayment to be received by any Lender holding any
Tranche G Term Loans (other than a decrease in such mandatory prepayment amount
that is accompanied by a proportionate decrease in mandatory prepayments to be
allocated to other Term Loans pursuant to Section 5.2(c)), in each case without
the written consent of the Required Tranche G Term Loan Lenders, or
(xii) decrease any Tranche H Repayment Amount, extend any scheduled Tranche H
Repayment Date or decrease the amount or allocation of any mandatory prepayment
to be received by any Lender holding any Tranche H Term Loans (other than a
decrease in such mandatory prepayment amount that is accompanied by a
proportionate decrease in mandatory prepayments to be allocated to other Term
Loans pursuant to Section 5.2(c)), in each case without the written consent of
the Required Tranche H Term Loan Lenders, (xiii) decrease any Tranche I
Repayment Amount, extend any scheduled Tranche I Repayment Date or decrease the
amount or allocation of any mandatory prepayment to be received by any Lender
holding any Tranche I Term Loans (other than a decrease in such mandatory
prepayment amount that is accompanied by a proportionate decrease in mandatory
prepayments to be allocated to other Term Loans pursuant to Section 5.2(c)), in
each case without the written consent of the Required Tranche I Term Loan
Lenders; and; provided further, that at any time that no Default or

 

164

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing, the Revolving Credit Commitment
of any Lender may be increased to finance a Permitted Acquisition, with the
consent of such Lender, the US Borrower and the Administrative Agent (which
consent, in the case of the Administrative Agent, shall not be unreasonably
withheld) and without the consent of the Required Lenders, so long as (i) the
Increased Commitment Amount at such time, when added to the amount of
Indebtedness incurred pursuant to Section 10.1(k) and outstanding at such time,
does not exceed the limits set forth therein, (ii) the US Borrower or its
applicable Restricted Subsidiary shall pledge the capital stock of any person
acquired pursuant thereto to the Administrative Agent for the benefit of the
Lenders to the extent required under Section 9.12 and (iii) to the extent
determined by the Administrative Agent to be necessary to ensure pro rata
borrowings commencing with the initial borrowing after giving effect to such
increase, the US Borrower shall prepay any Eurodollar Loans outstanding
immediately prior to such initial borrowing; as used herein, the “Increased
Commitment Amount” means, at any time, the aggregate amount of all increases
pursuant to this proviso made at or prior to such time less the aggregate amount
of all voluntary reductions of the Revolving Credit Commitments made prior to
such time and provided further, that without the consent of any Lender, the
relevant Credit Party or Credit Parties and the Administrative Agent and/or
Collateral Agent may (in their respective sole discretion, or shall, to the
extent required by any other Credit Document) enter into any amendment,
modification or waiver of any Credit Document, or enter into any new agreement
or instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.  Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the affected Lenders and shall be
binding upon the US Borrower, the UK Borrower, such Lenders, the Administrative
Agent and all future holders of the affected Loans.  In the case of any waiver,
the US Borrower, the Lenders and the Administrative Agent shall be restored to
their former positions and rights hereunder and under the other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.  Upon any sale or other transfer to any Person (other than
the US Borrower and any Restricted Domestic Subsidiary) by any Credit Party of
any Collateral that is permitted under the Credit Agreement, the relevant Credit
Party, together with the Administrative Agent and/or Collateral Agent, shall be
permitted, without consent of any Lender, to amend, modify or waive any
provision of the Pledge Agreement, the Security Agreement, the Foreign Security
Documents or the Mortgages, as applicable, to the extent necessary to effect
release of the security interest in such Collateral.

 

14.2.                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by facsimile transmission), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
days after being deposited in the mail, postage prepaid, or, in the case of
telecopy notice, when received, addressed as follows in the case of the US
Borrower, the UK Borrower and the Administrative Agent, and as set

 

165

--------------------------------------------------------------------------------


 

forth on Schedule 1.1(c) in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto:

 

The US Borrower and the UK Borrower:

 

Rockwood Specialties Group, Inc.

 

 

100 Overlook Center

 

 

Princeton, NJ 08540

 

 

Attention:

Tom Riordan

 

 

Fax:

+1-609-514-8722

 

 

 

 

 

with a copy to:

 

 

 

 

 

Kohlberg Kravis Roberts & Co., L.P.

 

 

9 West 57th Street

 

 

Suite 4200

 

 

New York, NY 10019

 

 

Attention:

Brian Carroll

 

 

Fax:

+1-212-750-0003

 

 

 

The Administrative Agent:

 

Credit Suisse

 

 

Eleven Madison Avenue

 

 

New York, NY 10010

 

 

Attention:

Carloyn Tee

 

 

Fax:

+1-212-325-8304

 

 

 

 

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

 

Notices and other communications to the Lenders and the Letter of Credit Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent and, with regard to Letters of Credit, the Letter of Credit
Issuer.  The Administrative Agent or the Borrowers may, in their discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures  may be limited to particular notices or communications.

 

14.3.                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

166

--------------------------------------------------------------------------------


 

14.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.

 

14.5.        Payment of Expenses and Taxes.  The US Borrower and the UK Borrower
agree (a) to pay or reimburse the Agents for all their reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Agents, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable and
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents, including the reasonable fees, disbursements and other
charges of counsel to each Lender and of counsel to the Administrative Agent,
(c) to pay, indemnify, and hold harmless each Lender and the Administrative
Agent from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Credit Documents and any such other documents, and (d) to
pay, indemnify, and hold harmless each Lender and the Administrative Agent and
their respective directors, officers, employees, trustees and agents from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including reasonable and documented fees, disbursements and
other charges of counsel, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law or
any actual or alleged presence of Hazardous Materials applicable to the
operations of the US Borrower, any of its Subsidiaries or any of the Real Estate
(all the foregoing in this clause (d), collectively, the “indemnified
liabilities”); provided, that the US Borrower and the UK Borrower shall have no
obligation hereunder to the Administrative Agent or any Lender nor any of their
respective directors, officers, employees, trustees and agents with respect to
indemnified liabilities arising from (i) the gross negligence or willful
misconduct of the party to be indemnified or (ii) disputes among the
Administrative Agent, the Lenders and/or their transferees.  The agreements in
this Section 14.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

14.6.        Successors and Assigns; Participations and Assignments.  (a)    The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Letter of Credit Issuer that issues any Letter
of Credit), except that

 

167

--------------------------------------------------------------------------------


 

(i) other than as provided in Section 10.3, the US Borrower and the UK Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the US Borrower or the UK Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Letter of Credit Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 


(B)  (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT BE UNREASONABLY WITHHELD; IT BEING UNDERSTOOD THAT, WITHOUT
LIMITATION, THE US BORROWER SHALL HAVE THE RIGHT TO WITHHOLD ITS CONSENT TO ANY
ASSIGNMENT IF, IN ORDER FOR SUCH ASSIGNMENT TO COMPLY WITH APPLICABLE LAW, THE
US BORROWER WOULD BE REQUIRED TO OBTAIN THE CONSENT OF, OR MAKE ANY FILING OR
REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY) OF:


 

(A) the US Borrower; provided, that no consent of the US Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender (unless
increased costs would result therefrom except if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing), an Approved Fund
or, if an Event of Default under Section 11.1 or Section 11.5 has occurred and
is continuing, any other assignee; and

 

(B) the Administrative Agent and, in the case of an assignment of a Extended
Revolving Credit Commitment, the Letter of Credit Issuer; provided, that no
consent of the Administrative Agent shall be required for an assignment of any
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
Dollar Equivalent of $5,000,000 or, in the case of a Tranche E Term Loan
Commitment, Tranche G Term Loan Commitment, Tranche H Term Loan Commitment,

 

168

--------------------------------------------------------------------------------


 

Tranche I Term Loan Commitment, Tranche E Term Loan, Tranche G Term Loan,
Tranche H Term Loan or Tranche I Term Loan, the Dollar Equivalent of $1,000,000
unless each of the US Borrower and the Administrative Agent otherwise consents;
provided, that no such consent of the US Borrower shall be required if an Event
of Default under Section 11.1 or Section 11.5 has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans; provided further, however, that
any assignment of any right or interest in a Tranche A-1 Term Loan, a Tranche
A-2 Term Loan or a Tranche A Term Loan Commitment (collectively, “Tranche A
Loans”) shall be accompanied by, and shall not be permitted to be made
independently of, an assignment of a proportionate amount of such Lender’s other
Tranche A Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance (such Assignment and
Acceptance to be (x) electronically executed and delivered to the Administrative
Agent via an electronic settlement system then acceptable to the Administrative
Agent, which shall initially be the settlement system of ClearPar, LLC or
(y) manually executed and delivered together with a processing and recordation
fee of $3,500; provided, that only one such fee shall be payable in the event of
simultaneous assignments to or from two or more Approved Funds); and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in a form approved by the
Administrative Agent.

 

For the purpose of this Section 14.6(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall,

 

169

--------------------------------------------------------------------------------


 

to the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.10, 2.11, 3.5,
5.4 and 14.5).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 14.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the US
Borrower and the UK Borrower, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the US Borrower, the UK Borrower, the
Administrative Agent, the Letter of Credit Issuer and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the US
Borrower, the UK Borrower, the Letter of Credit Issuer and by the Administrative
Agent on behalf of any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)(i)  Any Lender may, without the consent of the US Borrower, the UK Borrower,
the Administrative Agent, the Letter of Credit Issuer or the Swingline Lender,
sell participations to one or more banks or other entities (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the US
Borrower, the UK Borrower, the Administrative Agent, the Letter of Credit Issuer
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or

 

170

--------------------------------------------------------------------------------


 

any other Credit Document; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 14.1 that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the US Borrower and the UK Borrower agree that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11 and 5.4 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 14.8(b) as though
it were a Lender; provided, such Participant agrees to be subject to
Section 14.8(a) as though it were a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the US Borrower’s
prior written consent.  A Participant that would be a Non-U.S. Lender if it were
a Lender shall not be entitled to the benefits of Section 5.4 unless the US
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the US Borrower and the UK Borrower, to
comply with Section 5.4(b) as though it were a Lender.

 

(d)  Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.  In order to
facilitate such pledge or assignment, the US Borrower and the UK Borrower hereby
agree that, upon request of any Lender at any time and from time to time after
the US Borrower has made its initial borrowing hereunder, the US Borrower or the
UK Borrower, as the case may be, shall provide to such Lender, at the US
Borrower’s or the UK Borrower’s own expense, a promissory note, substantially in
the form of Exhibit R-1, R-2, R-3, R-4, R-5, R-6, R-7 or R-8, as the case may
be, evidencing the Tranche A-1 Term Loans, Tranche A-2 Term Loans, Tranche E
Term Loans, Tranche G Term Loans, Tranche H Term Loans, Tranche I Term Loans,
Revolving Credit Loans, Extended Revolving Credit Loans and Swingline Loans,
respectively, owing to such Lender.

 

(e)  Subject to Section 14.16, the US Borrower and the UK Borrower authorize
each Lender to disclose to any Participant, secured creditor of such Lender or
assignee (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning the US Borrower and
its Affiliates that has been delivered to such Lender by or on behalf of the US
Borrower and its Affiliates pursuant to this Agreement or which has been
delivered to such Lender by or on behalf of the US Borrower and its Affiliates
in connection with such Lender’s credit evaluation of the US Borrower and its
Affiliates prior to becoming a party to this Agreement; provided, that neither
the Administrative Agent nor any Lender shall provide

 

171

--------------------------------------------------------------------------------


 

to any Transferee or prospective Transferee any of the Confidential Information
unless such person shall have previously executed a Confidentiality Agreement in
the form of Exhibit S.

 

14.7.        Replacements of Lenders under Certain Circumstances.  The US
Borrower (on its own behalf and on behalf of the UK Borrower) shall be permitted
to replace any Lender that (a) requests reimbursement for amounts owing pursuant
to Section 2.10, 2.11, 3.5 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken or (c) becomes a Defaulting Lender, with a
replacement bank or other financial institution; provided, that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the US Borrower and/or the UK Borrower, as applicable, shall repay (or the
replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts, pursuant to Section 2.10, 2.11, 3.5 or
5.4, as the case may be) owing to such replaced Lender prior to the date of
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 14.6 (provided, that the US Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the US
Borrower, the UK Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

 

14.8.        Adjustments; Set-off.  (a)    If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 


(B)  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, IN
ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW, EACH LENDER
SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE US BORROWER OR THE UK
BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE US BORROWER AND THE UK
BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE
AND PAYABLE BY THE US BORROWER OR THE UK BORROWER HEREUNDER (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE) TO SET-OFF AND APPROPRIATE AND
APPLY AGAINST SUCH AMOUNT ANY

 

172

--------------------------------------------------------------------------------


 


AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN
ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN
EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY
THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF THE US BORROWER OR THE UK
BORROWER, AS THE CASE MAY BE.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE US
BORROWER OR THE UK BORROWER, AS THE CASE MAY BE, AND THE ADMINISTRATIVE AGENT
AFTER ANY SUCH SET-OFF AND APPLICATION MADE BY SUCH LENDER; PROVIDED, THAT THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND
APPLICATION.


 

14.9.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
US Borrower and the Administrative Agent.

 

14.10.      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

14.11.      Integration.  This Agreement and the other Credit Documents
represent the agreement of the US Borrower, the UK Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents.

 

14.12.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

14.13.      Submission to Jurisdiction; Waivers.  The US Borrower and the UK
Borrower each hereby irrevocably and unconditionally:

 


(A)  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO
THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK,
THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK
AND APPELLATE COURTS FROM ANY THEREOF;


 


(B)  CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY

 

173

--------------------------------------------------------------------------------


 


SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)  AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE US BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 14.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)  AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND


 


(E)  WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION 14.13 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 

14.14.      Acknowledgments.  The US Borrower and the UK Borrower each hereby
acknowledge that:

 


(A)  IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS;


 


(B)  NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO THE US BORROWER OR THE UK BORROWER ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, AND
THE RELATIONSHIP BETWEEN ADMINISTRATIVE AGENT AND LENDERS, ON ONE HAND, AND THE
US BORROWER OR THE UK BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND


 


(C)  NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER CREDIT DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE US BORROWER, THE UK BORROWER AND THE LENDERS.


 

14.15.     WAIVERS OF JURY TRIAL.  THE US BORROWER, THE UK BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

14.16.      Confidentiality.  The Administrative Agent and each Lender shall
hold all non-public information furnished by or on behalf of the US Borrower or
the UK Borrower in connection with such Lender’s evaluation of whether to become
a Lender hereunder or obtained by such Lender or the Administrative Agent
pursuant to the requirements of this Agreement (“Confidential Information”),
confidential in accordance with its customary procedure for handling
confidential information of this nature and (in the case of a Lender that is a
bank) in accordance with safe and sound banking practices

 

174

--------------------------------------------------------------------------------


 

and in any event may make disclosure as required or requested by any
governmental agency or representative thereof or pursuant to legal process or to
such Lender’s or the Administrative Agent’s attorneys, professional advisors or
independent auditors or Affiliates; provided, that unless specifically
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall notify the US Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information; and provided further, that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the US Borrower or any Subsidiary of the US Borrower.  Each Lender and the
Administrative Agent agrees that it will not provide to prospective Transferees
or to prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Loans made hereunder any of the
Confidential Information unless such Person shall have previously executed a
Confidentiality Agreement in the form of Exhibit S.

 

14.17.      Judgment Currency.  (a)    The obligations of the US Borrower and
the UK Borrower hereunder and under the other Loan Documents to make payments in
Dollars or in the Foreign Currencies, as the case may be (the “Obligation
Currency”), shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or a Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent or Lender under this Agreement or the other Credit
Documents.  If, for the purpose of obtaining or enforcing judgment against the
US Borrower, the UK Borrower or any other Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Dollar Equivalent of such amount, in each case,
as of the date immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

 


(B)  IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING BETWEEN THE
JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF THE AMOUNT
DUE, THE US BORROWER AND THE UK BORROWER EACH COVENANT AND AGREE TO PAY, OR
CAUSE TO BE PAID, SUCH ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER
AMOUNT), AS MAY BE NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT
CURRENCY, WHEN CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF
PAYMENT, WILL PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY WHICH COULD HAVE
BEEN PURCHASED WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT
OR JUDICIAL AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY
CONVERSION DATE.


 


(C)  FOR PURPOSES OF DETERMINING THE DOLLAR EQUIVALENT, SUCH AMOUNTS SHALL
INCLUDE ANY PREMIUM AND COSTS PAYABLE IN CONNECTION WITH THE PURCHASE OF THE
OBLIGATION CURRENCY.

 

175

--------------------------------------------------------------------------------


 

14.18.      Permitted Amendments.  (a)    The US Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers to all
Lenders holding Extended Revolving Credit Commitments to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the US Borrower.  Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which each such Permitted Amendment is requested
to become effective (which shall not be less than 10 Business Days no more than
30 Business Days after the date of such notice).  Only those Lenders holding
Extended Revolving Credit Commitments that consent to such Permitted Amendment
(“Accepting Lenders”) will have the maturity of their Extended Revolving Credit
Commitments extended and be entitled to receive any increase in the Applicable
ABR Margin or Applicable Eurodollar Margin and any fees, in each case, as
provided therein.

 


(B)  THE US BORROWER, THE UK BORROWER, HOLDINGS AND EACH ACCEPTING LENDER SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH DOCUMENTATION AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY SPECIFY TO EVIDENCE THE ACCEPTANCE OF THE
PERMITTED AMENDMENTS AND THE TERMS AND CONDITIONS THEREOF.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER AS TO THE EFFECTIVENESS OF EACH
PERMITTED AMENDMENT.  EACH OF THE PARTIES HERETO HEREBY AGREES THAT, UPON THE
EFFECTIVENESS OF ANY PERMITTED AMENDMENT, THE AGREEMENT SHALL BE DEEMED AMENDED
TO THE EXTENT (BUT ONLY TO THE EXTENT) NECESSARY TO REFLECT THE EXISTENCE AND
TERMS OF THE PERMITTED AMENDMENT EVIDENCED THEREBY AND ONLY WITH RESPECT TO THE
LOANS AND COMMITMENTS OF THE ACCEPTING LENDERS (INCLUDING ANY AMENDMENTS
NECESSARY TO TREAT THE LOANS AND COMMITMENTS OF THE ACCEPTING LENDERS IN A
MANNER CONSISTENT WITH THE OTHER LOANS AND COMMITMENTS UNDER THIS AGREEMENT). 
NOTWITHSTANDING THE FOREGOING, NO PERMITTED AMENDMENT SHALL BECOME EFFECTIVE
UNDER THIS SECTION 14.18 UNLESS THE ADMINISTRATIVE AGENT, TO THE EXTENT SO
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, SHALL HAVE RECEIVED LEGAL
OPINIONS, BOARD RESOLUTIONS AND OFFICER’S CERTIFICATES CONSISTENT WITH THOSE
DELIVERED ON THE RESTATEMENT DATE.


 

14.19.      Effect of the Amendment and Restatement.  (a)  On the Restatement
Date, the Existing Credit Agreement shall be amended and restated in its
entirety by this Agreement, and the Existing Credit Agreement shall thereafter
be of no further force and effect and shall be deemed replaced and superseded in
all respects by this Agreement, except to evidence (i) the incurrence by the
Borrowers of the Obligations under and as defined in the Existing Credit
Agreement (whether or not such Obligations are contingent as of the Restatement
Date), (ii) the representations and warranties made by the Borrowers prior to
the Restatement Date (which representations and warranties made prior to the
Restatement Date shall not be superseded or rendered ineffective by this
Agreement as they pertain to the period prior to the Restatement Date) and
(iii) any action or omission performed or required to be performed pursuant to
such Existing Credit Agreement prior to the Restatement Date (including any
failure, prior to the Restatement Date, to comply with the covenants contained
in Existing Credit Agreement).  The parties hereto acknowledge and agree that
(a) this Agreement and the other Credit Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation or
termination of the Obligations under the

 

176

--------------------------------------------------------------------------------


 

Existing Credit Agreement or the other Credit Documents as in effect prior to
the Restatement Date and which remain outstanding as of the Restatement Date,
(b) the Obligations under the Existing Credit Agreement and the other Security
Documents are in all respects continuing (as amended and restated hereby and
which are in all respects hereinafter subject to the terms herein) and (c) the
Liens and security interests as granted under the applicable Credit Documents
securing payment of such Obligations are in all respects continuing and in full
force and effect and are reaffirmed hereby.

 


(B)  ON AND AFTER THE RESTATEMENT DATE, (I) ALL REFERENCES TO THE EXISTING
CREDIT AGREEMENT OR THE CREDIT AGREEMENT IN THE CREDIT DOCUMENTS (OTHER THAN
THIS AGREEMENT) SHALL BE DEEMED TO REFER TO THE EXISTING CREDIT AGREEMENT, AS
AMENDED AND RESTATED HEREBY, (II) ALL REFERENCES TO ANY SECTION (OR SUBSECTION)
OF THE EXISTING CREDIT AGREEMENT OR THE CREDIT AGREEMENT IN ANY CREDIT DOCUMENT
(BUT NOT HEREIN) SHALL BE AMENDED TO BECOME, MUTATIS MUTANDIS, REFERENCES TO THE
CORRESPONDING PROVISIONS OF THIS AGREEMENT AND (III) EXCEPT AS THE CONTEXT
OTHERWISE PROVIDES, ON OR AFTER THE RESTATEMENT DATE, ALL REFERENCES TO THIS
AGREEMENT HEREIN (INCLUDING FOR PURPOSES OF INDEMNIFICATION AND REIMBURSEMENT OF
FEES) SHALL BE DEEMED TO BE REFERENCE TO THE EXISTING CREDIT AGREEMENT AS
AMENDED AND RESTATED HEREBY.


 


(C)  THIS AMENDMENT AND RESTATEMENT IS LIMITED AS WRITTEN AND IS NOT A CONSENT
TO ANY OTHER AMENDMENT, RESTATEMENT OR WAIVER OR OTHER MODIFICATION, WHETHER OR
NOT SIMILAR AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN ANY OTHER CREDIT
DOCUMENT, ALL TERMS AND CONDITIONS OF THE CREDIT DOCUMENTS REMAIN IN FULL FORCE
AND EFFECT UNLESS OTHERWISE SPECIFICALLY AMENDED HEREBY OR BY ANY OTHER CREDIT
DOCUMENT.


 


(D)  EXCEPT TO THE EXTENT SPECIFICALLY AMENDED ON THE RESTATEMENT DATE, THIS
AMENDMENT AND RESTATEMENT SHALL NOT ALTER, MODIFY OR IN ANY WAY AMEND THE
SCHEDULES AND EXHIBITS TO THE EXISTING CREDIT AGREEMENT (AND SUCH SCHEDULES AND
EXHIBITS SHALL CONTINUE TO BE SCHEDULES AND EXHIBITS HERETO).


 

[Signature pages follow]

 

177

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

By:

/s/ Thomas J. Riordan

 

 

Name: Thomas J. Riordan

 

 

Title:   Senior Vice President, Law and Administration

 

 

 

 

ROCKWOOD SPECIALTIES LIMITED

 

 

 

By:

/s/ Thomas J. Riordan

 

 

Name: Thomas J. Riordan

 

 

Title:   Director

 

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

By:

/s/ Thomas J. Riordan

 

 

Name: Thomas J. Riordan

 

 

Title:   Senior Vice President, Law and Administration

 

 

 

 

 

 

 

CREDIT SUISSE,
Cayman Islands Branch, as Administrative Agent, Collateral Agent, Letter of
Credit Issuer and Swingline Lender

 

 

 

 

 

By:

/s/ Karl M. Studer

 

 

Name: Karl M. Studer

 

 

Title:   Director

 

 

 

 

 

 

 

By:

/s/ Jay Chall

 

 

Name: Jay Chall

 

 

Title:   Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

178

--------------------------------------------------------------------------------